     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 1 of 334




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

In re MIMEDX GROUP, INC.            ) Case No. 1:18-cv-00830-WMR
SECURITIES LITIGATION               )
                                    )
                                    ) COMPLAINT – CLASS ACTION
This Document Relates To:           )
                                    )
     ALL ACTIONS.                   ) JURY TRIAL DEMANDED
                                    )
           CONSOLIDATED COMPLAINT FOR VIOLATIONS
               OF THE FEDERAL SECURITIES LAWS
       Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 2 of 334




                                       TABLE OF CONTENTS

                                                                                                                 Page
I.     SUMMARY OF THE ACTION...................................................................... 2

II.    JURISDICTION AND VENUE .................................................................... 12

III.   PARTIES ....................................................................................................... 13

       A.       Lead Plaintiff ....................................................................................... 13

       B.       Defendants ........................................................................................... 13

                1.       MiMedx and the Individual Defendants ................................... 13

                2.       Defendant Cherry Bekaert ........................................................ 17

IV.    SUBSTANTIVE ALLEGATIONS ............................................................... 18

       A.       Background of the Company............................................................... 18

       B.       MiMedx Drove Revenue Through Improper Sales and
                Distribution Practices .......................................................................... 21

                1.       MiMedx Offers Inducements to Secure Sales .......................... 23

                         a.        The Company Targets Health Providers with a
                                   Campaign of Influence ................................................... 23

                         b.        MiMedx Markets Its Products by Guaranteeing and
                                   Gaming Reimbursement ................................................. 28

                         c.        Defendants Manipulate Charitable Contributions to
                                   Gain Sales ....................................................................... 34

                2.       Defendants Rely on Master Commercial Distributors and
                         Suspect Physician-Owned Distributors to Inflate Revenues .... 39



                                                        -i-
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 3 of 334




          3.       Defendants Engage in Improper Revenue Recognition and
                   Channel Stuffing with Government Accounts .......................... 47

                   a.        The Company Courts Lucrative Government
                             Accounts ......................................................................... 47

                   b.        MiMedx Uses AvKARE to Prematurely Recognize
                             Revenue .......................................................................... 49

     C.   Defendants Ramp Up Their Fraudulent Revenue Scheme to
          Keep MiMedx’s Growth Story Alive .................................................. 57

     D.   Defendants’ Scheme Catches Up to Them.......................................... 67

          1.       MiMedx Customers Are Overstuffed ....................................... 67

          2.       The Company Avoids Returns .................................................. 70

          3.       The Company Loses Track of Inventory .................................. 72

     E.   Defendants’ Illicit Sales Practices and Pervasive Accounting
          Fraud Fuel MiMedx’s Growth ............................................................ 78

     F.   Employees Begin to Protest the Company’s Fraudulent Scheme
          and Face Retaliation from Executives................................................. 79

V.   THE TRUTH OF DEFENDANTS’ FRAUD BEGAN TO LEAK
     OUT, BUT DEFENDANTS CONTINUED TO MISLEAD
     INVESTORS BY DOWNPLAYING AND DENYING THE FRAUD ....... 87

     A.   News of Defendants’ Fraud Began to Emerge from
          Whistleblowers and Other Sources, Attracting Attention from
          Government Authorities ...................................................................... 87

     B.   As Public Scrutiny Intensified, MiMedx Was Forced to Launch
          Another Internal Investigation into Its Sales and Distribution
          Practices............................................................................................. 122



                                                  - ii -
         Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 4 of 334




         C.       Defendants Announced a Massive Six-Year Accounting
                  Restatement and Executive Resignations.......................................... 134

VI.      THE TRUTH CONCERNING DEFENDANTS’ FRAUD
         CONTINUED TO BE REVEALED AFTER THE CLASS PERIOD ........ 136

VII. THE MIMEDX DEFENDANTS ACTED WITH SCIENTER .................. 147

         A.       The Individual Defendants Acted with Scienter ............................... 147

                  1.        The Individual Defendants Were Active Participants in the
                            Fraud ....................................................................................... 147

                  2.        The Magnitude of Fraud Supports the Individual
                            Defendants’ Scienter ............................................................... 153

                  3.        Defendants’ Aggressive Campaign to Cover Up, Deny, and
                            Downplay the Fraud Supports Scienter .................................. 155

                  4.        The Individual Defendants’ Own Public Statements Support
                            Scienter.................................................................................... 159

                  5.        The Conduct of ABH Informed Defendants of Improper
                            Practices .................................................................................. 160

                  6.        The Individual Defendants’ Compensation Incentivized
                            Their Fraud .............................................................................. 161

         B.       MiMedx Acted with Scienter ............................................................ 164

VIII. THE MIMEDX DEFENDANTS’ MATERIALLY FALSE AND
      MISLEADING STATEMENTS AND OMISSIONS OF MATERIAL
      FACT ........................................................................................................... 169

         A.       The MiMedx Defendants Made False and Misleading
                  Statements and Omitted Material Facts Regarding the
                  Company’s Growth ........................................................................... 170



                                                          - iii -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 5 of 334




      B.     The MiMedx Defendants Made False and Misleading
             Statements and Omitted Material Facts Regarding the
             Company’s Distributors .................................................................... 184

             1.      The MiMedx Defendants Falsely Represented that the
                     Company’s Major Distributors Were “Independent” ............. 185

             2.      The MiMedx Defendants Concealed the True Extent of
                     MiMedx’s Reliance on Distributor Sales................................ 191

             3.      The MiMedx Defendants Falsely Represented that the
                     Company Did Not Use Physician-Owned Distributors .......... 193

      C.     The MiMedx Defendants Made False and Misleading
             Statements and Omitted Material Facts Related to the
             Company’s Compliance Programs and “Culture of Integrity” ......... 195

             1.      The MiMedx Defendants Falsely Invoked the AdvaMed
                     Code as the Basis for MiMedx Policies .................................. 195

             2.      The MiMedx Defendants Falsely Represented that
                     Compliance with the Company’s Stated Policies and
                     Applicable Health Care Laws and Regulations Was an
                     Important Part of the Company’s Operations ......................... 199

      D.     The MiMedx Defendants Made Materially False and
             Misleading Statements and Omitted Material Facts in Their
             Efforts to Deny, Downplay, and Conceal the Fraud ......................... 205

      E.     The MiMedx Defendants’ False and Misleading Statements
             Violated Item 303 of Regulation S-K ............................................... 209

IX.   THE MIMEDX DEFENDANTS’ GAAP VIOLATIONS,
      ACCOUNTING RESTATEMENT, INEFFECTIVE INTERNAL
      CONTROLS, AND MATERIALLY FALSE AND MISLEADING
      FINANCIAL STATEMENTS ..................................................................... 211

      A.     MiMedx’s Reported Financial Results Were False and Not
             Prepared in Accordance with GAAP ................................................ 213
                                                - iv -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 6 of 334




      B.       MiMedx Violated GAAP Rules for Recognizing Revenue .............. 219

               1.       Consignment Sales .................................................................. 222

               2.       Right of Return Sales .............................................................. 225

      C.       MiMedx Made Materially False and Misleading Disclosures of
               Its Revenue Recognition Policies in Its Financial Statements .......... 227

               1.       MiMedx Concealed Its Improper Recognition of AvKARE
                        Revenue ................................................................................... 234

               2.       MiMedx Concealed Its Improper Recognition of CPM and
                        SLR Revenue .......................................................................... 240

      D.       MiMedx’s GAAP Violations of Related Party Standards ................ 243

      E.       MiMedx Improperly Accounted for Payments Made to PAN .......... 247

      F.       MiMedx Admitted Material Weaknesses in its Internal Controls .... 248

      G.       Petit and Senken Falsely Certified the Accuracy of the
               Company’s Financial Statements Through Their Sarbanes-
               Oxley Certifications and Other Statements ....................................... 256

X.    CHERRY BEKAERT’S CRITICAL ROLE IN THE COMPANY’S
      FRAUD ........................................................................................................ 258

      A.       Cherry Bekaert’s Failure to Comply with PCAOB Standards
               Over MiMedx’s Financial Statements .............................................. 263

      B.       Cherry Bekaert’s Failure to Comply with PCAOB Standards
               Over MiMedx’s ICFR ....................................................................... 282

      C.       Cherry Bekaert’s False and Misleading Statements ......................... 285

      D.       Cherry Bekaert Acted with Scienter.................................................. 290

XI.   LOSS CAUSATION ................................................................................... 296

                                                       -v-
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 7 of 334




XII. PRESUMPTION OF RELIANCE .............................................................. 303

XIII. NO SAFE HARBOR ................................................................................... 307

XIV. LEAD PLAINTIFF’S CLASS ACTION ALLEGATIONS ....................... 308

COUNT I FOR VIOLATIONS OF SECTION 10(b) OF THE EXCHANGE
    ACT AND RULE 10b-5 PROMULGATED THEREUNDER
    AGAINST THE MIMEDX DEFENDANTS .............................................. 311

COUNT II FOR VIOLATIONS OF SECTION 10(b) OF THE
    EXCHANGE ACT AND RULE 10b-5 PROMULGATED
    THEREUNDER AGAINST CHERRY BEKAERT ................................... 317

COUNT III FOR VIOLATIONS OF SECTION 20(a) OF THE
    EXCHANGE ACT AGAINST THE INDIVIDUAL DEFENDANTS....... 322

PRAYER FOR RELIEF ........................................................................................ 324

JURY TRIAL DEMANDED ................................................................................. 325




                                                   - vi -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 8 of 334




      By and through its undersigned counsel, Lead Plaintiff Carpenters Pension

Fund of Illinois (“Lead Plaintiff”) brings this federal securities class action against

Defendants MiMedx Group, Inc. (“MiMedx” or “Company”), Parker H. Petit

(“Petit”), Michael J. Senken (“Senken”), William C. Taylor (“Taylor”), Christopher

M. Cashman (“Cashman”) (together, “MiMedx Defendants”), and Cherry Bekaert

LLP, formerly known as Cherry Bekaert & Holland, L.L.P. (“Cherry Bekaert”)

(collectively, “Defendants”), upon personal knowledge as to those allegations

concerning Lead Plaintiff and, as to all other matters, upon the investigation of

counsel, which included, without limitation: (a) review and analysis of public filings

made by MiMedx and other related non-parties with the United States Securities and

Exchange Commission (“SEC”); (b) review and analysis of press releases and other

publications disseminated by Defendants and other related non-parties; (c) review and

analysis of securities analyst reports, news articles, websites, and other publicly

available information concerning Defendants and other related non-parties; and (d)

interviews with factual sources, including multiple individuals formerly employed by

the Company. Lead Plaintiff believes that substantial additional evidentiary support

will exist for the allegations set forth herein after a reasonable opportunity for

discovery.



                                         -1-
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 9 of 334




I.    SUMMARY OF THE ACTION

      1.    When Petit was appointed as Chief Executive Officer (“CEO”) in 2009,

MiMedx was a relatively small skin-graft manufacturer with less than $1,000 in

revenue. In 2011, the Company acquired a proprietary process, known as PURION,

which allowed it to develop and mass produce its two primary commercial products:

EpiFix and AmnioFix. The Company rapidly took off, reporting explosive growth

from 2012 to 2017.

      2.    From the first quarter of 2012 (“1Q12”) through the third quarter of 2017

(“3Q17”), the Company met or exceeded revenue guidance in all but one quarter. The

Company’s reported annual revenue in 2016 was over $245 million, an approximate

3,000% increase over annual revenue in 2011, just five years earlier. Fueled by this

growth, the Company’s stock price surged over 254%.

      3.    The Company’s rapid growth led MiMedx to be named the fifth-fastest

growing public company in America by Fortune magazine in September 2017.

According to Petit, this put MiMedx “ahead of Facebook and Amazon.” Elaborating

on the Company’s track record, Petit boasted: “I have been told that MiMedx’s

performance has been so flawless that people think we must be doing something

‘wrong.’”



                                       -2-
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 10 of 334




       4.     Unbeknownst to investors, during the “Class Period” – from March 7,

2013 through June 29, 2018 – the Company’s remarkable growth and “flawless”

performance were actually predicated on myriad improper and illicit sales and

distribution practices, as well as a massive accounting fraud perpetrated at the behest

of its executive leadership. Defendants’ fraud was so pervasive that it has necessitated

a restatement of nearly six years of the Company’s financial statements, which now

cannot be completed until all of the Company’s sales from 2012 forward are reviewed

(“Restatement”). Defendants’ fraud has also led to intense government scrutiny,

including ongoing investigations by the SEC, United States Department of Justice

(“DOJ”), and United States Department of Veteran Affairs (“VA”). As the fraud was

exposed, Petit (CEO), Senken (Chief Financial Officer (“CFO”)), and Taylor (Chief

Operating Officer (“COO”)) were terminated for conduct detrimental to the Company,

and Cashman (Chief Commercialization Officer (“CCO”)) suspiciously departed the

Company.

       5.     As one former employee described, the Company’s “win at all cost

culture . . . fostered by the tone and conduct of senior management at the highest

levels. . . . led to a mind boggling level of sales and accounting irregularities.” As part

of its “win at all cost” culture, Defendants trained employees to use illicit practices to

sell MiMedx products. Defendants improperly created demand by training sales

                                           -3-
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 11 of 334




representatives to infiltrate, influence, and offer illegal inducements to doctors and

associated staff to encourage the use of MiMedx products and become ambassadors

for the Company.

      6.     Defendants also employed an array of schemes to secure and guarantee

reimbursement for their costly products from third-party payors (i.e.,

Medicare/Medicaid, and large private insurers), which was critical to customer uptake.

To further ensure that the use of their products would be worry-free, the Company

even went so far as to unlawfully cover patients’ co-pays and co-insurance through a

coordinated scheme to funnel MiMedx’s purported charitable contributions to cover

such costs. These practices, which violated multiple federal laws, enabled the

Company to increase demand for MiMedx products and grow their revenue.

      7.     Defendants also orchestrated a massive fraudulent revenue scheme to

propel the Company’s growth. Defendants used their close relationships with

supposedly independent distributors to engage in a multitude of improper revenue

recognition practices, to artificially inflate the Company’s sales, achieve revenue

guidance, and maintain the appearance of consistent growth, all in violation of

Generally Accepted Accounting Principles (“GAAP”).

      8.     In 2012, the Company partnered with AvKARE, Inc. (“AvKARE”), a

veteran-owned company with a Federal Supply Schedule (“FSS”). This relationship

                                        -4-
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 12 of 334




gave the Company a lucrative opportunity to grow its sales at VA facilities through a

fixed-price, indefinite quantity contract. Without third-party reimbursement concerns,

sales to the VA’s large network of facilities yielded tremendous profit.         The

Company’s relationship with AvKARE, however, was not what it seemed. While

Defendants told investors AvKARE was an independent distributor, it was really a

pass-through that the Company used as a front to prematurely and improperly

recognize revenue and channel stuff excessive amounts of inventory at the end of

financial reporting quarters to create an illusion that the Company’s revenues and

profits were soaring.

      9.     Likewise, the Company relied on its commercial distributors to provide

bogus but needed revenue injections at the end of quarters. The Company’s “Master

Distributors” on the commercial side, CPM Medical, Inc. (“CPM”) and SLR Medical

Consulting, LLC (“SLR”), were known as “house accounts” and had close

relationships with Company leadership. They served as valuable cohorts, funneling

MiMedx products through a massive network of sub-distributors, many of which were

Physician Owned Distributors (“PODs”), a form of distributorship found to be

“inherently suspect” by the United States Department of Health and Human Services

(“HHS”), in that they raise concerns about kickbacks provided to the physician

members. MiMedx relied on these distributors and their nefarious network to take

                                        -5-
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 13 of 334




significant quantities of product at quarter-end to create the false impression of sales

and revenues in order to inflate the Company’s financial performance. In return,

MiMedx provided them with highly favorable terms, including reduced prices, special

financing, and lax returns. The distributors and their sub-distributors then profited by

selling MiMedx products at a premium.

      10.    Defendants concealed their illicit sales practices, improper revenue

recognition, and unlawful side arrangements with distributors from the market.

Quarter after quarter, they falsely attributed MiMedx’s revenue growth to the strength

of their product, superior management, and extolled the Company’s strong compliance

and “culture of integrity.” Defendants’ misstatements and omissions misled investors

and artificially inflated the Company’s stock price. But the growth story Defendants

pedaled was an intentional sham, predicated on fraud that was unsustainable.

      11.    Defendant Cherry Bekaert, the Company’s supposedly independent

auditor, allowed the fraudulent scheme to continue unabated for years. As an

independent auditor, Cherry Bekaert was required to skeptically and objectively audit

MiMedx and render an opinion on whether MiMedx’s financial statements “fairly

present[ed], in all material respects, the financial condition and results of operations of

the Company.” Instead of discharging its duties, Cherry Bekaert helped Defendants

conceal their fraud through the issuance of false “clean” audit opinions. The opinions

                                           -6-
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 14 of 334




provided the Company’s financial statements with a veneer of legitimacy and misled

investors. By these acts, Cherry Bekaert participated in or simply ignored MiMedx’s

accounting improprieties and failed to perform key procedures required under

pertinent audit standards, rendering its audits so deficient that they were tantamount to

no audit at all.

       12.    Due to the scale and pervasiveness of the fraud, as the Class Period wore

on, it became increasingly difficult to make it appear that MiMedx was growing at the

same rate. Although it was becoming impossible to achieve “real growth on a false

number,” Defendants directed employees to continue the improper channel stuffing or

there would “be hell to pay.” VA facilities became flooded with MiMedx products,

with shelves “absolutely overflowing” and grafts “spilling out of every cabinet

available.” On the commercial side, SLR stepped in to replace CPM, which had

defaulted due to the collapse and bankruptcy of physician-owned hospital Forest Park

Medical Center (“Forest Park”), and continued to take excess products under their side

arrangement to help the Company manufacture bogus revenue. The Company also

stuffed the shelves of clinics and made shipments to doctors’ offices when those

doctors had not even ordered the products.

       13.    Ultimately, this torrent of fraudulent practices caught up with

Defendants. While the Company had originally planned to feather back overstuffed

                                          -7-
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 15 of 334




product as returns against revenue in future reporting periods, there was simply too

much to return without raising a red flag or jeopardizing the Company’s ability to

meet financial projections in the quarter ahead. Employees began to express concern

as to the legality of the Company’s sales and revenue recognition practices to upper

management, including Petit, Taylor, and Cashman. Defendants responded by swiftly

threatening, terminating, suing, and publicly attacking those who dared come forward.

Such retaliation backfired, however, causing several employees to file public

whistleblower complaints detailing Defendants’ fraudulent and illegal practices,

bringing to light the truth behind the Company’s meteoric rise. Nevertheless,

Defendants continued to conceal the fraud through public denials (which were false

themselves) and by attacking the whistleblowers and their integrity and honesty.

      14.    Following the Company’s first white-washed internal investigation into

such allegations, which falsely concluded that there was no fraud, as well as mounting

SEC scrutiny into MiMedx’s financial relationships with distributors, the Company

dismissed Cherry Bekaert under suspicious circumstances, on August 4, 2017.

Defendants attempted to deflect blame from themselves through the Cherry Bekaert

dismissal, replacing it with Ernst & Young LLP (“EY” or “Ernst & Young”). But

additional details regarding the Company’s pervasive fraud continued to be exposed,

including the Company’s improper relationships with its distributors, channel stuffing,

                                         -8-
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 16 of 334




and other illicit sales practices. Desperate to keep MiMedx’s house of cards from

collapsing, Defendants responded with a vociferous campaign of denials, rebuttals,

and retaliation.

      15.    Mounting pressure ultimately led the Company to undertake a second

internal investigation and postpone the release of its financial results for fiscal year

2017 (“FY17”). Despite misleading assurances from the Company’s executives that

the Company had done nothing wrong and was enjoying strong sales and financial

results, MiMedx’s problems continued to mount. The Company formed a Special

Litigation Committee on June 6, 2018. And, just one day later, the Company

announced that its second internal investigation had revealed that its reported financial

results for fiscal years 2012 to 2016 and the first three quarters of 2017 could no

longer be relied upon and would have to be restated. The Company also announced

that Senken, its CFO, and John E. Cranston (“Cranston”), its Controller and Treasurer,

had left the Company.

      16.    The shakeup continued on July 2, 2018, when the Company further

disclosed that based on the Board of Directors’ business judgment and information

identified through the Company’s second independent investigation, Petit and Taylor

had “resigned.” On September 20, 2018, the Company stated that these resignations,

as well as Senken’s and Cranston’s, should be treated as terminations “for cause”

                                          -9-
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 17 of 334




because these executives “engaged in, among other things, conduct detrimental to the

business or reputation of the company.”

      17.   On November 7, 2018, the Company revealed additional facts regarding

the magnitude of its revenue recognition problems. The Company indicated that its

review needed to expand and stated that it had to review all of the Company’s sales

dating back to 2012, which would prolong the amount of time it would take for the

Company to prepare its restated financial statements, and also revealed that it had

received a notice of delisting from the NASDAQ Global Select Market (“NASDAQ”),

the market on which MiMedx’s common stock was listed.

      18.   On December 5, 2018, MiMedx announced more shocking news, that the

Company’s new independent auditor, EY, had resigned. In a filing with the SEC two

days later, the Company ominously disclosed that EY had warned that “internal

controls necessary for the Company to develop reliable financial statements do not

exist.” MiMedx further disclosed that EY had advised that the Company needed “to

significantly expand the scope of its audit, due to material allegations of

inappropriate financial reporting, material allegations of noncompliance with laws

and regulations, the findings to date from the [second] independent investigation

conducted by the Audit Committee into these allegations, and the lack of internal

controls necessary for the Company to develop reliable financial statements.”

                                       - 10 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 18 of 334




Additionally, MiMedx disclosed that EY had advised the Company that it was “unable

to rely on representations” from the Interim CEO and Interim CFO because of their

reliance on “legacy management personnel.” The Company has yet to publicly

announce a replacement for EY.

      19.    Consistent with EY’s assessment, MiMedx issued more bad news on

April 11, 2019, admitting that the fraud was even broader than it had disclosed before.

The scope of work related to the Company’s Restatement had to be expanded “[d]ue

to the depth, breadth and complexity of issues identified through the Audit

Committee’s investigation.” As a result, the Company was scrutinizing revenue

recognition practices for all years from 2012 to 2018 and installing “improved

processes and controls to monitor sales practices, authorize credits and returns, [and]

recognize revenue.”      The Company warned that additional actions may be

forthcoming as a result of the Audit Committee’s findings.

      20.    The unraveling of Defendants’ fraud negatively impacted the Company’s

stock price, resulting in millions in investor losses. To recover the damages that

Defendants inflicted on investors, Lead Plaintiff brings this action under Sections

10(b) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), and Rule

10b-5 promulgated thereunder, on behalf of itself and all persons or entities that



                                        - 11 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 19 of 334




purchased or otherwise acquired the common stock of MiMedx during the Class

Period, and who were damaged thereby (the “Class”).

II.   JURISDICTION AND VENUE

      21.    The claims asserted herein arise under and pursuant to Sections 10(b) and

20(a) of the Exchange Act, 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5

promulgated thereunder by the SEC, 17 C.F.R. §240.10b-5.             This Court has

jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §1331 and

Section 27 of the Exchange Act, 15 U.S.C. §78aa.

      22.    Venue is proper in this District pursuant to 28 U.S.C. §1391(b)-(c) and

Section 27 of the Exchange Act because MiMedx transacts business and the principle

office of the Company is located in this District, many of the acts and practices

complained of herein occurred in substantial part in this District, and Defendants

disseminated materially false and misleading statements complained of herein to

MiMedx shareholders from this District.

      23.    In connection with the challenged conduct, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including,

without limitation, the United States mails, interstate telephone communications, and

the facilities of the national securities markets.



                                         - 12 -
       Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 20 of 334




III.    PARTIES

        A.     Lead Plaintiff

        24.    Lead Plaintiff Carpenters Pension Fund of Illinois was appointed to serve

as Lead Plaintiff in this action by Order of this Court dated January 16, 2019 [ECF

No. 42]. As shown in the certification filed contemporaneously herewith and

incorporated herein, Lead Plaintiff purchased or otherwise acquired MiMedx common

stock at artificially inflated prices during the Class Period and suffered economic

losses when true facts about the Company’s operating and financial condition were

disclosed, and the artificial inflation was removed from the price of MiMedx common

stock.1

        B.     Defendants

               1.    MiMedx and the Individual Defendants

        25.    Defendant MiMedx is a Florida corporation with its principal place of

business located in Marietta, Georgia. From April 25, 2013 through November 7,

2018, MiMedx’s common stock was publicly traded on the NASDAQ under the ticker

symbol “MDXG.” Effective November 8, 2018, MiMedx’s common stock was

delisted from NASDAQ and began trading on the over-the-counter market operated

by OTC Markets Group Inc. under the same ticker symbol.

1
     See Certification of Carpenters Pension Fund of Illinois, attached hereto as Exhibit
A.
                                          - 13 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 21 of 334




      26.    Defendant Petit joined MiMedx as CEO, President, and Chairman of the

Board of Directors (“Chairman”) on February 24, 2009. Petit was terminated from

those positions for cause, effective June 30, 2018. Thereafter, Petit continued to serve

as a member of the Company’s Board of Directors until he was forced to resign from

that position effective September 20, 2018.

      27.    Defendant Senken was CFO of MiMedx from January 15, 2010 through

June 6, 2018, and was subsequently terminated from the Company for cause and

departed on June 30, 2018, after serving in a transitional role.

      28.    Defendant Taylor joined MiMedx on September 22, 2009 as COO and

President, and was also named a Director of MiMedx on October 25, 2011. Taylor

was terminated from those positions for cause and departed the Company effective

June 30, 2018.

      29.    Defendant Cashman joined MiMedx on November 7, 2014 as CCO and

Executive Vice President. On December 5, 2018, the Company announced that “the

role of [CCO] has been eliminated and Chris Cashman will be departing the

organization.”

      30.    Defendants Petit, Senken, Taylor, and Cashman are collectively referred

to herein as the “Individual Defendants.”



                                         - 14 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 22 of 334




      31.    During and prior to the Class Period, the Individual Defendants, as senior

executive officers of MiMedx and as further detailed herein, were privy to

confidential and proprietary information concerning MiMedx. Because of their

positions with MiMedx, the Individual Defendants had access to non-public

information about the Company’s business operations, financial condition, markets,

and present and future business prospects via access to internal corporate documents,

conversations, and connections with other corporate officers and employees,

attendance at management and/or Board meetings and committees thereof, and via

reports and other information provided to them in connection therewith. As such, the

Individual Defendants had access to material adverse non-public information

concerning the financial condition and prospects of the Company, as discussed in

detail below. Because of their possession of such information, the Individual

Defendants knew or recklessly disregarded that the adverse facts specified herein had

not been disclosed to, and were being concealed from, the investing public.

      32.    The Individual Defendants are liable as direct participants in the wrongs

complained of herein. The Individual Defendants participated in the drafting,

preparation, and/or approval of the various public, shareholder, and investor reports

and other communications complained of herein and were aware of, or recklessly

disregarded, the material misstatements contained therein and material omissions

                                        - 15 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 23 of 334




therefrom, and were aware of their materially false and misleading nature. Each of the

Individual Defendants had access to the material adverse undisclosed information

about the Company’s business prospects, financial condition, and performance as

particularized herein, and knew or recklessly disregarded that these material adverse

facts rendered the representations made by or about MiMedx and its business, which

were issued or adopted by the Company, materially false and misleading.

      33.    In addition, the Individual Defendants, by reason of their status as senior

executive officers, were “controlling persons” within the meaning of Section 20(a) of

the Exchange Act and had the power and influence to cause the Company to engage in

the unlawful conduct complained of herein. Because of their positions of control, the

Individual Defendants were able to, and did, directly or indirectly, control the conduct

of the Company’s business.

      34.    As senior executive officers and controlling persons of a publicly traded

company whose common stock was, and is, registered with the SEC pursuant to the

Exchange Act, and was, and is, traded on the NASDAQ and governed by the federal

securities laws, the Individual Defendants had a duty to promptly disseminate accurate

and truthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, markets,

management, earnings, and present and future business prospects, and to correct any

                                         - 16 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 24 of 334




previously issued statements that had become materially misleading or untrue so that

the market price of the Company’s common stock would be based upon truthful and

accurate information. The Individual Defendants’ material misrepresentations and

omissions of material fact during the Class Period violated these specific requirements

and obligations.

      35.    The Individual Defendants are liable as participants in a fraudulent

scheme and course of conduct that operated as a fraud or deceit on purchasers or

acquirers of the Company’s publicly traded common stock by disseminating

materially false and misleading statements and/or concealing material adverse facts.

The scheme deceived the investing public regarding the Company’s operating and

financial condition and the intrinsic value of MiMedx common stock, causing Lead

Plaintiff and other members of the Class to purchase or otherwise acquire MiMedx

common stock at artificially inflated prices.

             2.     Defendant Cherry Bekaert

      36.    Defendant Cherry Bekaert is a certified public accounting firm

headquartered in Richmond, Virginia, with an office in Atlanta, Georgia. Cherry

Bekaert served as MiMedx’s external auditor for fiscal years 2008 through 2016.

Cherry Bekaert was “dismissed” by MiMedx effective August 4, 2017.



                                        - 17 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 25 of 334




      37.    With knowledge or reckless disregard of MiMedx’s true financial

condition, Cherry Bekaert provided unqualified (i.e., “clean”) audit opinions that the

financial statements contained in MiMedx’s annual reports on Forms 10-K for fiscal

years 2013 to 2016 presented fairly, in all material respects, the financial position of

MiMedx, and that MiMedx maintained, in all material respects, effective internal

control over its financial reporting for fiscal years 2012 to 2015 (citing in 2016 only a

failure of internal control in connection with a tax-related item).

IV.   SUBSTANTIVE ALLEGATIONS

      A.     Background of the Company

      38.    MiMedx is a biomedical company based in Marietta, Georgia that holds

itself out as the “leading global supplier of amniotic tissue products.”2 The Company

designs, manufactures, and sells products derived from human placental tissues, the

thin, moist tissues that protect the fetus, donated by mothers after childbirth. These

products are sold in the form of sheets or wraps applied to a patient’s skin (often

referred to as “grafts” or “tissues”) or in the form of micronized powders applied to a

patient’s skin either topically or by injection. They are intended to enhance healing,

modulate inflammation, or minimize scar tissue formation in patients.



2
  MiMedx Group Inc., Annual Report (Form 10-K) (Mar. 3, 2017) (“2016 Form 10-
K”) at 2.
                                         - 18 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 26 of 334




      39.    Approximately one year after MiMedx was formed, on February 24,

2009, the Company appointed Petit as Chairman, CEO, and President. When Petit

joined the Company, MiMedx was a relatively small skin-graft manufacturer with less

than $1,000 in revenue. In 2011, the Company acquired a proprietary sterilization

process called “PURION” from Surgical Biologics, LLC which was designed to

maximize production yield while minimizing processing costs. Employing the newly

acquired PURION process, the Company developed its two primary commercial

products during the Class Period: EpiFix and AmnioFix.

      40.    EpiFix is a Wound Care product configured for external use. It is

intended to treat inflammation and chronic wounds, including diabetic foot ulcers

(“DFUs”), venous leg ulcers (“VLUs”), arterial ulcers, burns, and surgical wounds.

EpiFix was sold in a sheet (graft) form, which came in 13 different sizes including

three mesh configurations. Prices ranged from approximately $895 per graft to $6,700

per graft, with the most expensive being the 7x7 cm graft.3 EpiFix was also sold in an

injectable, micronized powder form, in three different sizes.

      41.    AmnioFix is a Surgical, Sports Medicine & Orthopedics (“SSO”) product

configured for internal, surgical use. It is intended to treat inflammation, minimize


3
   See Ex. B, Viceroy Research Group, MiMedx’s employment of kickback & bribery
scheme inducers makes it uninvestable, at 34 (Sept. 20, 2017).
                                        - 19 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 27 of 334




scar tissue formation, and treat conditions such as tendonitis, plantar fasciitis, lateral

epicondylitis, medical epicondylitis, bursitis, strains, and sprains. Like EpiFix,

AmnioFix is sold both in sheet form (AmnioFix and AmnioFix Wrap) and injectable,

micronized powder form (AmnioFix Injectable). Unlike EpiFix, however, AmnioFix

is not covered by Medicare, Medicaid, or private insurance.

      42.    MiMedx operates one business segment, called Regenerative

Biomaterials, which includes all of its products. However, MiMedx reports revenue

in two separate product categories: (a) Wound Care; and (b) SSO. Throughout the

Class Period, Wound Care represented the larger of the two categories, with 55-75%

of total revenue (primarily from sales of EpiFix), compared to SSO, which comprised

20-25% of total revenue (primarily from sales of AmnioFix).

      43.    The majority of the Company’s revenues come from domestic sales to

health care customers throughout the United States. These customers could be broken

into two general categories: government customers and private “commercial”

customers. The Company’s government customers include hospitals and other health

care facilities operated by the VA and United States Department of Defense (“DOD”).

MiMedx’s commercial customers, on the other hand, are privately owned and

operated health care providers such as hospitals, clinics, and doctors’ offices.



                                          - 20 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 28 of 334




      B.     MiMedx Drove Revenue Through Improper Sales and
             Distribution Practices

      44.    With EpiFix and AmnioFix in its arsenal, the Company sought to rapidly

expand sales in both commercial and government sales channels. The Company did

this by partnering with a network of sales agents and distributors that were

purportedly independent from MiMedx, including AvKARE (its government

distributor) for EpiFix and CPM and SLR (its master commercial distributors) for

AmnioFix.

      45.    The Company faced steep competition from other producers of grafts,

including Osiris Therapeutics, Inc. (“Osiris”), Organogenesis Inc. (“Organogenesis”),

and Advanced BioHealing, Inc. (“ABH”), which had already been entrenched in the

market. To outmaneuver competitors and achieve the continuous growth that Petit

regularly spoke of, Defendants employed a business model described by Tom Tierney

(“Tierney”), a former Regional Sales Director in MiMedx’s Surgical division, as “a

mind-boggling level of sales and accounting irregularities” and “win at all cost”

culture “fostered by the tone and conduct of senior management at the highest

levels.”4 As part of this culture, MiMedx favored individuals who engaged in illegal


4
   18 U.S.C. §1514A Complaint, at ¶18, Tierney v. MiMedx Grp., Inc. (U.S. Dep’t
Labor (July 16, 2018) (“Tierney Complaint”). Another MiMedx whistleblower added,
“[y]ou can’t fathom the amount of fraud that was happening.” See Viceroy Research
Group, More whistleblowers come forward with details of MiMedx sales scheme (Oct.
                                       - 21 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 29 of 334




behavior “at the expense of others who attempt to follow [C]ompany policies and stay

within the law,” and “discriminat[ed] against individuals who opposed MiMedx’s

fraudulent practices.”5

       46.   From the outset of their efforts to sell EpiFix and AmnioFix, Defendants

engaged in fraudulent sales and distribution practices. These practices included a

campaign of influence to generate demand for MiMedx products and implicit

arrangements with distributors in both its government and commercial channels that

enabled it to inflate its revenue and boost the Company’s market perception and stock

price. Chief among them was channel stuffing – a practice by which the Company

shipped out or otherwise placed significant quantities of merchandise in its sales

channels in order to record revenue for such shipments or placements, even though

they were not true sales and could not be recognized in this manner under GAAP.

The improper channel stuffing, which routinely occurred at the end of financial

quarters, was carefully orchestrated by Defendants to help the Company achieve

revenue forecasts and maintain a false appearance of consistent growth.

17, 2017), (further corroborating the investigative reporting to date, a whistleblower
stated: “Everything in the Aurelius and Viceroy reports, I can attest to.”),
https://viceroyresearch.org/2017/10/10/more-whistleblowers-come-forward-with-
details-of-mimedx-sales-scheme/. Viceroy “notified the SEC/DOJ of these concerns
as [they] were informed local invoices will prove MiMedx is conducting this activity.”
Id.
5
    Tierney Complaint, at ¶18.
                                        - 22 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 30 of 334




             1.    MiMedx Offers Inducements to Secure Sales

                   a.     The Company Targets Health Providers with a
                          Campaign of Influence

      47.    The Company has taken the position that all of its products are

“minimally manipulated” human tissues and therefore qualify as “361 HCT/Ps,”

meaning products that are regulated solely under Section 361 of the Public Health

Service Act (21 C.F.R. §361) and are exempt from United States Food and Drug

Administration (“FDA”) and other pharmaceutical regulations and guidelines.6 As a

result of the apparent lack of regulations, MiMedx sales representatives were

encouraged and trained by Defendants to work loosely and aggressively in a lawless

environment they referred to as the “Wild West.” Growing business and beating

competitors were key objectives at MiMedx, and therefore the Company expected its

employees to generate revenue at all costs.7




6
    The FDA, to the contrary, has declared that the Company’s injectables do not
qualify as 361 HCT/Ps, as they are not minimally manipulated. See Letter from Mary
A. Malarkey to Bill Taylor, Surgical Biologic – Untitled Letter (Aug. 28, 2013),
available                                                                        at
https://www.fda.gov/biologicsbloodvaccines/guidancecomplianceregulatoryinform
ation/complianceactivities/enforcement/untitledletters/ucm367184.htm. Thus, the
Company was required to obtain a Biologics License Application from the FDA for its
injectables, which it never did during the Class Period.
7
   Moreover, when questions later began to emerge, the Company maintained that, as
361 HCT/Ps, its products were not governed by the Physician Payments Sunshine Act
                                      - 23 -
           Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 31 of 334




           48.   To increase demand for its products, the Company trained its sales force

to engage in a host of improper sales practices to ingratiate themselves with health

care personnel, so they would become interested in MiMedx products and advocate

their use at health care facilities. As explained by former MiMedx employee Jon

Vitale (“Vitale”),8 MiMedx’s sales strategy was designed to get its sales

representatives into physician offices in a “consulting” capacity. 9 This allowed

MiMedx to have “direct interaction with patients, clinical staff responsible for treating

patients, and billing staff” responsible for processing the paperwork needed to obtain

insurance reimbursements.10

           49.   This was part of an “influence campaign” that was “designed to get

potential customers to approve the use of MiMedx products in their facility and then



(“Sunshine Act”), which is a federal statute implemented to increase transparency
surrounding drug manufacturers’ financial relationships with physicians and hospitals.
8
   Vitale worked at MiMedx from January 27, 2014 to December 29, 2016 as a sales
representative and sales manager responsible for portions of MiMedx’s South
Carolina territory. See Complaint, at ¶¶9, 20, 55, Vitale v. MiMedx Grp., Inc., No.
3:19-cv-00529-RBH (D.S.C. Feb. 19, 2019) ECF No. 1-1 (“Vitale 2019 Complaint”).
Vitale served three of the Company’s federal accounts, including the Dorn VA, and
approximately 15 commercial accounts in South Carolina, primarily wound care
centers and private physician offices. See Complaint, ¶¶60-61, United States, ex rel.,
Vitale v. MiMedx Grp., Inc., No. 3:17-cv-00166-RBH (D.S.C. Jan. 19, 2017) ECF No.
1 (“Vitale Qui Tam Complaint”).
9
     See id. at ¶64.
10
     Id.
                                           - 24 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 32 of 334




expand the use of those products to new patients, uses, and product lines.” 11 The

influence campaign began with wining and dining health care personnel responsible

for purchasing decisions. As Vitale explained, he and other sales representatives were

trained to create a relationship with customers by bringing free lunches to the office

and taking physicians to dinner.12 “Company sales representatives were required by

Petit to host lunches and dinners with doctors, meetings he called ‘healing reviews.’”13

An internal MiMedx spreadsheet reviewed by The Wall Street Journal and provided to

federal investigators, “show[ed] hundreds of company meals hosting thousands of

doctors over 10 months in 2016.”14 MiMedx representatives also used speaker

programs to reward physicians and solicit new customers. The Company’s speaker

programs paid customer physicians between $600 and $5,000 per “speech,” to read

PowerPoint slide decks prepared by MiMedx extolling the benefits of the Company’s

products to fellow physicians.15 Defendants’ inducements violated a host of federal

statutes, particularly when made to VA employees as explained in detail below.


11
     Id. at ¶69.
12
     See Vitale Qui Tam Complaint, at ¶65.
13
   See Gretchen Morgenson, MiMedx Kept Cheaper Products Out of Its Offerings to
VA Hospitals, WALL ST. J. (Oct. 5, 2018), https://www.wsj.com/articles/mimedx-kept-
cheaper-products-out-of-its-offerings-to-va-hospitals-1538731801.
14
     See id.
15
     See Vitale Qui Tam Complaint, at ¶68.
                                         - 25 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 33 of 334




        50.       On May 8, 2018, for example, the DOJ announced that a doctor, physical

therapist, and nurse practitioner at the Wm. Jennings Bryan Dorn VA Medical Center

in Columbia, South Carolina (“Dorn VA”) were indicted by a federal grand jury for

knowingly committing health care fraud and other criminal acts related to MiMedx.16

According to the Indictment, the Dorn VA defendants accepted a host of improper

benefits from MiMedx between 2012 and 2015, including cash payments, meals, trips,

and gifts, to induce them to order, purchase, and use MiMedx products. This “caused

the excessive use of MiMedx products on VA patients in South Carolina.”17 The DOJ

made clear that, by accepting these bribes, the Dorn VA defendants “became




16
    See Department of Defense Indictment (“Indictment”), United States v. Becker,
No. 6:18-cr-00481-DCC (D.S.C. May 8, 2018) (“Becker”); DOJ Press Release,
Federal Grand Jury Indictments (May 8, 2018), https://www.justice.gov/usao-
sc/pr/federal-grand-jury-indictments-70. Specifically, the Indictment charged the
Dorn VA defendants with violating: (a) 18 U.S.C. §1347, which makes it a crime to
knowingly and willfully execute, or attempt to execute, a scheme to defraud any
health care benefit program or to obtain, by means of false or fraudulent pretenses,
representations, or promises, any of the money or property owned by, or under the
custody or control of, any health care benefit program, in connection with the delivery
of or payment for health care benefits, items, or services; (b) 18 U.S.C. §201, which
prohibits directly or indirectly giving, offering, or promising anything of value to a
federal government official to influence an official act or fraud on the United States;
and (c) 18 U.S. §208, which prohibits government officials from participating
personally and substantially in matters in which they knowingly have a financial
interest.
17
     Id. at ¶7.
                                           - 26 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 34 of 334




employees, agents, or independent contractors of MiMedx.”18 This was precisely the

point of Defendants’ influence campaign.

      51.    MiMedx is also under investigation by the DOD’s Criminal Investigative

Service in connection with the Company’s financial arrangements with a surgeon, Dr.

Eric D. Martin, at Charlie Norwood VA Medical Center in Augusta, Georgia

(“Augusta VA”). According to The Wall Street Journal, a grand jury had been

commissioned to hear testimony on the matter “to determine whether Dr. Martin

received compensation from the company without proper clearance.”19 “Dr. Martin

has been a big user of MiMedx products, especially its injectables . . . . In one month

he used almost $1 million of the products.”

      52.    MiMedx’s influence campaign was implemented by sales representatives

who were trained to ingratiate themselves with key decision-makers at prospective

health care customers. Vitale observed that “[w]hile physician interaction was always

important, the true target of this influence campaign in wound care centers was the




18
   Id. at ¶6. The court in Becker continued the trial of the Dorn VA defendants until
mid-2020, after each of the defendants entered into a Pretrial Diversion Agreement
with the DOJ in late 2018/early 2019.
19
   See Gretchen Morgenson, MiMedx Kept Cheaper Products Out of Its Offerings to
VA Hospitals, WALL ST. J. (Oct. 5, 2018), https://www.wsj.com/articles/mimedx-kept-
cheaper-products-out-of-its-offerings-to-va-hospitals-1538731801.
                                        - 27 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 35 of 334




potential customer’s program director who could aid in getting a product approved for

use by the customer’s office or clinic.”20 After gaining an audience with such targets:

        MiMedx reps argued to program directors and private physicians that the
        use of its products – far more expensive than most wound care products
        – would generate profits for the customer [(i.e., the doctors)], which
        charge for the sale and application (i.e., grafting) of MiMedx products
        at a higher rate than for the use of standard of care products. As an
        individual tasked with clinical and fiscal responsibilities, program
        directors were often far more receptive to these arguments than
        physicians, particularly when the program director was employed by a
        private management company (e.g., Healogics, Inc.).21

                        b.    MiMedx Markets Its Products by Guaranteeing
                              and Gaming Reimbursement

        53.       The Company depends heavily on its customers having the ability to

obtain reimbursement for the costs of its products from third-party sources. The

Company states that its “growth substantially depends on adequate levels of third-

party reimbursement for [its] products”22 and its “success in obtaining third-party

reimbursement for [its] products is a significant competitive advantage.”23

        54.       Aside from government accounts, the Company’s EpiFix customers rely

on reimbursement from insurers, including federal insurance programs (e.g.,



20
     Vitale Qui Tam Complaint, at ¶66.
21
     Id. at ¶67.
22
     2016 Form 10-K at 9.
23
     Id. at 11.
                                          - 28 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 36 of 334




Medicare/Medicaid) and private insurance companies. Federal insurance programs

have prescribed coverage criteria and reimbursement rates, while private insurance

companies have their own coverage criteria and negotiate payment levels.24 The

ability of MiMedx’s customers to obtain reimbursement for EpiFix was critical to the

Company’s ability to drive sales, particularly because EpiFix was far more expensive

than traditional wound care products.25

        55.      To encourage adoption of its products, the Company alleviated

reimbursement concerns by offering doctors and hospitals a “reimbursement

guarantee.” As Vitale stated, for example, “MiMedx promised customers that if they

used the company’s reimbursement specialists, who were trained certified coders, to

submit claims and pursue insurance appeals, then MiMedx would waive payment on

any claim rejected by an insurer.”26 In other words, the Company provided customers

with a guarantee that MiMedx would cover denied reimbursements as long as the

customer followed the Company’s guidance and directives.27 If a reimbursement

estimate was inaccurate, and customers failed to receive reimbursement, then MiMedx

24
     Id. at 9.
25
     Vitale Qui Tam Complaint, at ¶67.
26
     Vitale Qui Tam Complaint, at ¶103.
27
  See Ex.C, Reimbursement Hotline Service Guarantee, Exhibit 3 to John P.
Minahan Deposition, MiMedx Grp., Inc. v. Village Podiatry Grp., LLC, No.
17EV000617 (Ga. Fulton Cty. Sept. 20, 2017) (“Village Podiatry”).
                                          - 29 -
       Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 37 of 334




would cover the cost of the product by providing free products, credits, or debt

forgiveness. MiMedx called this initiative the “Reimbursement Hotline Service

Guarantee Program.”28 These “guarantees occur[ed] at the corporate level and

nationwide.”29

        56.   MiMedx also told health care providers that they were not required to pay

MiMedx until they received reimbursement from an insurer (i.e., they only had to

“pay when paid”). Tierney stated that the Company assured customers “that they had

no obligation to pay for [MiMedx] products unless they received reimbursements

from insurance providers.”30 This was evidenced, for example, by the Company’s

business relationship with Village Podiatry, an Atlanta-based podiatric health care

provider with several centers across Georgia, between 2013 and 2016.31 According to

John P. Minahan (“Minahan”), the CFO of Village Podiatry’s parent company,

MiMedx and Village Podiatry had an implicit off balance sheet arrangement.32


28
  See Transcript of John P. Minahan Deposition taken on July 20, 2017, Village
Podiatry (“Minahan Dep.”), 110:21-22.
29
   False Claims Act Qui Tam Complaint, at ¶119, United States, ex rel. Montecalvo v.
MiMedx Grp., Inc., No. 14-01260-RCL (D.D.C. July 24, 2014) ECF No. 1
(“Montecalvo Complaint”).
30
    Tierney was employed at the Company as Regional Sales Director from April 2016
to January 2018. Tierney Complaint, at ¶15.
31
     Minahan Dep. 47:10-16; 91:2-6.
32
     Id. 91:9-11.
                                         - 30 -
       Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 38 of 334




MiMedx shipped consignment inventory to Village Podiatry centers but Village

Podiatry would only pay MiMedx for this inventory if Village Podiatry was

reimbursed from an insurer.” If the insurer did not reimburse Village Podiatry, on the

other hand, it was not obligated to pay MiMedx for the products it used.33 In instances

like this, the Company would treat the transaction as a “no charge evaluation,” which

meant neither the doctor nor the patient would have to pay for it, and it would be

booked as a selling, general, and administrative (“SG&A”) expense.

        57.   These practices were corroborated by other MiMedx employees, for

example:

        What Village Podiatry is saying is absolutely how Mimedx operated.
        Consignment inventory was sent in, reps would run the insurance
        verification, the product was applied [to a patient], reps would work
        wi[th] the billers to ensure it was coded and billed correctly, we’d check
        the eob [explanation of benefits from the insurer] when it came back to
        ensure it was fully reimbursed. Only at that point did we enter the
        implant information into Salesforce, which generated the invoice, which
        had the 30-day payment terms. If the insurance denied payment, the reps
        would just change the consignment product to “no charge evaluation”
        [i.e. SG&A expense] units so the doctor and patient weren’t out the
        money. We were told by managers this was legal because as long as the
        insurance company didn’t reimburse the product, it wasn’t fraud.34



33
     Id. 47:10-16, 91:2-6.
34
   See petite parker the barker, How close is MiMedx to the end of death row? (Nov.
22, 2017), http://petiteparkerthebarker.com/how-close-is-mimedx-to-the-end-of-death-
row.
                                          - 31 -
           Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 39 of 334




Such practices were designed to encourage the doctor to continue using MiMedx

products in the future.

           58.   Additionally, the Company induced the use of its products by helping

instruct providers how to profit by “gaming their reimbursement” from insurers, also

referred to as “marketing the spread.” This practice is explained by Tierney, a former

Regional Sales Director in MiMedx’s Surgical division.35 MiMedx “mark[eted] the

spread” between the amount charged by MiMedx and the amount the doctors would

later receive from Medicare/Medicaid as reimbursement for those products.36

MiMedx did this by also providing “steep discounts, rebates, free products, and other

kickbacks” to doctors, which were not reported to Medicare/Medicaid.37

Medicare/Medicare would then reimburse those products at higher prices, enabling the

doctors to benefit from the spread.

           59.   The Company also trained its sales representatives to encourage doctors

to use more MiMedx grafts, and larger MiMedx grafts, than were unnecessary to treat

patients’ conditions by marketing the reimbursements available for such grafts. For

example, sales representatives provided physicians’ offices with a document titled,



35
     Tierney Complaint, at ¶¶6, 20.
36
     Id. at ¶14.
37
     Id.
                                           - 32 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 40 of 334




“Epifix Medicare Office Reimbursement Made Easy.” This document instructed

doctors to submit EpiFix reimbursement claims to Medicare for the maximum amount

of billable units and detailed the spread between the cost of EpiFix and the Medicare

reimbursement rate, i.e., the profit the doctor would receive.38

      60.    These practices violated multiple federal statutes because they resulted in

false claims being submitted to federal health care programs. 39 In particular, they

violated the Anti-Kickback Statute (“AKS”)40 and the False Claims Act (“FCA”)41 by




38
   See Ex. D, Viceroy Research Group, Viceroy activates ‘The Honeypot’ – Parker H.
Petit & MiMedx caught red-handed, at 4 (Dec. 14, 2017).
39
    See, e.g., Centers for Medicare & Medicaid Services, Laws Against Health Care
Fraud Resource Guide (Sept. 2015), https://www.cms.gov/Medicare-Medicaid-
Coordination/Fraud-Prevention/Medicaid-Integrity-Education/Downloads/fwa-laws-
resourceguide.pdf; DOJ Press Release, Pharmaceutical Manufacturers to Pay $421.2
Million to Settle False Claims Act Cases, (Dec. 7, 2010),
https://www.justice.gov/opa/pr/pharmaceutical-manufacturers-pay-4212-million-
settle-false-claims-act-cases (“The difference between the resulting inflated
government payments and the actual price paid by healthcare providers for a drug is
referred to as the ‘spread.’ . . . Because payment from the Medicare and Medicaid
programs was based on the false inflated prices, the government alleged that the
defendants caused false claims to be submitted to federal healthcare programs[.]”).
40
   The AKS, 42 U.S.C. §1320a-7b, makes it a crime to knowingly and willingly offer,
pay, solicit, or receive anything of value (directly or indirectly) in order to induce or
reward referrals of items or services reimbursable by a federal health care program.
41
   The FCA, 31 U.S.C. §3729, et seq., protects the federal government from being
overcharged or sold substandard goods or services by imposing civil liability on any
person who knowingly submits, or causes the submission of, a false or fraudulent
claim to the federal government (including federal health care programs such as
                                      - 33 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 41 of 334




inducing the use of MiMedx products over others, enabling the Company’s customers

to profit or, at a minimum, accept products without normal financial risk, given that

they only paid MiMedx if they got paid from insurers.42

                    c.     Defendants Manipulate Charitable
                           Contributions to Gain Sales

      61.    While the Company’s scheme induced medical providers to use MiMedx

products, the products were not accessible to all patients, even if the products were

covered by insurance. Patients still incurred out-of-pocket costs for using such

products, including co-payments (a fixed amount that a patient owes for a treatment),

co-insurance (a fixed percentage of a treatment owed by a patient), and deductibles (a

fixed amount owed by a patient during a given time period). Patients who could not


Medicare or Medicaid), which, in the health care context, includes billing for
unnecessary services and billing for services or items that were not rendered.
42
   See OFFICE OF INSPECTOR GEN., DEP’T HEALTH & HUMAN SERVS., Special Fraud
Alert:      Physician-Owned        Entities      (Mar.       26,     2013),       at      1
https://oig.hhs.gov/fraud/docs/alertsandbulletins/2013/pod_special_fraud_alert.pdf
(“One purpose of the anti-kickback statute is to protect patients from inappropriate
medical referrals or recommendations by health care professionals who may be
unduly influenced by financial incentives.”); see also OFFICE OF INSPECTOR GEN.,
DEP’T HEALTH & HUMAN SERVS., Supplemental Special Advisory Bulletin:
Independent Charity Patient Assistance Programs, 79 Fed. Reg. 31120-01 (May 30,
2014) (The HHS-OIG has explained, “[f]or purposes of the [AKS], ‘remuneration’
includes the transfer of anything of value, directly or indirectly, overtly or covertly, in
cash or in kind. The [AKS] cover[s] any arrangement where one purpose of the
remuneration was to give or obtain money for the referral of services or to induce
further referrals.”).
                                          - 34 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 42 of 334




afford these out-of-pocket costs might not elect to use MiMedx’s products. Medical

providers might also reject MiMedx’s products based on concerns that they could not

collect these out-of-pocket costs from patients.

      62.    MiMedx came up with a way to address this – it would illegally subsidize

co-payments and co-insurance for its products and, thus, induce medical providers to

use them. Such subsidies violated the FCA, AKS, and other federal statutes.

Therefore, to avoid detection, MiMedx subsidized such payments indirectly, by

manipulating charitable donations to the Patient Access Network Foundation

(“PAN”).    PAN is a charitable organization that seeks to help federally and

commercially insured patients with out-of-pocket expenses.

      63.    Distributions from PAN are issued from “disease funds” that cover such

insurance-related costs associated with specific types of diseases.      Among its

programs, PAN covers certain insurance-related costs on behalf of wound care

patients in the Medicare program. During the Class Period, PAN operated funds for

donations related to the treatment of DFUs and VLUs, two conditions that MiMedx’s

EpiFix grafts were frequently used to treat. As of January 2017, the DFU fund and

VLU fund each awarded up to $3,500 per patient annually. Patients seeking

assistance from these funds were required to submit an application to PAN

demonstrating financial need, which meant that the patient earned less than $50,000

                                        - 35 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 43 of 334




per year. As grants could only be awarded when the funds were “open” – i.e.,

sufficiently funded by donations from PAN contributors – grants were awarded to

eligible applicants on a first-come, first-serve basis until the available money was

exhausted.

      64.    MiMedx realized it could direct its PAN donations to cover co-payments

for its own products. The Company did so by coordinating the submission of patient

applications held by its sales representatives until MiMedx donated to the PAN fund.

After the donations were made, in effect opening the fund, MiMedx sales

representatives submitted the patient applications for co-payment amounts that

matched the dollars contributed by MiMedx, which were then funneled to the patients.

      65.    MiMedx specifically trained Vitale and other MiMedx sales

representatives to use PAN to complete sales where patients would otherwise be

unable to afford MiMedx products. Moreover, sales representatives were instructed

by MiMedx to wait until they received notice from MiMedx that the appropriate PAN

fund was open (i.e., funded by MiMedx). Lou Roselli (“Roselli”), the Company’s

Senior Director of Operations, was in direct communication with PAN and sent emails

to sales representatives every step of the way. For example, on February 18, 2014,

Roselli told MiMedx sales representatives that he would “keep [them] posted on



                                       - 36 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 44 of 334




[MiMedx’s] ability to reopen the VLU fund”43 – a fund over which MiMedx

supposedly had no control. Roselli also told MiMedx sales representatives to let him

know if they had any trouble submitting PAN applications because he could “help

communicate with PAN to solve and [sic] bumps in the road . . .”44 By contrast, sales

representatives from other companies had no assistance and no way of knowing when

funds would be available through PAN. As Roselli said, this was “our advantage.”45

        66.      Roselli would first send an email, with Taylor copied, notifying sales

representatives to be prepared to submit their applications. When the fund opened,

sales representatives would receive another email from Roselli with the green light to

submit their applications all at once until the funds were depleted. When PAN

applications were accepted, PAN sent confirmation to the patient’s physician, and the

clinical procedure using MiMedx products was then scheduled.

        67.      MiMedx’s senior executives – including Taylor – were well aware of the

PAN scheme and the fact that the effect of this scheme was to maximize the number

of MiMedx product sales supplemented by PAN grants. MiMedx instructed its sales

representatives to always indicate that a patient’s income was under $50,000, so that



43
     See Ex. E, Emails from Roselli to MiMedx sales team, at 1.
44
     See Id.
45
     Id. at 3.
                                          - 37 -
       Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 45 of 334




the patient would be deemed “in need” – regardless of whether this was true.

MiMedx’s management also cautioned sales representatives not to alert the

Company’s clients that the sales representatives had knowledge the PAN’s VLU/DFU

fund would be opening.46

        68.   MiMedx’s ability to funnel payments through PAN incentivized doctors

to use its products, which they might not otherwise choose due to concerns over high

costs and their patients’ inability to pay. In this way, MiMedx profited by providing

subsidies which served as kickbacks to doctors, provided MiMedx with a competitive

advantage (encouraging use of its products over competitors’ products), and boosted

its revenue, allowing Defendants to maintain the Company’s perceived growth during

the Class Period.

        69.   Defendants’ PAN scheme also tainted federal health care insurance

claims, causing harm to Medicare/Medicaid and other federal health care insurers, in

violation of the AKS, FCA, and other federal statutes. As the HHS Office of

Inspector General (“HHS-OIG”) has explained, federal health care insurers and other

beneficiaries are harmed by such claims because the ability of manufacturers like

MiMedx “to subsidize copayments for their own products may encourage

manufacturers to increase prices, potentially at additional cost to federal health care

46
     Vitale Qui Tam Complaint, at ¶143.
                                          - 38 -
           Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 46 of 334




programs and beneficiaries who are unable to obtain copayment support.”47 Further,

“an Independent Charity PAP must not function as a conduit for payments or other

benefits from the pharmaceutical manufacturer to patients and must not impermissibly

influence beneficiaries’ drug choices.”48 This means “pharmaceutical manufacturers

and their affiliates should not exert any direct or indirect influence or control over the

charity or its assistance program.”49 Therefore, according to the HHS-OIG, paying a

federally insured patient’s co-pay or co-insurance violates the AKS and FCA.50

                 2.   Defendants Rely on Master Commercial Distributors
                      and Suspect Physician-Owned Distributors to Inflate
                      Revenues

           70.   The Company’s largest commercial (non-government) distributor was

CPM, a Richardson, Texas-based company designated as a nationwide “Master

Distributor” of MiMedx products. CPM’s owner was Mark Brooks (“Brooks”), who

was a personal friend of MiMedx’s Senior Vice President of Global Sales, Michael



47
     See HHS-OIG, supra n.42.
48
     Id. at 31121.
49
     Id.
50
   See OFFICE OF INSPECTOR GEN., DEP’T HEALTH & HUMAN SERVS, Publication of
OIG Special Fraud Alerts, 59 Fed. Reg. 65372-01 (Dec. 19, 1994) (explaining that
routine waiver of co-pays/co-insurance “results in (1) false claims, (2) violations of
the anti-kickback statute, and (3) excessive utilization of items and services paid for
by Medicare.”).
                                          - 39 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 47 of 334




Carlton (“Carlton”).51 MiMedx’s former National Sales Director, Bill Cochrane

(“Cochrane”), also worked closely with CPM in a consulting role. These relationships

allowed MiMedx to exert control over CPM.

      71.   Critically, the Company used CPM as part of the channel stuffing scheme

and a vehicle to make quarterly numbers when the Company was falling behind its

publicly issued financial guidance. CPM purchased product in bulk from MiMedx,

often within the last five days of a quarter. As a result, CPM had large accounts

receivables balances and revolving debt owed to MiMedx.

      72.   Jess Kruchoski (“Kruchoski”), former Regional Sales Director of the

North Central Region,52 explained that the Company facilitated its channel stuffing

arrangement with CPM by giving CPM significant product discounts, as well as


51
   Defendant, Jess Kruchoski’s Third Amended Counterclaim, at ¶69, MiMedx Grp.,
Inc. v. Academy Med., LLC, No. 2016 CA 013806 (Fla. Palm Bch. Cir. Ct. Jan. 17,
2019) (“Kruchoski State Counterclaim”).
52
   Kruchoski was employed at MiMedx from July 2012 through December 12, 2016.
Kruchoski began his employment in July 2012 as an Account Executive of
Government Sales for the Company’s Wisconsin and Minnesota territories. First
Amended Complaint, at ¶15, Kruchoski v. MiMedx Grp., Inc., No. 0:16-cv-04171-
RHK-BRT (D. Minn. Dec. 15, 2016), ECF No. 4 (“Kruchoski/Tornquist Complaint”).
In October 2013, Kruchoski was promoted to Regional Sales Director of the North
Central Region, which he held through the end of his employment at MiMedx. See id.
Kruchoski filed a formal whistleblower complaint with the SEC declaring, under
penalty of perjury, the truthfulness of his allegations. See SEC, Form TCR dated
December 15, 2016, MiMedx Grp., Inc. v. Tornquist (N.D. Ga. Mar. 14, 2017) ECF
No. 40-2, pp. 2-9.
                                       - 40 -
           Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 48 of 334




exclusive territory rights within Texas, in exchange for CPM placing large orders of

MiMedx products at the end of quarters to help MiMedx meet its revenue guidance for

those quarters.53 For example, Kruchoski stated that in March 2015, the last month of

1Q15, CPM purchased approximately $2.5 million in MiMedx products.54 In contrast,

CPM had no purchases from MiMedx during the prior month, February 2015.55

Similarly, in June 2015, the final month of 2Q15, CPM “purchased” approximately $2

million in MiMedx products, in contrast to approximately $100,000 in total purchases

during March and April 2015 combined.56

           73.   CPM employed a massive network of sub-distributors through which it

distributed MiMedx products, many of which were suspect PODs.57 PODs, which

were owned by physicians, profited from distributing MiMedx products used in the

physician-owner’s medical procedures. The HHS-OIG has declared PODs “inherently

suspect” because they exhibit “questionable features” that raise kickback-related

concerns under the AKS, including corruption of medical judgment, overutilization,

increased costs to federal health care programs and beneficiaries, and unfair


53
     Kruchoski State Counterclaim, at ¶¶70-71.
54
     Id.
55
     Id.
56
     Id.
57
     See Viceroy Research Group, supra n.4.
                                         - 41 -
           Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 49 of 334




competition.58 “This is because the financial incentives PODs offer to their physician-

owners may induce the physicians both to perform more procedures (or more

extensive procedures) than are medically necessary and to use the [medical] devices

the PODs sell in lieu of other, potentially more clinically appropriate, devices.”59 Of

special concern to the HHS-OIG, and the subject of a Special Fraud Alert, was that

PODs act only as shell entities in the distribution chain.60

           74.   During the Class Period, CPM would purchase bulk orders from MiMedx

at a discount and distribute them to medical providers through CPM’s PODs.61

Relabeled MiMedx products, such as “AmbioChoice” and “Amniovo,” were sold by

CPM to the PODs.62 In reality, these products were merely MiMedx’s standard

products, such as AmnioFix, with a different label and a sales price three-to-six times

higher than the customary price.63 The POD owners were incentivized to use MiMedx

products because they could sell them at price premiums. In this manner, CPM,

58
     HHS-OIG, supra n.42.
59
     Id.
60
     Id.
61
  Kruchoski State Counterclaim, at ¶¶69-70; see also Ex. F, Aurelius Value,
MiMedx: Flying Too Close To The Sun (Sept. 20, 2017); Ex. G, Aurelius Value, An
Open Letter to the MiMedx Auditors, at 11 (Feb. 15, 2018); Ex. H, Aurelius Value,
MiMedx: Relabeled Product, PODs, and Indicted Distributors (Apr. 26, 2018).
62
     See Ex. H.
63
     See id.
                                         - 42 -
       Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 50 of 334




which had acquired the products at discounts, profited as did the PODs. MiMedx also

profited from its ability to move a tremendous amount of product through CPM and its

PODs, which was a significant revenue source for the Company. Without the PODs,

MiMedx would not have been able to sell as much product.

        75.   For example, Defendants funneled their products through CPM to a POD,

Fuse Medical, Inc. (“Fuse”), a Richardson, Texas-based, publicly traded “penny

stock” (OTC: FZMD) comprised of over 40 podiatrist members. Fuse’s Chairman

was Brooks, the owner of CPM and a personal friend of MiMedx’s Carlton.

According to Fuse’s public filings, it had distribution agreements with both CPM and

SLR, calling CPM its “principal supplier.”64 Fuse also had a distribution agreement

with a CPM affiliate, Texas AmBioMed, LLC, which was also run by Brooks (as

President and COO) and registered by the FDA to store MiMedx products. Through

this agreement, Fuse was authorized to distribute MiMedx’s products AmnioFix and

EpiFix, as well as AmbioChoice, a brand name trademarked by CPM.65

        76.   While the Company stated in its annual filings that its “private label or

‘OEM’66 relationships” allowed the Company “to leverage the sales and distribution

64
     Fuse Medical, Inc., Annual Report (Form 10-K) (Mar. 20, 2017), at 18.
65
     See Ex. G.
66
  See Investopedia, Original Equipment Manufacturer (OEM) (Reviewing Julia
Kagan, Apr. 9, 2019) https://www.investopedia.com/terms/o/oem.asp
                                         - 43 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 51 of 334




resources of [its] private label customers,”67 the Company omitted that these

“resources” included suspect PODs.          Moreover, Defendants, including Petit,

specifically and repeatedly misled the market about their involvement with PODs

when questions were raised about them, stating that MiMedx does “not directly sell to

or distribute any of our products through PODs.”68

      77.    CPM eventually ran into problems that led to the termination of its

relationship with MiMedx in June 2015. One of CPM’s major clients, Forest Park, a

physician-owned hospital with ties to MiMedx,69 soon to be embroiled in a bribery

and kickback scandal of its own, became insolvent and filed for bankruptcy. This

collapse cost CPM, one of Forest Park’s largest creditors, over a half-million dollars.70




67
   MiMedx Group, Inc., Annual Report (Form 10-K) (Mar. 4, 2014) (“2013 Form 10-
K”); MiMedx Group, Inc., Annual Report (Form 10-K) (Mar. 13, 2015) (“2014 Form
10-K”); MiMedx Group, Inc., Annual Report (Form 10-K) (Feb. 29, 2016) (“2015
Form 10-K”)
68
  2016 Form 10-K at 20; see also Edited Transcript, MDXG – Q3 2017 MiMedx
Group Inc Earnings Call, Thomson Reuters StreetEvents (Oct. 27, 2017 2:30PM
GMT) (“We do not sell through PODs, period.”).
69
   See In re Forest Park Medical Center at Southlake, LLC, 16-40273-rfn-11, (N.D.
Tex. Apr. 29, 2016), ECF. Nos. 220, 245 (identifying MiMedx as a creditor and/or
party in interest in the Forest Park bankruptcy).
70
   See Viceroy Research Group, Bankruptcy & DOJ/FBI indictments of Physician
Owned Medical Center Inconvenienced MiMedx CPM channel stuffing program (Oct.
2017), https://viceroyresearch.files.wordpress.com/2017/10/part-8-fraud-inconvenien
ced-mimedx-cpm-channel-stuffing-program-1.pdf. Viceroy “filed the information [in
                                        - 44 -
       Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 52 of 334




In turn, this caused CPM to default on its credit terms with MiMedx, precipitating a

split between the two companies and eliminating a key source of channel stuffing.71

CPM was later acquired by Fuse, led by Brooks, which further demonstrates the close

connection among those entities and MiMedx.

        78.    The loss of CPM was a significant blow to MiMedx. In response, the

Company transitioned to SLR, a new Master Distributor that was also based in Dallas,

Texas, in September 2015.72        SLR was founded in 2010 by Jerry Morrison

(“Morrison”), who, as of January 12, 2015, while still working at MiMedx, was “the

sole owner of the firm” and was “responsible for all operations of the firm,” according

to the FDA.73 Morrison worked at MiMedx from July 2013 to September 2015, as

MiMedx’s Sales Director, Surgical and Orthopedic, conveniently leaving to become

SLR’s President and CEO when SLR became the Company’s new Master Distributor

in place of CPM. Morrison continued to have a MiMedx email address after he had




this report] with regulators including evidence [Viceroy] are restricted in publishing to
avoid exposing the identity of former employees.” Id.
71
     See id.
72
     Kruchoski State Counterclaim, at ¶72.
73
     See Ex. G, at 13.
                                         - 45 -
       Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 53 of 334




left the Company to head up SLR. Tierney corroborated the “close relationships”

between MiMedx and SLR.74

        79.   Prior to becoming Master Distributor, SLR had contracted with CPM to

distribute MiMedx products, and some of the same sales representatives who worked

for CPM also worked for SLR. Like CPM, SLR was a “house account” essentially

controlled by MiMedx and serviced by Carlton, and SLR used the same PODs as

CPM. The same channel stuffing practices that occurred through CPM continued

through SLR. According to Kruchoski, MiMedx and SLR had an agreement whereby

SLR placed excess quarter-end orders for MiMedx products in exchange for financing

terms that were highly favorable to SLR.75 Similarly, Tierney observed that MiMedx

was shipping large amounts of product to SLR near the end of quarters “as part of a

channel-stuffing scheme to fraudulently recognize revenue in financial statements

MiMedx publicly filed with the Securities and Exchange Commission”76 and that

MiMedx was offering SLR deep discounts, free products, rebates, lenient




74
     Tierney Complaint, at ¶8.
75
     Kruchoski State Counterclaim, at ¶¶70, 73.
76
     Tierney Complaint, at ¶8.
                                        - 46 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 54 of 334




return/exchange policies, and extended payment terms in exchange for such

shipments.77

        80.       As a MiMedx whistleblower stated to Viceroy Research Group

(“Viceroy”), “[a] lot of the shady stuff at the Company was happening from the top

and circumventing the local reps. This enabled MiMedx to make the numbers a lot

of quarters when they would have failed.”78

                  3.    Defendants Engage in Improper Revenue Recognition
                        and Channel Stuffing with Government Accounts

                        a.    The Company Courts Lucrative Government
                              Accounts

        81.       Government accounts such as VAs provided a huge source of revenue for

the Company. The VA system is the largest integrated health care system in the

United States, comprised of over 1,200 medical facilities including hospitals and

outpatient clinics, serving approximately nine million enrolled veterans of U.S.

military service each year. In addition to being large sources of sales,79 such accounts

were advantageous because sales were not contingent upon the ability to gain

reimbursement from third-party insurers.

77
     Id. at ¶9.
78
     See Viceroy Research Group, supra n.4.
79
   Transcript of Michael Carlton Deposition, Mid-South Biologics, LLC, v. MiMedx
Grp., Inc., No. 17-cv-02028-JTF (W.D. Tenn. Jan. 13, 2017), ECF. No. 43-3,
(“Carlton Dep.”), 41:14-15.
                                           - 47 -
       Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 55 of 334




        82.   In order to sell products to government agencies like the VA, a company

is often part of the FSS program. A company can sell products through its own FSS

contract, if it qualifies, or through another company’s FSS contract. This has

innumerable benefits, including the ability to avoid costs associated with obtaining

reimbursements from third-party insurers. According to Vitale, “[u]nlike commercial

accounts that reimbursed MiMedx products based on the square cm and subjected

doctors and patients to certain reimbursement guidelines, federal accounts had no

patient guidelines, meaning physicians were able to use as many products without any

limitation on reimbursement.”80 Such accounts presented a cash cow for MiMedx.

        83.   To capture this segment, beginning in 2012, MiMedx made a major push

to acquire direct sales representatives from ABH,81 a subsidiary of Shire

Pharmaceuticals LLC (“Shire”), which competed with MiMedx in the wound care

market with a product called Dermagraft. According to Carlton, because Shire had

laid off its federal division in 2012, the sales representatives from that division were

“on the street with VA business,” and MiMedx hired them. 82                  The sales




80
     Vitale Qui Tam Complaint, at ¶60 n.3.
81
     Carlton Dep. 77:21-24.
82
     Id. 63:21-25; 64: 25-2.
                                         - 48 -
       Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 56 of 334




representatives had already serviced the VAs and were therefore able to convert such

business over to MiMedx.

                    b.     MiMedx Uses AvKARE to Prematurely
                           Recognize Revenue

        84.   In 2012, the Company was introduced to AvKARE, a veteran-owned

business with an FSS contract. MiMedx knew that if it could partner with AvKARE,

it could get on AvKARE’s FSS, which would enable it to get its products into VAs

faster than by trying to acquire its own FSS (a six-to-nine month process)83 and

“push[] a lot of products in VAs.”84 AvKARE was not previously in the wound care

business but, as MiMedx had its “own people in VAs,” the parties agreed to a deal,

entering into a Production Distribution Agreement (“PDA”) on April 19, 2012.85 The

PDA provided that AvKARE would purchase products from MiMedx, and then sell

the same products to the VA pursuant to AvKARE’s FSS.

        85.   The Company disclosed the PDA to the market and stated that AvKARE

was one of its “independent” distributors “who sell [MiMedx’s] products to their

customers or sub-distributors, contractually take title to the products and assume all



83
     Id. 62:16-19; 64:20-21.
84
     Id. 54:13.
85
   Id. 54:14-24; MiMedx Group, Inc., Annual Report (Form 10-K) (Mar. 15, 2013)
(“2012 Form 10-K”), at Ex. 10.56.
                                        - 49 -
           Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 57 of 334




risks of ownership at the time of shipment.”86 MiMedx further stated that distributors

such as AvKARE “are obligated to pay us the contractually agreed upon invoice price

within specified terms regardless of when, if ever, they sell the products” and “do not

have any contractual rights of return or exchange other than for defective product or

shipping error.”87 As such, the Company represented that it “records revenues from

sales to our independent stocking distributors at the time the product is shipped to the

distributor.”88 Such statements were patent falsehoods.

           86.   Unbeknownst to investors, as the Company later admitted, MiMedx and

AvKARE had an implicit side arrangement that allowed MiMedx to exercise almost

complete control over the distribution and sale of MiMedx products to VAs. Even

after booking the sale of a product to AvKARE, MiMedx maintained control of the

product and responsibility for re-selling it to VAs. This was confirmed by Carlton’s

testimony that “AvKARE didn’t sell the product. They didn’t do anything. They just

made it easier to sell. . . . AvKARE just made it easier to do business. They didn’t




86
  See, e.g., Letter from Senken to Martin James, Senior Assistant Chief Accountant,
SEC (Feb. 8, 2017) at 2.
87
     Id.
88
   See 2016 Form 10-K; see also 2012 Form 10-K; 2013 Form 10-K; 2014 Form 10-
K; 2015 Form 10-K (containing substantially similar statements regarding revenue
recognition).
                                         - 50 -
           Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 58 of 334




have sales guys.”89 Thus, AvKARE was a mere pass-through, used by MiMedx as a

means to an FSS and an intermediary to inflate MiMedx’s financial statements.

MiMedx retained performance obligations and a risk of loss for products supposedly

sold to AvKARE.

           87.   At the direction of MiMedx management, MiMedx sales representatives

were responsible for ordering products under AvKARE’s account through the

Company’s online customer relationship management platform at SalesForce.com

(“SalesForce”).90 This happened regardless of whether AvKARE had requested the

orders. Such orders would then be “billed” to AvKARE’s account and MiMedx

would ship the products directly to VAs prior to the payment of those products.91 To

conceal this scheme, MiMedx and AvKARE would exchange false sales documents

for the bogus VA sales.92 MiMedx would send an invoice to AvKARE, and AvKARE

would, in turn, cut a dummy purchase order to MiMedx, even though AvKARE had




89
     Carlton Dep. 49:6-7.
90
     Fox Counterclaim, at ¶28.
91
     Kruchoski State Counterclaim, at ¶¶20-23.
92
     Id.
                                         - 51 -
           Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 59 of 334




not requested or initiated the order.93 MiMedx and AvKARE even shared a fax

number to facilitate this process.94

           88.   MiMedx sales representatives were also responsible for setting up

consignment arrangements with VAs through AvKARE.                 In theory, these

arrangements would enable VA doctors to have the products available on hospital

shelves for use as needed, and AvKARE would continue to own the products until the

VAs in effect purchased them by using them in a medical procedure.

           89.   But MiMedx, not AvKARE, continued to be responsible for the

consignment products shipped to the VAs. As explained by Michael Fox (“Fox”),95

former Area Vice President for the Company’s Central Area, MiMedx owed

substantial performance obligations to AvKARE to ensure the resale of those products

93
     Id.
94
   See, e.g., Ex. I, Viceroy Research Group, Viceroy’s MiMedx Greatest Hits, at 25
(May 11, 2018) (showing an AvKARE invoice from a VA hospital with a MiMedx
employee listed as the “Vender Point of Contact” and MiMedx’s fax number listed
before AvKARE’s phone number); see also Aurelius Value, An Open Letter to
MiMedx Auditors (Feb. 15, 2018).
95
   Fox was employed at MiMedx from July 2012 through December 29, 2016. See
Second Amended Counterclaim, at ¶¶14, 96, MiMedx Grp., Inc. v. Fox, No. 1:16-cv-
11715 (N.D. Ill. Jan. 31, 2018) ECF No. 147 (“Fox Counterclaim”). Fox served as
Regional Sales Director for the Company’s Central territories from July 2012 to
October 2013. Id. at ¶¶14, 16. From October 2013 to December 2015, Fox served as
Area Vice President for the Company’s Central area. Id. at ¶¶16, 46-47. From
December 2015 to December 29, 2016, Fox served as National Vice President,
Federal and Academic Centers. Id. at ¶¶47, 96.
                                         - 52 -
            Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 60 of 334




to VAs.96 MiMedx’s sales representatives, many of whom were transplanted from

ABH, “made the VA business tick.”97 In fact, MiMedx disseminated a document

entitled “AvKARE Code of Conduct” to its sales force that required MiMedx sales

representatives to “represent MiMedx products [at VAs] on behalf of AvKARE.”98

            90.   Moreover, AvKARE’s obligation to pay MiMedx was implicitly excused

until the products were later re-sold to VAs.99 “At no point in the distribution channel

did AvKARE exercise physical control over the ‘consignment’ product involved in

the scheme, nor did AvKARE assume the risks and rewards of ownership, or

otherwise play a role in reselling the product to VAs.”100 As Fox stated, “[t]hese

undisclosed agreements were necessary to ensure AvKARE’s cooperation with the

fraudulent scheme.”101

            91.   In conjunction with their ongoing sales and marketing obligations,

MiMedx sales representatives were responsible for monitoring, documenting, and




96
      Id. at ¶30.
97
      Carlton Dep. 45:22-8; 63:21-25; 64:3-24.
98
      Fox Counterclaim, at ¶29.
99
      Id.
100
      Kruchoski State Counterclaim, at ¶26.
101
      Fox Counterclaim, at ¶30.
                                          - 53 -
         Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 61 of 334




reconciling products that had been shipped to VAs.102 If MiMedx was able to re-sell

the product to a VA, MiMedx’s sales representatives were responsible for preparing

purchase orders from the VA. “When the ‘consignment’ product on the shelves of the

VA was actually ordered and used by the VA, MiMedx sales reps would generate a

purchase order for the product actually ordered, and submit it directly to MiMedx, not

AvKARE – even though product had been previously invoiced to AvKARE by

MiMedx and was ostensibly owned by AvKARE.” 103 MiMedx could then collect

from AvKARE based on the VA purchase order. On the other hand, if the sales

representatives could not locate the products, or if the products were damaged, then

MiMedx was required to credit AvKARE for them.104

         92.    MiMedx sales representatives would receive full sales commissions only

if the product was ultimately resold to VAs.105 Thus, the Company’s compensation

structure facilitated the scheme by directly incentivizing MiMedx sales representatives

to continue marketing the products to VAs, in order to receive full commissions upon

resale to VAs. Critically, the Company’s compensation practices acknowledged



102
      Id. at ¶29.
103
      Kruchoski State Counterclaim, at ¶24.
104
      Fox Counterclaim, at ¶30.
105
      See Kruchoski State Counterclaim, at ¶¶77-81.
                                         - 54 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 62 of 334




MiMedx’s continuing performance obligations even after the products were sold to

AvKARE.

         93.   The Company’s arrangements with AvKARE violated both GAAP and

the Company’s stated accounting policy and materially inflated the Company’s

financial statements for nearly six years. See Section IX. By recognizing revenue

from AvKARE at the time of such shipment, the Company gave the false appearance

that it was selling more product than it was actually selling.106 The purported sales to

AvKARE should not have been recognized as revenue at the time of shipment because

the Company retained liability and material performance obligations for the products

sold. If these obligations went unfulfilled, the Company was responsible for issuing

credits to AvKARE, ultimately reducing realized revenues. Further, as Defendants

acknowledged but did not follow, consignment sales should have been recognized

when the product was used by the VA, not when it was shipped to the VA.107

         94.   The Company’s arrangement with AvKARE also facilitated a massive

channel stuffing scheme, which boosted the Company’s revenue at the end of

financial quarters, allowing it to meet its aggressive growth targets and inflate

quarterly financial results. MiMedx employees leveraged their access to VAs to stuff

106
      Kruchoski State Counterclaim, at ¶39.
107
  Letter from Senken, on behalf of MiMedx, to Martin James, Senior Assistant Chief
Accountant, SEC (Apr. 18, 2017).
                                         - 55 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 63 of 334




the shelves with excess MiMedx products. While the government and investors were

in the dark about the scheme, according to multiple former employees, “MiMedx’s

executive officers and senior management direct[ed] and pressur[ed] MiMedx sales

representatives and sales managers to create bogus orders for EpiFix grafts for

delivery to VA hospitals throughout the country, typically at the end of a financial

reporting quarter.”108 “These orders, which the VA did not request or otherwise

initiate, were generally well in excess of what the VA would ordinarily use in the

foreseeable future, and in some cases, in very expensive sizes that the particular VA

hospitals rarely, if ever, had ordered or used before.”109

         95.   According to both Fox and Kruchoski, MiMedx internally tracked the

amount of products that had been shipped to VAs, invoiced to AvKARE, and booked

as MiMedx revenue, but continued to sit on VA shelves unused.110 The Company

referred to this metric as “AvKareShippedNotImplanted,” reflecting phantom revenue

created through channel stuffing.111




108
      Fox Counterclaim, at ¶28; Kruchoski State Counterclaim, at ¶20.
109
      Kruchoski State Counterclaim, at ¶20.
110
      Fox Counterclaim, at ¶¶28-33; Kruchoski State Counterclaim, at ¶¶21-25.
111
      Kruchoski State Counterclaim, at ¶51.
                                         - 56 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 64 of 334




         C.    Defendants Ramp Up Their Fraudulent Revenue Scheme to
               Keep MiMedx’s Growth Story Alive

         96.   The Company reported remarkable revenue growth through the improper

sales, distribution, and accounting practices discussed above. Annual revenues

increased dramatically year after year, jumping over 300%, for example, from 2012 to

2014. See Section VIII.A below. Defendants were determined to continue this rapid

growth trend.

         97.   As the Class Period wore on, the Company’s channel stuffing efforts

grew. According to Fox, the Company accelerated the scheme beginning in 3Q14.112

During that quarter, Cashman, Roselli, and Mark Diaz (“Diaz”), MiMedx’s Executive

Vice President of Sales Operations, directed the Company’s senior sales managers to

significantly increase products shipped to VAs through AvKARE, even if the VAs did

not need or request the products. These efforts continued after 3Q14 and led to

significant amounts of excess MiMedx product sitting on VA shelves.113

         98.   Later on, in June 2015, MiMedx lost its master commercial distributor,

CPM, due to the fallout from the Forest Park scandal. The Company had relied on



112
      Fox Counterclaim, at ¶¶39-40.
113
   Notably, the Company used to report on its major distributors’ percentage of
account receivables balance but curiously stopped reporting such information to
investors in 2014, just as their channel stuffing scheme gained steam.
                                        - 57 -
         Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 65 of 334




CPM as an important revenue source.114 Defendants revealed CPM’s departure,

without naming it directly, on October 12 and 13, 2015. While Petit downplayed the

Company’s loss of CPM as merely a “strategic step” or “adjustment” in the distributor

network, this was a significant blow. CPM had been an important “house account,”

with a massive web of PODs and other sub-distributors, through which MiMedx had

been able to stuff and move product, helping MiMedx make its quarterly numbers.

During the Company’s 3Q15 earnings call on October 29, 2015, Petit later admitted

that this distributor “had been with us a while and it was just time for us to go our

separate ways. That probably cost us a bit. Well, it did cost us some revenue in the

quarter . . .” Taylor added that “[t]hey were our largest distributor outside of the

federal side of things. So you can think from our past case, you can see how big that

product line was, but it was substantial.”

         99.    To absorb this loss, during the second half of 2015, Defendants shifted

much of the Company’s commercial channel stuffing efforts from CPM to SLR.115

SLR had agreed to place excess quarter-end orders for Company products on

financing terms that were highly favorable to SLR.116 As detailed above, these terms



114
      Kruchoski State Counterclaim, at ¶¶68-71.
115
      Id. at ¶72.
116
      Id. at ¶73.
                                          - 58 -
         Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 66 of 334




included deep discounts, free products, rebates, lenient return/exchange policies, and

extended payment terms in exchange for quarter-end orders that exceeded their needs.

Some of the excess orders were stored at the residence of a former MiMedx sales

representative who had left the Company to work for SLR.117 The product was kept

by this SLR employee in freezers that were provided by MiMedx.

         100. Despite these efforts, by 4Q15, Defendants were “way behind” on their

aggressive revenue forecast for the quarter, so they increased their reliance on

AvKARE. As the quarter came to a close, Roselli called multiple employees who

handled VA accounts, and instructed them to add as much MiMedx product as

possible to the shelves of the VA hospitals in their territories.118 As Roselli admitted

to Kruchoski, “we’re short overall.”119 And despite Kruchoski’s concerns as to the

legality of this practice and the fact that it was jeopardizing VA accounts, Roselli




117
      See id. at ¶74.
118
   Defendant’s Second Amended Verified Answer, Affirmative Defenses, and
Counterclaims for Declaratory Judgment, Injunctive Relief, Damages, and Attorneys’
Fees, MiMedx Grp., Inc. v. Tornquist, No. 1:27-cv-00399-LMM (N.D. Ga. June 25,
2018) (“Tornquist Counterclaim”), ECF No. 146, at ¶64. Luke Tornquist
(“Tornquist”), a former Account Executive, was employed at MiMedx from October
2013 through December 12, 2016. During this time, Tornquist held the position of
Account Executive of MiMedx’s Greater Minneapolis territory. Id. at ¶12.
119
      Kruchoski State Counterclaim, at ¶50.
                                         - 59 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 67 of 334




made clear that he was communicating a “company directive” from Petit’s “mouth” to

stuff the channel or face dire consequences in January:

         No, I – look, I get it. I – I’ve sat on the other side and I’ve been asked to
         do it, you know. And then I’m on the other side asking everybody to do
         it, too, you know. What I’ll tell you is that – I mean, if you can do it, you
         know, and just don’t want to do it, and orders come through – this is –
         this is right out of Pete’s [Petit’s] mouth. So this is the – Pete says – I
         [unintelligible] – I fully understand the risk that we are taking. We share
         that same risk with him. And he said: But this is a company directive.
         So if they can help they need to help. And if they don’t and orders come
         through between now and [a team meeting at the end of January] – this is
         the only time I’ve heard him cuss. He said: Their ass is grass. So I’m just
         – I’m just putting it out there. I don’t want to see anybody in trouble
         because an order came in in January that he didn’t want to come in, you
         know.120

         101. In such a way, Roselli revealed to Kruchoski that “Petit was directing that

at a minimum he wanted sales expected for the first quarter of 2016 to be submitted to

MiMedx as current-quarter sales [in 4Q15]. However, based on the actual volume of

channel stuffing MiMedx was demanding of its sales representatives, the practice

extended well beyond the acceleration of sales by a quarter.”121

         102. Through these tactics, the Company was able to meet its guidance for

4Q15, achieving revenue of $51,835,000. But by the end of 2015, over “$10 million

of MiMedx products were sitting on VA hospitals’ shelves which those hospitals had


120
      Fox Counterclaim, at ¶50; Kruchoski State Counterclaim, at ¶45.
121
      Kruchoski State Counterclaim, at ¶49.
                                            - 60 -
            Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 68 of 334




neither bought nor requested.”122 Moreover, Defendants had pulled significant sales

from 1Q16 into 4Q15 at Petit’s directive, leaving them in a precarious position.

            103. Near the end of 1Q16, Steve Blocker (“Blocker”), MiMedx’s Area Vice

President for the Central Area, instructed several MiMedx employees to put as much

product as possible on the shelves of the Minneapolis VA Health Care System

(“Minneapolis VA”) to hit a target for 1Q16.123 However, Blocker admitted to

Kruchoski that MiMedx products were already “spilling out of every cabinet available

to us” at VA hospitals, causing “questions the amount of product that’s being used,”

which Blocker said he had previously communicated to Cashman. 124 Yet, Blocker

was required to “do ten percent growth on top of – you want me to provide real

growth on a false number and I can’t – I can’t do that. . . .”125

            104. Blocker had explained to Cashman that there were impediments to hitting

the phony number they had asked him to hit ($3.7 million), including par levels (i.e.,




122
      Tornquist Counterclaim, at ¶¶60-63.
123
   Fox Counterclaim, at ¶54. Corroborating the Kruchoski and Blocker conversations
above, Tornquist was also instructed by Blocker, near the end of March 2016, to put
as much MiMedx product as possible on the shelves of the Minneapolis VA to hit a
target for 1Q16. See Tornquist Counterclaim, at ¶65.
124
      Fox Counterclaim, at ¶54.
125
      Id.
                                            - 61 -
            Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 69 of 334




inventory limits) at certain hospitals.126 While some VA employees were “free to do

whatever [they] want[ed],” “[p]eople that don’t have carte blanche at their facilities

are starting to get, you know, questions.”127 Blocker had also received warnings from

VA employees not to “send this much again.”128

            105. In response, Cashman suggested that Blocker try one of the Company’s

favorite tactics, using “healing reviews” (discussed above) to influence VA decision-

makers to accept more products.129 Blocker described this exchange as follows during

a call with Kruchoski:

            And [Cashman’s] response was: Well do they have healing reviews
            down at those accounts?
                                       *    *      *

            And I said I – and I said: Chris [Cashman] – I said: In all fairness – I
            said, you know: A healing review has no bearing on providing any extra
            shelf space or alleviating the concerns of some, you know, floor manager
            or department manager who’s looking at how many grafts are spilling
            out of every cabinet available to us. I said: And what it helps with is
            when chief of surgery or chief of staff comes down and questions the
            amount of product that’s being used, I go: That doesn’t help us in any
            capacity for what’s being, you know, stuffed in our VAs. . . .130



126
      Id.
127
      Id.
128
      Id.
129
      Id.
130
      Id.
                                             - 62 -
            Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 70 of 334




            106. During the same call, Kruchoski and Blocker agreed that the Company’s

reported revenue through AvKARE was “not a real number,” “dishonest,” and “built

on false growth” through channel stuffing.131 However, as Blocker explained, if he

didn’t hit that phony growth number, there was “an insinuation that there will be hell

to pay. And, you know, Pete [Petit] says: Well, you don’t want to be on the wrong

end and not hit your number, you know.”132

            107. In addition to pressuring employees to stuff VA shelves, Cashman and

Diaz launched a new initiative to achieve revenue targets in March 2016. Cashman

and Diaz had determined that the most efficient method of channel stuffing involved

7x7 cm EpiFix, the Company’s most expensive graft, which sold for around $6,700.

Customer demand for those grafts was usually low because of their large size (roughly

the size of an iPhone), which limited their use in medical procedures.133

            108. In March 2016, Fox participated in a conference call with Cashman,

Diaz, Roselli, and Kevin Lilly (“Lilly”) to discuss the new initiative, involving

delivery of 7x7 cm EpiFix grafts to targeted VAs in shoebox-sized packages. Fox

expressed major concerns with this scheme, stating that MiMedx would be shipping



131
      Id. at ¶55.
132
      Id.
133
      Kruchoski State Counterclaim, at ¶¶61-64; Fox Counterclaim, at ¶¶56-57.
                                           - 63 -
         Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 71 of 334




out products that no one ever used. Fox said that everyone on the call admitted that

the grafts would all have to be shipped back. Cashman responded, “Mike, we

understand your concerns. Duly noted, but we are going to do this.” Cashman

explained that the code name for this scheme would be the “Limb Salvage

Initiative.”134

         109. Despite Fox’s objections, MiMedx proceeded with the Limb Salvage

Initiative devised by Cashman and Diaz. Between March 22 and March 31, 2016, the

Company sent 7x7 cm EpiFix grafts to 20 VA hospitals across the country,

representing approximately $2 million to $2.4 million of excess product. MiMedx

billed AvKARE and booked revenue for these grafts at the time of shipment. The

plan was that most of these grafts would be slowly returned to the Company in order

to spread out losses and conceal them with revenue in future fiscal quarters.135

Accordingly, most of these grafts remained unused and unpurchased by VAs as of

November 2016.136

         110. Despite the Company’s best efforts, including the Limb Salvage

Initiative, the Company could not salvage its financial results in 1Q16. On April 10,

134
      Fox Counterclaim, at ¶57.
135
      Id. at ¶63.
136
   Kruchoski State Counterclaim, at ¶67; see also Ex. I, at 27 (photo of over 20 7x7
EpiFix grafts at VA facility).
                                       - 64 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 72 of 334




2016, the Company announced that, after 17 straight quarters of meeting or exceeding

revenue guidance, it had missed revenue guidance in 1Q16 by $2 million. The

Company misleadingly spun the miss, stating that it was not “systemic to advanced

wound care or the SSO business” but rather the “consequence of our own initiatives to

make changes in order to continue orderly growth in the future.”137 Petit insisted that

“[t]his is a problem that was strictly caused by our growing pains. . . . [w]e believe we

will recover from this quickly,” while Cashman reassured that “we had a transitional

quarter, but it was because of operational issues and not anything fundamental.”138

However, unbeknownst to the market, Defendants’ improper sales and distribution

practices were catching up with them.

         111. Defendants’ desperate need to boost revenue also caused them to stuff

clinics and doctor’s offices with unordered product. For example, according to

Village Podiatry, MiMedx engaged in “fraudulent sales tactics – channel stuffing. . . .

[MiMedx’s] sales staff would purposely overstock the shelves of [Village Podiatry’s]




137
      MiMedx Group, Inc., Current Report (Form 8-K) (Apr. 10, 2016), Ex. 99.1.
138
  Edited Transcript, MDXG – Q1 2016 MiMedx Group Inc Corporate Sales Call,
Thomson Reuters StreetEvents (Apr. 11, 2016 3:00PM GMT).
                                         - 65 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 73 of 334




locations – without any request from [Village Podiatry] – presumably to show higher

sales revenue numbers.”139

      112. The Company even went so far as to send out and intercept unauthorized

orders. On September 29, 2016, just one day before the end of 3Q16, the Company

made a massive shipment of 135 oversized skin grafts to a FedEx location in Las

Vegas, and billed a Las Vegas plastic surgeon’s office $270,000 for the shipment.

Neither the plastic surgeon nor anyone at his office had ordered the shipment, and the

plastic surgeon refused to pay for it. Following the surgeon’s refusal to pay, a security

video at the FedEx office showed that a representative for a company that did business

with MiMedx picked up the shipment the following day. 140

      113. The Company did whatever it had to do to meet the quarterly numbers.

      114. At the end of quarters, for example, the Company held meetings to meet

the numbers. The meetings took place in a conference room at the Company’s

headquarters in Marietta, Georgia to discuss how much product could be sold to make

the Company’s forecasts before the end of the quarter. The meetings were attended

by Cashman, Diaz, Carlton, Roselli, Lilly, MiMedx’s Senior Vice President of Sales,

139
   Defendant’s Opposition to Plaintiff’s Motion for Partial Summary Judgment, at 5-
6, MiMedx Grp., Inc. v. Village Podiatry Grp., LLC, No. 17EV000617 (Ga. Fulton
Cty. Ct. Aug. 14, 2017).
140
   See Gretchen Morgenson, Joseph Walker, & Charley Grant, Highflying Medical
Firm, a Help to Wounded Veterans, Falls to Earth, WALL ST. J. (July 23, 2018).
                                         - 66 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 74 of 334




and the Company’s Area Vice Presidents, including employees such as Ricky Palmer

and Nick Andolino. Petit and Taylor would also make appearances at these meetings.

      115. At these meetings, the high side numbers and low side numbers were

written on a board in the meeting room. The numbers represented the maximum and

minimum amounts Area Vice Presidents needed to sell in their regions. This was

done because MiMedx did not want to exceed the total number needed to meet the

forecast by too much. This is consistent with the Company’s financial results

throughout the Class Period, which show that the Company consistently made

forecasts by a narrow margin. See Section IX.B.

      116. As these events demonstrated, the Company’s channel stuffing was

carefully orchestrated by senior management to achieve quarterly revenue targets.

      D.    Defendants’ Scheme Catches Up to Them

            1.     MiMedx Customers Are Overstuffed

      117. For years, the Company had been stuffing customer shelves with far

more product than they could use. As of late 2017, MiMedx inventory dating back to

2013 still remained on VA shelves.141 MiMedx employees were physically running

out of room at VAs to stuff additional products, which was problematic because the



141
  See Ex. J, Email from Anonymous MiMedx Employee to “Attorneys, Journalists &
Mr[.] Petit” (Oct. 10, 2017), at 4.
                                      - 67 -
         Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 75 of 334




Company needed to keep stuffing to continue to grow sales and revenues as they had

promised the market they would. Essentially, as Kruchoski explained, “we’re trying

to chase a growing number – but trying to grow on a number that was built on false

growth.”142

         118. Moreover, VA employees began to question the massive quantities of

MiMedx inventory sitting on their shelves. As Blocker and Kruchoski observed,

MiMedx products were “spilling out of every cabinet available” at VAs143 and the VA

shelves were “absolutely overflowing.”144 This led VA employees to ask questions of

MiMedx sales representatives, threatening their relationships with these facilities. As

confirmed by Fox, MiMedx’s sales force was reporting that “VA hospital

representatives [were] questioning the amount of AvKARE tissues on their

shelves.”145 For example, on June 14, 2016, Rhonda Jones, a VA purchasing agent,

emailed Hal Purdy, MiMedx’s former Senior Account Executive for VA Hospitals,

complaining of unordered and unwanted MiMedx products sent to her facility despite

the fact that the Dallas VA Medical Center (“Dallas VA”) had previously refused to

enter into a consignment agreement with MiMedx:

142
      Fox Counterclaim, at ¶55.
143
      Id. at ¶54.
144
      Kruchoski State Complaint, at ¶46.
145
      Fox Counterclaim, at ¶41.
                                           - 68 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 76 of 334




         Hal, I just got a call this morning that a box of AMNIOFIX arrived at the
         Dallas VA w/ no PO# [purchase order number]? The warehouse sent the
         box to my counterpart up by the O.R. and he called inquiring did I have
         this sent in. I knew nothing about this and had one nurse’s name
         Winston and the vendor was MIMEDX. He said that he was told by the
         rep that a consignment order would be shipped in overnight and
         conversation supposedly happened yesterday. You and I have gone over
         this many times that there is NO LEGAL CONSIGNMENT here
         currently and until Central Office makes a decision, no product will be
         shipped in here without PREAUTHORIZATION of stock purchased
         UP FRONT or by CASE eaches [sic] purchased. I asked that the 4 line
         items be returned to MIMEDX immediately. We will get the clinician
         what they need, we just need to work together and do it the right way.
         Please enlighten me of why this was done AGAIN? The time and other
         folks time to help figure this out is ridiculous. I thought it was very clear
         the last time we talked of the process. All the clinician has to do is put a
         consult for a surgery date to order in for the case or IF he wants it
         stocked on the shelf, we need to get together and I can go over it again.
         Very frustrated. Please call or email regarding this matter . . .146

         119. Vitale encountered a similar issue when the Dorn VA appointed a new

Assistant Chief of Prosthetics, Christopher Clay Jones (“Jones”). In May 2016, Jones

raised an issue with Vitale concerning over $400,000 of excess MiMedx products

sitting on the Dorn VA shelves, which the Dorn VA had not purchased. 147 The

product had been shipped by MiMedx on consignment, although the parties had no




146
   Ex. K, Viceroy Research Group, MiMedx caught red-handed circumventing VA
regulations, at 6 (Nov. 2017).
147
      Vitale 2019 Complaint, at ¶¶23-26.
                                            - 69 -
            Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 77 of 334




consignment agreement in place.148 Jones informed Vitale that the Dorn VA could no

longer hold MiMedx products on consignment without a consignment agreement.149

                  2.    The Company Avoids Returns

            120. Accordingly, either because of a lack of VA shelf space or because VAs

were cracking down, the Company needed to devise new tactics to deal with the

tremendous volume of excess product the Company had been shipping to the VAs.

According to Fox, “MiMedx [had] the intent of slowly feathering back returns of its

product over time, concealing the return of product it had previously recognized as

revenue by balancing those returns against actual revenue in future reporting

periods.”150 However, there was simply too much overstuffed product to return in this

manner. Such returns would significantly reduce the Company’s accounts receivable

and profits, raising a red flag or jeopardizing the Company’s ability to meet financial

projections in the quarter ahead. MiMedx therefore strictly controlled what returns it

would process in a particular quarter. Kruchoski added that, “[t]o avoid detection of

the scheme, return of ‘consignment’ product by the VA had to be approved by upper

management.”151

148
      Id.
149
      Id.
150
      Fox Counterclaim, at ¶36.
151
      Kruchoski State Counterclaim, at ¶29.
                                         - 70 -
         Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 78 of 334




         121. The Company avoided such returns by transferring the product to other

facilities152 or instructing Company employees to conceal it, either by hiding the

product at VA hospitals or even in their homes or cars.153 When Vitale reached out to

MiMedx regarding the $400,000 of excess MiMedx product sitting on the Dorn VA

shelves to see what he should do with it, Vitale was told that it could not be shipped

back to the Company until further notice, and that he should “hide” the products at the

Dorn VA.154 When Vitale stated that he could not do so, the Company directed him to

store the products at his house, despite the fact that, due to the medical-grade nature of

the products, they needed to be stored in a controlled environment.155 According to

Vitale, MiMedx did not want the product returned to MiMedx at that time because it

would have had an adverse effect on the Company’s 2Q16 financial statements.156

         122. Approximately six months later, MiMedx finally directed Vitale to ship

the product back to MiMedx, which he did through UPS on November 30, 2016. An

employee at MiMedx received and signed for the shipment on December 2, 2016.

However, MiMedx claimed the shipment was never received and directed Vitale to


152
      Fox Counterclaim, at ¶65.
153
      See, e.g., Ex. F, at 10-13.
154
      Vitale 2019 Complaint, at ¶30.
155
      Id. at ¶¶30-31.
156
      Id. at ¶29.
                                          - 71 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 79 of 334




file a loss of shipment claim on the delivery insurance, in order to receive an insurance

payment for the “lost” product, rather than properly reporting it as a lost sale and

taking a corresponding hit to the Company’s financial statements. As discussed

below, Vitale’s refusal to do so led to his termination.

         123. Fox and Kruchoski also confirmed that employees were asked to hide

products until MiMedx was ready to authorize their return in order to conceal losses

associated with those returns. For example, MiMedx directed sales representatives to

hide the grafts that were previously shipped to VA facilities as part of the Limb

Salvage Initiative at their personal residences or in their cars.157

               3.    The Company Loses Track of Inventory

         124. The massive quantities of product sitting at hospitals and medical

facilities, coupled with efforts to conceal excess product, caused MiMedx employees

to lose track of inventory.       Tierney reported directly to Petit that MiMedx

management had an established practice of fraudulently concealing the fact that a

large amount of product shipped by MiMedx on consignment was missing from

customers’ shelves.

         125. According to Tierney, MiMedx management instructed employees to

mark consignment product as present at customers’ facilities even though it was, in

157
      Fox Counterclaim, at ¶64; Kruchoski State Counterclaim, at ¶22.
                                         - 72 -
            Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 80 of 334




fact, missing.158 Specifically, out of approximately 19,000 outstanding consignment

tissues, Tierney observed that a substantial number had been falsely recorded (i.e.,

“tagged”) as present and accounted for on third-party shelves, when, in fact, the

tissues were missing.159 In his report to the Company’s compliance hotline, Tierney

made clear that he was refusing to engage in the practice of mistagging those tissues

as present. Tierney understood that the Company had improperly recognized revenue

for such consignment tissues upon shipment, and therefore the Company sought to

conceal the missing tissues to avoid issuing credits to the third parties. “The practice

of concealing missing tissues – and hence preventing the issuance of credits – was part

and parcel of MiMedx’s fraudulent revenue recognition scheme.”160 In his report to

Petit, Tierney made clear that he was refusing to engage in this scheme.

            126. The Company’s inability to track inventory had become a big problem by

the end of 2015. On December 9, 2015, Roselli sent an email to Fox and several other

senior MiMedx executives expressing concerns over inventory reconciliation

problems at VAs.161 Roselli conveyed that MiMedx could not find 511 tissues placed

on VA shelves. Failure to locate this inventory and obtain purchase orders from VAs

158
      Tierney Complaint, at ¶13.
159
      Id.
160
      Id.
161
      See Ex. L, Email from Lou Roselli (Dec. 9, 2015 4:36 PM).
                                           - 73 -
            Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 81 of 334




would mean that AvKARE was entitled to a credit for the inventory, which would

have a detrimental impact on MiMedx’s 4Q15. As Roselli stated, “If we can not [sic]

reconcile the federal inventory and AvKare pushes us for a credit on 511 tissues you

can imagine what will happen to the quarter.”162 Petit, Taylor, and Cashman were

made aware of the problem.

            127. The inventory reconciliation problems did not abate. For example, on

November 1, 2016, Kruchoski had a conversation with Roselli regarding missing

MiMedx grafts that had been shipped to the Minneapolis VA which could obligate the

Company to issue a substantial credit to AvKARE.163 Kruchoski linked this problem

with the fact that the shelves of this VA facility had been stuffed and “overinflated”

for the past two years:

            Kruchoski: – this is like – this is this enormous snowball because we
            were asked to put product on the shelf.
            Roselli:      Jess, I don’t disagree with you at – one iota on that whole
            process and what happened. What I’m trying to do is a completely
            different thing. I’m trying to clean up the books and say: What you told
            us was left as implanted, no PO, Luke, we need to get paid on so
            AvKARE stops hounding me about when this conversion’s
            complete. . . .164



162
      Id.
163
      Fox Counterclaim, at ¶65.
164
      Id.
                                             - 74 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 82 of 334




      128. Given the vast quantity of channel stuffing through AvKARE, resulting

in a huge amount of unused products sitting on VA shelves, Defendants understood

that they would need an exit strategy in the event their relationship with AvKARE

soured. Moreover, AvKARE needed additional assurance that it would not get stuck

with the financial responsibility for a tremendous volume of unsold or missing

MiMedx product that it allowed the Company to stuff. Thus, to alleviate these

concerns, in 2015, the parties amended their PDA to include a so-called inventory

“buyback” provision. In effect, but unbeknownst to investors at the time, the amended

PDA allowed MiMedx to absorb and conceal excess or missing inventory that was

being stuffed through AvKARE over future quarters instead of reserving for the

excess or missing inventory immediately causing negative financial harm.

      129. In practice, the impact and purpose of the buyback provision played out

over the course of 2016. As pressure mounted against the Individual Defendants, they

began to “clean up the books,” as explained by Roselli, and the Company was

transitioning to its own FSS as part of this effort. To blunt the impact of repurchasing

the sheer volume of stuffed product left sitting on VA shelves, however, the Company

began to increase its “allowance of product returns” in 2016.165 Of significance, “the

165
   See     MiMedx      response      12     to    SEC     comment      letter,
https://www.sec.gov/Archives/edgar/data/1376339/000137633917000066/filename1.h
tm.
                                     - 75 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 83 of 334




Company increased its allowance for product returns to 3.4% of net sales in 2016

when compared to 1.8% of net sales in 2015 throughout the year to recognize the

estimated liability for future returns related to the AvKARE contract. As of December

31, 2016, approximately $3.7 million [or 76%] of the balance in this account was

estimated to be required for the potential AvKARE termination liability.” Later, when

the Company issued its FY16 financial results on February 23, 2017, it revealed a $1.8

million charge in connection with increasing sales returns and allowances reserves for

AvKARE.

      130. When pressed by securities analysts following this disclosure, Petit and

Senken falsely denied any link between this charge and channel stuffing and claimed

the issue was minor. In truth, the $1.8 million charge was just an increase on top of

another $1.9 million (for a total liability of $3.7 million) that the Company already

had reserved for AvKARE. Additionally, the Company’s 2016 Form 10-K disclosed

that $8.3 million was added to the allowance for product returns (i.e., additions

charged to expense or revenue) and $4.7 million was written off in the same account

during 2016 (i.e., the actual return credit was issued), resulting in an FY16 ending

balance of $4.9 million. In other words, MiMedx added $8.3 million to the allowance

for product returns during 2016 and deducted $4.7 million for actual returns.

Accordingly, the combined disclosures reveal that a sum of approximately $6.3

                                        - 76 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 84 of 334




million was provisioned for future AvKARE returns during 2016, which demonstrates

the significant channel stuffing with AvKARE and represents a far greater amount

than the $1.8 million Petit and Senken led investors to believe was a minor issue.166

         131. As a result of the fraudulent conduct alleged herein, the Company has

been forced to restate financial results from FY12 through 3Q17, including the time

period in which the AvKARE relationship was wound down and eventually ended in

June 2017. Additionally, the Company has now admitted that it has “undertaken a

comprehensive review of its historical VA sales and has recorded an obligation of $8

million in connection with a potential issue that it self-disclosed to the VA concerning

the eligibility of one of its products for inclusion in the Company’s [FSS].”167 In other

words, on top of everything else, the Company was improperly selling AmnioFix to

the VA. The Company has also indefinitely delayed the release of any financial

results following 3Q17, pending the Company’s internal investigation.




166
   The $6.3 million is estimated by multiplying the $8.3 million of total provision
added in 2016 to the allowance for product returns by 76%, which was the percentage
AvKARE represented of the $4.9 million ending balance for the allowance for product
returns at December 31, 2016. These numbers may of course be impacted by the
Restatement which impacts these accounts.
167
      MiMedx Group, Inc., Current Report (Form 8-K) (Apr. 11, 2019), Ex. 99.1.
                                         - 77 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 85 of 334




      E.     Defendants’ Illicit Sales Practices and Pervasive Accounting
             Fraud Fuel MiMedx’s Growth

      132. In less than a decade, MiMedx grew into a $2 billion company,

generating more than $200 million per year. The Company’s annual revenues grew

exponentially, on a continual year-over-year basis, from 2011 to 2016: (a) FY11:

$7.76 million; (b) FY12: $27.10 million; (c) FY13: $59.18 million; (d) FY14: $118.22

million; (e) FY15: $187.30 million; and (f) FY16: $245.02 million. This represented

an increase of over 3,000% from 2011 to 2016.

      133. As detailed above, this growth was the product of Defendants’ fraud, a

fiction achieved through a host of illicit sales and accounting practices, including the

careful manipulation of financial results to achieve guidance and maintain the

appearance of consistent growth. While the Company was able to meet or beat

Defendants’ lofty revenue guidance in all but one quarter during the nearly six years

covered by the Restatement, this was often within a relatively small margin of $2

million or less, the product of careful quarter-end manipulation through channel

stuffing and premature revenue recognition.

      134. Defendants falsely reported and misleadingly trumpeted the Company’s

financial results, while concealing the fraudulent practices driving such results. See

Section VIII.A below. Petit even admitted to shareholders that the Company’s

consistently “flawless” growth was implausible yet assured investors it was not:
                                     - 78 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 86 of 334




      We have met or exceeded our revenue forecasts for 26 of the last 27
      quarters, and increased sequential revenue for 27 straight quarters. That
      is almost seven years! MiMedx has just been selected by Fortune
      Magazine as the 5th fastest growing public company in revenues, profits
      and shareholder returns, putting us ahead of Facebook and Amazon.
      There are only a few healthcare companies out of thousands that have a
      track record of this nature. I have been told that MiMedx’s
      performance has been so flawless that people think we must be doing
      something “wrong.”

      135. Defendants’ false and misleading statements and omissions had the

intended effect of artificially inflating the Company’s stock price. As the market

would later learn, however, Defendants were indeed “doing something ‘wrong’” to

achieve the Company’s apparent success. As the truth leaked out over time, see

Section V below, the Company’s stock price plummeted, falling from a Class Period

high of $18.25 per share, to $3.93 per share on July 2, 2018, resulting in millions in

investor losses.

      F.     Employees Begin to Protest the Company’s Fraudulent
             Scheme and Face Retaliation from Executives

      136. During the Class Period, the Individual Defendants and other executives

continued to increase pressure on employees to engage in improper sales and

distribution practices. Several MiMedx employees began to protest, and raise

questions about the legality of those practices to upper management, including

complaints made directly to Petit, Taylor, and Cashman. In response, Defendants

threatened, terminated, sued, and/or publicly attacked those employees who had the
                                        - 79 -
         Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 87 of 334




audacity to object. Ultimately, several employees filed claims against Defendants and

spoke out against them in the media. For example:

               Michael Fox: Concerned with the Company’s aggressive channel
                stuffing through AvKARE, Fox repeatedly raised objections to
                Cashman, Carlton, Diaz, and Roselli, telling them that revenue
                reported from AvKARE was a “false performance number” used
                to boost MiMedx’s stock price.168 In multiple conversations,
                Roselli, Diaz, and other Area Vice Presidents acknowledged such,
                calling AvKARE revenue a “bullshit number” for Wall Street.169
                Accordingly, during 3Q15, Fox refused to participate and
                “directed his sales force to not order” products through AvKARE
                for shipment to VA hospitals “unless the sales representative felt
                there was a need for the product.”170 When Petit became aware of
                Fox’s objections, Petit personally reprimanded Fox during a
                meeting of the Company’s senior leadership in Atlanta, Georgia
                on or around October 7, 2015, for objecting to, and refusing to
                participate in, MiMedx’s fraudulent revenue recognition scheme
                through AvKARE.171 Approximately two months after Petit’s
                reprimand, in December 2015, Fox was demoted to a position
                with no impact on MiMedx’s quarterly revenue projections, and
                therefore his lack of cooperation with the channel stuffing scheme
                no longer mattered to the Company.172 On December 29, 2016,
                Cashman and Kuntz informed Fox that his employment was
                terminated, after two of Fox’s former subordinates, Kruchoski and
                Tornquist, came forward and formally reported MiMedx’s
                fraudulent channel stuffing scheme.173 The Company then sued

168
      Fox Counterclaim, at ¶42.
169
      Id. at ¶43.
170
      Id. at ¶41.
171
      Id. at ¶45.
172
      Id. at ¶47.
173
      Id. at ¶¶92-94.
                                          - 80 -
         Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 88 of 334




                Fox on February 22, 2017. On January 31, 2018, Fox filed a
                counterclaim against the Company related to Defendants’ channel
                stuffing and improper revenue recognition. The Company
                publicly denied the counterclaim.

               Jon Vitale: After the Dorn VA complained of unordered
                inventory, Vitale was told to “hide” the products at the Dorn VA
                and, when Vitale refused, to store the products at his house.174
                According to Vitale, MiMedx did not want the product returned at
                that time because it would adversely affect the Company’s 2Q16
                financial statements.175 About six months later, MiMedx directed
                Vitale to ship the product back to MiMedx and then to file a loss
                of shipment claim on the delivery insurance, rather than properly
                report the returned product as a lost sale.176 Vitale repeatedly
                questioned this request via email, telephone, and text message.
                On December 13, 2016, Vitale received a phone call from a senior
                MiMedx employee telling him that Deborah Dean (“Dean”)
                (Executive Vice President of Compliance) “said if you send one
                more fucking email you will be fired.”177 Vitale then filed the
                insurance claim and wrote that “I am the shipper & I believe
                MiMedx is attempting insurance fraud.”178 Shortly thereafter, on
                December 29, 2016, Cashman called Vitale and fired him. 179
                After his termination, Vitale filed a qui tam complaint under seal
                on behalf of himself and the United States against MiMedx on
                January 19, 2017.180 The complaint detailed facts regarding the
                Company’s kickback scheme through PAN and violations of the
                FCA and AKS, as discussed, in pertinent part, above. On

174
      Vitale 2019 Complaint, at ¶¶24-30.
175
      Id. at ¶29.
176
      Id. at ¶32.
177
      Id. at ¶46.
178
      Id. at ¶47.
179
      Id. at ¶¶50, 53.
180
      Vitale Qui Tam Complaint.
                                           - 81 -
            Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 89 of 334




                  November 6, 2018, the DOJ filed a Statement of Interest in Vitale
                  Qui Tam,181 in effect rebutting MiMedx’s arguments for dismissal
                  and requesting that if the court were to dismiss Vitale Qui Tam,
                  “any such dismissal be without prejudice to the United States” so
                  that any future actions by the United States against MiMedx
                  would not be precluded.182 On January 21, 2019, Vitale filed a
                  separate complaint against MiMedx in South Carolina state court
                  related to the Company’s channel stuffing through AvKARE.183

                 Tom Tierney: In spring 2017, Tierney reported to Cashman and
                  Kuntz his belief that MiMedx was “using SLR to obtain bogus
                  revenue.”184 In response, Cashman told Tierney to “let it go.”185
                  On August 5, 2017, Tierney reported directly to Petit that MiMedx
                  management had been fraudulently concealing a large amount of
                  missing consignment product by mistagging the consignment
                  tissues as “present.”      Tierney also reported “guaranteed
                  reimbursement” and “marketing the spread” schemes through the
                  Company’s compliance hotline on September 15, 2017 and later
                  to Haden and Dean.186 He received no follow-up. Ultimately,
                  Tierney elevated his complaints by submitting a “Dear Pete” letter
                  to Petit and Haden on January 12, 2018.187 Just 11 days later, on
                  January 23, 2018, Tierney was fired by MiMedx.188 Following his
                  termination, on July 16, 2018, Tierney filed a whistleblower suit
                  with the U.S. Department of Labor against MiMedx, Petit, Taylor,
                  Cashman, Kuntz, and Haden, alleging that he was wrongfully

181
  United States’ Statement of Interest, at 1, United States, ex rel., Vitale v. MiMedx
Grp., Inc., No. 3:17-cv-00166-RBH (D.S.C. Nov. 6, 2018) ECF No. 68.
182
      See id. at 1-2, 5-15.
183
      See Vitale 2019 Complaint.
184
      Tierney Complaint, at ¶9.
185
      Id.
186
      Id. at ¶¶14-15.
187
      Id., at ¶18.
188
      Id. at ¶20.
                                            - 82 -
         Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 90 of 334




                terminated by those defendants in retaliation for reporting the
                fraudulent conduct discussed above. Tierney has also participated
                in the SEC’s investigation into MiMedx’s fraudulent channel
                stuffing scheme “involving its public and private sales channels,
                including SLR.”189
         137. The Company’s efforts to silence dissenting employees even led to

threats against them. Kruchoski and Tornquist were two additional employees who

suffered severe retaliation by MiMedx after reporting the Company’s fraud.

Beginning in late December 2015, Kruchoski pushed back against the “company

directive” to stuff channels, expressing concerns to Roselli about the legality of this

directive.190 In January 2016, Kruchoski called his supervisor, Blocker, who had

recently replaced Fox as Area Vice President for MiMedx’s Central Area, to express

concerns about the Company’s aggressive channel stuffing practices.191 Despite

Kruchoski’s complaints, MiMedx’s channel stuffing persisted.

         138. Moreover, in fall 2016, MiMedx denied Kruchoski and his subordinate,

Tornquist, a full commission on a huge amount of channel-stuffed product ($461,000)

they had convinced the Minneapolis VA to purchase, after it had been sitting on the

shelves of the Minneapolis VA.192 Taylor and Lilly informed Kruchoski, on October

189
      Id. at ¶¶10, 19.
190
      Krushoski State Counterclaim, at ¶¶40-46.
191
      See Kruchoski/Tornquist Complaint, at ¶57.
192
      Id. at ¶57.
                                          - 83 -
            Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 91 of 334




31, 2016, that Kruchoski and Tornquist were not entitled to part of the commission

because MiMedx did not identify the sale as “growth” but rather, as Taylor put it, “an

acceleration of the same revenue that [MiMedx] had already recognized.”193 Taylor

admitted to Kruchoski that the revenue previously recognized by the Company was

“phony growth” because MiMedx previously had to credit AvKARE for the product,

meaning the Company’s net revenue on the transaction was zero.194

            139. On November 2, 2016, Kruchoski sent an email titled, “Complaint – Jess

Kruchoski and Luke Tornquist” to Petit, Taylor, and Cashman, along with Lilly,

Blocker, and Haden. Kruchoski demanded that the Company investigate and rectify

improper revenue recognition practices through AvKARE and other distributors.195

            140. The very next day, on November 3, 2016, Tornquist196 received a phone

call from Blocker regarding Tornquist’s joint complaint with Kruchoski. Blocker

conveyed that this would “not be good for” Tornquist, reminded Tornquist that he




193
      Id. at ¶78.
194
      Id.
195
      See Ex. M, at 3-4, Email from Kruchoski to Haden (Nov. 4, 2016).
196
   Tornquist filed a formal whistleblower complaint with the SEC declaring, under
penalty of perjury, the truthfulness of his allegations. See SEC, Form TCR dated
December 15, 2016, MiMedx Grp., Inc. v. Tornquist (N.D. Ga. Mar. 14, 2017) ECF
No. 40-2, pp. 2-9.
                                           - 84 -
         Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 92 of 334




had a wife and children, and cautioned Tornquist to “think of [his] family.”197 The

same day, Blocker also called Kruchoski and said that he and Tornquist “should

think about their families,” or words to that effect.198

         141. On November 4, 2016, Kruchoski sent an email to Haden, stating, “I

have gained full realization that the company is misrepresenting our revenue[,]” “I

was told by a member of upper management that Pete Petit[] insisted this [channel

stuffing] occur and that anyone who did not comply would be negatively treated[,]”

and “I believe that Mimedx is reporting Government revenue before it has been

either [sic] realized, and is deliberately delaying the reporting of returns so as to

report net profits. This results in false or misleading statements to the SEC,

shareholders, and the investing community.”199

         142. The morning of December 12, 2016, Petit, Taylor, and Cashman, along

with other senior executives including Dean, Carlton, Lilly, Blocker, Kuntz, and Fox,

held an emergency meeting in the executive board room of MiMedx’s Marietta,

Georgia headquarters.200     During the meeting, Petit stated that Kruchoski and



197
      See Tornquist Counterclaim, at ¶81.
198
      See id. at ¶82.
199
      Ex. M, at 1-2.
200
      See Fox Counterclaim, at ¶84.
                                        - 85 -
            Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 93 of 334




Tornquist would be sorry that they engaged in “this action.”201 Petit also stated, in an

aggressive tone while slamming his hand on a binder lying on the table, that

Kruchoski and Tornquist would feel immense pain for what they were doing.202

Further, Petit stated that Kruchoski and Tornquist would be “financially hit,” “their

families and futures will feel it,” and they would be “hurt professionally and with

every possible resource available.”203 Finally, Petit added that Kruchoski and

Tornquist “and any other who did similarly would be dealt with quickly and

harshly.”204

            143. True to Petit’s word, Defendants quickly retaliated against Kruchoski and

Tornquist. On the same day of the “emergency meeting,” MiMedx terminated

Kruchoski and Tornquist. A day later, the Company filed lawsuits against both of

them.205 Kruchoski and Tornquist subsequently filed whistleblower claims against the

Company, which the Company publicly denied, and began to reveal Defendants’

fraud.


201
      Id.
202
      Id.
203
      Id.
204
      Id.
205
   See MiMedx Grp., Inc. v. Tornquist, No. 1:17-cv-00399-LMM (N.D. Ga. Dec. 13,
2016); MiMedx Grp., Inc. v. Academy Med., LLC, No. 50-2016-CA-013806-XXXX-
MB (Fla. Palm Beach Cir. Ct. Dec. 13, 2016).
                                            - 86 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 94 of 334




V.    THE TRUTH OF DEFENDANTS’ FRAUD BEGAN TO LEAK
      OUT, BUT DEFENDANTS CONTINUED TO MISLEAD
      INVESTORS BY DOWNPLAYING AND DENYING THE
      FRAUD

      A.     News of Defendants’ Fraud Began to Emerge from
             Whistleblowers and Other Sources, Attracting Attention
             from Government Authorities
      144. During the Class Period, the multi-faceted fraudulent scheme

orchestrated by Petit, Senken, Taylor, and Cashman, grew so large that it could no

longer be kept a secret. As news of the fraud began to slowly leak out publicly,

Defendants embarked on a misleading campaign to downplay, deny, and conceal the

truth from investors. However, the leak turned into a flood of reports that attracted

scrutiny from various governmental agencies, including the DOJ, SEC, VA, and HHS.

This created a snowball effect that gradually led to the Company’s downfall and

eviscerated its stock price, which had been buoyed throughout the Class Period by

Defendants’ fraud.

      145. The problems began to unfold publicly in mid-2014, as a result of a

lawsuit by a top executive from one of the Company’s competitors in the wound care

business, Organogenesis. On July 24, 2014, a qui tam complaint against MiMedx was

filed under seal by Antonio S. Montecalvo (“Montecalvo”), Organogenesis’s Director

of Customer Support Services, who “learned and observed, in documents and emails,

the conduct of sales representatives and other employees of [MiMedx], in selling,
                                       - 87 -
         Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 95 of 334




marketing, and promoting [EpiFix].”206 Montecalvo observed, among other things,

that MiMedx was engaged in “unlawful practices . . . with respect to its marketing and

sale of EpiFix, including paying illegal kickbacks to medical providers,” in violation

of the FCA and AKS.207 Montecalvo’s observations are detailed, in pertinent part,

above.

         146. Then after the close of trading on December 31, 2014, MiMedx issued a

press release announcing it had received a civil subpoena from the HHS-OIG, “in

connection with a civil investigation into matters primarily related to the Company’s

sales and marketing activities.”

         147. On the news of the HHS-OIG investigation and subpoena, the

Company’s stock price fell 15.52%, from a close of $11.53 on December 31, 2014, to

a close of $9.74 per share on January 2, 2015, on above-average volume of 5.4 million

shares.

         148. The stock price decline would have been even worse, but in the press

release announcing the investigation on December 31, 2014, Petit denied awareness of

any problems, stating that “I can assure you that the corporate officers at MiMedx are

not aware of anything that would stimulate this investigation . . . we screen all of our


206
      Montecalvo Complaint, at ¶3.
207
      Id. at ¶¶4, 19, 21.
                                         - 88 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 96 of 334




applicants very carefully,” and pointed to the Company’s “robust compliance

program.” Further, Petit falsely stated:

      We have been very focused on the thoroughness of our compliance
      policies and our staff adhering to those policies. For instance,
      MiMedx employees participate in a thorough training program
      regarding our policies and the standards that have been established
      and enforced to assure their understanding and adherence to our
      compliance programs. Employees may convey anonymously and
      directly to senior management and our Board of Directors any form of
      concern, complaint or inquiry related to our compliance programs or
      other issues. With the significant growth we are experiencing, this has
      been and continues to be an initiative in which we devote considerable
      time, attention and resources.

      149. Petit also pointed to an ongoing investigation into the sales and marketing

practices of competitor ABH, manufacturer of wound care product Dermagraft, which

“lead to a review of other [wound care] industry participants, particularly in view of

the fact that several industry participants, including MiMedx and some of our

competitors, have hired former ABH employees.”           Petit added that all ABH

employees hired by MiMedx were “screen[ed] . . . very carefully” and that MiMedx

“sought additional input from some former ABH corporate management who joined

MiMedx and who were familiar with the suspected violations and the individuals

involved.”

      150. Then, after the market opened on January 2, 2015, the Company hosted a

conference call “to present prepared remarks and respond to questions regarding its

                                        - 89 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 97 of 334




receipt of the civil subpoena” from HHS-OIG announced the previous trading day.

During the conference call, Petit again denied any knowledge of wrongdoing, stating,

“I can safely say that none of our executives are aware of anything that would

stimulate an inquiry of this nature.” Separately, in response to an analyst inquiry

about the nature of the subpoena, Petit stated:

      [G]enerally at this point, although we’ve had discussions with the OIG,
      we are still somewhat in the dark. We know that it relates to sales and
      marketing practices. And I would think same kind of things, perhaps,
      that the ABH Shire Group was scrutinized over.
                                    *      *      *

      I don’t want it to sound trite, because I’m certainly not. And I respect
      immensely this kind of inquiry and subpoena. But as companies grow
      and mature, particularly when they grow as fast as we have, there’s
      going to be scrutiny and there should be. And it’s now our turn.
      151. In response to the Company’s conference call, Craig-Hallum Capital

Group (“Craig-Hallum”) issued a report on January 5, 2015, discussing the HHS-

OIG’s subpoena. According to the report, “the subpoena carries the most weight and

will have the biggest impact on the stock’s performance over the near-term.”

      152. On March 23, 2015, MiMedx issued a press release that tied the HHS-

OIG subpoena to the Montecalvo qui tam complaint which alleged unlawful practices.

Specifically, MiMedx stated that it “has received notice from the Department of

Justice that it has declined at this time to intervene in the [Montecalvo] qui tam action


                                         - 90 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 98 of 334




that gave rise to the issuance of a subpoena to MiMedx from [HHS], Office of

Inspector General (‘OIG’) a few months ago.” The release further claimed that

MiMedx had “extensively cooperated with the government in responding to the

[HHS] subpoena . . . [and] rapidly produc[ing] responsive documents needed by the

OIG to conduct its investigation.”

      153. Petit added that “we are confident that we have not engaged in

wrongdoing which would support a qui tam action.” He continued, “[t]his inquiry has

certainly allowed us to comprehensively evaluate all aspects of our compliance

programs and reaffirm the effectiveness of our policies and standards. We are pleased

that we have continually maintained a culture of compliance and diligently stressed

adherence within our organization.”

      154. Months later, on October 12, 2015, MiMedx issued another press release

stating that the Montecalvo qui tam action had been dismissed. In the press release,

Petit suggested to the market that the Company was vindicated and that the suit was

simply an “egregious” “business tactic” by Montecalvo’s employer, Organogenesis:

      As we suspected, this case was brought by an individual who is an
      executive at one of our major competitors, Organogenesis, acting as the
      relator or plaintiff. In all my years in healthcare, I have never seen
      business tactics more egregious than what has been perpetrated by this
      competitor in approaching numerous government agencies to take
      action against MiMedx. Even though their CEO departed this company
      last December, it appears their interactions with the VA, CMS, FDA and

                                       - 91 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 99 of 334




      DOJ began as early as 2012. Unfortunately, while it has been costly, we
      have resolved this last matter.

                                    *     *      *

      We believe the underlying claims of the relator in this case were
      without merit and full of ridiculous innuendo. In my judgement, they
      were predominately outright lies. It is quite unfortunate that our
      government had to expend its resources on such an investigation. But
      ultimately, the system worked as it should and the case was dismissed.
      We are pleased with the result, and we are especially appreciative of the
      professional manner in which the DOJ conducted its thorough
      investigation and the speed at which they came to their conclusions. I
      am very pleased with the way our management assisted the government
      with its investigation and expedited the process. As mentioned in our
      March 23rd press release, we provided in excess of 100,000 lines of
      electronic data to the government, and we quickly produced the required
      documents.

      155. Also on October 12, 2015, the Company issued a press release

announcing 3Q15 financial results. In the press release, Petit revealed that “[d]uring

the quarter, we made certain adjustments regarding our network of distributors

supporting our offerings for the surgical, orthopedic and spine market sectors.

Revenue could have been even stronger if not for the short-term effect of these

strategic steps in our distributor network.”

      156. The following day, October 13, 2015, the Company held its Analyst Day

conference call wherein the Company revealed that it had parted ways with a large

U.S. distributor, likely referring to CPM, which negatively impacted its 3Q15 results

by $2 million to $3 million.
                                        - 92 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 100 of 334




      157. In response to the uncertainty around the departure of its distributor, the

Company’s stock price fell 14.23%, from a closing price of $9.84 per share on

October 12, 2015, to a closing price of $8.44 on October 13, 2015, on unusually high

volume of 2.43 million shares. The stock price continued to fall 5.81% the following

day, October 14, 2015, closing at $7.95 per share on unusually high volume of 3.26

million shares. The total stock price decline over this two-day period was 19.21% per

share. This decline would have been worse if Defendants revealed the true scope and

importance of their fraud and dependence on CPM and its network of sub-distributors,

including PODs, to facilitate their improper sales and distribution practices, including

channel stuffing.

      158. Also on October 13, 2015, Canaccord Genuity issued a report

commenting on the Company’s Analyst Day which noted that “Q3/15 was negatively

impacted by distribution changes” which included the “elimination of a stocking

distributor[] negatively impact[ing] results in the quarter by $2M - $3M.”

      159. Likewise, on October 14, 2015, Lake Street Capital Markets (“Lake

Street”) issued a report noting that “in line revenue would have been even better had

the company not decided to part ways with its largest U.S. distributor and go direct.”

The report commented that the pre-release of third quarter revenue “overshadow[ed]

long-term positives.”

                                         - 93 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 101 of 334




      160. On April 10, 2016, MiMedx announced its financial results for 1Q16.

While MiMedx recorded “record revenue” for the quarter, the Company recorded its

first revenue miss after 17 quarters of meeting or exceeding its revenue guidance. The

press release quoted Petit who misleadingly stated, “[w]e are disappointed that our

revenue fell short of our forecasted guidance by about two million dollars.” The

shortfall was attributed to “growing pains” resulting from the initial effects of the

installation of a Sales Management System on the sales organization, the realignment

of certain sales management to prepare SSO for autonomous growth, and the

assimilation of Stability Biologics. In an effort to alleviate investor concerns in light

of ongoing scrutiny into the Company’s business practices, Petit emphasized that the

“first quarter issues resulting in our lower than expected revenues are not competitive

related or systemic to advanced wound care or our SSO business.”

      161. The following day, on April 11, 2016, the Company hosted a conference

call to discuss its 1Q16 financial results. Petit, Cashman, and Senken used the

conference call as another opportunity to downplay the unexpected earnings miss.

Once again, Petit adamantly attributed the miss to “major information system

upgrades” that would allow Company growth, but “created annoyances week by week

with our sales organization in terms of new activities they had to complete.” Cashman



                                         - 94 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 102 of 334




also emphasized it was a “transitional quarter” and that “we take our ability to

accurately project our sale performance very seriously.”

        162. As a result of the unexpected revenue miss, the price of MiMedx

common stock dropped 8.79%, from a close of $8.99 per share on April 8, 2016, to a

close of $8.20 per share on April 11, 2016, on unusually high trading volume. The

price of MiMedx stock would have dropped further had Defendants admitted that the

Company’s revenue miss for 1Q16 was the result of losing a key stuffing partner

instead of falsely attributing the miss to “system upgrades.”

        163. On April 11, 2016, Motley Fool published an article titled, “What Has

MiMedx Group Shares Dropping 10% Today?” attributing the stock drop to “lower-

than-expected first quarter sales,” and acknowledging that investors “hate downside

surprises.”

        164. On April 19, 2016, Lake Street released a report “reducing [its] price

target, lowering it from $15 to $12,” in response to the Company’s April 10, 2016 pre-

announcement.

        165. On December 15, 2016, following their termination as detailed above in

Section IV.F, Kruchoski and Tornquist filed a lawsuit against MiMedx and Petit.208

The suit alleged that Kruchoski and Tornquist were terminated as retaliation for

208
      See Kruchoski/Tornquist Complaint.
                                        - 95 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 103 of 334




formally declaring their concerns over Defendants’ channel stuffing scheme which

they claimed were designed to inflate the Company’s revenue and give the impression

of continuous growth.209 The Company responded on the same day with a press

release in which Petit disparaged the allegations as “not factual and fallacious.” Petit

claimed that the channel stuffing allegations had been submitted to the Company’s

Board to “thoroughly review the issues” and, he further stated:

      [I]n the process of doing that investigation, we found out that these two
      individuals [Kruchoski and Tornquist] had been selling competitive
      products and other products for over a year into our accounts. Therefore,
      earlier this week, their employment was terminated and lawsuits filed
      against them for their breach of their duty of loyalty and contractual
      obligations to the Company.

      166. In response to Kruchoski and Tornquist’s allegations, the Company’s

stock price fell 6.43%, from a close of $9.18 on December 15, 2016, to a close of

$8.59 on December 16, 2016, on above-average volume of 2.11 million shares.

Defendants’ continued lies buoyed the stock price, which would have fallen further

had Defendants revealed, what the Company would later admit, that MiMedx

improperly recognized revenue and, as a result, its financial statements could not be

relied upon.

209
  Id. at ¶¶17-27. The case was subsequently voluntarily dismissed by Tornquist and
Kruchoski and brought as counterclaims in the Georgia and Florida cases brought by
MiMedx, discussed above. See Rule 41(a)(1) Notice of Dismissal, Kruchoski v.
MiMedx Grp., No. 0:16-cv-04171-RHK-BRT (D. Minn. Feb. 7, 2017) ECF No. 32.
                                         - 96 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 104 of 334




       167. On December 19, 2016, Petit, Taylor, Senken, and Cashman hosted a call

with investors to discuss the Company’s 2017 business plan and outlook. Petit opened

the call by referencing the Kruchoski/Tornquist litigation and stated, “I hope I made it

clear that Management is not a bit concern[ed] about the outcome of the lawsuit. It

will run its course. We have done nothing to these two employees other than

terminate them for breaches of their contract with us.” In further attempt to assuage

the fears of investors, Petit stated, in relevant part:

       We’re trying to get focused but I haven’t been able to find anything
       [alleged in the lawsuit] that’s necessarily an issue. If we find that one of
       our employees has violated regulations, our policies, et cetera, et cetera,
       they’ll be terminated. Two of them already have. But the process of
       reviewing what these allegations are, if we find violations of our policies
       or VA policies or a lot of anything people will be terminated.

       168. During the call Petit also referenced the procedures in place to ferret out

improper conduct, stating:

       When we have allegations of any kind come across through a hotline or
       up to a Dear Pete letter, or other sources through our compliance line, we
       investigate those because we don’t want those kind of issues going on
       within the Company either. And that’s somewhere in the chain of
       command between myself, Bill, and so on. So that process has taken
       place also and we’ve seen some issues.

       169. In discussing the Audit Committee’s review of improper conduct at the

executive level, Cashman stated that “[w]e haven’t seen any compliance issues at our




                                          - 97 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 105 of 334




level yet, so.” Petit confirmed, “Yes, the allegations made in the lawsuit we don’t see

those.”

      170. In an effort to further emphasize the Company’s position that the

litigation has no merit, Taylor misleadingly stated, “some of the claims are so

outlandish that we question whether any real due diligence was performed before

these claims were made. One claim is that we’re supposedly recogniz[ing] revenue

with VAs without a PO. That’s completely false.”

      171. Less than two weeks later, on December 27, 2016, MiMedx announced

“[p]reliminary [i]nvestigation [f]indings” by its Audit Committee related to the

channel stuffing allegations made by Kruchoski and Tornquist. The Company assured

investors that there was no credible evidence whatsoever that its prior financial

reporting was incorrect in any respect, stating:

      As the Company has previously stated publicly, management believes
      the claims made in the lawsuit brought by these former employees,
      including claims made about the Company’s sales practices, are
      without merit, and the Company does not anticipate any material effect
      on the Company’s financial statements resulting from these
      allegations.
      The Audit Committee is working closely with independent counsel and
      its external auditors to conduct an extensive internal investigation into
      the claims alleged in the lawsuit. The Audit Committee has provided
      preliminary findings to the Board of Directors and Company
      management, but the investigation into the claims is ongoing. The Audit
      Committee has advised the Company’s management and the Board of
      Directors that it has found no credible evidence to indicate that any
                                        - 98 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 106 of 334




      changes to previously issued financial statements are necessary in light
      of these allegations.
      172. Despite Defendants’ reassuring public statements, the Company’s

mounting problems had begun to attract scrutiny from the SEC. On January 9, 2017,

the SEC submitted a comment letter to MiMedx regarding the Company’s financial

arrangements with AvKARE. The SEC asked MiMedx to “tell us the significant

terms of your agreement with AvKare, including payment terms and rights of return”

and the Company’s “policies for recognizing revenues for sales to them.” MiMedx

responded to the SEC comment letter on January 23, 2017.

      173. On February 23, 2017, MiMedx issued a press release announcing its

financial results for the year ended December 31, 2016, and disclosed that full-year

revenue was $1.8 million lower than expected due to the “transition of certain

government accounts from a distributor’s [FSS] contract to our own FSS.” According

to the contract, the Company was required to repurchase AvKARE’s remaining

inventory within 90 days of the expiration of the agreement. During the conference

call held later that day, Petit and Senken denied any link between the $1.8 million

reduction in revenue and allegations of channel stuffing. Petit stressed that the miss

was only a “small amount” or “0.6%” change to projected revenue.

      174. Also during the call, Petit discussed the Audit Committee’s investigation

and preliminary findings and reiterated that it was “management’s position that the
                                        - 99 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 107 of 334




allegations are not factual.” He added, “I believe MiMedx’s reputation and that of

its executives and board is such that this nonsense will soon dissipate.”

      175. Analysts reacted positively to Defendants’ misleading but optimistic

statements regarding the Company’s financial performance and relationship with

AvKARE. For example:

             (a)    On February 23, 2017, Craig-Hallum issued a report stating that

the “AvKare [r]elated [r]evenue [a]djustment [m]akes [s]ense,” was “part of [the

Company’s] long-term strategy of shifting to a direct sales channel[,]” and “is not

indicative of underlying issues in [the Company’s] sales channel.”

             (b)    The next day, on February 24, 2017, AEGIS Capital Corp

maintained its “Buy” rating on MiMedx’s stock, relying on Defendants’ assertion that

the situation with AvKARE “was a planned phase out beginning in 2015 and is similar

to other change outs done in the past,” and, although AvKARE is “mentioned in the

ongoing whistle-blower lawsuit against [the Company], . . . CEO Pete Petite [sic]

stated on the call that the incidents are unrelated.”

             (c)    Also on February 24, 2017, Lake Street reiterated its “Buy” rating

on MiMedx’s stock, noting that the Company was “Still a Compelling Growth Story”

and that “[m]anagement continues to expect 2017 revenue of $302-307 million and

adjusted EPS of $0.31-0.33.”

                                        - 100 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 108 of 334




      176. A few days later, on March 1, 2017, MiMedx issued a press release

asserting that the Audit Committee’s investigation into the Company’s alleged

financial fraud was complete. According to Defendants, the investigation had

formally absolved the Company of any wrongdoing, confirming the “preliminary”

findings hastily reported after the channel stuffing allegations by Kruchoski and

Tornquist. Specifically, the press release stated:

      The Audit Committee worked closely with independent counsel to
      conduct an extensive investigation into the claims alleged by these
      former employees. The Audit Committee has completed its investigation
      and confirmed there is no credible evidence of any wrongdoing on behalf
      of members of MiMedx management. The lawsuits with these former
      employees are ongoing and management continues to believe that the
      employees’ legal claims and accompanying allegations are without
      merit.
      The Audit Committee’s findings have been submitted to and approved
      by the Company’s Board of Directors. The Audit Committee’s
      investigation determined that the Company has appropriately
      recognized revenue and found no credible evidence to indicate that any
      changes to the Company’s previously issued financial statements are
      necessary in light of the former employees’ allegations.
      177. Later that month, on March 20, 2017, the SEC sent a comment letter to

MiMedx regarding the Company’s 2016 Form 10-K, following up on previous

correspondence from January 23 and February 8, 2017. Among other things, the SEC

requested a summary of the Audit Committee’s internal investigative findings relating

to revenue recognition. Analysts at Audit Analytics noted that “the SEC request for a


                                       - 101 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 109 of 334




summary of the findings, in a publicly available comment letter, is not a common

occurrence.”

         178. Meanwhile, MiMedx and its outside counsel alluded to ongoing

government investigations, by and communications with, the SEC and/or other

agencies in litigation against Fox, which MiMedx did not disclose to investors at that

time. On March 30, 2017, MiMedx issued a discovery request to Fox for “Documents

and Communications to or from Securities and Exchange Commission . . . regarding

MiMedx.” This indicated that the SEC and Fox had been communicating about

matters relating to Fox’s channel stuffing allegations against MiMedx. Separately,

MiMedx’s defense counsel at Wargo French LLP sent a letter to counsel for

Kruchoski and Tornquist on April 3, 2017, complaining that MiMedx “continue[s] to

be hampered by . . . you reaching out to governmental authorities concerning

[Kruchoski and Tornquist’s] claims . . . .”210

         179. On April 18, 2017, MiMedx provided a letter in response to the SEC and

a publicly redacted summary of Audit Committee findings requested by the SEC.

Suspiciously, MiMedx also invoked a confidential treatment request pursuant to SEC

Rule 83, asking that “the redacted portions be maintained in confidence, and not be

made part of any public record and not be disclosed to any person (other than the

210
      Fox Counterclaim, at ¶¶101-102.
                                        - 102 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 110 of 334




Staff).” SEC Rule 83 (17 C.F.P. §200.83) sets forth a procedure to request that

information disclosed to the SEC be withheld even if requested by the public under

the Freedom of Information Act (“FOIA”).

      180. On May 23, 2017, before the market opened, Joe Munda (“Munda”), a

securities analyst from First Analysis, issued a report stating the Company’s valuation

“appears stretched” and cited concerns about the Company’s “evolving and

confusing” relationship with AvKARE and a lack of clarity on the impact of

MiMedx’s litigation with former employees alleging channel stuffing and improper

revenue recognition. The report also expressed concern over the “transition of VA

customers from AvKARE’s FSS to MiMedx’s given MiMedx’s obligation to buy

back AvKARE’s remaining inventory soon after the contract’s expiration.” The

report further noted that upon review of the PDA, AvKARE did not have any

contractual rights to return product other than for defect or a shipping error. Munda

also raised questions to management prior to issuance of his report that remain

unanswered concerning the Company’s prosthetic procurement request document and

the reasoning behind slight differences in pricing between FSS contacts. In the report,

Munda downgraded MiMedx’s stock from equal weight to underweight.




                                        - 103 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 111 of 334




      181. In response to this news and Munda’s downgrade, the Company’s stock

price fell 4.95%, from a close of $14.33 on May 22, 2017, to a close of $13.62 on May

23, 2017, on unusually high trading volume of 2.47 million shares.

      182. In a Form 8-K filed on August 10, 2017, the Company revealed that it

had “effectively dismissed” Cherry Bekaert, effective August 4, 2017, replacing it

with Ernst & Young as the new independent registered public accounting firm for

FY17. The Company gave no reason for this sudden change, but falsely suggested it

was routine audit changes and that there “were no disagreements with Cherry Bekaert

on any matters of accounting principles or practices, financial statement disclosure or

auditing scope and procedures which, if not resolved to the satisfaction of Cherry

Bekaert, would have caused Cherry Bekaert to make reference to the matter in their

report.”

      183. On August 17, 2017, the Company issued a lengthy press release

“[p]rovid[ing] [an] [u]pdate on [l]itigation with [t]erminated [e]mployees,” in which

they continued their campaign of denials and retaliation, aggressively attacking the

terminated employees and defended the Company against their counterclaims and

assertions related to channel stuffing.     Among other things, the press release

misleadingly claimed that:



                                        - 104 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 112 of 334




            an independent three month investigation found “[n]o credible
             evidence of incorrect processes, procedures or wrongdoing by the
             Company or MiMedx management” or “to indicate that any
             changes to the Company’s previously issued financial statements
             were necessary in light of the former employees’ allegations”; and

            the Company was not notified of any qui tam or private whistle-
             blower suits, but if they were filed against the Company, the
             Company believes it would be able defeat them based on the
             investigation it has already conducted.
      184. On August 21, 2017, The Capitol Forum published an article, “MiMedx:

Channel Stuffing Accusations Resurface in Recent Counterclaim; Former Employees

Corroborate Allegations; A Close Look at Potential Risk.” The article discussed

allegations made by former MiMedx employees that the Company was engaged in

channel stuffing through a distribution agreement with AvKARE. According to the

article, which referenced a counterclaim filed by Kruchoski, channel stuffing at VAs

was “systematic and top-down” in nature.

      185. On September 7, 2017, The Capitol Forum released a follow-up article

that revealed for the first time that the VA-OIG was conducting an investigation of the

Company. The VA-OIG disclosed this investigation when it denied a FOIA request

submitted by The Capitol Forum due to what it called “an ongoing law enforcement

investigation.”

      186. In response to news of the VA-OIG’s investigation, the Company’s stock

price fell 5.60%, from a close of $16.43 per share on September 6, 2017, to a close of
                                        - 105 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 113 of 334




$15.51 per share on September 7, 2017, on above average volume of 3.7 million

shares. On September 8, 2017, the stock price continued to fall an additional 8.19%,

closing at $14.24 per share on above average volume of 4.70 million shares. The total

stock price decline over this two-day period was 13.33%.

      187. The stock price decline would have been worse, but on September 7,

2017, the same day The Capitol Forum article was released, the Company issued

another lengthy press release reporting “[f]urther [d]evelopments in its [c]ivil

[l]itigation [a]gainst [f]ormer [e]mployees.” The press release again misleadingly

downplayed former employees’ channel stuffing allegations, and threatened short

sellers making arguments based on their allegations. Among other things, the press

release misleadingly claimed that:

            although the Company “has been aware for some time” of an
             ongoing investigation by the VA-OIG, the Company is not a
             target of the investigation and is assisting government with the
             investigation; and

            some of the terminated Company employees provided gifts and
             meals to employees of VAs potentially in violation of federal law
             and MiMedx policies, but none of the Company’s executives
             directed them (or anyone) to do so.

      188. In response to negative news surrounding MiMedx, commentators began

publishing online blogs and research reports exposing additional details on MiMedx’s

fraud, based on independent research, including interviews with former MiMedx

                                       - 106 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 114 of 334




employees and business associates and FOIA requests to government agencies. In

response, Defendants embarked on a campaign of rebuttals and retaliation against the

commentators in press releases, prominent postings on MiMedx’s website,

shareholder communications, and public conference calls. Moreover, Defendants

sought to deflect public scrutiny and divert attention by publicly and aggressively

blaming and attacking the commentators and former employees for their violations of

the law, which Defendants sought to defame as “short sellers,” seeking only to profit

from the decline of MiMedx’s stock price. And, as it had with former employees, the

Company filed lawsuits against some of the commentators, baselessly alleging

“defamation” and related claims in an effort to prevent the stock price from declining

further.

      189. On September 20, 2017, Aurelius Value (“Aurelius”) published a report

titled, “MiMedx: Flying Too Close to the Sun” questioning whether MiMedx had

engaged in improper channel stuffing in violation of GAAP. In the article, Aurelius

also revealed new information about special arrangements between MiMedx and its

distributors and the Company’s recruitment of ABH’s sales team. The report further

summarized its findings regarding channel stuffing and kickback risks, stating, in part:

      Undisclosed related party transactions and entanglements with
      distributors, including a key MiMedx distributor that has been controlled
      by an insider. These relationships are especially problematic because

                                        - 107 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 115 of 334




      secret ties to distributors have featured prominently in historical channel
      stuffing schemes.

      Detailed allegations that MiMedx’s channel stuffing scheme relies on at
      least three more distributors who have undisclosed special agreements
      involving millions in discounted product and favorable financing terms
      as “house accounts.” Not only does the alleged scheme now extend
      significantly beyond VAs, but MiMedx has allegedly manipulated its
      financials through multiple avenues to hit sales targets.

      190. Also on September 20, 2017, Viceroy published a 35-page exposé titled,

“MiMedx’s employment of kickback & bribery scheme inducers makes it

uninvestible.” The article compiled internal MiMedx documents, including excerpted

communications between employees, which revealed that improper conduct was

pervasive and directed by senior management.

      191. In response to the Aurelius and Viceroy reports, the Company’s stock

price fell 6.23%, from a close of $13.16 per share on September 19, 2017, to a close of

$12.34 per share on September 20, 2017, on well above-average volume of 10.26

million shares.

      192. The stock price decline would have been even greater, but on the same

day, September 20, 2017, MiMedx pushed back, issuing a press release

“[r]espond[ing] to [d]eceptive [s]hort [s]eller [r]eports” by Viceroy and Aurelius. In

the press release, Petit stated that the articles “have virtually no basis in fact, are




                                        - 108 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 116 of 334




littered with innuendo and contain many statements that are simply not correct.” Petit

continued, stating:

      This has all the markings of a concerted short seller attack by numerous
      entities attempting to short our stock and profit from fictitious
      information and innuendos. We believe that Viceroy Research and
      Aurelius Value are relying on misinformation from former MiMedx
      employees terminated for cause. Unfortunately, neither organization
      appears to have done adequate due diligence and fact-finding before
      publishing their so-called “research reports.”
      193. Under fire from short sellers, the Company sought to assuage investor

concern by issuing a press release on September 21, 2017, concerning “its interactions

with the [SEC].” The press release stated, in part, that the Company “already

satisfactorily addressed a comment letter from the SEC earlier this year, which letter

covered a variety of topics, including the Company’s revenue recognition policies and

procedures” resulting in a close-out letter from the SEC on April 27, 2017.

Separately, the press release revealed that the Company received a subpoena from the

SEC regarding “former employees’ allegations [of channel stuffing in December

2016], and primarily is related to the matters that were the subject of the Company’s

previously disclosed internal investigation.” In response to the subpoena, the press

release stated that the Company “is working with the SEC in its investigation of these

accusations and supplying all of the documents requested, including those obtained

through the civil lawsuit discovery process to help the Commission understand what

                                       - 109 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 117 of 334




has transpired,” and “engaged a nationally recognized expert in revenue recognition

who reviewed and confirmed the Company’s revenue recognition practices to be

proper.”

      194. MiMedx also held a shareholder call on September 21, 2017, to discuss

various topics including the “orchestrated short seller activity and the remedies the

Company is seeking to have this unlawful practice of pushing fabricated information

to shareholders in concert with coordinated short selling activity cease.” During the

call, Petit touted his experience as public company officer and compliance with the

“well-defined regulations and laws associated with comments” made by him or

MiMedx. Further, Petit went to great lengths to downplay the accuracy of recent

revelations and the “tremendous amount of experience” he has dealing with the short-

seller “phenomenon.” Petit misleadingly claimed that “[w]hat has happened to us in

the last few weeks is a classic case of a coordinated and well-organized short-sell

attack by a number of organizations.” Petit described the extreme efforts taken to

prove MiMedx was not engaged in the alleged conduct and emphasized that the

Company’s rapid revenue growth and the strength of the Company’s compliance

systems, stating, in part:

      Almost immediately, we went to the regulatory agencies that would be
      involved since these salespeople involved were selling to the Veterans
      Administration hospitals. We went straight to the Veterans
      Administration and made contact with the Office of the Inspector
                                      - 110 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 118 of 334




      General. We were in the process of preparing a similar package for the
      SEC when they contacted us.

      We have been working with the SEC through their subpoena. We have
      passed on all the information through our civil litigation process and our
      data gathering through depositions and the data we obtained throughout
      the written records.

      Again, our organization has done the right thing. And this painful
      process will soon pass. I do not believe there will be anything that
      dismantles our rapid revenue and profit growth. I’ll say that again. I
      do not believe there will be anything that transpires that dismantles our
      rapid revenue and profit growth. There are very few public companies
      that have the quality, compliance systems and the disciplines to
      administer them as we do.
      195. In response to questions about MiMedx’s policies and procedures

governing kickbacks and other alleged improper conduct during the September 21,

2017 shareholder call, Taylor misleadingly stated:

      We have policies and procedures that explicitly prohibit that kind of
      behavior. We also have controls in place that should that behavior
      occur, we can typically pick it up. But if people operate outside of our
      controls, if they do something on their own, where we have no way of
      verifying what they’ve done or no knowledge of it, those are the kind of
      situations that we’re talking on here. Because we have strong controls,
      we have strong policies that prohibit that kind of thing. So what we
      discussed in our press release was things that we found out after we did
      the discovery and so forth in our lawsuits. So those are the kind of things
      that we’re seeing, and we’ve been very open and transparent with those
      things with the particular regulatory agencies, when we bring -- when we
      find those occurrences.

      196. Petit further explained why MiMedx was “comfortable” with its current

operations, stating, in pertinent part:

                                          - 111 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 119 of 334




      Number one, our audit committee, the board, outside law firm, auditors,
      and again, an outside consultant on revenue recognition, poured through
      – as well as executive management poured through all these process,
      procedures, all the communications we could get our hands on, and
      subsequent communications we’ve gotten our hands on. I think that we
      know very well what was going on. And the board’s report is public.
      We’ve made that public many, many months ago. And believe me, this
      board is a group of individuals that are very independent, this
      management group, Bill and I are on the board. But I can tell you if
      there was malfeasance, Bill Taylor and Pete wouldn’t be here today.
      And if I was on the board, I’d vote the same way.
      Second thing is this qui tam action. 3 years ago, we had a competitor
      who we were taking market share from in a very rapid rate, do a number
      of things that summer. And one of it was to file a qui tam action against
      us that was done by one of their executives. There were literally
      hundreds of accusations, very -- some of them very similar to all of these
      in there. We went through the subpoena from the Department of Justice.
      We met with them. We exposed all of our records, and all of that. And
      that was dealt with a matter of few months. The government failed to
      step into that suit, and the suit was dropped.
      197. At the end of the call, Petit reiterated that “[w]e have nothing” at

MiMedx to be concerned about. He continued, “[a]nd if we did, we’d be going public

with it.” He further stated:

      We’ve gone through investigations internal[ly]. We publicized that to
      shareholders. I’ve been around too long. I’ve been doing this for 36
      years. I’m not going to jeopardize my – what future I have left with
      things that – if there’s malfeasance involved. As far as we know, this
      company is, and the things that this executive group knows and our
      board knows and our auditors and everybody else, this company has no
      issues, except we got some terminated employees that are making up
      issues.



                                       - 112 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 120 of 334




      198. Also, on September 21, 2017, MiMedx filed a lawsuit against DBW

Partners LLC (d/b/a The Capitol Forum) and others associated with The Capitol

Forum based on The Capitol Forum’s September 7, 2017 article regarding an

investigation by the VA. The lawsuit alleged libel, slander, defamation, false light,

tortious interference with business relations, and violations of the Lanham Act. In a

press release announcing the lawsuit, the Company claimed that, “MiMedx

approached the VA with this information [allegations of channel stuffing made by

former employees] earlier this year. The Company explicitly informed The Capitol

Forum that, to its knowledge, MiMedx was not the target of any investigation; yet,

The Capitol Forum still published its confusing and misleading article.” Petit also

called The Capitol Forum a “‘shill’ for short sellers by posing as an investment

advisor through publishing information and providing opinions that could negatively

impact MiMedx and its shares.”

      199. On September 21, 2017, PiperJaffray issued positive commentary citing

the Company’s “rapid growth profile,” and questioning the materiality and accuracy

of published reports.

      200. On September 25, 2017, Munda issued a report maintaining his

underweight rating, but lowered the price target to $9 from $11 based on “elevated

risk.” In the report, Munda stated that “we continue to be ignored on conference calls

                                       - 113 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 121 of 334




as our list of unanswered questions grows.” The report reiterated concern over an

increasing risk that the Company may “lose the ability to sell products to the [VA]

considering in aggregate the information surrounding MiMedx’s business with the

VA.” In the report, Munda cited the recent disclosure of subpoenas from the VA-OIG

and SEC as a source of additional risk for the Company. Munda also referenced the

absence of Senken as concerning considering “negative reports appear to focus on

channel stuffing and improper revenue recognition.”

      201. On September 27, 2017, Aurelius published another report titled,

“MiMedx: Undisclosed Details Undermine ‘Independent Investigation’” claiming

certain members of the Company’s Audit Committee and outside counsel, both of

which were involved in the investigation, were not actually independent. As

explained more fully below, Petit touted the independence of the Company’s internal

investigation from the beginning even though the board members had longstanding

ties to, and were closely intertwined with, MiMedx and Petit, thus compromising their

independence and impartiality. For example, the article disclosed that:

            Several Audit Committee members were long-standing members
             of MiMedx’s Board during the Class Period, approving and
             executing MiMedx’s fraudulent financial statements throughout
             the Class Period. Others had close relationships with Petit dating
             back to two previous companies run by Petit before he joined
             MiMedx, Matria and Healthdyne. Like MiMedx, Healthdyne and


                                       - 114 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 122 of 334




            Matria were embroiled in accounting and Medicare-related fraud
            under Petit’s watch.

           The Chairman of the Audit Committee conducting the
            investigation, J. Terry Dewberry (“Dewberry”), had a close
            personal and professional relationship with Petit spanning nearly
            40 years. In fact, the two were fraternity brothers at Georgia Tech
            University, when Dewberry served as Petit’s “little brother.” In
            an interview, Petit stated that he and Dewberry were “very close”
            and that Dewberry “has been a member of the executive team for
            all of our businesses over the years.” Dewberry also served on
            the board of Matria while Petit was Chairman and CEO of that
            company.

           Like Dewberry, Audit Committee member Joseph G. Bleser
            (“Bleser”), was also a board member of Matria while Petit was
            Chairman and CEO.

           The Company’s supposedly “independent counsel” working on
            the external investigation, Troutman Sanders LLP (“Troutman”),
            was also MiMedx’s corporate counsel. Further, Troutman
            represented Petit’s former companies, Healthdyne and Matria, and
            its founder, Carl E. Sanders, served on the board of both
            Healthdyne and Matria.
      202. In response to new found concerns over the independence of MiMedx’s

internal investigation, the Company’s stock price fell 3.25%, from a close of $12.32

per share on September 26, 2017, to a close of $11.92 per share on September 27,

2017, on above-average volume of 3.36 million shares.

      203. Two days later, on September 29, 2017, in reaction to the mounting

avalanche of bad press, MiMedx issued a press release, “MiMedx Exposes False,



                                      - 115 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 123 of 334




Misleading and Fabricated Allegations by Short Sellers,” attempting to refute reports

of MiMedx improprieties. The press release quoted Petit, stating:

      I encourage all MiMedx shareholders to thoroughly review and consider
      our document posted today on our website. As you are aware, MiMedx
      and all other public companies are governed by federal regulations
      prohibiting the dissemination of false and misleading information about
      the Company; unfortunately, organizations like Viceroy Research and
      Aurelius Value are not held to those standards and often such
      organizations have little to no accountability for the misinformation they
      publish. Both the Viceroy Research report and the Aurelius Value report
      indicate that either they are short in MDXG, or that the reader should
      assume they are short in MDXG.
      204. Defendants’ array of aggressive pushback and retaliation continued on

October 4, 2017, when MiMedx filed a lawsuit against Viceroy and Sparrow Fund

Management LP (“Sparrow Fund”) (which was thought by MiMedx to be a partner of

Aurelius) and others for libel, slander, defamation, false light, and tortious

interference with business relations. In a press release filed the same day, Petit stated

that Viceroy and Sparrow Fund had tried to “manipulate the market and serve their

financial interest in driving down the price of MiMedx stock” by making knowingly

false statements about MiMedx.

      205. On October 9, 2017, MiMedx issued a press release announcing that the

Board of Directors authorized an additional $10 million for the Company’s share

repurchase program, bringing the total authorized amount to $110 million. Petit

commented that the share repurchase program “in light of the short seller attacks . . .
                                        - 116 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 124 of 334




Board of Directors believes the stock repurchases continue to be an extremely positive

investment for MiMedx.” In the press release, Petit also downplayed the Company’s

improper conduct by attacking “recent deceptive and contrived attacks on [MiMedx]

stock.” However, in reality, Defendants sought to manipulate and inflate the stock

price further to offset the impact of the revelations of their fraud.

      206. During the Company’s 3Q17 earnings call on October 11, 2017, Petit

continued to downplay and minimize “silly news” and to point the finger at purported

short sellers and other Company critics, stating, in part:

      I want to again remind you that approximately 3 years ago, your
      company went through a semi-confusing period when we discussed --
      when we disclosed the fact that we had a qui tam lawsuit. . . . We
      responded very quickly with all of our data and information and review
      of our compliance and management systems. We met with members of
      the Department of Justice. Department of Justice views - intervened in
      the qui tam lawsuit, and the plaintiff dropped the suit and the suit was
      dismissed. This issue did not disrupt our growth and operations at all.
      We used to call that period of time our qui tam show. Now we have our
      short sales circus to contend with. I will submit to you that we believe
      this will also run its course in a relatively short period of time. We look
      forward to finish enough the information we’re providing the SEC and
      having further discussions with them. In the meantime, MiMedx should
      continue to perform very effectively and efficiently. Please be patient
      with us as we get through this new growing pain even though it is a
      circus.

      207. On October 23, 2017, Munda suspended his price target for MiMedx, and

stated that the Company had been excluding First Analysis from asking questions on

multiple calls, and instead spent substantial time sparring with short sellers and filing
                                        - 117 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 125 of 334




lawsuits. Munda also noted “unanswered questions” asked to management prior to

the May 23, 2017 report about MiMedx regarding its dealings with VA hospitals and

how the Company accounted for sales through its distributors. The report also raised

new questions in response to Defendants’ rebuttals, including how much revenue is

directly attributed to improper conduct of former employees who provided meals and

gifts to VA employees and whether the Company’s ability to sell to the government is

at risk.

       208. The following day, October 24, 2017, Citron Research (“Citron”) posted

a video on YouTube regarding MiMedx. In the video, Citron’s Managing Editor,

Andrew Left, discussed research supporting Defendants’ use of third parties to inflate

MiMedx’s financial statements. The video was accompanied by the following

summary, as well as a “MiMedx Addendum” providing further detail:

       Citron would not enter into a “noisy” game unless we can add insight
       into the short thesis and create a better-informed marketplace for
       mentioned stock.

       We believe the research that has been done on MiMedx but the many
       columnists accurately captures the many dark sides of MiMedx and
       their use of captive 3rd parties to inflate their financials.

       In this report, Citron introduces another shadowy company that was
       started by a MiMedx employee and a MiMedx consultant BUT is in an
       unrelated industry. The only problem is – they are registered with the
       FDA to house MiMedx products.



                                       - 118 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 126 of 334




      Citron has read emails and lawsuits from the many employees who have
      been intimidated by MiMedx management to conduct dirty business.

      Citron will not let the tactics of MiMedx aggressive management
      intimidate the truth out of the market.

      209. In response to the news disclosed by Munda and Citron, the Company’s

stock price fell 11.37%, from a closing price of $13.90 per share on Friday, October

20, 2017, to a closing price of $12.32 per share on Monday, October 23, 2017, on

above-average volume of 4.52 million shares. On October 24, 2017, the Company’s

stock price continued to fall 8.28%, closing at $11.30 per share with well above

average trading volume of 10.84 million shares. The total stock price decline over this

two-day period was 18.71%.

      210. The stock price decline would have been worse, however, during this

time Defendants began to push back. In response to the Citron report, MiMedx posted

“Short Selling Commentary” on the section of the website it designed to inform

investors of short selling activity and the impact on its stock price. According to the

post, “illegal short selling must be confronted and stopped.”

      211. On November 16, 2017, Viceroy issued a report entitled, “MiMedx

vendors soliciting up-coding of Medicare incentives.” In the report, MiMedx is

alleged to have fraudulently exploited the insurance reimbursement system through

the manipulation of coding. Additionally, the report claimed MiMedx engaged in


                                        - 119 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 127 of 334




illegal settlement terms in its litigation against former employees. The report claims

that MiMedx sent legal material to its former employees requesting that they not

contact regulatory agencies and included in its settlement terms that they retract prior

statements in direct violation of federal regulations. Further, MiMedx was able to

hide its improper conduct on confidentiality grounds.

      212. On November 20, 2017, after the market opened, MiMedx issued a press

release announcing that it added new materials to its website concerning the

“[m]isinformation [d]isseminated [t]hrough [s]hort [s]ellers.” This dramatic and

highly unusual step by a publicly traded company – creating an entire page dedicated

to bashing short-sellers and labeling them liars which caught the market’s attention

and raised concerns regarding the legitimacy of allegations against the Company.

This unorthodox defense, coupled with the significant time and resources Defendants,

in particular Petit, were devoting to growing allegations of fraudulent conduct, raised

concerns for the Company’s future.

      213. In response, the Company’s stock price dropped 6.43%, from a close of

$11.82 on Friday, November 17, 2017, to a close of $11.06 on Monday, November

20, 2017, on trading volume of 2.25 million shares.

      214. On November 30, 2017, Defendants continued their campaign attacking

“short sellers,” stating in a letter to shareholders that “MiMedx has been the subject of

                                        - 120 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 128 of 334




an illegal, unscrupulous and massive short seller attack.” Among other false and

misleading statements, Petit falsely attributed the decline in MiMedx’s stock price to

the misappropriation of confidential information and the efforts of terminated

employees to extort the Company. To further squash fears, Petit again focused on the

conclusions of the Audit Committee of the Board of Directors and associated outside

counsel and external auditors who reviewed ten years of audited financials that were

released earlier in the year, and the SEC’s ultimate closure of its investigation to

misleadingly show the Company had already been cleared of fraudulent conduct.

      215. Not long after, on February 15, 2018, Aurelius published “An Open

Letter to the MiMedx Auditors,” which was addressed to EY, MiMedx’s independent

auditor at that time, having replaced Cherry Bekaert. The letter relied on evidence

received from former MiMedx employees, as well as MiMedx whistleblower

litigation, and stated that there was a “serious and pervasive fraud” within the

Company. The letter further stated that MiMedx, through its primary VA distributor,

AvKARE, has been “abus[ing its] accounting policy” of recognizing revenue when it

is distributed as opposed to when it is actually utilized by “hit[ting] sales targets by

filling shelves before the end of quarters with excess product that neither AvKARE

nor the VA had requested.”



                                        - 121 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 129 of 334




      216. In response to this news of a pervasive accounting fraud, the Company’s

stock price declined 6.22%, falling from a close of $15.43 per share on February 15,

2016 to a close of $14.47 per share on February 16, 2018.

      B.     As Public Scrutiny Intensified, MiMedx Was Forced to
             Launch Another Internal Investigation into Its Sales and
             Distribution Practices

      217. Before the market opened on February 20, 2018, MiMedx announced that

it had postponed the release of its financial results and Form 10-K for 4Q and FY17,

respectively, due to “an internal investigation into current and prior-period matters

relating to allegations regarding certain sales and distribution practices at the

Company” including “the accounting treatment of certain distributor contracts.” This

disclosure came after years of denials, threats, terminations, and a prior internal audit

of the very same practices currently at issue. The Company once again stated that the

investigation was being conducted by “independent legal and accounting advisors”

engaged by the Audit Committee of the MiMedx Board.

      218. In response to this shocking news, the Company’s stock price plummeted

39.53%, from a close of $14.47 per share on Friday, February 16, 2018 to a close of

$8.75 per share on Monday, February 20, 2018, on well above-average volume of

21.80 million shares.



                                        - 122 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 130 of 334




      219. Likewise on February 20, 2018, Motley Fool published an article titled,

“Why MiMedx Group, Inc. is Crashing Today.” The article attributed the stock

decline to the announcement that management was delaying the filing of its 4Q and

FY17 financial results which “caught traders off guard.” The article further noted that

“Management did communicate that this investigation is not expected to have a

material impact” on 2018 revenue guidance.

      220. PiperJaffray also issued a report on February 20, 2018 in response to the

Company’s announcement of an internal investigation, commenting that “we are

encouraged that the company reiterated guidance and mentioned the cash position.”

While acknowledging that the postponement was “concerning,” PiperJaffray

continued to “recommend shares to investors with a higher tolerance” until more

information was available from the investigation.

      221. The next day, February 22, 2018, The Wall Street Journal released an

article titled, “MiMedx, Fast-Growing Developer of Tissue Graft Products, Didn’t

Report Payments to Doctors.” The article stated that MiMedx had unreported

payments to more than 20 doctors, despite a 2013 federal law, the Sunshine Act,

requiring most drug and medical-device makers to disclose such payments.

According to the article, MiMedx claimed that it had received “an opinion from CMS

which confirms that MiMedx does not have a need to report [such payments] at this

                                        - 123 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 131 of 334




time” due to the nature of its products (human tissue). Contrary to this statement,

however, a CMS spokesman told The Wall Street Journal that it does not provide such

opinions, only general guidance.

      222. The following day, February 23, 2018, the Company, held a conference

call in which Petit, Cashman, and Taylor discussed the postponement of the

Company’s 2017 Form 10-K and Audit Committee investigation into its sales and

distribution practices. On the call, Defendants expressed uncertainty as to the

timeframe of the investigation. Petit stated that “the timeframe for the completion has

not been determined” and Taylor added that “we’re only able to say that the internal

investigation will review matters related to current and prior period ma[tt]ers.”

      223. During the February 23, 2018 call, Defendants misleadingly sought to

reassure investors that the Company’s operations would not be affected by the

investigation and downplayed allegations as a fiction driven by “illegal short-sellers

with a value destructive agenda.” Petit also stated that first quarter 2018 (“1Q18”)

was going well and reaffirmed guidance for fiscal year 2018 (“FY18”), stating, “[w]e

certainly believe you can expect our revenue growth to continue at a rapid rate. The

company reiterated revenue guidance for the year of $383 million to $387 million.

Also, our cash flow remains very strong and we anticipate that to continue.”



                                        - 124 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 132 of 334




Defendants stated that they were not taking any live questions from analysts or

investors during the conference call.

      224. Despite Defendants’ denials and reassurances, the price continued to

plummet. As the market processed the Audit Committee investigation discussed

during the Company’s conference call on February 23, 2018. The Company’s stock

price fell 11.82%, from a close of $8.88 per share on February 22, 2018, to a close of

$7.83 per share on February 23, 2018, on well above-average volume of 14.09 million

shares.

      225. In a report issued February 23, 2018, Lake Street described Defendants’

conference call as similar to the “Mythbusters episode that tested whether a keg of

beer could explode with lethal force if placed on an open fire. . . . [C]ampers may not

want to be anywhere near something that could explode, . . . [a]nd that is exactly what

investors are thinking when they look at MiMedx.” Accordingly, Lake Street

downgraded MiMedx stock to “Hold” and lowered its price target for the second time

in three days, from $12 to $9.

      226. Shortly after the market opened on the following business day, February

26, 2018, Bloomberg released an article titled, “U.S. Probes MiMedx’s Federal

Contracts, Accounting” stating that, according to multiple sources, the DOJ was

investigating whether the Company “overcharged the government for its tissue-repair

                                        - 125 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 133 of 334




products” and looking into the Company’s “distribution practices – Including whether

it inappropriately booked sales of products that hadn’t been ordered, a practice known

as channel stuffing.” The article further reported that the SEC enforcement division’s

“Denver office has been working with federal prosecutors in Manhattan” regarding

the Company’s distribution practices.

      227. With respect to channel stuffing, the Bloomberg article noted that

“[s]everal former employees, in lawsuits and interviews with Bloomberg, allege the

company has inflated its financials by recognizing revenue on products that had been

shipped to certain distributors but not used.” In particular, the article stated that, in

addition to two former MiMedx employees who alleged channel stuffing in a lawsuit

against MiMedx (Kruchoski and Tornquist), “[t]hree other former employees, who

asked not to be identified, told Bloomberg in interviews that company executives at

times asked salespeople to meet targets by shipping products that hadn’t been

ordered.”

      228. In addition to channel stuffing, the Bloomberg article stated that:

      In a second line of inquiry, federal agents are said to be looking into the
      company’s sales to the government. MiMedx charged government
      customers higher prices for what was essentially the same product it was
      selling to others, according to two former employees. One of them said
      that late last year, the Federal Bureau of Investigation collected emails,
      sales reports, marketing materials, pricing charts and pay details as part
      of an inquiry into MiMedx’s government sales.

                                        - 126 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 134 of 334




      229. The Bloomberg article added that the DOJ was looking into whether

these sales practices violated the FCA, “the government’s primary tool for policing

fraud against federal agencies,” and that MiMedx could face “significant penalties.”

      230. In response to the disclosure of the DOJ investigation and possible FCA

violations, the Company’s stock price continued to fall 6.13%, from a close of $7.83

per share on Friday, February 23, 2018, to a close of $7.35 per share on Monday,

February 26, 2018, on well above-average volume of 23.99 million shares.

      231. Also on February 26, 2018, Motley Fool published an article titled,

“Here’s Why MiMedx Group Inc. is Crashing Again.” The article referenced the

Bloomberg article released earlier in the day regarding the DOJ’s investigation into

MiMedx’s sales practices as the reason for the stock price decline. In response to the

lack of clarity into the Company’s conduct, the article advised that “[g]iven the huge

uncertainty, I still think the smart move is to monitor this story from a safe distance.”

      232. On the same day, Seeking Alpha published an article titled, “MiMedx

Sinks After Conference Call, Marc Cohodes’ Throwdown.” The article claimed that

in response to a video posted by Cohodes on the social media platform Periscope,

MiMedx “ignored the elephant in the room while trying to shoo away the mouse,”

resulting in a switch from a long to short position in the Company. The article also



                                        - 127 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 135 of 334




stated that “[s]hareholders deserve some color on the high SG&A expense, especially

in light of current allegations.”

      233. The following day, February 27, 2018, the Company issued a press

release responding to the Bloomberg article. The Company began the press release by

emphasizing that it “is not aware of any investigation of MiMedx by the [DOJ],”

stating that the DOJ declined to intervene in a qui tam suit against the Company three

years ago. The Company denied the article’s allegations of channel stuffing and

improper payments, blaming them on “a concerted, illegal short selling attack since

September [2017]” and retaliation by terminated MiMedx employees “acting in

concert with this group of short sellers to distort information and negatively impact

the Company’s stock price.” The Company directed news writers to its “effective[]”

rebuttals of such allegations on the MiMedx website. In addition to these denials, the

press release reassured investors that the accusations should not affect performance

and that “management remains confident in the Company’s ability to deliver

operational and clinical success in the months and years to come.” Specifically, the

Company again reaffirmed its 2018 revenue guidance: “[B]ased on information

available to date, the independent investigation by [MiMedx’s] Audit Committee and

their legal and accounting advisors should not have a material impact on the

Company’s 2018 revenue guidance of $383 million to $387 million.”

                                       - 128 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 136 of 334




      234. Then, approximately two weeks after denying any knowledge of a DOJ

investigation, the Company revealed that it was, in fact, under investigation by the

DOJ. The Company filed a Form 8-K before the market closed on March 15, 2018,

revealing that, in addition to an ongoing investigation by the SEC, to which the

Company was “continu[ing] to provide documents” in response to a 2017 subpoena,

“the Company was recently informed that, in parallel with the SEC’s investigation, the

U.S. Department of Justice is also reviewing these matters on a preliminary basis.

MiMedx will continue to cooperate with these regulatory agencies.”

      235. The Company further revealed that it was delaying the filing of its 2017

Form 10-K in connection with its internal Audit Committee investigation into sales

and distribution practices. The press release stated:

      As previously announced, the Audit Committee of the Company’s Board
      of Directors is conducting an independent investigation into current and
      prior-period matters relating to allegations regarding certain sales and
      distribution practices, including allegations made by certain former
      employees and short sellers. As a result, the Company has delayed the
      filing of its Form 10-K for the year ended December 31, 2017. The
      Company looks forward to the completion of the Audit Committee’s
      investigation.

      236. These revelations spurred PiperJaffray, an analyst that had “been

standing by MiMedx . . . despite numerous short selling reports,” to announce on

March 15, 2018 that it was suspending coverage of the Company (including its stock


                                       - 129 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 137 of 334




price rating, stock price target, and financial estimates) until the DOJ, SEC, and

internal Audit Committee investigations are completed.

      237. Defendants attempted to dilute the negative news by again providing

misleadingly positive statements about the Company’s financial performance. On

March 15, 2018, the same day as the Form 8-K and Aurelius report referenced above,

the Company issued a press release in which Petit stated, “This year started off strong,

and we have continued to see momentum build through the quarter. With our current

revenue pace and more than two-thirds of the first quarter completed, we are confident

in our expectation that we will exceed $92 million in revenue for the first quarter of

2018.”

      238. On March 30, 2018, the Company announced that its lenders had

modified the Company’s credit agreement to prohibit any borrowing until its 2017

Form 10-K was filed. MiMedx downplayed this by stating that it had not used the

credit facility and did not intend to do so in the future.

      239. Despite the myriad problems the Company was facing, Defendants

continued to mislead investors. On April 26, 2018, the Company issued another press

release seeking to reassure the market that the Company was enjoying

overwhelmingly strong sales and financial results. Incredibly, the Company raised

guidance for 2018, with Petit stating:

                                         - 130 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 138 of 334




      The first quarter [2018] revenue growth is a clear demonstration of the
      strength of our product lines, our sales management system and the talent
      we have assembled in our sales and other key functions within our
      organization. Based upon our strong first quarter performance, we have
      raised our full year revenue guidance from a previous range of $383
      million to $387 million to a revised range of $389 million to $394
      million.
      240. Petit also stated that MiMedx’s stock price was “undervalued” and

compared MiMedx to another company whose stock traded at 22 times earnings. The

press release further assured investors that the Company would submit a plan to

NASDAQ in order to regain compliance by May 1, 2018.

      241. In a April 26, 2018 report, Craig-Hallum observed that Defendants’

“announcement that first quarter revenue exceeded the pre-released range on an un-

reviewed basis was akin to a golfer stating that he shot 10 under par, but played by

himself and didn’t have a scorecard. It sounds good, but outside confirmation would

be preferred.” Nonetheless, Craig-Hallum maintained its rating and price target on the

stock, citing the Company’s strong guidance for 2Q and FY18.

      242. Defendants’ false statements concerning the valuation of the Company

successfully (and misleadingly) buoyed the stock price, causing the stock price to

remain inflated in reaction to the Company’s raised guidance for 2018.

      243. Also on April 26, 2018, Seeking Alpha published an article titled,

“MiMedx: More Explosive Price Action Might Soon Be Here,” which discussed the

                                       - 131 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 139 of 334




higher than average trading volume and “surprisingly positive price action.” The

article attributed the “wild price movement” to the pre-announcement of projected

1Q18 financial results that were above expectations.

         244. Bad news continued to leak out despite Defendants’ concerted efforts to

convince investors that the Company continued to perform exceptionally well

notwithstanding the Audit Committee investigation and delayed FY17 financial

results. On May 8, 2018, the DOJ released a statement that a federal grand jury in

Greenville, South Carolina had returned an Indictment against two doctors and a nurse

practitioner from the Dorn VA, as discussed above.211 The DOJ charged them with

conspiracy to knowingly commit health care fraud involving benefits received from

MiMedx, through which the Dorn VA defendants “became employees, agents, or

independent contractors of MiMedx.” According to the Indictment, the alleged

conspiracy occurred from “at least in or about 2012” and involved the Dorn VA

defendants’ receipt of meals, salaries, trips, gifts, and other in-kind inducements from

MiMedx to induce them to order, purchase, and use MiMedx products, which caused

“the excessive use of MiMedx products on VA patients in South Carolina.” The

Indictment further alleged that the Dorn VA defendants participated in speaking

engagements on behalf of MiMedx with the goal of increasing sales to VA facilities.

211
      Supra, n.16 (discussing the Becker Indictment).
                                         - 132 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 140 of 334




      245. In response to the MiMedx-related DOJ Indictment, the Company’s stock

price fell 7.50%, from a close of $8.01 per share on May 8, 2018, to a close of $7.41

per share on May 9, 2018, on unusually high trading volume of over 7.15 million

shares.

      246. On May 10, 2018, MiMedx issued a press release commenting on the

DOJ’s Indictment two days prior and trying to deflect the negative attention away

from the Company. The press release stated that the Company had “cooperated” with

the VA on the matter, and “will continue to cooperate fully with all legal and

regulatory authorities.” The press release further stated:

      Although the indictment does reference speaker fees paid by the
      Company to the former VA employees who were indicted and other
      interactions between persons who were MiMedx employees at the time
      of the alleged events, it is important to note that MiMedx was not
      indicted. . . . Furthermore, the Company has fully cooperated with the
      VA Office of Inspector General, which conducted the investigation in
      this matter. The Company will continue to cooperate fully with all legal
      and regulatory authorities.

      247. On June 6, 2018, the Company’s Board formed a Special Litigation

Committee initially comprised of three purportedly independent directors: Luis

Aguilar, Bleser, and Larry W. Papasan, who resigned shortly thereafter, on June 21,

2018, and was replaced by Neil Yeston. Among other things, the Special Litigation

Committee was authorized to evaluate and investigate shareholder demands and retain

outside litigation counsel.
                                       - 133 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 141 of 334




      C.     Defendants Announced a Massive Six-Year Accounting
             Restatement and Executive Resignations

      248. After almost a year and half of downplaying, denials, deflection, and

retaliation, before the market opened on June 7, 2018, MiMedx dropped a bombshell

confirming that nearly six years of the Company’s financial statements were

materially misstated. The Company issued a press release stating that its internal

investigation had shown that its reported financial results for fiscal years 2012-2016

and the first three quarters of 2017 were not reliable and would have to be restated.

MiMedx also stated that all communications and financial information with respect to

fourth quarter 2017 (“4Q17”) and 1Q18 were no longer reliable and withdrew its 2018

guidance, after misleadingly reaffirming and then raising it earlier in the year.

      249. The Company tied the need to restate revenue information discovered

during the Company’s ongoing Audit Committee investigation. Specifically, the press

release stated that the investigation had “primarily been focused on the accounting

treatment afforced to [certain] sales and distribution practices” and found that “certain

implicit arrangements” between the Company and two unnamed distributors had

“modified the explicit terms of the contracts [with MiMedx], impacting revenue

recognition during the specified periods.” The press release provided no other details

on the matter, but added that “[t]he Audit Committee investigation is ongoing,

continues to evaluate sales and distribution practices at other distributors and
                                    - 134 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 142 of 334




customers, and may ultimately result in the identification of additional issues, broaden

the scope of financial items or periods required to be restated, may result in additional

actions taken by the Company, and may affect the preliminary conclusions expressed

[in the June 7 press release].” The Company was unable to estimate when it would

file the restated financial statements or a Form 10-K for FY17 and subsequent interim

periods.

      250. In the same press release, the Company announced that Senken and the

Company’s Controller and Treasurer, Cranston, had left the Company effective June

6, 2018. Edward J. Borkowski, an Executive Vice President of the Company, was

named interim CFO in place of Senken.

      251. In response to the Company’s massive Restatement and the departure of

Senken and Cranston, the Company’s stock price plunged another 23.39%, falling

from $8.21 per share at the close of trading on June 6, 2018, to $6.29 per share at the

close of trading on June 7, 2018, on well-above average trading volume of 16.0

million shares.

      252. On the heels of the announcement of a pending Restatement, the

Company’s wholesale senior leadership shake-up continued on July 2, 2018. Before

the market opened, the Company issued a press release announcing that Petit and

Taylor resigned effective June 30, 2018. Taylor also resigned as a Director of the

                                        - 135 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 143 of 334




Company, while Petit resigned as Chairman but remained a Director. The Company

specifically linked these resignations to the Company’s internal investigation findings,

stating:

      These resignations . . . are based on the Board of Directors’ business
      judgement regarding the Company’s leadership and direction, and arise,
      in part, from information the Audit Committee has identified through its
      previously announced independent investigation. This investigation is
      ongoing and there may be other actions taken based, at least in part, on
      information from the investigation.

      253. In response to the resignations of Petit and Taylor, the Company’s stock

price plummeted 38.50%, from a close of $6.39 per share on Friday, June 29, 2018, to

a close of $3.93 per share on Monday, July 2, 2018, on well-above average trading

volume of 14.547 million shares.

VI.   THE TRUTH CONCERNING DEFENDANTS’ FRAUD CONTINUED
      TO BE REVEALED AFTER THE CLASS PERIOD

      254. News of the Company’s pervasive fraud continued to leak out after the

close of the Class Period. After the market closed on July 2, 2018, The Atlanta

Journal-Constitution published an article titled, “MiMedx’s internal probe prompts

CEO Petit’s resignation.” The article quoted Petit, who proffered that stories of

inflated revenue were “bogus” and further called the short sellers who accused the

Company of channel stuffing “wealthy thieves.” The article further quoted Petit as

claiming that “[t]his is all stuff trumped up to drive the stock price

                                        - 136 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 144 of 334




down.” Ultimately, the article explained that the resignations of Petit and Taylor were

not voluntary, but instead were the result of information obtained from the Audit

Committee’s internal investigation.

      255. On July 5, 2018, Seeking Alpha published an article titled, “Cohodes

Predicts MiMedx Bankruptcy ‘Imminent’ . . .” which discussed the Company’s

potential bankruptcy and attributed the Company’s more than 30% stock price

decrease on July 2, 2018 (discussed above) to Petit stepping down as CEO.

      256. On July 26, 2018, The Wall Street Journal published an article titled,

“Highflying Medical Firm, a Help to Wounded Veterans, Falls to Earth.” The article

detailed problems and improprieties at MiMedx, corroborating the allegations set forth

above, including alleged channel stuffing, mislabeling, and unreported payments to

doctors, and MiMedx’s retaliatory practices towards former employees who reported

improprieties.

      257. After the market closed on July 26, 2018, MiMedx disclosed that on July

10, 2018, it notified NASDAQ that the Company would be unable to bring its SEC

filings up to date by the initial August 28, 2018 deadline previously communicated by

NASDAQ, and that, in response, it received a letter from NASDAQ on July 20, 2018,

regarding a potential delisting of the Company’s stock unless the Company requests a



                                        - 137 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 145 of 334




hearing before a panel by July 27, 2018. MiMedx said it would submit a hearing

request by that date, and that the hearing was expected to occur 30-45 days thereafter.

      258. In response to the Company’s admission that it could not comply with

NASDAQ requirements, the stock price fell 13.54%, from a close of $4.80 per share

on July 26, 2018, to a close of $4.15 per share on July 27, 2018.

      259. On September 20, 2018, MiMedx issued a press release blaming Petit,

Senken, Taylor, and Cranston for misconduct uncovered by the Audit Committee’s

internal investigation. The Company announced that Petit resigned from the MiMedx

Board effective immediately, following his previously announced resignations as CEO

and Chairman on July 2, 2018. Moreover, the Company stated that Petit’s resignation

– and the prior resignations of Senken, Taylor, and Cranston – would be treated as

terminations “for cause” based on information identified in the Audit Committee’s

ongoing independent investigation. The Company further announced that, because

Petit, Senken, Taylor, and Cranston “engaged in, among other things, conduct

detrimental to the business or reputation of the company,” the Company was forfeiting

all of their outstanding equity and incentive awards and clawing back certain

compensation. The Company characterized these actions as “necessary steps to

prepare MiMedx for its next chapter and a stronger future,” and stated that the Audit



                                        - 138 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 146 of 334




Committee’s investigation was still ongoing and “there may be other actions taken

based, as least in part, on information from the investigation.”

      260. Also on September 20, 2018, The Atlanta-Journal Constitution reported

that the Minneapolis VA parted ways with four podiatrists and a dermatologist over

“improprieties” involving MiMedx products, as confirmed by a spokesman of the VA.

The spokesman stated that the doctors “engaged in behavior [involving MiMedx

products] that is not in line with the norms and values of the [VA] department,” but

provided no further details as to the nature of the improprieties. The article noted that

the Company “is under fire amid accusations of ‘channel stuffing’ by ex-employees –

lobbying friendly doctors and medical staffers to overstock and over-use products,

thereby inflating revenue reports and driving up stocks,” and that the Company

“remains under scrutiny” from the DOJ, SEC, and VA. Research firm Aurelius later

reported that three of the removed Minneapolis VA doctors were Guy J. Werkhoven,

Eric W. Affeldt, and Gregory T. Rifleman, each of whom had jointly authored a

clinical study, cited on the Company’s website, regarding MiMedx’s skin graft

product EpiFix.

      261. On October 5, 2018, The Wall Street Journal published an article titled,

“MiMedx Kept Cheaper Products Out of Its Offering to VA Hospitals.” The article

reported that MiMedx was under investigation by the DOD’s Criminal Investigative

                                        - 139 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 147 of 334




Service in connection with the Company’s financial arrangements with a surgeon (Dr.

Eric D. Martin) at the Augusta VA, and that a grand jury had been commissioned to

hear testimony on the matter “to determine whether Dr. Martin received compensation

from the company without proper clearance.” The article added that, “Dr. Martin has

been a big user of MiMedx products, especially its injectables . . . . In one month he

used almost $1 million of the products.”

      262. In addition to the arrangements with Dr. Martin, the article reported that

“[MiMedx] sales representatives were required by Mr. Petit to host lunches and

dinners with doctors, meetings he called ‘healing reviews.’” Based on internal

MiMedx spreadsheets reviewed for the article, MiMedx employees had hosted

“hundreds of company meals” to “thousands of doctors over ten months in 2016.”

When questioned about these practices, MiMedx and Petit “declined to comment.”

The article also reported that “the company’s questionable practices toward federal

hospitals were more extensive than previously known,” including limiting their

available EpiFix products to larger, more expensive sizes than those offered to private

hospitals.

      263. The Company’s stock price fell in response to the news reported in The

Wall Street Journal on October 5, 2018. The price dropped 12.4%, from a close of



                                        - 140 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 148 of 334




$6.45 per share on October 4, 2018, to a close of $5.65 per share on October 5, 2018,

on above average trading volume of approximately 3.83 million shares.

      264. MiMedx dropped another bombshell on November 7, 2018, announcing

by press release that it had received a delisting notification from NASDAQ “as a

result of the interim progress report submitted by the Company on October 31, 2018.”

The progress report disclosed to NASDAQ further information on the extreme

magnitude of the Company’s revenue recognition problems, which the Company now

admitted would require a review of “all of the Company’s sales” dating back to 2012.

Specifically, the Company explained that, in its interim progress report, “the Company

indicated that it has now determined that, for the Restatement period [2012-2017], it

must conduct an assessment of revenue recognition for all of the Company’s sales,

which will prolong the amount of time it will take for the Company to prepare the

restated financial statements.” As a result of the NASDAQ delisting, MiMedx shares

would be relegated to the “over the counter market” operated by OTC Markets Group

Inc., effective November 8, 2018.

      265. In response to this news of the NASDAQ delisting and the Company’s

admission that it would need to review all sales dating back to 2012, MiMedx’s share

price was eviscerated, plummeting 41.16% from a close of $6.22 per share on

November 6, 2018, to a close of $3.66 per share on November 7, 2018, on extremely

                                       - 141 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 149 of 334




high trading volume of approximately 28.26 million shares. The stock price continued

to fall an additional 19.40% the following day, closing at $2.95 per share on

November 8, 2017, on trading volume of over 39.50 million shares.

      266. On December 5, 2018, MiMedx released a slew of bad news detailing

additional fallout from the unraveling of the Company’s accounting fraud. First, the

Company announced that Cashman, a key figure in the fraud, “will be departing the

organization,” as part of what the Company termed a “broad-based organizational

realignment program” that would also eliminate Cashman’s position as CCO. No

other details were provided regarding Cashman’s termination.

      267. MiMedx provided details on its “organizational realignment program”

intended to “simplify and streamline our organizational structure, and reduce costs in

order to improve profitability and liquidity.” As part of the realignment, the Company

announced that it would be firing nearly a quarter (24%) of its total workforce – about

half of which would be sales personnel – among other cost-cutting measures.

      268. The Company explained that the dramatic organizational realignment

was driven by, among other things, changes to business practices exposed by the

Audit Committee’s investigation.        These required changes had reduced the

Company’s sales and revenue that were previously manipulated and inflated by the



                                        - 142 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 150 of 334




fraudulent practices detailed herein, in turn hurting profitability and liquidity. The

press release stated:

      The wound care market in which the Company operates is undergoing a
      transition as it adapts to a changing regulatory environment for human
      cells, tissues, and cellular and tissue-based products (HCT/Ps), as well as
      to recent third-party payer decisions eliminating health insurance
      coverage for certain uses of amniotic tissue products. Moreover, the
      Audit Committee’s independent investigation has required changes to
      business practices to address issues identified in the investigation.
      MiMedx’s realignment program was developed largely in response to
      these changes that have resulted in a material softening in the
      Company’s recent revenue performance and expected near-term sales
      forecast.

      269. The press release also stated that the Company “has expanded the scope

of work” in connection with the preparation of its Restatement (FY12 to 3Q17) and

was “unable to estimate the expected completion date at this time” or “provide any

financial performance-related information.” The Company added that “[t]he Audit

Committee’s independent investigation is still ongoing, and there may be other actions

taken based, at least in part, on information from the investigation. The Company

continues to incur significant legal and accounting-related expenses related to, among

other things, the Audit Committee’s independent investigation and other legal matters,

the Company’s work to prepare its restated financial statements and the

implementation of improved business controls.” The press release also implied that

Petit, Taylor, and Senken, and former Controller Cranston, had previously impeded

                                       - 143 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 151 of 334




the Restatement process, which was alleviated by their firing “for cause” in mid-2018,

and further stated:

      As previously disclosed, the Compensation Committee and the Board
      determined that the separations of the Company’s former CEO [Petit],
      COO [Taylor], CFO [Senken] and Corporate Controller [Cranston]
      should be treated as “for cause” and that these former executive officers
      had engaged in, among other things, conduct detrimental to the business
      or reputation of the Company. The departures of these former
      executives have enabled the Company to progress in the preparation of
      its financial statements.
      270. Also on December 5, 2018, MiMedx announced that its independent

auditor, EY, had informed the Company’s Audit Committee on December 4, 2018 that

it had “resigned from the engagement to audit the Company’s financial statements for

the years ended December 31, 2017 and 2018, effective immediately.” EY had served

as auditor for less than a year-and-a-half, after replacing former auditor Cherry

Bekaert, which suspiciously departed in August 2017.

      271. In response to this tidal wave of bad news, MiMedx’s stock price

collapsed, falling 59.32%, from a close of $2.95 per share on December 4, 2018, to a

close of $1.20 per share on the next trading day, December 6, 2018 (after reaching an

all-time low of $0.95 mid-day), on unusually heavy trading volume of over 29.27

million shares.

      272. In a Form 8-K filed with the SEC on December 7, 2018, the Company

elaborated on EY’s resignation, conveying EY’s stunning assessment of the pervasive,
                                       - 144 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 152 of 334




ongoing fraud at MiMedx. Specifically, MiMedx further disclosed that, during the

time of EY’s engagement as independent auditor, EY had advised MiMedx, in

relevant part, that:

             “the internal controls necessary for the Company to develop
              reliable financial statements do not exist”;

             “[a]lthough EY could accept representations from the current
              Interim CEO and Interim CFO based on their knowledge, EY
              advised the Company that EY is unable to rely on representations
              from them because, as of the date of the resignation, the current
              Interim CEO and Interim CFO, in turn, would have needed to rely
              on representations from certain legacy management personnel still
              in positions that could affect what is reflected in the Company’s
              books and records. At the time of EY’s resignation, the Audit
              Committee’s independent investigation was still ongoing”;

             “the Company . . . need[ed] to significantly expand the scope of
              its audit, due to material allegations of inappropriate financial
              reporting, material allegations of noncompliance with laws and
              regulations, the findings to date from the independent
              investigation conducted by the Audit Committee into these
              allegations, and the lack of internal controls necessary for the
              Company to develop reliable financial statements”; and

             “information has come to EY’s attention that EY has concluded
              materially impacts the reliability of previously issued financial
              statements, and the issues raised by this information have not
              been resolved to EY’s satisfaction prior to its resignation.”

       273. On April 11, 2019, after the market closed, and more than ten months

after the announcement of the Restatement, MiMedx issued a press release disclosing

that “[t]he Company continues to work diligently to complete the financial


                                       - 145 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 153 of 334




restatement,” but was unable to provide clarity on the timelines for completion of its

financial restatement or selection of a new auditor. The press release further stated:

      Due to the depth, breadth and complexity of issues identified through
      the Audit Committee’s investigation, the scope of work in connection
      with the preparation of the Company’s restated financial statements
      was expanded. Investigative efforts initially focused on the accounting
      practices around specific distributors between 2012 and 2017. Additional
      concerns related to other customer accounts resulted in the need to
      analyze the Company’s revenue recognition practices for all years from
      2012 to 2018; the Company is nearing the end of that review. At the
      same time, the Company has implemented improved processes and
      controls to monitor sales practices, authorize credits and returns,
      recognize revenue, and is advancing the Company’s financial
      restatements in an expedited manner in order to regain compliance with
      Securities and Exchange Commission (SEC) reporting obligations.

      274. In addition to the expanded internal investigation, MiMedx also disclosed

“a comprehensive review of its historical VA sales” and that the Company “has

recorded an obligation of $8 million in connection with a potential issue that it self-

disclosed to the VA concerning the eligibility of one of its products for inclusion in

the Company’s Federal Supply Schedule (FSS) contract.” According to the Company,

the expanded internal investigation was ongoing.

      275. Finally, MiMedx revealed that it “intends to seek capital” for the

implementation of its long-range strategic plan and “to provide liquidity to fund the

costs associated with the ongoing Audit Committee investigation, the Restatement of

the Company’s financial statements and the near-term efforts by the Company to

                                        - 146 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 154 of 334




address certain contingent liabilities relating to pending and threatened lawsuits,

pending governmental investigations and other legal proceedings.”

VII. THE MIMEDX DEFENDANTS ACTED WITH SCIENTER

      A.     The Individual Defendants Acted with Scienter

      276. The Individual Defendants – Petit, Taylor, Senken, and Cashman – acted

with scienter. Each of them knew, or recklessly disregarded, that statements issued or

disseminated in the name of the Company were materially false and misleading, and

omitted material facts, for the reasons set forth above. The facts set forth in this

section, and throughout this pleading as a whole, strongly support and establish a

strong inference of each Individual Defendant’s scienter.

             1.     The Individual Defendants Were Active Participants
                    in the Fraud

      277. The Individual Defendants were active and culpable participants in the

fraud. They either directed or possessed direct information about the Company’s

illicit sales and distribution practices, including channel stuffing and other improper

conduct, and knew of the true facts surrounding MiMedx’s inflated financial results.

As such, they knew or recklessly disregarded the fact that materially false and

misleading information was disseminated to the investing public during the Class

Period.



                                        - 147 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 155 of 334




         278. Examples of the Individual Defendants’ direct knowledge of and

involvement in the fraud include:

               A former MiMedx employee stated that Petit was personally
                involved with channel stuffing at VA and DOD facilities and
                “knows of the issues and the lengths he has instructed people to
                avoid credits that would have destroyed most quarter sales” and
                “knows the events about the revenue and the conduct of
                [MiMedx] individuals is true including the distributors with
                obscene orders at the end of the quarters.” This employee said
                that the “shelf stuffing problems . . . had been going on to my
                knowledge since 2012/13.”212

               On or about February 28, 2014, Taylor and other MiMedx
                executives received email correspondence regarding the PAN
                scheme and MiMedx’s manipulation of funds contributed to PAN.

               In 3Q14, Cashman and others directed the Company’s senior
                sales managers to significantly increase the amount of products
                shipped to VAs through AvKARE, even if the VAs did not need
                or request the products.

               During 2015, Fox repeatedly objected to the Company’s
                AvKARE channel stuffing and improper revenue recognition to
                Cashman.

               On October 7, 2015, Petit personally reprimanded Fox for
                objecting to, and refusing to participate in, MiMedx’s fraudulent
                revenue recognition scheme through AvKARE.

               On or about December 9, 2015, Petit, Taylor, and Cashman were
                informed that the Company may need to credit AvKARE for
                channel-stuffed product that the Company had placed on VA
                shelves, given the Company had already recognized revenue for it.


212
      Ex. J, at 3-5.
                                         - 148 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 156 of 334




                Petit, in particular, was personally “involved” with this problem
                according to Roselli.

               Cashman implemented a channel stuffing scheme involving the
                delivery of 7x7 cm EpiFix grafts to VA hospitals at the end of
                1Q16. When Fox objected in March 2016, Cashman responded,
                “Mike, we understand your concerns. Duly noted, but we are
                going to do this.”213

               On or about March 22, 2016, in the face of aggressive sales
                demands, Blocker explained to Cashman that MiMedx products
                were already “spilling out of every cabinet available to us” at VA
                hospitals, causing “questions the amount of product that’s being
                used.” In response, Cashman suggested that Blocker try one of
                the Company’s favorite tactics, using “healing reviews” to
                influence VA decision makers.214

               On October 31, 2016, Taylor informed Kruchoski that he was not
                entitled to commissions on the sale of certain channel-stuffed
                product because, according to Taylor, this was “phony growth”
                given that it represented an acceleration of the same revenue that
                MiMedx had already recognized and MiMedx previously had to
                credit AvKARE for the product.

               On November 2, 2016, Petit, Taylor, and Cashman directly
                received an internal complaint from Kruchoski and Tornquist
                describing channel stuffing and improper revenue recognition in
                relation to AvKARE and other distributors.215

               According to an internal report by Kruchoski and Tornquist on
                November 4, 2016, Petit “insisted” on an “elaborate scheme of
                loading government facilities that the government has not
                purchased” and “anyone who did not comply would be negatively

213
      Fox Counterclaim, at ¶57.
214
      Id. at ¶54.
215
      See Ex. M, at 3-4.
                                          - 149 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 157 of 334




                treated.”216 He also had direct conversations with upper
                management including Taylor regarding the scheme.217

               On December 12, 2016, Petit, Taylor, and Cashman participated
                in a meeting with Fox regarding the internal channel stuffing
                complaint by Kruchoski and Tornquist.

               Senken submitted letters to the SEC in response to their comment
                letters regarding the Company’s accounting procedures with
                respect to AvKARE and other distributors, which concealed the
                Company’s accounting improprieties and improper distribution
                practices.

               In spring 2017, Tierney communicated to Cashman that MiMedx
                was “using SLR to obtain bogus revenue” through channel
                stuffing practices.218 In response, Cashman told Tierney to “let it
                go.”219

               On August 5, 2017, Tierney reported to Petit that MiMedx
                management had an established practice of fraudulently
                concealing the fact that a large amount of consignment tissue was
                missing from the shelves of third parties; and, on January 12,
                2018, Tierney submitted a report to Petit and the MiMedx Board
                (which included Taylor) detailing channel stuffing and fraudulent
                revenue recognition practices, among other illicit practices, which
                Tierney described as “a mind-boggling level of sales and
                accounting irregularities” and a “‘win at all cost culture’ that was
                ‘taking over MiMedx, a culture fostered by the tone and conduct
                of senior management at the highest levels.’”220 Tierney was fired
                11 days after the second report.

216
      Id. at 1-2.
217
      Id.
218
      Tierney Complaint, at ¶9.
219
      Id.
220
      Id. at ¶18.
                                           - 150 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 158 of 334




              As CFO, Senken, was responsible for leading, directing and
               managing the finance and accounting teams, including overseeing
               the preparation of all financial reporting, forecasting and budgets.
               Given the extent to which Defendants’ fraudulent actions
               concerned areas central to Senken’s expertise and job
               responsibilities, it is impossible that Defendants’ improper
               channel stuffing, revenue recognition, accounting, and financial
               reporting could have occurred without Senken’s knowledge.

              Petit and Senken undertook the affirmative obligation to obtain
               knowledge in order to ensure MiMedx’s disclosures to the market
               were truthful by executing SOX certifications.

              According to Petit, “Dear Pete” letters submitted by Company
               employees were investigated by Petit and Taylor, and thus they
               understood the truth of what was reported in the letters and were
               responsible for covering up the truth.

         279. Moreover, the Individual Defendants’ role in the fraud is evident from

their terminations by the Company as the second Audit Committee investigation was

underway. Petit, Taylor, and Senken were all fired by the Company “for cause”

because, according to the Company, they each “had engaged in, among other things,

conduct detrimental to the business or reputation of the Company.”221 Cashman was

also terminated under suspicious circumstances – the very same day that “the Audit

Committee’s independent investigation [] required changes to business practices to

address issues identified in the investigation.”222 Additionally, the Company’s

221
      MiMedx Group, Inc., Current Report (Form 8-K) (Feb. 20, 2018), Ex. 99.1.
222
   See MiMedx Group, Inc., Current Report (Form 8-K) (June 6, 2018), Ex. 99.1,
99.2.
                                          - 151 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 159 of 334




December 5, 2018 press release suggested that Petit, Taylor, and Senken had

hampered the Company’s ability to progress in its efforts to accurately restate its

financials, reiterating that they had previously been dismissed for cause and that their

departures “have enabled the Company to progress in the preparation of its financial

statements.”

            280. Moreover, at the time of EY’s resignation, EY indicated that Petit,

Senken, and Taylor were responsible for improper “revenue recognition under certain

distributor contracts,” which ultimately necessitated the Restatement. Specifically, the

Form 8-K issued on December 7, 2018 made clear that EY had “a disagreement” with

“certain members of the Company’s prior senior management who were subsequently

separated from the Company . . . for cause” (i.e., Petit, Senken, and Taylor). And the

Audit Committee, after discussing the disagreement with EY and based on interim

findings of its independent investigation, concluded that the Company’s previously

issued consolidated financial statements could no longer be relied upon. This further

demonstrates Petit’s, Senken’s, and Taylor’s understanding of the Company’s revenue

recognition practices and involvement in the Company’s improper revenue

recognition scheme.223



223
      Id.
                                         - 152 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 160 of 334




             2.     The Magnitude of Fraud Supports the Individual
                    Defendants’ Scienter

      281. The sheer magnitude of the fraud, leading to a massive, multi-year

financial Restatement and numerous investigations, also supports the Individual

Defendants’ scienter. The fraud here was so pervasive that it permeated MiMedx’s

entire enterprise and, as the highest ranking officers of that enterprise, it was

impossible for the Individual Defendants to have no knowledge of it during Class

Period.

      282. Moreover, EpiFix and AmnioFix were the Company’s most important

products, which generated a vast majority of its revenue. AvKARE, CPM, and SLR

were the primary Company distributors for such products. It is thus reasonable to

infer that the Individual Defendants knew, or recklessly disregarded, that the

Company’s sales and distribution practices with respect to such critical products and

distributors were improper.

      283. The following facts evidence the breadth and severity of Defendants’

fraud and also support their scienter:

            The massive Restatement, which will involve a review of all of
             the Company’s sales dating back to 2012, covers nearly six years
             of the Company’s financial statements, and implicates at least 13
             financial accounts. As reported by Audit Analytics, the period of



                                         - 153 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 161 of 334




            time affected by the Restatement is four times longer than the
            average, indicating a substantial and long-standing problem.224

           The Company’s change in business practices to address issues
            raised in the second Audit Committee investigation, which led to a
            material softening in the Company’s revenue performance.

           The ongoing investigations by a host of federal agencies into the
            Company, including the DOJ, SEC, and VA, evidence the severity
            of the fraud.

           EY’s noisy resignation before completion of its audit and findings
            that “internal controls necessary for the Company to develop
            reliable financial statements do not exist,” the Company needed to
            “significantly expand the scope of its audit” due to material
            allegations of inappropriate financial reporting, noncompliance
            with laws and regulations, findings from the Company’s ongoing
            internal investigation, and the lack of internal controls.”

           The Company’s expansion of the scope of work in connection
            with the preparation of the Company’s restated financial statement
            “[d]ue to the depth, breadth and complexity of issues identified
            through the Audit Committee’s investigation . . . .”

           The Company’s need to implement “corrective processes to
            define, remediate, and enhance internal procedures for business
            health and sustainability,” which included a “restructured and
            bolstered pricing committee; tightened policies, procedures and
            governance of credit; the establishment of an independent
            compliance department reporting to the Board of Directors; the
            assessment and initial implementation of remediation of Sarbanes
            Oxley-related controls; hiring a Vice President of Internal Audit to
            develop an internal audit function for the Company” and its

224
   See Nicole Hallas & Derrick Coleman, Five Years of Restatements Following
Internal Investigation for MiMedx Group, Inc., AUDIT ANALYTICS (June 25, 2018),
https://www.auditanalytics.com/blog/five-years-of-restatements-following-internal-
investigation-for-mimedx-group-inc/.
                                       - 154 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 162 of 334




             implementation of “improved processes and controls to monitor
             sales practices, authorize credits and returns, recognize revenue. ”

             3.     Defendants’ Aggressive Campaign to Cover Up,
                    Deny, and Downplay the Fraud Supports Scienter

      284. The Individual Defendants’ scienter is also supported by their actions as

the fraud unraveled. They went to great lengths to cover up and conceal the fraud,

discourage internal whistleblowers and outside critics through threats and retaliation,

and loudly defend themselves in press releases, shareholder letters, postings on the

Company website, and public conference calls as described in Sections IV.F, V. This

striking behavior – highly unusual for a public company – strongly supports a

consciousness of guilt.

      285. MiMedx threatened and fired multiple employees who objected to the

Company’s channel stuffing, kickbacks, and other improper practices, including

Kruchoski, Tornquist, Fox, Vitale, and Tierney. Several were then sued and publicly

rebuked by the Company, and Petit in particular, in retaliation for their dissent. Some

of these firings occurred shortly after the employees submitted what the Company

termed a “Dear Pete” letter, a formalized Company procedure in which employees

could contact Petit directly about problems at the Company, presumably so he could

correct them. Instead, the Dear Pete letters earned them a pink slip from Petit, and the

Company’s fraud continued unabated.

                                        - 155 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 163 of 334




      286. For example, Kruchoski and Tornquist were fired after objecting to the

Company’s channel stuffing and revenue recognition practices. The Company then

sued them, attacked their credibility, and denied their claims, as discussed

above. During a public conference call on December 19, 2016, Petit represented that,

unlike Kruchoski and Tornquist, he was “thoroughly versed” in the GAAP and

revenue recognition principles at issue:

      Our two former employees [Kruchoski and Tornquist] have no real
      knowledge of public accounting, generally accepted the accounting
      principles, revenue recognition criteria and thing of that nature. I believe
      they’ve created these allegations in order to extract a favorable
      settlement from the company because they were in turn creating
      violations of their agreements with the company.

      Please remember that I had been Chairman now or CEO of public
      companies now for 35 years. Over these decades, I’ve become
      thoroughly versed in all these principles that are being highlighted.
      287. Later in the call, Petit confirmed that internal complaints “of any kind,”

such as those of Kruchoski and Tornquist, were investigated by Petit and Taylor:

“When we have allegations of any kind come across through a hotline or up to a Dear

Pete letter, or other sources through our compliance line, we investigate those because

we don’t want those kind of issues going on within the Company either. And that’s

somewhere in the chain of command between myself, Bill, and so on.”

      288. MiMedx also conducted a supposed Audit Committee investigation into

the allegations by Kruchoski and Tornquist, which was announced on December 27,
                                        - 156 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 164 of 334




2016. But this was a white-washed affair with no real intent to address the fraudulent

conduct detailed by the two employees. Less than two weeks after Kruchoski and

Tornquist sued the Company, MiMedx announced “preliminary investigation

findings” by the Audit Committee, falsely assuring investors that there was no

credible evidence whatsoever that its prior financial reporting was not incorrect in any

respect, which the Company later confirmed on March 1, 2017. This was hardly a

surprise given the background of the Audit Committee, as well as its “independent”

auditor, Cherry Bekaert, and legal counsel, Troutman. Most had longstanding ties to,

and were closely intertwined with, MiMedx and Petit, thus compromising their

independence and impartiality.

      289. As discussed above, as the news leaked out, Defendants also embarked

on a public campaign of denial, rebuttals, and pushback in press releases, prominent

postings on MiMedx’s website, shareholder communications, and conference calls.

Petit and Taylor were personally involved in this campaign. One of their primary

tactics was to deflect public scrutiny and divert attention, blaming and defaming a

group of “short sellers” supposedly working together to fabricate bad news about the

Company and profit from the resulting stock price decline.

      290. Additionally, on October 9, 2017, MiMedx announced that its Board of

Directors authorized an additional $10 million for the Company’s Share Repurchase

                                        - 157 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 165 of 334




Program (bringing the total to $110 million since 2014) in a desperate effort to further

manipulate the stock price and reassure investors of MiMedx’s supposedly strong

balance sheet and cash flows in light of supposed “short seller” allegations regarding

the Company’s fraud. Petit stated in the announcement:

      The recent deceptive and contrived attacks on our stock have caused the
      MiMedx shares to become very undervalued in my opinion. I believe it
      is a very prudent use of our capital to acquire our shares at this point, and
      our high growth profile in both revenues and profits should produce an
      extremely anti-dilutive result from our stock repurchases.
      We share the frustration from the short selling activity with all of our
      shareholders, and we are aggressively pursuing avenues that will expose
      these illegal activities.
      291. Around the same time, the Company created a lengthy web page entitled,

“Short Selling Commentary” with attacks and rebuttals against allegations by short

sellers, which was prominently linked on the main page of MiMedx’s corporate

website. In the same vein, Petit sent a lengthy letter to MiMedx shareholders on

November 30, 2017 attempting to attack and rebut short sellers. Suspiciously, the

Company removed all “Short Selling Commentary” from its website around the time

that public revelations of the Company’s fraud began to snowball in early 2018. This

conduct is highly suggestive of the Individual Defendants’ state of mind.

      292. The Company also filed lawsuits against a number of the supposed short

sellers, alleging “defamation” and related claims in connection with the release of


                                        - 158 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 166 of 334




reports criticizing the Company. These lawsuits were subsequently dropped by the

Company or dismissed as the fraud continued to unravel, further exposing the

Company’s baseless cover-up tactics.

            4.     The Individual Defendants’ Own Public Statements
                   Support Scienter

      293. During the Class Period, each of the Individual Defendants made public

statements in which they discussed matters related to the alleged fraud. See Section

VIII. Specifically, the Individual Defendants made statements regarding: (a) the

Company’s “impressive and “sustainable” growth profile; (b) the Company’s use of

and relationships with its distributors; (c) Defendants’ focus on ensuring MiMedx

employees acted in compliance with all ethical and legal standards; (d) denials and

pushback to allegations of financial fraud and corporate malfeasance; (e) their

response to regulatory inquiries; and (f) the results of the Company’s first Audit

Committee Investigation. Defendants were asked and answered detailed questions

about these matters during every quarterly earnings calls with securities analysts

throughout the Class Period. These statements were echoed in numerous press

releases and SEC filings. This supports the Individual Defendants’ investigation,

analysis, and direct personal knowledge of such matters.

      294. The Individual Defendants were fixated on increasing sales and revenue

growth and beating financial guidance during the Class Period, and consistently
                                    - 159 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 167 of 334




trumpeted these metrics to the market. See Section VIII.A. Specifically, Petit, touted

the Company’s “record revenue” each quarter.          This supports the Individual

Defendants’ direct knowledge of such matters, as well as their motive to engage in

channel stuffing and other improper sales and accounting practices necessary to

achieve financial objectives, and in turn maintain a positive market perception and

keep the Company’s stock price artificially inflated. To the extent the Individual

Defendants did not have such knowledge, they were reckless in their statements to

investors in their responses.

             5.     The Conduct of ABH Informed Defendants of
                    Improper Practices

      295. Starting in 2012, Defendants hired new employees from ABH and its

parent company Shire even though in 2011, the DOJ initiated an investigation into

ABH for the unlawful inducement of clinics and doctors to use its products. Indeed,

the very employees that Defendants were courting for MiMedx were tainted by past

fraudulent conduct including illicit bribery and kickback practices. The DOJ’s

investigation should have raised a red flag into their hiring causing the Individual

Defendants to look into the allegations alleged against ABH and confirm that such

conduct would not occur at MiMedx.

      296. On January 11, 2017, the DOJ announced that Shire had agreed to pay

$350 million to settle federal and state FCA allegations concerning ABH. This was
                                        - 160 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 168 of 334




the largest FCA settlement in history against a medical device company and should

have raised additional red flags for MiMedx about its sales and distribution practices.

The allegations, which stemmed from six whistleblower (qui tam) lawsuits in which

the DOJ intervened, were strikingly similar to key aspects of MiMedx’s fraudulent

scheme alleged herein, including illegal “kickbacks and other unlawful methods to

induce clinics and physicians to use or overuse its product Dermagraft.”

      297. Petit even addressed this conduct in a December 31, 2014 press release,

stating that all ABH employees hired by MiMedx were “screen[ed] . . . very carefully”

and that MiMedx “sought additional input from some former ABH corporate

management who joined MiMedx and who were familiar with the suspected violations

and the individuals involved.” The necessity for these extra steps during the hiring

process and the information obtained should have given clear indication to the

Individual Defendants that the allegations raised in the whistleblower litigation and

short seller reports were accurate.

             6.     The Individual Defendants’ Compensation
                    Incentivized Their Fraud

      298. The Individual Defendants were incentivized to commit the fraudulent

acts alleged herein by the Company’s compensation structure for its executives and

senior management. For example, in the Company’s April 12, 2016 proxy form filed

with the SEC, the Company disclosed that Petit’s, Senken’s, and Taylor’s
                               - 161 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 169 of 334




compensation packages were each split into three components: (a) base salary; (b)

annual cash incentives; and (b) long-term equity incentives.

         299. Annual cash incentives for Petit, Senken, and Taylor225 were determined

by the Company’s Management Incentive Plan (“MIP”), which was “designed to

incentivize and reward achievement of the current year’s financial and operational

goals.”226 The 2015 MIP, for example, provided that cash incentive bonuses would be

earned dependent on several variables, each of which was measured on a sliding scale:

(a) Adjusted EBITDA, which depended on whether the Company hit Adjusted

EBITDA targets set by its Board and was weighted at 10% of the bonus; (b) revenue

performance, which depended on whether revenue targets were hit and was weighted

at 80% of the bonus; and (c) individual objectives, which were key operational

measures and/or milestone outcomes specific to the individual’s position, and were

weighted at 10% of the bonus. Additionally, if the Adjusted EBITDA threshold and

revenue targets were both achieved, Defendants could earn additional “Excess”

bonuses.

         300. For Petit, Taylor, and Senken, their 2015 cash bonuses, which were based

on the exact same inflated financial metrics that are subject to this action, constituted

225
      Cashman’s specific compensation was not disclosed in the Company’s SEC filings.
226
   MiMedx Group, Inc., Other Definitive Proxy Statements (Form Def 14A) (Apr. 12,
2016).
                                        - 162 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 170 of 334




92%, 87%, and 72% of their 2015 salaries, respectively.227 As these individuals

collectively earned millions in incentive payments during the Class Period for sham

financial achievements, it is no surprise that in September 2018, the Board of

Directors decided to take “all required action” to cause any further incentive awards to

these individuals due under the 2016 incentive award plan to be forfeited. This

clawback of Petit’s, Taylor’s, and Senken’s incentive compensation was significant

because it formed a majority of their annual compensation. Further, this clawback ties

directly to the Company’s false revenues, which were the very performance measures

from which the incentive compensation was based.

      301. Moreover, that Petit, Taylor, and Senken received a substantial portion of

their pay in equity incentives also incentivized them to inflate the stock price as much

as possible. For example, in 2014, Petit, Taylor, and Senken received approximately

59%, 53%, and 44% of their compensation in “long term” equity grants, respectively.

Yet on the Company’s April 25, 2014 earnings call, Petit stated that: “[a]lso [I] want

you to keep in mind that MiMedx is a type of corporate entity that at some point will

become part of a large health care organization. There will be a point where some

227
    Petit’s, Taylor’s, and Senken’s cash incentives in 2013 and 2014 were similarly
substantial percentages of their salaries: Petit received 113% of his salary, plus an
additional $400,000 “discretionary” bonus in 2014 and 63% in 2013; Taylor received
113% of his salary in 2014 and 62% in 2013; and Senken received 82% of his salary
in 2014 and 45% in 2013.
                                        - 163 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 171 of 334




corporate entity makes our board of directors an offer we cannot refuse.” Plainly,

Petit and the other Individual Defendants expected during the Class Period that the

Company would be acquired, and that they would not be required to hold their

MiMedx shares long-term. Accordingly, the Individual Defendants were incentivized

to maintain short-term inflation in MiMedx’s stock price to ensure they received the

highest possible payout for their shares when MiMedx was acquired.

      B.    MiMedx Acted with Scienter

      302. MiMedx also acted with scienter in issuing false and misleading

statements and omitting material facts during the Class Period. Each Individual

Defendant’s scienter – supported by numerous facts detailed above – was imputed to

MiMedx because each of the Individual Defendants was an agent who acted on behalf,

and for the benefit, of MiMedx, and with MiMedx’s authority.

      303. In addition to the Individual Defendants, numerous other high-level

MiMedx employees were complicit in, and had knowledge of, or recklessly

disregarded, materially false and misleading statements and omissions concerning the

Company’s pervasive accounting fraud, channel stuffing, kickbacks, and other

improper sales and distribution practices. The wrongdoing alleged herein did not

constitute single acts of low-level employees, but rather, ongoing methods of doing

business throughout MiMedx, from the top to the bottom of the corporate structure.

                                      - 164 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 172 of 334




As high-level employees who, like the Individual Defendants, acted as agents on

behalf, and for the benefit, of MiMedx, with MiMedx’s authority, the scienter of such

high-level MiMedx employees was imputed to MiMedx. Because they had the

requisite scienter, MiMedx had the requisite scienter.

      304. As detailed herein, numerous facts demonstrate the scienter of such high-

level MiMedx employees. For example:

            Lou Roselli, Director of Sales Operations:                  Roselli
             communicated directly with Petit on several occasions about
             inventory reconciliation issues with AvKARE. Through email
             correspondence, Roselli furnished information to Petit about
             MiMedx procuring product sales after the Company had already
             recognized revenue for those same products. Roselli pressured
             senior managers to significantly increase the amount of product
             shipped to VA facilities through AvKARE even though he was
             aware that such products were not requested, thus enabling
             MiMedx to book the revenue during that quarter, even though
             MiMedx (not AvKARE) remained responsible for attempting to
             “resell” the products in future quarters. Roselli also participated
             in quarter-end meetings at the Company’s headquarters to discuss
             methods to achieve the Company’s revenue forecasts. Further,
             Roselli implemented the PAN scheme whereby Defendants
             manipulated charitable donations to PAN in order to cover patient
             copays of MiMedx products, in violation of the FCA and AKS.228

228
   In addition, beginning in 2016, MiMedx required sales representatives to submit
weekly reports including both sales metrics and the number of patients eligible for
PAN grants in order to more closely monitor the PAN scheme. These weekly reports
were “rolled up” to MiMedx’s Regional Sales Directors who, in turn, created regional
reports sent to MiMedx’s regional vice presidents for regions East, Midwest, and
West. This alerted them to the exact number of PAN applicants who would be
seeking coverage for MiMedx-related treatments.
                                       - 165 -
Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 173 of 334




     John E. Cranston, Controller and Treasurer: The Company’s
      Board of Directors determined that Cranston (along with Petit,
      Taylor, and Senken) engaged in “conduct detrimental to the
      business or reputation of the company” after his misconduct was
      uncovered during the Company’s internal investigation into the
      Company’s sales and distribution practices. As a result, the Board
      of Directors determined that his resignation should be treated as
      termination “for cause” and forfeited all of his outstanding equity
      and incentive awards and clawed back certain of his
      compensation.

     Deborah Dean, Executive Vice President of Compliance: Dean
      directed sales manager Vitale to stop sending emails regarding the
      filing of an insurance claim for a lost shipment of returned
      MiMedx product. Vitale repeatedly questioned the request to file
      an insurance claim as improper rather than reporting the returned
      product as a lost sale and taking a financial hit. Dean also
      participated in the emergency meeting with MiMedx leadership at
      the Georgia headquarters wherein the allegations raised by
      Kruchoski and Tornquist of a fraudulent channel stuffing scheme
      were discussed.

     Alexandra Haden, General Counsel and Secretary: Haden
      received emails from Regional Sales Director Kruchoski outlining
      in specific detail MiMedx’s AvKARE-related accounting fraud.
      In response to these email communications and the joint report of
      improper conduct submitted by Kruchoski and Tornquist, Haden
      conducted an interview wherein she was provided additional detail
      about the Company’s fraudulent revenue recognition scheme.
      Moreover, Haden knew from conversations with former
      employees of issues with the Company’s commercial distributors
      sales practice that were resulting in complaints from hospitals.

     Michael Carlton, Senior Vice President of Global Sales:
      Carlton testified that AvKARE was not an independent distributor
      with its own sales force, but instead, AvKARE made it easier for
      MiMedx to sell products. In response to push-back Carlton
      received regarding his channel stuffing directives from Area Vice
                                - 166 -
Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 174 of 334




      President Fox, Carlton demoted Fox to a position that did not
      require meeting sales quotas or impact the Company’s quarterly
      revenue projections. Carlton also managed the accounts of the
      Company’s Master Distributors (“house accounts”), CPM and
      SLR, and participated in quarter-end meetings at the Company’s
      headquarters to discuss methods to achieve the Company’s
      revenue forecasts.

     Mark Diaz, Executive Vice President of Sales Operations:
      Diaz directed senior sales managers to significantly increase the
      amount of MiMedx product shipped to VAs through AvKARE.
      This enabled MiMedx to book increased revenue during the
      current quarter when numbers were not meeting the Company’s
      expectations. Diaz received numerous objections from his
      subordinate Fox in response to the Company’s aggressive channel
      stuffing through AvKARE and, in 2015, admitted during
      conversations with Roselli and other Area Vice Presidents that the
      AvKARE revenue did not reflect actual sales. Along with
      Cashman, Diaz orchestrated the Limb Salvage Initiative, which
      involved channel stuffing deliveries of shoebox-sized shipments
      of 7x7 cm EpiFix to targeted VAs. In addition, Diaz participated
      in quarter-end meetings at the Company’s headquarters to discuss
      methods to achieve the Company’s revenue forecasts.

     Kevin Lilly, Senior Vice President of Sales: Lilly participated
      in discussions with Cashman, Diaz, and Roselli regarding the
      orchestration of the Limb Salvage Initiative and was involved in
      discussions with Fox regarding his concern over shipping
      products that historically no one uses. Lilly also had knowledge
      through his discussions with the accounting and finance
      department, as well as several members of senior management,
      about the decision not to pay Kruchoski and Tornquist their
      growth commissions, because the sales to the Minneapolis VA at
      issue had already been recognized when the product was
      originally shipped to AvKARE. Moreover, Lilly participated in
      quarter-end meetings at the Company’s headquarters to discuss
      methods to achieve the Company’s revenue forecasts, and an
      emergency meeting with MiMedx leadership at the Company’s
                                - 167 -
Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 175 of 334




      headquarters wherein Petit discussed the allegations raised by
      Kruchoski and Tornquist concerning the Company’s fraudulent
      channel stuffing scheme.

     Matt Bloemer, Government Market Development Manager:
      Matt Bloemer (“Bloemer”) called Regional Sales Directors such
      as Kruchoski, during December 2015, following a “company
      directive” to stuff channels, to determine how much product
      MiMedx could place on VA hospital shelves before the end of the
      month. Bloemer, who was fully aware of concerns of channel
      stuffing, stated that the purpose of this request was that MiMedx
      was “way behind” on its projected revenue. Bloemer further
      communicated to Kruchoski that upper management was
      unwilling to put requests encouraging channel stuffing in writing
      due to their knowledge that the practices were improper.

     Steve Blocker, Area Vice President for the Central Area:
      Blocker communicated with Kruchoski regarding Kruchoski’s
      concerns that MiMedx was aggressively stuffing channels and the
      similarities between the practices occurring at MiMedx and its
      competitor Osiris which was sued by the DOJ and SEC for
      inflating its revenue. While at the same time recognizing that
      MiMedx products were already “spilling out of every cabinet” at
      VA hospitals, Blocker pressured his MiMedx subordinates to meet
      aggressive sales demands and to put as much MiMedx product as
      possible on VA shelves. Blocker communicated directly with
      Cashman about the high levels of inventory already at the
      hospitals, which was preventing sales representatives from
      reaching the projected sales numbers, and knew that hospitals
      were issuing warnings not to send additional products. Further,
      Blocker admitted during telephone calls with Kruchoski that the
      Company’s reported revenue through AvKARE was not accurate
      but was “built on false growth” created by channel stuffing.
      Blocker also acknowledged the existence of consequences for
      failing to hit numbers.




                               - 168 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 176 of 334




VIII. THE MIMEDX DEFENDANTS’ MATERIALLY FALSE AND
      MISLEADING STATEMENTS AND OMISSIONS OF
      MATERIAL FACT
       305. As detailed in Sections IV-VI, Defendants’ fraudulent scheme so

permeated the Company’s operations that Defendants could not make any statement

during the Class Period that concerned the Company’s revenue, growth, inventory,

EBITDA and related financial metrics, distribution and sales network, relationships

with physicians, corporate culture, or business model without those statements being

knowingly or recklessly false and misleading or omitting material facts – i.e., that the

Company’s entire financial profile was a sham, that it had improperly recognized

revenue, and that its sales were inflated through channel stuffing and other improper

sales tactics.

       306. Nevertheless, in addition to the fraudulent financial reporting and

violations of GAAP discussed in Section IX below, several categories of Defendants’

materially false and misleading statements were particularly prevalent during the

Class Period. These statements concerned: (a) the Company’s “impressive” and

“sustainable” growth profile; (b) the Company’s use of, and relationships with, its

distributors; (c) Defendants’ focus on ensuring MiMedx employees acted in

compliance with all pertinent regulations and legal standards and with “integrity”; and




                                        - 169 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 177 of 334




(d) denials, in no uncertain terms, that any allegations of financial fraud or corporate

malfeasance at MiMedx were baseless.

      A.     The MiMedx Defendants Made False and Misleading
             Statements and Omitted Material Facts Regarding the
             Company’s Growth
      307. Throughout the Class Period, Defendants touted the Company’s history

of exponential sales and revenue growth as clear evidence of the Company’s future

success and its strong management and investment potential. These statements, made

in all, or nearly all, of the Company’s quarterly press releases, investor presentations,

earning calls, and presentations at external conferences, were materially false and

misleading and omitted material facts when made. In truth, as Defendants knew,

MiMedx’s “growth story” was founded not on sustainable increases in sales or

revenue generating accounts, but was the result of its fraudulent revenue scheme and

improper sales and distribution practices. A sampling of Defendants’ materially false

and misleading statements promoting MiMedx’s “growth story” during the Class

Period is set forth below.

      2013 Growth Statements

      308. From the very beginning of the Class Period, Defendants trumpeted the

Company’s “excellent” revenue and sales growth, while concealing from investors the

fraudulent and improper accounting, sales, and distribution practices that drove that

                                        - 170 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 178 of 334




growth. On the Company’s 4Q and FY12 earnings call held on March 7, 2013, Petit

boasted that “[r]evenues [in FY 2012] more than tripled” and that “revenue growth

accelerated dramatically during the year as we gain[ed] market presence in the wound

care market for EpiFix allografts.” In the accompanying press release issued on the

same day, Petit emphasized that “2012 was an excellent year by all measurements. We

increased revenues quarter-over-quarter, produced revenue growth of over three times

the previous year, improved our gross profit margins by over 40 percentage points.”

Petit also highlighted the fact that the “EpiFix wound care allograft [was] gaining

physician acceptance in numerous [VA] Hospitals.”

      309. In its May 1, 2013 press release announcing 1Q13 results, the Company

stated that it had “recorded record revenue,” while Petit bragged that the Company

had “increased revenue three fold over the prior year first quarter.” On the Company’s

earnings call the same day, Petit added “we exceeded our quarter revenue forecast

for the fifth straight quarter.” Senken also stated on the call that the Company

“experienced significant growth over prior year in wound care, which increased 434%

and surgical and sports medicine, which increased 133%.”

      310. In the Company’s July 31, 2013 press release, Petit was quoted as saying,

“[t]his was our 7th straight quarter of meeting or exceeding our revenue forecast.”



                                       - 171 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 179 of 334




In the same press release, the Company touted that “[r]evenue increased more than

175%.”

       311. The Company’s October 30, 2013 press release announced results for

3Q13, with Petit bragging that “[o]ur 2013 year-to-date wound care revenue is up by

nearly 260%” and, on the Company’s earnings call the same day, Petit boasted of

“eight consecutive quarters of beating or exceeding those revenue guidance goals.”

       2014 Growth Statements

       312. Defendants continued communicating their deceptive “growth story” to

investors throughout 2014. On the Company’s 4Q and FY13 earnings call held on

February 26, 2014, Petit trumpeted the fact that 2013 revenue was “2.2 times our

2012 revenue” and “fourth quarter of 2013 was [the] ninth consecutive quarter where

we met or exceeded our revenue goal.”

       313. In the Company’s April 25, 2014 press release announcing 1Q14 results,

Petit stated that “revenue growth was extremely solid” and, on the earnings call the

same day, added that “[w]e had our 10th consecutive quarter of meeting or exceeding

our revenue guidance,” with Senken noting an “increase of 69% . . . over prior year

first quarter.”

       314. The Company’s July 28, 2014 press release announced its “11th

consecutive quarter of meeting or exceeding revenue guidance,” with Petit boasting

                                      - 172 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 180 of 334




that “[o]ur second quarter results were excellent” and “[w]e achieved impressive top

line growth and solid improvements to our bottom line.”

        315. On the October 30, 2014 earnings call, Petit stated that in 3Q14 “[w]ound

care sales grew about 184%, very significant” and “[i]t’s our 12th consecutive

quarter, leading or exceeding revenue guidance.” Senken added that the Company

saw an “increase of 108% . . . over prior year third quarter revenue,” and Taylor stated

that quarter-to-quarter growth was “more than our entire revenue just eight quarters

ago.”

        2015 Growth Statements

        316. In the Company’s February 26, 2015 press release announcing results for

4Q and FY14, Petit promoted the fact that “[t]he fourth quarter was our thirteenth

consecutive quarter of meeting or exceeding revenue guidance” and “full year

revenue was double last year’s revenue and fourth quarter revenue was a 120%

increase over last year’s fourth quarter revenue.”

        317. On the Company’s April 28, 2015 earnings call, Petit announced that

1Q15 “was the 14th consecutive quarter of MiMedx meeting or exceeding our

revenue guidance,” and Senken added that this was “an increase of 108% . . . over

prior year first quarter revenue.”



                                        - 173 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 181 of 334




      318. In the Company’s July 30, 2015 press release announcing 2Q15 results,

Petit further stated the “revenue growth was 104% over the same period in 2014” and,

on the earnings call the same day, he also boasted that “[t]his marks our fifteenth

consecutive quarter of meeting or exceeding revenue guidance.”

      319. After the Company announced its results for 3Q15, Petit appeared on the

October 20, 2015 episode of the CNBC show “Mad Money” and confidently asserted

that “[w]e’ve got 16 straight quarters of beating or exceeding revenue growth.” The

Company made a similar statement in a press release dated December 16, 2015.

      2016 Growth Statements

      320. Defendants held to their false and misleading growth story in 2016. On

January 10, 2016, for example, when the Company issued a press release announcing

its results for 4Q and FY15, Petit emphasized that “it is our 17th consecutive quarter

of [meeting or exceeding our revenue forecasts], and we also exceeded analyst

consensus guidance for our revenues.” During a conference call on February 24,

2016, Cashman stated that “MiMedx has had a consistent sustainable growth . . .

[t]his is a significant endeavor going back to . . . Q4 of 2011 and . . . we will continue

to manage and put the resources in place to ensure that this trend continues.”

      321. As Defendants increasingly stuffed their distribution channels, their

aggressive sales targets based on prior quarters’ inflated results were harder and

                                         - 174 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 182 of 334




harder for sales representatives to realize, even with channel stuffing and other

improper practices in play. In 1Q16, the Company finally hit a speed bump, missing

revenue guidance for the first time in 17 quarters. Nevertheless, Defendants stuck to

their growth story, downplaying the miss by falsely attributing it to a one-time

transitional period between sales tagging systems. On an April 11, 2016 conference

call, Petit stated that “we do not believe this miss is a result of any of our competitors

taking market share. . . . We also do not believe it is related to any issues with some

systemic change in the demographics, treatment protocols or reimbursement for

advanced wound care[,]” insisting, “[t]his is a problem that was strictly caused by our

growing pains. . . . We believe we will recover from this quickly.” In response to

analyst questions, Petit firmly declared that “[t]here is nothing systemically wrong

with advanced wound care; there is nothing systemically wrong with our product lines

or issues like that.” On the same call, Cashman also reassured the market that “[w]e

take our ability to accurately project our sales performance very seriously and we are

unable to do so for the first time in a very long time. . . . we had a transitional

quarter, but it was because of operational issues and not anything fundamental.

We are very excited about what the year will bring and how we will continue to drive

some very strong growth.”



                                         - 175 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 183 of 334




      322. A few weeks later, on a May 5, 2016 conference call, Taylor continued

the effort to quell any concerns stemming from the 1Q16 guidance miss, remarking

that, “[i]f you look at our history, we’ve got very strong, sustainable growth. We’ve

had 18 straight quarters now of sequential growth and 17 of 18 quarters of meeting

or beating our revenue guidance.” On May 24, 2016, Petit asserted that “[w]e’ve had

four years and one quarter of meeting or exceeding our revenue guidance. We had

exceptional high revenue growth during this period. We had our first miss in the

first quarter of this year when our revenues grew at 31% and still have the goal of

about 34%. We have a higher gross profit margins and excellent financial leverage. . .

. We have a very experienced and effective management team.”

      323. Continuing their false narrative, Defendants issued a press release on July

26, 2016 announcing that “Q2 2016 revenue exceeds . . . upper end of guidance.”

During the Company’s earnings call on the same day, Petit boasted that “MiMedx has

a solid five-year track record of growing revenues quarter-over-quarter.” Shortly

thereafter, during a conference call on August 11, 2016, Cashman told the market

“[f]rom the standpoint of our growth, we’ve had 19 consecutive quarters of sequential

growth.”

      324. In the Company’s October 10, 2016 press release announcing 3Q16

results, Petit stated “[t]his makes 20 consecutive quarters of sequential revenue growth

                                        - 176 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 184 of 334




and 19 of 20 quarters of meeting or exceeding our revenue guidance.” During the

Company’s 3Q16 earnings call on October 27, 2016, Petit added: “I would like to

think that our third quarter should be viewed as good solid performance. . . . we

exceed[ed] our revenue guidance for a record of $64.4 million which was a 31%

increase over third quarter of 2015.” The same day, the Company issued a press

release quoting Petit: “It is always gratifying to exceed our revenue guidance, and

continue to add to our record of 20 consecutive quarters of sequential revenue

growth.” Petit also called this record “impressive.”

      2017 Growth Statements

      325. In 2017, despite growing scrutiny into the Company’s business practices,

Defendants doubled down on their efforts to mislead the market regarding the

Company’s growth prospects. The Company issued a press release on January 9,

2017, announcing that revenues for both 4Q and FY16 were “in the upper range of

MiMedx guidance,” along with Petit’s ever present tally of quarterly growth: “[t]he

fourth quarter of 2016 makes 21 consecutive quarters of sequential revenue growth

and 20 of 21 quarters of meeting or exceeding our revenue guidance.” On the

February 23, 2017 earnings call, Cashman and Taylor both highlighted the Company’s

sales growth, with Cashman stating: “Wound Care grew 32% fourth quarter over



                                      - 177 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 185 of 334




prior year’s quarter and 30% year-over-year, while SSO grew 44% fourth quarter over

prior year’s quarter and 32% year-over-year.”

      326. In an April 13, 2017 press release, Petit claimed that 1Q17 “will mark 25

consecutive quarters of sequential revenue growth and 24 of the last 25 quarters of

meeting or exceeding our revenue guidance.” On April 28, 2017, the Company held

an earnings call to discuss 1Q17 results. Petit stated, “our first quarter revenues

exceeded the upper end of our guidance . . . [t]hat’s a 36% increase over first quarter

of 2016.” Cashman added, “[w]e grew revenues 36% year-over-year overall, and

revenues were strong in both of our market focuses of Wound Care and SSO.”

      327. The Company issued a press release on July 26, 2017, announcing the

“Q2 2017 revenue grew 33% over Q2 2016 revenue” and marked “25 of 26 quarters

of meeting or exceeding revenue guidance,” with Petit adding, “[t]he second quarter

was our 26th consecutive quarter of sequential revenue growth.”

      328. During the Company’s September 21, 2017 conference call, Petit

emphasized that “Our cash flows have been extremely strong. Therefore, we have not

put product on distributors’ shelves that did not move through the system in a

reasonable amount of time.”

      329. Shortly before the Company released its results for 3Q17, Petit stated, in

a September 26, 2017 interview on the Fox Business Network, “we’ve performed

                                        - 178 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 186 of 334




exceptionally well, we’re the 5th fastest-growing public company in America at this

point in time.” On October 10, 2017, the Company issued a press release announcing

that “Q3 2017 revenue grew 31% over Q3 2016 revenue.” Petit was also quoted in

the October 26, 2017 press release as follows: “Our third quarter results were

impressive and showed extremely strong growth in revenue, robust increases in

profit, solid reduction of accounts receivable DSOs and substantive increase in our

cash flow from operations.” Petit continued: “Based on all factors for measuring an

organization’s performance, this was an outstanding quarter. I am extremely pleased

with the momentum our sales organization has built, and it continues to strengthen

quarter over quarter.” Taylor added: “Our revenue performance for the third quarter

marks 27 consecutive quarters of sequential revenue growth and 26 of the last 27

quarters of meeting or exceeding our revenue guidance.”

      330. On October 11, 2017, Taylor emphasized to investors that the growth

MiMedx had built was “sustainable,” saying, “Building a sustainable organization is a

process that when done well generates long-term predictable success. We’ve quietly

been building our systems and organization with a focus on doing the right thing and

making our market-leading products available to clinicians across the country and

soon across the world. These processes and procedures have been created to form the



                                       - 179 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 187 of 334




foundation for sustainable business. This year has been a year where the fruits of

these many years of disciplined labor have generated a strong predictable company.”

      331. During the October 27, 2017 earnings call for 3Q17, Cashman added “we

are not growing by chance. We have a purposeful strategic plan and well-defined

processes that focus our management and their teams to be able to provide these

results.”

      332. On November 1, 2017, in a letter responding to an inquiry by the SEC,

MiMedx made the following additional false and misleading statements regarding the

Company’s growth:

      MiMedx expects third-quarter revenue to total roughly $84.6 million,
      ahead of its guidance range of $79-80 million, representing a growth rate
      of 31% year over year. MiMedx was recently named by Fortune
      Magazine as the fifth fastest growing public company in the country, and
      has demonstrated 27 straight quarters of incremental revenue growth.
      Earnings have likewise been strong, and the company has set the realistic
      earnings per share target of $1 per share by 2020. MiMedx’s total return
      price has increased nearly six fold over the past five years, and net
      income has increased significantly over the same time horizon.

      333. On November 30, 2017, Petit stated in a press release that “October and

November have been very strong revenue months for the Company, and we expect our

revenue performance in December to be equally strong. . . we expect to . . . surpass

our previously published guidance for the fourth quarter and full year 2017.” The

same day, Petit sent a letter to shareholders boasting that “the operational performance

                                        - 180 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 188 of 334




of your Company has been stellar. We have met or exceeded our revenue forecasts

for 26 of the last 27 quarters, and increased sequential revenue for 27 straight

quarters. That is almost seven years!” Petit continued: “MiMedx has just been

selected by Fortune Magazine as the 5th fastest growing public company in revenues,

profits and shareholder returns, putting us ahead of Facebook and Amazon. There are

only a few healthcare companies out of thousands that have a track record of this

nature.”

      334. In a press release dated December 13, 2017, Petit stated, “[o]ur sales

organization continues to build momentum, and we expect that to continue on a

quarter over quarter basis throughout 2018. . . . However, as is our common practice,

we utilize what we believe to be a conservative approach in providing our

‘Guidance.’”

      2018 Growth Statements

      335. Defendants continued to mislead the market that the Company was

experiencing consistent and predictable growth in early 2018, even as reports of

Defendants’ fraud became increasingly numerous. On January 7, 2018, the Company

issued a press release announcing results for 4Q and FY17, which quoted Petit as

follows: “The fourth quarter of 2017 makes 28 consecutive quarters of sequential

revenue growth and 27 of 28 quarters of meeting or exceeding our revenue guidance. .

                                       - 181 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 189 of 334




. . [w]e forecasted December to be a solid growth month, and our sales force more

than lived up to our expectations with a robust month to close out the year. . . . We

anticipate 2018 to be another year of highly predictable quarter over quarter revenue

growth[.]”

      336. In a January 9, 2018 interview on Fox Business Network, Petit stated that

“[w]e’ve just shipped over a – this summer shipped our millionth allograft. And

we’ve been in business ten years and had very rapid growth, we’ll be up near $400

million in revenues this coming, this year and expect that kind of growth rate to

continue for a while.”

      337. Taylor stated during an April 26, 2018 conference call that “[o]ur

detailed planning, territory management, discipline, education, execution and

accountability, particularly through the use of our Sales Management System, or SMS,

continues to drive predictable and sustainable results.”

      338. In fact, Defendants were so committed to maintaining the Company’s

false growth story that just two months prior to the Company’s announcement it

would be restating nearly years of financial statements, the Company issued a press

release on April 26, 2018 announcing it was raising its guidance for 2018. Petit

stated, “The first quarter [2018] revenue growth is a clear demonstration of the

strength of our product lines, our sales management system and the talent we have

                                       - 182 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 190 of 334




assembled in our sales and other key functions within our organization. Based upon

our strong first quarter performance, we have raised our full year revenue guidance

from a previous range of $383 million to $387 million to a revised range of $389

million to $394 million.”

      339. In truth, the statements above regarding the Company’s growth (¶¶308-

338) were materially false and misleading when made and omitted material facts. The

true facts, which were then known to, or recklessly disregarded by, Defendants, were

as follows:

              (a)   the Company’s sales and revenue growth was substantially the

result of fraudulent and improper accounting, sales, and distribution practices. Indeed,

the Company conceded in its June 7, 2018 press release that the Company’s

previously issued consolidated financial statements relating to each of the fiscal years

ended December 31, 2012, 2013, 2014, 2015, and 2016, and the interim periods ended

March 31, June 30, and September 30, 2017 would be restated and that those figures

as well as all communications and financial information with respect to 4Q17 and

1Q18 “should no longer be relied upon” and Defendants’ financial statements were

not in conformity with GAAP;

              (b)   Defendants knew that the Company’s highly touted quarter-after-

quarter revenue growth was substantially the result of channel stuffing and other

                                        - 183 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 191 of 334




improper sales and distribution practices that inflated the Company’s revenues as

necessary to achieve its previously promised revenue targets, such that the Company’s

growth was not “sustainable,” as it promised investors;

              (c)    the Company’s status as “the 5th fastest growing public company

in America” was based on false and misleading financial metrics inflated by the

Company’s fraudulent revenue scheme and other improper sales and distribution

practices; and

              (d)    the “growing acceptance” of MiMedx’s products among

physicians and government facilities was largely attributable to MiMedx’s provision

of improper inducements (e.g., wining and dining, providing gifts, paid travel, and

lucrative speaking engagements) to physicians and staff responsible for purchasing

decisions, as well as the Company’s offer of “reimbursement guarantees” to

physicians and assistance in “gaming their reimbursement” for MiMedx products from

insurers (i.e., “marketing the spread”).

       B.     The MiMedx Defendants Made False and Misleading
              Statements and Omitted Material Facts Regarding the
              Company’s Distributors
       340. An integral element of Defendants’ channel stuffing and revenue

manipulation scheme during the Class Period was Defendants’ misrepresentation of its

relationships with, and reliance on, its distributors – the entities capable of facilitating

                                           - 184 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 192 of 334




Defendants’ scheme by purchasing inventory beyond what would be required by or

saleable to the end users (physicians and hospitals). In order to better conceal their

off-the-books arrangements with certain distributors and promote MiMedx’s “growth

story,” Defendants repeatedly issued false and misleading statements that minimized

the importance of distributors in MiMedx’s sales network, concealed the fact that

important “independent” distributor partners were really no more than pass-through

entities controlled by MiMedx, and misrepresented that its distribution practices

complied with applicable laws and regulations.

             1.     The MiMedx Defendants Falsely Represented that the
                    Company’s Major Distributors Were “Independent”
      341. As described in Sections IV.B-C, MiMedx’s influence over its

distributors was central to allowing MiMedx to perpetrate its fraud. Without off-the-

books deals with willing distribution partners largely (if not entirely) under the control

of MiMedx, Defendants would have had a significantly more difficult time recording

false sales and orders. Yet throughout the Class Period, Defendants consistently

misrepresented to investors and analysts that its distribution partners were wholly

independent from MiMedx. For example, MiMedx’s Form 10-K for 4Q and FY12,

filed with the SEC on March 15, 2013, stated that “[t]he Company sells its products

primarily through a combination of independent stocking distributors and

representatives in the U.S. and independent distributors in international markets.” In
                                         - 185 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 193 of 334




the same filing, MiMedx stated that it had “assembled a network of independent sales

representatives and stocking distributors to sell our MiMedx-labeled surgical products

domestically.” Similar representations were made in the Company’s Forms 10-K for

2015 (filed February 29, 2016), 2016 (filed March 1, 2017), and 2017 (filed March 2,

2018) and Forms 10-Q for the quarters ended May 1, 2015; August 7, 2015;

November 6, 2015; May 10, 2016; August 2, 2016; November 8, 2016; May 1, 2017;

July 31, 2017; October 31, 2017; and May 10, 2018.

      342. After questions were raised concerning distributorships owned by

MiMedx employees and/or their family members, Defendants insisted the distributors

were independent. During the Company’s September 21, 2017 conference call,

Taylor falsely told a questioning analyst:

      We’ve never had a distributorship that was owned by employees or
      family of employees. The only one we have is we have a former
      employee that is a distributor of ours now. But we’ve never sold
      products to or recognize[d] revenue from any arrangement as you
      described. We’ve never had anything like that. . . . We have policies and
      procedures that explicitly prohibit that kind of behavior. We also have
      controls in place that should that behavior occur, we can typically pick it
      up. But if people operate outside of our controls, if they do something
      on their own, where we have no way of verifying what they’ve done or
      no knowledge of it, those are the kind of situations that we’re talking on
      here. Because we have strong controls, we have strong policies that
      prohibit that kind of thing. . . . [W]e’ve been very open and transparent
      with those things with the particular regulatory agencies, when we bring
      – when we find those occurrences.


                                       - 186 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 194 of 334




This did not quell concerns. Viceroy published several reports detailing MiMedx’s

use of employee-owned distributors. On October 26, 2017, Defendants posted a

response titled, “Short Selling Commentary,” on their website calling Viceroy’s claim

“FALSE” and claiming that the entities identified by Viceroy were merely “sales

agents,” which “do not purchase product, nor hold any inventory.”229

        343. Defendants were particularly adamant that AvKare, MiMedx’s long-time

distributor to the VAs and federal accounts, was entirely independent and that its

contract was well-vetted. In the Company’s March 15, 2013 Form 10-K, it specified

that its distribution relationship with AvKare was “different than our other distribution

relationships in that we have our own sales force selling into those accounts,” but

AvKare “handl[ed] all the back-office paperwork and contracting matters” with

respect to government accounts.

        344. On the Company’s March 9, 2017 earnings call, Taylor falsely assured

investors that “[o]ur road to safety is that every aspect of our agreement with

AvKARE and their status with the VA, our status with the VA has been thoroughly

[vetted] over the last couple of months because of these allegations that were made

against us. And we’re fine, we’re clear.” On November 7, 2017, the Company issued



229
      See Ex. N, Viceroy Research, MiMedx: Palmer-Gedden (Oct. 27, 2017).
                                        - 187 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 195 of 334




a “Demand for Correction” to a November 2, 2017 Cohodes report230 including, inter

alia, the following statements:

            “Cohodes Statement: MDXG has an established pattern of selling
             to a related party entity and lying that it’s separate.” MiMedx:
             “Believe the Auditors. This is another Cohodes Lie.” (emphasis
             in original).

            “Cohodes Statement: Insinuation of wrong-doing: ‘MDXG
             instructs VA prosthetics agents to fax, both MDXG and AvKare
             POs to MDXG[.]’ MiMedx: This eliminates administrative
             errors. Cohodes does not understand simple business procedures.”

            “Cohodes Statement: ‘VA Prosthetic agents send POs, not
             Avkare, so MDXG CFO LIED[.]’ MiMedx: MiMedx sold
             products to the VA themselves in addition to AvKARE. This is
             another Cohodes Lie.” (emphasis in original).

            “Cohodes Statement: ‘MDXG is “sole point of contact” and
             AVkare does not “re-sell,” so MDXG LIED to the SEC[.]’
             MiMedx: This is another Cohodes Lie.” (emphasis in original).

            “Cohodes Statement: ‘AVkare is just an “intermediary”‘
             MiMedx: . . . This is another Cohodes Lie.” (emphasis in
             original).

            “Cohodes Statement: ‘DISTORTION of SEMANTICS: “How can
             MDXG reduce inventory that AVkare purchased in the past if they
             are separate entities and AVkare owns the inventory?’ MiMedx:
             Read the AvKARE agreement! This is another Cohodes Lie.”
             (emphasis in original).




230
  See Ex. O, petite parker the barker, MiMedx Demand for Correction to Cohodes
Report Dated Nov 2, 2017 (Nov. 7, 2017).
                                      - 188 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 196 of 334




      345. Then, on November 14, 2017, MiMedx posted to its website denying

Viceroy’s claim that MiMedx “completely circumvented AvKare during throughout

their relationship” [sic] and that “Avkare had no role to play beyond providing

MiMedx an FSS number,” claiming the statements were “FALSE.”

      346. The statements in ¶¶341-345 above were materially false and misleading

when made and omitted material facts. The true facts, which were then known to or

recklessly disregarded by Defendants, were as follows:

             (a)   the Company used a network of Master Distributors and sub-

distributors, including multiple entities set up by employees or under employees’

family members’ names, to engage in channel stuffing and other improper practices

for the purpose of inflating the Company’s sales and revenues;231

             (b)   MiMedx’s primary federal distributor, AvKARE, was only

contracted so that MiMedx could use its FSS, and as MiMedx Senior Vice President

of Global Sales Carlton testified in another action, “AvKare didn’t sell the product.

They didn’t do anything. They just made it easier to sell.” Far from AvKARE

handling the back office paperwork for MiMedx, MiMedx employees submitted

purchase orders for VA accounts through SalesForce. These sales representatives

231
   See also Ex. N (showing MiMedx’s claim to be false, as several employee-owned
“sales agents” were, in fact, distributors registered with the FDA to store MiMedx
products).
                                       - 189 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 197 of 334




were instructed to falsely tell VAs they were doing so on AvKARE’s behalf. MiMedx

would then ship the products directly to the VAs. Pursuant to an implicit arrangement

made off-the-books, MiMedx had complete control to use AvKARE’s VA access to

place unrequested product on hospital shelves. Indeed, MiMedx employees were

responsible for monitoring, documenting, and reconciling products that had been

shipped to the VAs. AvKARE exchanged false sales documents with MiMedx to

conceal the scheme;

             (c)   A key MiMedx “master” distributor, CPM, was owned by Brooks,

a personal friend of Carlton, and MiMedx’s former National Sales Director, Cochrane,

also worked closely with CPM in a consulting capacity. MiMedx shipped many

orders placed by CPM directly to customers rather than CPM or any sub-distributors,

and treated CPM as a “house account”; and

             (d)   SLR, which took over from CPM as a primary MiMedx distributor,

was headed by a former MiMedx employee, Morrison. Morrison acted as President

and CEO of SLR while still employed at MiMedx. In exchange for assisting MiMedx

with its channel stuffing scheme, SLR was given undisclosed, highly favorable

financing terms, including deep discounts, free products, rebates, lenient return and

exchange policies, and extended payment terms.



                                       - 190 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 198 of 334




             2.     The MiMedx Defendants Concealed the True Extent
                    of MiMedx’s Reliance on Distributor Sales
      347. As the Class Period progressed, Defendants also attempted to conceal

their channel stuffing activities by misrepresenting the extent to which the Company

relied on sales through a few major distributors, rather than direct sales agents. In its

Form 10-K filed on March 13, 2015, for example, the Company stated that, aside from

its federal account distributor, AvKARE, “[n]o one distributor comprised over 5% of

our revenues.” It made materially similar statements in subsequent Forms 10-K for

2015 (filed February 29, 2016), 2016 (filed March 1, 2017), and 2017 (filed March 2,

2018) and Forms 10-Q for the quarters ended May 1, 2015; August 7, 2015;

November 6, 2015; May 10, 2016; August 2, 2016; November 8, 2016; May 1, 2017;

July 31, 2017; October 31, 2017; and May 10, 2018.

      348. On July 27, 2017, Taylor told investors that the Company had made a

“focused effort over the past four years” to “focus our energies on direct sales rather

than adding additional distributors,” and that as a result, “we’ve expanded our

customer base by several fold and drastically reduced our dependence on distributors

to the point where the sales to distributors are no longer material nor have they been

for quite some time.” Senken later added that the Company’s days’ sales outstanding

(“DSOs”) had improved because “we’ve purposely moved away from selling through

distributors, which tend to drag out your DSOs.”
                                        - 191 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 199 of 334




      349. During the Company’s September 21, 2017 shareholder conference call,

Petit also minimized the Company’s use of distributors, stating:

      We’re down near 70 days [DSOs] at this point. . . . Our cash flows have
      been extremely strong. Therefore, we have not put product on
      distributors’ shelves that did not move through the system in a
      reasonable amount of time. In addition, our sales to distributors over
      the last 3 or 4 years have dropped dramatically because our business
      model is to make as many sales directly to end user customers as
      possible. We’re now down to the point where we have less than 5% of
      annual revenues with distributors.
      350. On October 27, 2017, Senken reiterated on the Company’s 3Q17

earnings call that “revenue from distributors” “again represent[ed] less than 5% of

year-to-date revenue.” He later added, “As we said before, we’ve got less than 5% of

our revenue is with distributors and typically the more distributors you have, the more

DSO grows.”

      351. The statements in ¶¶347-350 were materially false and misleading and

omitted material facts when made. The truth, which was known to, or recklessly

disregarded by, Defendants, was that:

             (a)    MiMedx was heavily reliant on a few primary distributors –

particularly those under MiMedx control, like AvKARE, CPM, and SLR – to generate

and inflate revenue to meet its stated revenue targets each quarter. MiMedx’s figures




                                        - 192 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 200 of 334




purposely misclassified agents of distributors and distributors themselves as “sales

agents” to minimize the amount of revenue reported attributable to distributors;232 and

               (b)   MiMedx’s primary commercial distributors like CPM actually set

up webs of dozens of distribution LLCs all registered to the same corporate address.

This allowed MiMedx to count the revenue from each LLC separately.

               3.    The MiMedx Defendants Falsely Represented that the
                     Company Did Not Use Physician-Owned Distributors
         352. As discussed above, federal health care laws make it illegal to provide

“kickbacks” to physicians for their use of particular medical products, including by

providing financial incentives to PODs. During the Class Period, Defendants falsely

represented that MiMedx did not include PODs in its distribution network.

Defendants also falsely represented that MiMedx did not have a business relationship

with Forest Park, a physician-owned hospital that was involved in a kickback scandal

of its own, as discussed above. For example:

              March 1, 2017: In its 2016 Form 10-K filed with the SEC, the
               Company stated unequivocally that “we do not directly sell to or
               distribute any of our products through PODs.”

              October 17, 2017: MiMedx posted on its website denying
               Viceroy’s claims that MiMedx had “business relationships” with
               individuals from Forest Park, stating, “This is FALSE. MiMedx
               does not have business relationships with the indicted Forest
               Park individuals. As mentioned previously, MiMedx does not
232
      See Ex. N.
                                        - 193 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 201 of 334




              control to whom our distributors sell products. If one of these
              individuals or the companies purchase MiMedx product from a
              distributor, it does not create a direct business relationship with
              MiMedx.”

             October 27, 2017: During the Company’s earnings call, Senken
              was asked by a securities analyst: “[D]o you currently sell
              products through physician-owned distributors?”       Senken
              answered unequivocally: “I wonder where that question came
              from. No. N-O.”

             October 27, 2017: During the same earnings call, Petit stated:
              “We do not sell through PODs, period. All this stuff in Texas is
              just a lot of noise, but they’ll dig up a name and they’ll relate it
              through another social media matter and tie them together and say
              that’s an indication of channel stuffing, or something else.”

             November 9, 2017: During an exchange with an analyst at the
              Canaccord Genuity Medical Technology and Diagnostics Forum,
              Petit responded to the question “how much of your business
              comes from PODs or stocking distributors?” with: “PODs is
              basically none that we know of….We sell to distributor[s] and
              may have PODs roped in. We don’t have the visibility, so we
              can’t confirm that.”
        353. The statements in ¶352 above were materially false and misleading and

omitted material facts when made. In truth, as Defendants knew, MiMedx regularly

distributed its products through PODs, including Fuse,233 and had a business

relationship with Forest Park.234 Indeed, MiMedx sales personnel, as well as


233
      See Ex. P, Marc Cohodes, MiMedx and Fuse Medical, (Apr. 30, 2018).
234
   See In re Forest Park Medical Center at Southlake, LLC, 16-40273-rfn-11, (N.D.
Tex. Apr. 29, 2016), ECF. Nos. 220, 245 (MiMedx identified as a creditor and/or
party in interest).
                                         - 194 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 202 of 334




personnel from MiMedx’s controlled distributors, were often involved in setting up

the PODs or were listed as members of the PODs in corporate formation documents.

      C.      The MiMedx Defendants Made False and Misleading
              Statements and Omitted Material Facts Related to the
              Company’s Compliance Programs and “Culture of
              Integrity”
      354. As discussed above, the alleged fraud was so pervasive that it permeated

all of the Company’s operations; indeed, Defendants built MiMedx on improper

business practices. Nevertheless, throughout the Class Period, Defendants went to

patients, doctors, regulators, analysts, and investors and brazenly touted the

Company’s compliance programs, proper business practices, and “culture of

integrity.”

              1.   The MiMedx Defendants Falsely Invoked the
                   AdvaMed Code as the Basis for MiMedx Policies

      355. The Advanced Medical Technology Association (“AdvaMed”) is a trade

organization which represents medical technology companies like MiMedx.235 As

part of the organization’s mission, AdvaMed works to “facilitate ethical interactions

between Companies and those individuals or entities involved in the provision of

health care services and/or items to patients, which purchase, lease, recommend, use,

arrange for the purchase or lease of, or prescribe Companies’ Medical Technologies in
235
  See AdvaMed, Revised and Restated Code of Ethics 1 (July 1, 2009) (“AdvaMed
Code”).
                                       - 195 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 203 of 334




the United States (‘Health Care Professionals’).” Id. AdvaMed has promulgated the

AdvaMed Code as a set of standards by which its members should operate, which

provides, in pertinent part:

      “A Company may not interfere with a Health Care Professional’s
      independent clinical decision-making or provide coverage,
      reimbursement and health economics support as an unlawful
      inducement. For example, a Company should not provide free services
      that eliminate an overhead or other expense that a Health Care
      Professional would otherwise of business prudence or necessity have
      incurred as part of its business operations if doing so would amount to an
      unlawful inducement. Further, a Company should not suggest
      mechanisms for billing for services that are not medically necessary, or
      for engaging in fraudulent practices to achieve inappropriate payment.”;
      (P.9-10)

                                   *      *      *

      “A Company may make monetary or Medical Technology donations for
      charitable purposes, such as supporting indigent care, patient education,
      public education, or the sponsorship of events where the proceeds are
      intended for charitable purposes. Donations should be motivated by
      bona fide charitable purposes and should be made only to bona fide
      charitable organizations or, in rare instances, to individuals engaged in
      genuine charitable activities for the support of a bona fide charitable
      mission. Companies should exercise diligence to ensure the bona fide
      nature of the charitable organization or charitable mission.”; (P.11)
                                   *      *      *

      “Companies adopting the Code are required to communicate the Code’s
      provisions to their employees, agents, dealers and distributors with the
      expectation that they will adhere to them. It is important that these
      entities are informed that AdvaMed has revised its Code of Ethics and
      that they are aware of the ethical standards reflected in it.”; and (P.15)


                                       - 196 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 204 of 334




      356. Throughout the Class Period, Defendants repeatedly assured investors

that the Company had adopted, and was in compliance with, the AdvaMed Code. For

example, the Company’s Forms 10-K for fiscal years 2012, 2013, 2014, 2015, and

2016 all included substantially the same statement:

      As part of a Company-wide compliance plan, we have incorporated the
      principles of the AdvaMed Code in our standard operating procedures,
      sales force training programs, and relationships with health care
      professionals. . . . We have incorporated these principles into our
      relationships with healthcare professionals under our consulting
      agreements, and our policies regarding payment of travel and lodging
      expenses, research and educational grant procedures and sponsorship of
      third-party conferences. . . . In addition, we have conducted training
      sessions on these principles.

      357. Taylor also falsely stated during the Company’s March 25, 2014 earnings

call that “we take compliance very seriously here at MiMedx and we take care to

ensure that our business relationships with physicians meet the AdvaMed guidelines

and all applicable laws.” In addition, on October 12, 2015, Taylor stated in a

Company press release: “Our culture embraces and demands the utmost in business

integrity and ethics. We have a comprehensive compliance program, and we

continually stress adherence to our policies in every way possible. As the leader in

our sector of healthcare, we are constantly striving to improve in all areas. We believe

we are setting the industry standard for ethical business practices and hope that all




                                        - 197 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 205 of 334




industry participants will follow suit. This certainly is in the best interest of patients,

physicians, service providers and all others involved in advanced wound care.”

       358. In truth, the statements in (¶¶354-357) were materially false and

misleading when made and omitted material facts. The true facts, which were then

known to, or recklessly disregarded by, Defendants, were as follows:

              (a)    Defendants engaged in a campaign of influence, encouraging

inducements to physicians to encourage the use of MiMedx products, such as through

PODs, such as “healing reviews,” reimbursement guarantees, and efforts to “market

the spread,” which directly contradicted the AdvaMed Code;

              (b)    Defendants actively fostered a corporate culture in which sales

were to be achieved through any means necessary, such that MiMedx sales

representatives were often required to act unethically and in violation of the AdvaMed

Code (or ignore others doing so), or risk losing their jobs; and

              (c)    Defendants manipulated a charitable organization, PAN, by

making donations to PAN for the purpose of covering health care insurance co-pays

related to the sale of MiMedx products in direct violation of the AdvaMed Code.




                                         - 198 -
    Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 206 of 334




           2.    The MiMedx Defendants Falsely Represented that
                 Compliance with the Company’s Stated Policies and
                 Applicable Health Care Laws and Regulations Was
                 an Important Part of the Company’s Operations

     359. Throughout the Class Period, Defendants emphasized to investors and

analysts that MiMedx had a culture of integrity and compliance with laws and

regulations, and that adherence to those principles were greatly important to

management. For example:

          Petit, September 5, 2013: “Relatively, the way that MiMedx
           conducts their sales related to regulatory matters, I would
           characterize us as conservative.”

          Petit, February 26, 2014: “We have a culture of success and the
           culture of integrity, both of those go a long way in producing
           continuing results therefore expected by end of this year 2014
           there should be no question at all as to who the new leader relative
           to advanced wound care sector of healthcare is [sic].”

          Taylor, March 24, 2014: “All of our relationships with health
           care professionals are structured so as to comply with applicable
           law and regulatory guidance, as well as ethical principles and best
           practices.”

          Petit, December 31, 2014: “I can assure you that the corporate
           officers at MiMedx are not aware of anything that would stimulate
           this [HHS-OIG] investigation. We have continually maintained
           and improved a robust compliance program. We have been very
           focused on the thoroughness of our compliance policies and our
           staff adhering to those policies. For instance, MiMedx employees
           participate in a thorough training program regarding our policies
           and the standards that have been established and enforced to
           assure their understanding and adherence to our compliance
           programs. Employees may convey anonymously and directly to

                                      - 199 -
Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 207 of 334




      senior management and our Board of Directors any form of
      concern, complaint or inquiry related to our compliance programs
      or other issues. With the significant growth we are experiencing,
      this has been and continues to be an initiative in which we devote
      considerable time, attention and resources.”

     Petit, December 31, 2014: “We screen all of our applicants very
      carefully. With respect to former ABH applicants, we sought
      additional input from some former ABH corporate management
      who joined MiMedx and who were familiar with the suspected
      violations and the individuals involved.

     Petit, January 2, 2015: “We are all very knowledgeable about
      healthcare rules and regulations. We know the advantages of
      setting up robust compliance programs and training all personnel
      on them. We have a compliance officer and we have a
      compliance hotline. We have all employees sign a document
      clearly stating that they have been trained on all of our compliance
      processes and procedures. . . . We enforce our compliance policies
      and we’ve taken disciplinary action against the employees for
      noncompliance . . . .”

     Petit, April 28, 2015: “However, it’s very noteworthy that OIG
      reached its conclusion in a relatively short four-month period. . . .
      I hope this gives you some insight on how well managed and
      professional our business activities are and how focused we are on
      honesty, integrity.”

     Senken, June 3, 2015: “And so several years ago we put in place
      what we feel are very robust systems and processes in the area of
      compliance, risk management, and financial reporting in
      anticipation of the growth that we are now experiencing.”

     Taylor, October 12, 2015: “Our culture embraces and demands
      the utmost in business integrity and ethics. We have a
      comprehensive compliance program, and we continually stress
      adherence to our policies in every way possible. . . . We believe


                                 - 200 -
Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 208 of 334




      we are setting the industry standard for ethical business practices
      and hope that all industry participants will follow suit.”

     Senken, January 14, 2016: “We stated at this conference that we
      felt very confident that our compliance programs were robust
      enough to prove out that the accusations that were made in
      this…action were unfounded. . . . We said it was going to be
      cleared up. We said it was going to be cleared up promptly and it
      was, very unusual to have a circumstance like that happen.”

     Senken, February 24, 2016: “We just completed our team
      meeting, our national sales meeting in January, a four-day event.
      And in there, one of the major sessions we have is around
      compliance and we go through skits, we go through the rules, we
      emphasize examples of what to do, what not to do, how to get
      yourself out of a circumstance that you don’t want to be in. We
      take these programs very seriously and that’s why when we had
      the issue around [HHS-]OIG Subpoena that came to us in the tail
      end of 2014. We cleared that matter very quickly because we take
      these programs seriously.”

     Taylor, December 19, 2016: “It is very disappointing to have
      allegations such as this come up, particularly when the
      Management team’s focus is always on integrity and doing the
      right thing. . . . It’s a very important focus that all of our
      management team subscribes to and adheres to. We also trained
      all of our personnel, and in particular our sales team, that if they
      ever had concerns about anything that could potentially be an
      issue, they have [a] channel to utilize to voice their concerns.
      Specifically, they can write a letter to the CEO, either
      anonymously or citing their name.”

     Petit, December 19, 2016: “When we have allegations of any
      kind come across through a hotline or up to a Dear Pete letter, or
      other sources through our compliance line, we investigate those
      because we don’t want those kind of issues going on within the
      Company either. And that’s somewhere in the chain of command
      between myself, Bill, and so on.”

                                 - 201 -
Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 209 of 334




     MiMedx, August 17, 2017: “MiMedx’[s] policy is to promote
      high standards of integrity by conducting its affairs honestly and
      ethically. MiMedx requires all employees to sign and adhere to a
      code of conduct, and holds compliance training on a regular basis.
      MiMedx also provides a confidential toll-free compliance hotline
      for employees to report unethical or illegal conduct and has
      established a procedure, which is available on our website, where
      any person may submit a good faith report or concern regarding
      business, accounting or auditing matters to the Company or its
      Board of Directors.”

     MiMedx, September 7, 2017: “MiMedx policies in regard to
      interactions with health care providers prohibit providing any gifts
      at all to health care providers, and its policies in regards to
      interactions with federal employees place stringent limits on
      providing meals to federal employees per federal law. There has
      not been any testimony that the Company’s executives directed
      anyone to behave in such a manner.”

     Petit, September 21, 2017: “To have the quality of board
      members that we have, and that includes a recent member who
      was a former SEC Commissioner for 8 years to the Bush and
      Obama administrations, you have to give us some credit for
      having a great deal of business expertise and honesty and
      integrity. . . . Again, you don’t get to be the fastest growing public
      company in the United States with incompetence or corporate
      malfeasance.”

     Taylor, September 21, 2017: “We have policies and procedures
      that explicitly prohibit that kind of behavior. We also have
      controls in place that should that behavior occur, we can typically
      pick it up. But if people operate outside of our controls, if they do
      something on their won, where we have no way of verifying what
      they’ve done or no knowledge of it, those are the kind of
      situations that we’re talking on here. Because we have strong
      controls, we have strong policies that prohibit that kind of thing.”



                                 - 202 -
Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 210 of 334




     Petit, October 11, 2017: “We’re a group of individuals with core
      values of integrity and behave in an honest manner. When you
      have a track record of behavior that we’ve exhibited over the
      decades, you’re always going to prevail. MiMedx is going to
      continue to perform very strongly.”

     Petit, October 13, 2017: “Short sellers should simply ask our
      terminated employees why they did not report these “supposed”
      incidents of wrong doing or malfeasance at the time they were
      supposedly happening through the corporate compliance systems.
      In one solution, their phone calls could go straight to the Board of
      Directors. In the other case, a “Dear Pete” letter could come
      straight to the Chairman’s office without anyone seeing the
      document.”

     Petit, October 27, 2017: “I’m a person of honesty and integrity
      as [are] our other executives in this company. We always strive
      [for] doing the right thing, which is sometimes not the easiest
      thing.”

     Cashman, October 27, 2017: “And we like the direct
      model…we put a lot of time into training and compliance, and all
      the things that we’re talking about today….”

     Petit, November 14, 2017: “MiMedx will continue to expose the
      false allegations and contrived innuendo propagated by these
      illegal short-sellers, especially those that are associated with the
      Company’s compliance with regulatory requirements.”

     MiMedx Representative, November 30, 2017: “This company
      has been run ethically, with integrity, and our processes are
      buttoned up.”

     MiMedx, May 10, 2018: “The Company maintains a robust
      compliance program that, among other processes and procedures,
      monitors the activities of our sales representatives. Those who do
      not comply with the Company’s policies and procedures are
      subject to disciplinary action. The indictment includes allegations
      against the named individuals regarding the payment of speaker
                                  - 203 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 211 of 334




             fees by the Company. On occasion, MiMedx engages providers to
             perform services on its behalf, such as providing scientific and
             clinical education presentations. Where the Company engages
             providers for services, the Company’s policy is to pay the
             providers consistent with the fair market value of the services.
             Further, the MiMedx policy requires speakers to attest to the
             receipt of any required authorization from their institutions to
             speak on the Company’s behalf, a strict policy outlined in all
             contractual arrangements.”

      360. In truth, the statements above regarding the Company’s compliance

programs, ethical standards, and integrity (¶359) were materially false and misleading

when made and omitted material facts. The true facts, which were then known to

Defendants, were as follows:

             (a)    far from being a product of management integrity and efforts to

always “do the right thing,” the Company’s sales and revenue growth was

substantially the result of, and inflated by, fraudulent and improper accounting, sales,

and distribution practices;

             (b)    not only were the highly touted MiMedx compliance programs not

enforced, but violations of those programs were implicitly, if not explicitly,

encouraged by Defendants and MiMedx management to generate sales;

             (c)    Defendants actively fostered a sales-at-all-costs corporate culture

wherein MiMedx sales representatives were often encouraged to engage in (or ignore




                                        - 204 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 212 of 334




others’ engagement in) improper sales and distribution practices or risk losing their

jobs; and

              (d)   MiMedx did not provide effective channels for employees to voice

concerns about improper or illegal practices at the Company. Instead, employees

were actively discouraged from speaking up about known problems and fraudulent

practices. When employees did speak out, as through Defendants’ much-touted “Dear

Pete” letters, Defendants and MiMedx management ensured these employees were

marginalized, threatened, fired, and, in many instances, even brought litigation against

them.

        D.    The MiMedx Defendants Made Materially False and
              Misleading Statements and Omitted Material Facts in Their
              Efforts to Deny, Downplay, and Conceal the Fraud

        361. Finally, as reports of malfeasance at MiMedx surfaced – and ultimately,

as their scheme unraveled – Defendants made a host of materially false and

misleading statements covering up, downplaying, and outright denying the existence

of any misconduct. As detailed above, Defendants went to great lengths to dismiss the

allegations of illegal conduct against them as baseless, both through outright denials

and a smear campaign against internal whistleblowers, former employees who

publicly raised concerns, and other critics of the Company. These statements were



                                        - 205 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 213 of 334




made in press releases, shareholder letters, postings on the Company website, and

public conference calls.236

      362. Each time Defendants issued a statement denying the allegations of these

individuals that MiMedx was engaged in channel stuffing, improper revenue

recognition, and violations of federal health care regulations and laws, those

statements were false and misleading, or omitted material facts because, as

Defendants knew:

             (a)   the Company’s sales and revenue growth was substantially the

result of fraudulent and improper accounting, sales, and distribution practices;

             (b)   Defendants engaged in channel stuffing and other improper sales

practices to increase sales and inflate the Company’s revenues;

             (c)   Defendants employed inducements and even manipulated

charitable donations, in violation of multiple federal statutes, to increase sales and

inflate the Company’s revenues;




236
    For purposes of avoiding repetition, Lead Plaintiff incorporates as false and
misleading all statements by Defendants denying, downplaying, and concealing the
alleged wrongdoing that are described in Sections IV-VII, as well as in the documents
referenced in this Complaint.
                                       - 206 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 214 of 334




             (d)   the Company’s purported “consistent” and “impressive” sales and

revenue growth during the Class Period, was unsustainable because it was premised

on fraudulent and improper accounting, sales, and distribution practices; and

             (e)   as explained in Section IX, the Company’s financial results were

not prepared in conformity with GAAP due to improper revenue recognition and

material misstatements concerning revenue and other financial metrics in particular

periods.

      363. In addition to their own denials of wrongdoing, Defendants continually

referred analysts and investors to the conclusions of MiMedx’s Audit Committee’s

“independent” internal investigation of alleged malfeasance, completed with the

assistance of “external counsel,” as proof that the allegations were not credible. For

example, in a March 1, 2017 press release, the Company stated:

      The Audit Committee worked closely with independent counsel to
      conduct an extensive investigation into the claims alleged by these
      former employees. The Audit Committee has completed its investigation
      and confirmed there is no credible evidence of any wrongdoing on behalf
      of members of MiMedx management.

      364. And in a September 21, 2017 press release, the Company stated that:

      The Company believes that the matters related to the [SEC] subpoena
      were reviewed as part of the completed investigation conducted by the
      Audit Committee of the MiMedx Board of Directors, independent
      outside legal counsel, the Company’s independent auditors, and
      executive management.

                                       - 207 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 215 of 334




      365. On November 30, 2017, Petit sent MiMedx shareholders a letter decrying

short seller reports of misconduct, and bemoaning that:

      Even though MiMedx has had ten years of audited financial statements
      by reputable accounting firms, some people still do not understand the
      strengths of those reviews and audits. Perhaps an audit by a Big 4
      Auditing Firm rather than a regional firm will help people understand
      that all of these allegations of financial manipulations are “trumped up”
      and fraudulent.237

      366. These statements (¶¶363-365), and all those like them, were materially

false and misleading and omitted material facts when made. The truth, as Defendants

knew or were reckless in not knowing, was that:

              (a)   the investigation done by the Audit Committee was not

“independent,” as the Chairman of the Audit Committee at the time the investigation

was initiated and completed was Dewberry, Petit’s personal friend and fraternity little

brother, who had been a member of the executive team for numerous of Petit’s

businesses;




237
    However, as detailed above, the Company’s Big 4 Auditing Firm, EY, ultimately
resigned without completing a single audit of the Company’s financial statements due
to, among other things, the non-existence of internal controls to develop reliable
financial statements and the findings from the Company’s Audit Committee
investigation.
                                        - 208 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 216 of 334




             (b)    the “external counsel” that led the investigation was the

Company’s own securities counsel, Troutman. Troutman also served as securities

counsel for Petit’s prior companies, Healthdyne and Matria; and

             (c)    MiMedx’s “ten years of audited financial statements” by

“reputable” accounting firm Cherry Bekaert were unreliable, as Cherry Bekaert was a

long-time client of MiMedx and Petit and knowingly or recklessly failed to conduct

appropriate audits of the Company’s financials.

      E.     The MiMedx Defendants’ False and Misleading Statements
             Violated Item 303 of Regulation S-K

      367. In addition to violating their duty to disclose the full truth to the market,

Defendants’ failure to disclose the true circumstances surrounding the statements

alleged to be false in Sections VIII.A-D violated Item 303 of Regulation S-K, 17

C.F.R. §229.303 (“Item 303”). Item 303 requires an issuer to “[d]escribe any known

trends or uncertainties that have had or that the registrant reasonably expects will have

a material favorable or unfavorable impact on net sales or revenues or income from

continuing operations.” 17 C.F.R. §229.303(a)(3)(ii).

      368. The SEC has explained that “[o]ne of the most important elements

necessary to an understanding of a company’s performance, and the extent to which

reported financial information is indicative of future results, is the discussion and

analysis of known trends, demands, commitments, events and uncertainties.”
                                 - 209 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 217 of 334




Commission Guidance Regarding Management’s Discussion and Analysis of

Financial Condition and Results of Operations, Securities Act Release No. 8350, 68

Fed. Reg. 75,056, 75,061 (Dec. 19, 2003). Thus, SEC guidance requires management

to make two assessments where a trend or uncertainty is known:

      1. Is the known trend . . . or uncertainty likely to come to fruition? If
      management determines that it is not reasonably likely to occur, no
      disclosure is required.
      2. If management cannot make that determination, it must evaluate
      objectively the consequences of the known trend . . . or uncertainty, on
      the assumption that it will come to fruition. Disclosure is then required
      unless management determines that a material effect on the registrant’s
      financial condition or results of operations is not reasonably likely to
      occur.

See Certain Investment Company Disclosures, Securities Act Release No. 6835, 54

Fed. Reg. 22,427, 22,430 (May 24, 1989) (“1989 SEC Release”).

      369. The SEC has made clear for decades that, in addition to the identification

of such “known trends or uncertainties,” Item 303 specifically requires disclosure of

the expected impact that any such trends or uncertainties are expected to have on a

company’s prospective financial performance. The SEC has stated that “Item 303

require[s] disclosure of forward-looking information,” including, at a minimum,

disclosure of the “reasonably likely material effects on operating results.” 1989 SEC

Release at 22,428-29.



                                       - 210 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 218 of 334




      370. Here, Defendants violated Item 303 by failing to disclose the accounting

fraud and improper sales and distribution practices alleged herein, which were

“reasonably likely material effects on operating results.”

IX.   THE MIMEDX DEFENDANTS’ GAAP VIOLATIONS,
      ACCOUNTING RESTATEMENT, INEFFECTIVE INTERNAL
      CONTROLS, AND MATERIALLY FALSE AND MISLEADING
      FINANCIAL STATEMENTS

      371. Defendants could not have successfully executed their channel stuffing

and improper revenue recognition scheme without the Company also committing

material violations of GAAP,238 SEC reporting rules, and SOX – all of which




238
    GAAP are those principles recognized by the accounting profession as the
conventions, rules, and procedures necessary to define accepted accounting practice at
a particular time. SEC Regulation S-X (17 C.F.R. §210.4-01(a)(1)) (“Regulation S-
X”) states that financial statements filed with the SEC that are not prepared in
compliance with GAAP are presumed to be misleading and inaccurate, despite
footnotes and other disclosures. Regulation S-X requires that interim financial
statements must also comply with GAAP, with the exception that interim financial
statements need not include disclosures that would be duplicative of disclosures
accompanying annual disclosures, pursuant to 17 C.F.R. §210.10-01(a). On June 30,
2009, the FASB issued the Statement of Financial Accounting Standards No. 168, The
FASB Accounting Standards Codification and the Hierarchy of Generally Accepted
Accounting Principles – a replacement of FASB Statement No. 162. FASB
Accounting Standards Codification (“ASC”) became the source of authoritative U.S.
accounting and reporting standards for nongovernmental entities, in addition to
guidance issued by the SEC, effective for financial statements issued for reporting
periods that ended after September 15, 2009. The ASC did not change existing U.S.
GAAP.
                                       - 211 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 219 of 334




Defendants falsely represented MiMedx complied with during the Class Period. This

section demonstrates that none of those representations were true.

      372. Indeed, the breadth of the accounting fraud that took place at MiMedx

was breathtaking, and the fallout from the new Audit Committee’s investigation into

Defendants’ actions similarly dramatic. In addition to Petit, Senken, and Taylor, as

well as the Company’s (now former) Controller being terminated for cause, MiMedx’s

Audit Committee investigation into the Company’s sales and distribution practices has

determined at least 13 different financial accounts and metrics have been materially

misstated, including: net sales, cost of sales, gross margin, operating income, income

before taxes, income taxes, net income, earnings per share (“EPS”), Adjusted

EBITDA, accounts receivables and related reserves, returns allowances, inventories,

and other financial items. The Company’s reported DSOs was also necessarily

misstated because the two accounts used to calculate the DSOs – sales and accounts

receivable – were false. MiMedx’s SG&A during the Class Period were also

materially false, as detailed herein.

      373. On June 7, 2018, MiMedx issued a Form 8-K announcing that its

previously issued consolidated financial statements and financial information relating

to each of the fiscal years ended December 31, 2012, 2013, 2014, 2015, and 2016, and

each of the interim periods within such years, along with the unaudited condensed

                                        - 212 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 220 of 334




consolidated financial statements included in the Company’s Forms 10-Q for the

quarters ended March 31, 2017; June 30, 2017; and September 30, 2017 (collectively,

the “Non-Reliance Periods”), should be restated – an acknowledgement that the

information in the original filings had been false and needed to be corrected.

Investors were instructed to no longer rely upon any consolidated financial statements

and other financial information, press releases, investor presentations, or other

communications related to financial disclosures concerning the Non-Reliance Periods.

The Company also stated that all communications and financial information with

respect to 4Q17 and 1Q18 should no longer be relied upon and withdrew all prior

financial guidance issued for 2018.

      A.     MiMedx’s Reported Financial Results Were False and Not
             Prepared in Accordance with GAAP

      374. During the Class Period, MiMedx reported its financial results in its

Forms 10-K239 and 10-Q240 and related earnings releases filed with the SEC. These




239
    These included the Company’s Forms 10-K for 2012 (filed March 15, 2013); 2013
(filed March 4, 2014); 2014 (filed March 13, 2015); 2015 (filed February 28, 2016);
and 2016 (filed March 1, 2017).
240
    These included the Company’s Forms 10-Q for 2013 (1Q13 filed May 10, 2013,
2Q13 filed August 8, 2013, 3Q13 filed November 8, 2013); 2014 (1Q14 filed May 12,
2014, 2Q14 filed August 11, 2014, 3Q14 filed November 10, 2014); 2015 (1Q15 filed
May 1, 2015, 2Q15 filed August 7, 2015, 3Q15 filed November 6, 2015); 2016 (1Q16
filed May 10, 2016, 2Q16 filed August 2, 2016, 3Q16 filed November 8, 2016); and
                                      - 213 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 221 of 334




filings represented that the financial information contained therein fairly stated the

Company’s financial results and that the results were prepared in accordance with

GAAP. As admitted through the Restatement announcement, these representations

were false and misleading as the financial results were not fairly stated and were not

prepared in accordance with GAAP. For example, the Forms 10-K issued during the

Class Period made the following or virtually identical statements:

      The discussion and analysis of our financial condition and results of
      operations are based on our financial statements, which have been
      prepared in accordance with U.S. generally accepted accounting
      principles.
Similarly, the Forms 10-Q issued during the Class Period made the following or

virtually identical false statements:

      The accompanying unaudited condensed consolidated financial
      statements have been prepared in accordance with accounting
      principles generally accepted in the United States of America
      (“GAAP”)…..In the opinion of management, all adjustments (consisting
      of normal recurring accruals) considered necessary for a fair
      presentation of the results of operations for the periods presented have
      been included.

      375. The Company’s false and misleading financial results issued during the

Class Period are summarized in the table below:




2017 (1Q17 filed May 1, 2017, 2Q17 filed July 31, 2017, 3Q17 filed October 31,
2017).
                                        - 214 -
           Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 222 of 334




($ in Thousands, Except Per Share Data and Days Sales Outstanding)
          Net Sales Cost of      Gross      SG&A Operating Income            Income      Net   Diluted Adjusted Accounts Allowance Allowance Inventory, Days Sales
                       Sales    Margin     Expense    Income        (Loss)     Tax     Income Earnings EBITDA Receivable,    for       for      Net     Outstanding
                                                       (Loss)       Before (Provision) (Loss)    Per              Net     Doubtful  Product
                                                                   Income    Benefit           Share                      Accounts  Returns
                                                                      Tax
                                                                 Provision
4Q 2012   $ 10,509   $ 1,689   $ 8,820    $ 8,409    $      (972)   $ (1,605)   $       -       $ (1,605)   $   (0.02)   $ 431      $    7,654   $      49   $      89   $    3,023   65
FY 2012   $ 27,054   $ 5,188   $ 21,865   $ 20,971   $    (5,355)   $ (7,662)   $       -       $ (7,662)   $   (0.09)   $ 2,394    $    7,654   $      49   $      89   $    3,023
1Q 2013   $ 11,556   $ 1,905   $ 9,651    $ 8,369    $      (227)   $ (1,570)   $       (50)    $ (1,620)   $   (0.02)   $ 1,119    $    9,822   $      76   $     112   $    3,956   76
2Q 2013   $ 13,515   $ 2,198   $ 11,316   $ 10,868   $      (744)   $ (757)     $       -       $ (757)     $   (0.01)   $ 1,165    $   11,762   $      44   $     162   $    4,220   79
3Q 2013   $ 16,116   $ 2,113   $ 14,002   $ 12,711   $      (256)   $ (260)     $       (47)    $ (307)     $       -    $ 1,856    $   13,707   $     115   $     187   $    4,533   78
4Q 2013   $ 17,994   $ 3,111   $ 14,883   $ 14,277   $    (1,412)   $ (1,424)   $         (3)   $ (1,427)   $   (0.01)   $ 1,327    $   16,093   $     407   $     215   $    3,881   82
FY 2013   $ 59,181   $ 9,328   $ 49,853   $ 46,226   $    (2,639)   $ (4,012)   $     (100)     $ (4,112)   $   (0.04)   $ 5,467    $   16,093   $     407   $     215   $    3,881
1Q 2014   $ 19,559   $ 2,977   $ 16,582   $ 15,852   $      (891)   $ (912)     $       (10)    $ (922)     $   (0.01)   $ 1,976    $   18,967   $     526   $     305   $    3,639   87
2Q 2014   $ 25,573   $ 2,740   $ 22,833   $ 21,193   $      (392)   $ (400)     $         10    $ (390)     $       -    $ 2,894    $   20,500   $     678   $     270   $    4,229   72
3Q 2014   $ 33,518   $ 3,348   $ 30,170   $ 24,192   $     3,731    $ 3,722     $       (22)    $ 3,700     $    0.03    $ 7,298    $   23,304   $   1,201   $     677   $    4,739   63
4Q 2014   $ 39,573   $ 3,600   $ 35,973   $ 29,243   $     4,652    $ 4,642     $     (810)     $ 3,832     $    0.03    $ 8,510    $   26,672   $   1,750   $     841   $    5,133   61
FY 2014   $118,223   $12,665   $105,558   $ 90,480   $     7,100    $ 7,052     $     (832)     $ 6,220     $    0.05    $ 20,678   $   26,672   $   1,750   $     841   $    5,133
1Q 2015   $ 40,767   $ 5,148   $ 35,619   $ 29,308   $     4,247    $ 4,233     $     (146)     $ 4,087     $    0.04    $ 8,767    $   31,001   $   2,010   $     944   $    4,248   68
2Q 2015   $ 45,679   $ 5,089   $ 40,590   $ 32,651   $     5,652    $ 5,653     $     (223)     $ 5,430     $    0.05    $ 10,562   $   39,448   $   2,504   $   1,030   $    3,860   78
3Q 2015   $ 49,015   $ 4,979   $ 44,036   $ 34,901   $     6,714    $ 6,709     $     (158)     $ 6,551     $    0.06    $ 11,796   $   46,778   $   3,132   $   1,529   $    5,653   86
4Q 2015   $ 51,835   $ 4,986   $ 46,849   $ 36,524   $     7,751    $ 7,683     $    5,695      $13,378     $    0.12    $ 12,867   $   53,755   $   3,270   $   1,262   $    7,460   93
FY 2015   $187,296   $20,202   $167,094   $133,384   $   24,364     $ 24,278    $    5,168      $29,446     $    0.26    $ 43,992   $   53,755   $   3,270   $   1,262   $    7,460
1Q 2016   $ 53,367   $ 7,946   $ 45,421   $ 40,648   $     1,467    $ 1,411     $     (214)     $ 1,197     $    0.01    $ 9,073    $   53,882   $   3,872   $   1,651   $   17,967   91
2Q 2016   $ 57,342   $ 7,394   $ 49,948   $ 42,772   $     3,561    $ 3,450     $   (1,475)     $ 1,975     $    0.02    $ 10,073   $   54,861   $   4,086   $   2,191   $   17,207   86
3Q 2016   $ 64,429   $ 7,997   $ 56,432   $ 48,179   $     4,703    $ 4,616     $   (1,295)     $ 3,321     $    0.03    $ 11,357   $   63,427   $   4,350   $   2,262   $   18,313   89
4Q 2016   $ 69,877   $ 9,070   $ 60,807   $ 48,398   $     8,715    $ 8,630     $   (3,149)     $ 5,481     $    0.05    $ 13,902   $   67,151   $   4,842   $   4,894   $   17,814   86
FY 2016   $245,015   $32,407   $212,608   $179,997   $   18,446     $ 18,107    $   (6,133)     $11,974     $    0.11    $ 44,405   $   67,151   $   4,842   $   4,894   $   17,814
1Q 2017   $ 72,607   $ 8,743   $ 63,864   $ 52,951   $     6,185    $ 6,040     $   (1,713)     $ 4,327     $    0.04    $ 12,403   $   66,846   $   6,769   $   5,037   $   16,050   83
2Q 2017   $ 76,412   $ 8,631   $ 67,781   $ 55,314   $     7,213    $ 7,064     $    1,005      $ 8,069     $    0.07    $ 14,168   $   60,738   $   7,219   $   3,461   $   15,033   72
3Q 2017   $ 84,573   $ 9,599   $ 74,974   $ 60,233   $     8,842    $ 13,073    $    4,384      $17,457     $    0.15    $ 15,629   $   59,581   $   6,960   $   3,479   $   10,419   65




             376. The Company’s acknowledgement that it must restate the above

financials for all periods in the Class Period is an admission that these numbers were

false when originally issued. Pursuant to GAAP, as set forth in ASC 250 –

Accounting Changes and Error Corrections, restatement of previously issued

financial statements is only allowed when a Company makes “[a]n error in

recognition, measurement, presentation, or disclosure in financial statements resulting

from mathematical mistakes, mistakes in the application of generally accepted

accounting principles (GAAP), or oversight or misuse of facts that existed at the time

the financial statements were prepared.” ASC 250-10-20. MiMedx’s announcement

of its Restatement was not due to a change in reporting entity or a change in




                                                                                       - 215 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 223 of 334




accounting principle, but rather to correct errors in previously issued financial

statements approved by Defendants.

      377. The need to restate all financials reported during the Class Period

demonstrates that the Company admits that the misstatements in the financials were

material, as only materially misstated financial statements need to be corrected and

reissued on a retroactive basis.241 Indeed, based on the Company’s representations, it

is evident that the Restatement will impact key financial metrics (sales, A/R, gross

margin, income, EPS) in MiMedx’s largest product category, Wound Care (75% of

MiMedx’s total revenue in 2016), as the Company has tied the need to restate to the

sales and distribution practices at the Company, including two distributors where the

implicit terms of their arrangements modified the explicit terms of the distribution

contracts. As discussed further below, there is no doubt that AvKARE is one of the

two distributors referenced by the Company – and revenue from AvKARE accounted

for 40% of the Company’s annual revenues in 2012, 56% in 2013, 34% in 2014, and

24% in 2015. These amounts are unquestionably material.




241
   See, e.g., ASC Topic 250, Accounting Changes and Error Corrections, SEC Topic
1-M, and SEC Staff Accounting Bulletin Topic 1-N, Considering the Effects of Prior
Year Misstatements when Quantifying Misstatements in Current Year Financial
Statements.
                                       - 216 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 224 of 334




      378. In addition to being quantitatively material, MiMedx’s Class Period

financial statements were also qualitatively material. The SEC has directed that:

      The omission or misstatement of an item in a financial report is material
      if, in the light of surrounding circumstances, the magnitude of the item is
      such that it is probable that the judgment of a reasonable person relying
      upon the report would have been changed or influenced by the inclusion
      or correction of the item.

SEC Staff Accounting Bulletin: Codification of Staff Accounting Bulletins’ Topic 1-

M, Materiality (“SEC Topic 1-M”).

      379. SEC Topic 1-M also stresses that materiality requires qualitative, as well

as quantitative, considerations. SAB Topic 1-M notes that misstatements that hide the

failure to meet revenue or earnings expectations can be an indicator of qualitative

materiality. Here, the Company’s misstated financials enabled them to tout that the

Company “met or exceeded revenue guidance” in every quarter but one during the

Class Period, which they otherwise could not have claimed.

      380. SEC Topic 1-M also states, “the demonstrated volatility of the price of a

registrant’s securities in response to certain types of disclosures may provide guidance

as to whether investors regard quantitatively small misstatements as material.” On

February 20, 2018, the Company’s stock price plummeted by 39.53%, when MiMedx

announced that it had postponed the release of its financial results and Form 10-K for

4Q and FY17 due to “an internal investigation into current and prior-period matters

                                        - 217 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 225 of 334




relating to allegations regarding certain sales and distribution practices at the

Company,” including “the accounting treatment of certain distributor contracts.”

Moreover, on June 7, 2018, MiMedx stock plunged another 23.39%, when the

Company confirmed that nearly six years of its financial statements were materially

misstated and stated that all communications and financial information with respect to

4Q17 and 1Q18 were no longer reliable. The Company also withdrew its 2018

guidance.

      381. Also, as disclosed in the Company’s Form 14A proxy statements, Petit,

Senken, and Taylor received annual bonuses throughout the Class Period pursuant to

MIP as a result of the Company’s inflated revenue and Adjusted EBITDA results.

Critically, the bonus payouts achieved during the Class Period were heavily based

upon meeting or exceeding revenue and Adjusted EBITDA targets. Had the Company

reported its true financial condition appropriately under GAAP during the Class

Period, it would have resulted in lower Adjusted EBITDA and revenue numbers and

lower bonus payouts to these three Defendants, another qualitative materiality factor

under SAB Topic 1-M.         Notably, as part of the ongoing Audit Committee

investigation, the Company has determined it will claw back compensation paid to

Petit, Senken, and Taylor based upon the final results of the Company’s Restatement.



                                       - 218 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 226 of 334




      382. Finally, whether or not the misstatement arises from an item capable of

precise measurement or whether it arises from an estimate is a qualitative materiality

factor that must be considered under SEC Topic 1-M.            Here, the accounting

misstatements and omissions described herein arise from a fraudulent revenue

recognition scheme, which included side arrangements with distributors, channel

stuffing, and premature revenue recognition, with the goal of ensuring the Company

would achieve or exceed Wall Street expectations. There was no judgment required to

know the sales were improper and had to be reversed under GAAP.

      B.     MiMedx Violated GAAP Rules for Recognizing Revenue

      383. During the Class Period, MiMedx violated basic revenue recognition

rules under GAAP through its improper accounting, sales, and distribution practices

orchestrated through implicit sales arrangements with key distributors and other

customers to prematurely recognize revenue. MiMedx was required, but failed, to

follow the revenue recognition rules found in the Financial Accounting Standards

Board (“FASB”) Accounting Standards Codification Topic 605, Revenue Recognition

(“ASC 605”).242

242
    In 2003, the SEC issued Staff Accounting Bulletin No. 104 (“SAB 104”), codified
as Staff Accounting Bulletin Topic 13 (“SAB Topic 13”), which set out the SEC
staff’s view on the appropriate criteria that needs to be met to recognize revenue.
SAB 104/SAB Topic 13 was codified in to ASC 605-10-S99-1 as part of the FASB
ASC Codification.
                                       - 219 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 227 of 334




      384. Under ASC 605, revenue can only be appropriately recognized under

GAAP when it is both: (a) “realized” (or “realizable”) and (b) “earned.”243 ASC 605-

10-25-1. Critically, ASC 605 lists four criteria that all must be met before revenue

can be appropriately recognized under GAAP. These four criteria, which are

necessary for revenue to be appropriately “realized” and “earned,” are:

             (a)   “Persuasive evidence of an arrangement exists”;

             (b)   “Delivery has occurred or services have been rendered”;

             (c)   “The seller’s price to the buyer is fixed or determinable”; and

             (d)   “Collectability is reasonably assured.”

ASC 605-10-S99-1.

      385. As detailed in Section IX.A and discussed further below, MiMedx

violated all of these four criteria.    Through Defendants’ fraudulent revenue

recognition and channel stuffing scheme, the Company prematurely recognized

revenue where purchase orders did not exist or were fabricated for the sales

(“persuasive evidence of an arrangement” violation), title and risk of loss had not


243
   Pursuant to ASC 605, “revenue and gains are realized when products (goods and
services), merchandise, or other assets are exchanged for cash or claims to cash,”
while “revenue and gains are realizable when related assets received or held are
readily convertible to known amounts of cash or claims to cash.” Id. Similarly,
revenue is “earned” when an “entity has substantially accomplished what it must do to
be entitled to the benefits represented by the revenues.” Id.
                                       - 220 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 228 of 334




passed to the distributor (“delivery” violation), future performance obligations existed

to appropriately earn the revenue (“persuasive evidence of an arrangement,”

“delivery,” and “price is fixed or determinable” violations), and payment was not

required until the product was resold by the distributor (“delivery,” “price is fixed or

determinable,” and “collectability” violations).

      386. Defendants’ channel stuffing and improper revenue recognition created a

materially misleading picture for investors, enabling the Company to meet or exceed

revenue guidance virtually every quarter. Such practices made a huge difference.

Tellingly, however, in eight quarters, the Company exceeded its quarterly revenue

guidance by less than $500,000 (i.e., Q1 2012; Q1 2013; Q2 2013; Q3 2013, Q1 2014;

Q2 2016; Q3 2016; Q1 2017), as highlighted in yellow in the chart below:




                                        - 221 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 229 of 334




                                Actual Net Sales Revenue Guidance / Outlook Range
            Q1      31-Mar-12   $     3,705,808             $3.6 million
            Q2      30-Jun-12   $     4,884,256              $4.9 million
            Q3      30-Sep-12   $     7,954,046              $6.4 million
            Q4      31-Dec-12   $    10,509,663              $8.1 million
            YE      31-Dec-12   $    27,053,773           $20 to $25 million
            Q1      31-Mar-13   $    11,556,493        $10.5 to $11.5 million
            Q2      30-Jun-13   $    13,514,743        $11.5 to $13.5 million
            Q3      30-Sep-13   $    16,115,708        $13.5 to $16.0 million
            Q4      30-Dec-13   $    17,993,790         $14.5 to $19.0 million
            YE      30-Dec-13   $    59,180,734           $57 to $60 million
            Q1      31-Mar-14   $    19,559,188         $18 to $19.5 million
            Q2      30-Jun-14   $    25,573,198         $21.5 to $23.5 million
            Q3      30-Sep-14   $    33,517,762           $30 to $32 million
            Q4      30-Dec-14   $    39,572,852         $37.3 to $38.3 million
            YE      30-Dec-14   $ 118,223,000            $116 to $117 million
            Q1      31-Mar-15   $    40,767,000           $40 to $41 million
            Q2      30-Jun-15   $    45,679,000          $44.0 to $46 million
            Q3      30-Sep-15   $    49,015,000           $47 to $50 million
            Q4      30-Dec-15   $    51,835,000         $49.5 to $52.5 million
            YE      30-Dec-15   $ 187,296,000            $185 to $188 million
            Q1      31-Mar-16   $    53,367,000         $55.5 to $58 million
            Q2      30-Jun-16   $    57,342,000        $55.7 to $57 million
            Q3      30-Sep-16   $    64,429,000         $62 to $64 million
            Q4      30-Dec-16   $    69,877,000        $69.4 to $72.9 million
            YE      30-Dec-16   $   245,015,000        $244.5 to $248 million
            Q1      31-Mar-17   $    72,607,000       $69.5 to $72.5 million
            Q2      30-Jun-17   $    76,412,000         $73.5 to $75 million
            Q3      30-Sep-17   $    84,573,000          $79 to $80 million
            Q4      30-Dec-17   $    90,900,000          $87 to $88 million
            YE      30-Dec-17   $   324,500,000       $320.6 to $321.6 million


      387. These results were achieved by improperly recognizing revenue from

several types of sales.

             1.     Consignment Sales

      388. MiMedx granted material sales concessions to its distributors that in

effect made the nature of the parties’ arrangement a consignment sale, rather than a

sale to a distributor. ASC 605 describes the problematic nature of consignment sales

                                          - 222 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 230 of 334




and accordingly provides that products delivered under a consignment arrangement do

not qualify for revenue recognition because title “does not pass to the consignee”:

      Products delivered to a consignee pursuant to a consignment
      arrangement are not sales and do not qualify for revenue recognition
      until a sale occurs. The staff believes that revenue recognition is not
      appropriate because the seller retains the risks and rewards of ownership
      of the product and title usually does not pass to the consignee.

ASC 605-10-S99-1.

      389. Further, even if title did somehow pass to the distributor, ASC 605

cautions that the arrangement of the transaction could in substance still be that of a

consignment or financing. Id. ASC 605 iterates that consignment sales require a

careful analysis of the facts and circumstances of the transaction and that any one or

more of the following characteristics would preclude revenue recognition even if title

had passed to the distributor:

             (a)    the buyer has the right to return the product and:

                 (i)       the buyer does not pay the seller at the time of sale, and the
buyer is not obligated to pay the seller at a specified date or dates;

                 (ii)      the buyer does not pay the seller at the time of sale but rather
is obligated to pay at a specified date or dates, and the buyer’s obligation to pay is
contractually or implicitly excused until the buyer resells the product or subsequently
consumers or uses the product;

               (iii)      the buyer’s obligations to the seller would be changed (e.g.,
the seller would forgive the obligation or grant a refund) in the event of theft or
physical destruction or damage of the product;


                                         - 223 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 231 of 334




              (iv)      the buyer acquiring the product for resale does not have
economic substance apart from that provided by the seller; and

                 (v)       the seller has significant obligations for future performance
to directly bring about resale of the product by the buyer.

ASC 605-10-S99-1.

      390. MiMedx’s sales to its distributors violated multiple of these provisions

and their contingent nature meant the Company could only recognize revenue when its

distributors sold such products to end customers or on a “sell-through” basis.244 For

example, along with the return rights, the distributor was “implicitly excused” from

paying MiMedx until the products were ultimately sold and used by the end customer.

Further, MiMedx retained significant obligations for future performance to bring

about the resale of the products. As noted above, these contingencies precluded

revenue recognition until the contingencies were resolved and, as a result, MiMedx

falsely recognized revenue upon shipment to its distributors.

      391. Indeed, the Company conceded in its June 7, 2018 Form 8-K that

MiMedx should only have recognized revenue under GAAP when the product was

sold to the end customer and cash for the product was collected. The Form 8-K stated,

“[t]he accounting misstatements will also require adjustments to the periods in which


244
   “Sell-in” is where a company records revenue immediately when the product is
sold to its independent distributor. “Sell-through” is where a company only records
revenue after the product is sold through to the end customer.
                                        - 224 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 232 of 334




such revenues were recognized so that such revenues for product sold are recognized

in the period in which such amounts were actually collected.”

                2.   Right of Return Sales

      392. MiMedx also violated the revenue recognition rules for sales it made to

distributors that were granted an implicit right to return merchandise (a “right of

return”).    When a right of return exists, ASC 605-15-25-1 sets forth specific

conditions that must all be met prior to the recognition of revenue for these types of

transactions:

      If an entity sells its product but gives the buyer the right to return the
      product, revenue from the sales transaction shall be recognized at time of
      sale only if all of the following conditions are met:

            a. The seller’s price to the buyer is substantially fixed or
            determinable at the date of sale.
            b. The buyer has paid the seller, or the buyer is obligated to pay the
            seller and the obligation is not contingent on resale of the product.

            c. The buyer’s obligation to the seller would not be changed in the
            event of theft or physical destruction or damage of the product.

            d. The buyer acquiring the product for resale has economic substance
            apart from that provided by the seller.

            e. The seller does not have significant obligations for future
            performance to directly bring about resale of the product by the
            buyer.

            f. The amount of future returns can be reasonably estimated.



                                         - 225 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 233 of 334




      393. Multiple of the above conditions were not met, precluding revenue

recognition under ASC 605 where the Company’s distributors were granted a right of

return. For example, MiMedx knew that, regardless of its express contract terms with

distributors, certain distributors had undisclosed side agreements that allowed them to

delay payment for the products until the distributor resold the product. ASC 605-15-

25-1 clearly and concisely states that “[i]f the buyer does not pay at the time of sale

and the buyer’s obligation to pay is contractually or implicitly excused until the buyer

resells the product” then revenue cannot be recognized. MiMedx willfully ignored

this provision, recognizing the revenue anyway.

      394. In addition, revenue recognition is precluded under a right of return if the

seller retains “significant obligations for future performance to directly bring about

resale of the product by the buyer.” Yet, MiMedx’s implicit side arrangement with

AvKARE included material performance obligations to ensure products were resold to

VA hospitals, and provided that AvKARE’s obligation to pay was excused if products

were not resold. In recognizing revenue on distributor sales that included a right of

return, MiMedx violated GAAP.

      395. Moreover, even if MiMedx’s sales with rights of return somehow

satisfied all of the conditions set forth in GAAP for proper revenue recognition (which

they did not), MiMedx was still required to have been able to reasonably estimate the

                                        - 226 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 234 of 334




amount of product that would have ultimately been returned to appropriately record

revenue, something it could not do. GAAP requires that the costs or losses associated

with estimated returns be recorded at the same time the revenue is recognized. ASC

605-15-25-2.245 But as described in Section IV.D, MiMedx’s egregious channel

stuffing led to lost products, inventory spilling out of cabinets, and problems

reconciling inventory at VA hospitals.            Further, MiMedx asked its sales

representatives to delay and feather back returns so they could spread out the losses

associated with those returns. Worse still, MiMedx avoided returns through tactics

such as transferring the returns to other facilities or instructing employees to conceal

them by hiding product at VA hospitals or in their homes and cars. MiMedx’s

recognition of revenue when it clearly could not make a reasonable estimate of

returned product, and even manipulated the timing of its future returns to help the

Company achieve guidance, violated GAAP.

      C.     MiMedx Made Materially False and Misleading Disclosures
             of Its Revenue Recognition Policies in Its Financial
             Statements

      396. MiMedx’s financial statement disclosures were both materially

misleading and contained a material omission, rendering them inadequate and in

245
   Notably, ASC 605-15-25-3 provides factors that may impair the ability of a
company to make a reasonable estimate of future returns, including “[r]elatively long
periods in which a particular product may be returned.”
                                        - 227 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 235 of 334




violation of GAAP. MiMedx was required by GAAP and SEC rules, including ASC

605-10-S99-1 and ASC Topic 235, Notes to Financial Statements (“ASC 235”), to

disclose in detail its revenue recognition accounting policy in the footnotes to its

financial statements in each of its publicly issued Forms 10-K and 10-Q. Specifically,

ASC 235-10-50-3 thereof states that “the disclosure should encompass important

judgments as to the appropriateness of principles relating to recognition of revenue.”

Further, ASC 605-10-S99-1, citing SAB Topic 13.B, Disclosures, states “that changes

in estimated returns recognized in accordance with FASB ASC Subtopic 605-15

should be disclosed, if material (e.g., a change in estimate from two percent of sales to

one percent of sales).”

      397. In each of its Forms 10-Q and 10-K during the Class Period, MiMedx

disclosed its revenue recognition policy as a significant or critical accounting policy.

For example, MiMedx’s Forms 10-K for 2013, 2014, 2015, and 2016 made the

following disclosures concerning its revenue recognition policy, which is very similar

to those found in the interim periods of those years:246




246
    Each Form 10-Q and 10-K issued by MiMedx during the Class Period made
similar disclosures concerning the Company’s revenue recognition policy, which
falsely assured investors MiMedx appropriately recognized revenues in accordance
with GAAP.
                                        - 228 -
Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 236 of 334




2013 Form 10-K, 2014 Form 10-K, and 2015 Form 10-K

The Company sells its products primarily through a combination of a
direct sales force, independent stocking distributors and third - party
representatives in the U.S. and independent distributors in international
markets. The Company recognizes revenue when title to the goods and
risk of loss transfers to customers, provided there are no material
remaining performance obligations required of the Company or any
matters of customer acceptance. In cases where the Company utilizes
distributors or ships products directly to the end user, it recognizes
revenue according to the shipping terms of the agreement provided all
revenue recognition criteria have been met. A portion of the Company’s
revenue is generated from inventory maintained at hospitals or with field
representatives. For these products, revenue is recognized at the time the
product has been used or implanted. The Company records estimated
sales returns, discounts and allowances as a reduction of net sales in the
same period revenue is recognized.

2016 Form 10-K:

We sell our products primarily through a combination of a direct sales
force, independent stocking distributors and third - party representatives
in the U.S. and independent distributors in international markets. We
recognize revenue when title to the goods and risk of loss transfers to
customers, provided there are no material remaining performance
obligations required of the Company or any matters of customer
acceptance. We record revenues from sales to our independent stocking
distributors at the time the product is shipped to the distributor. Our
stocking distributors, who sell the products to their customers or sub-
distributors, contractually take title to the products and assume all risks
of ownership at the time of shipment. Our stocking distributors are
obligated to pay us the contractually agreed upon invoice price within
specified terms regardless of when, if ever, they sell the products. Our
stocking distributors do not have any contractual rights of return or
exchange other than for defective product or shipping error; however, in
limited situations, we do accept returns or exchanges at our discretion.
                              *     *       *
                                  - 229 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 237 of 334




      We continually evaluate new and current customers, including our
      stocking distributors, for collectability based on various factors including
      past history with the customer, evaluation of their credit worthiness, and
      current economic conditions. We only record revenue when
      collectability is reasonably assured. A portion of the Company’s revenue
      is generated from inventory maintained at hospitals or physician’s
      offices.
      We make estimates of potential future sales returns, discounts and
      allowances related to current period product revenue and these are
      reflected as a reduction of revenue in the same period revenue is
      recognized.
      398. As Defendants knew, or were reckless in not knowing, MiMedx’s

disclosed revenue recognition policy was false and misleading and in violation of

GAAP rules cited above. MiMedx’s revenue recognition policy assured investors that

the Company was recognizing revenue appropriately under the provisions of ASC

605, when it was not.

      399. Rather, MiMedx’s revenue recognition policy as disclosed to investors

was false and misleading and omitted material facts, for at least the following reasons:

             (a)    Defendants had embarked on a fraudulent revenue recognition

scheme, which included channel stuffing with its distributors – including primary

distributors AvKARE, SLR, and CPM – and other customers;

             (b)    Defendants possessed implicit side arrangements with certain of its

distributors, outside the terms of their contracts;



                                        - 230 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 238 of 334




               (c)   MiMedx’s products were not all sold through “independent”

stocking distributors and third-party representatives;

               (d)   revenue was recognized before “title to the goods and risk of loss”

transferred to the customer;

               (e)   revenue was recognized even though MiMedx had “material

remaining performance obligations required of the Company” to appropriately earn

the revenue;

               (f)   MiMedx was inappropriately recognizing revenue even though

certain stocking distributors were not “obligated to pay [MiMedx] the contractually

agreed upon invoice price within specified terms” if the distributor did not sell the

product to the end customer;

               (g)   MiMedx was recording revenue before “collectability is reasonably

assured”;

               (h)   the Company’s disclosed revenue recognition policy falsely

represented its return policies with distributors, where the distributors had implicit

return rights that were significantly greater than the only return rights MiMedx

disclosed which were for defective products or shipping errors;




                                        - 231 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 239 of 334




            (i)    “sales returns” credits for missing or otherwise unaccounted for

MiMedx products were recorded in different periods than the periods in which

MiMedx recognized the revenue or the returns were not recorded at all; and

            (j)    as a result, the Company’s revenues were improperly inflated

throughout the Class Period.

      400. In addition to requiring the disclosure of a company’s revenue

recognition accounting policy, ASC 605-10-S99-1 requires additional disclosures in

the Management Discussion and Analysis of Forms 10-Q and 10-K for the following

types of revenue transactions or events, which MiMedx failed to do during the Class

Period:

           shipments of product at the end of a reporting period that
            significantly reduce customer backlog and that reasonably might
            be expected to result in lower shipments and revenue in the next
            period. (i.e., channel stuffing practices);

           granting of extended payment terms that will result in a longer
            collection period for accounts receivable (regardless of whether
            revenue has been recognized);

           changing trends in shipments into, and sales from, a sales channel
            or separate class of customer that could be expected to have a
            significant effect on future sales or sales return; and

           an increasing trend towards sales to a different class of customer,
            such as a reseller distribution channel that has a lower gross profit
            margin than existing sales that are principally made to end users.



                                       - 232 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 240 of 334




       401. As described herein, MiMedx engaged in a number, if not all, of the

above-described events, including improper revenue recognition resulting from a

breathtaking channel stuffing scheme that included significant sales concessions and

return rights, well outside the fine print of the explicit contracts, and all motivated by

a “win at all costs” company culture. Defendants failed to inform investors of their

channel stuffing practices and the resulting risks those practices could cause to future

revenues, including a cessation of the Company’s consistent revenue growth. Indeed,

the Company has now admitted its consistent revenue growth was a sham, stating that

changes to its business practices (i.e., no more fraudulent channel stuffing sales) has

“resulted in a material softening in the Company’s recent [2018] revenue performance

and expected near-term sales forecast.”247

       402. Further, while MiMedx disclosed that revenue was reported net of a

provision for potential future sales returns, it failed to disclose the actual return policy,

e.g., the significant length of time for such returns or that returns were avoided

completely and falsely represented returns were appropriately “reflected as a reduction

of revenue in the same period revenue is recognized.” Such failure resulted in an




247
   MiMedx Group, Inc., MiMedx Announces Organizational Realignment Program
(Dec. 5, 2018).
                                          - 233 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 241 of 334




actionable omission as the investing public did not have any way in which to discern

MiMedx’s return policy or the impact of the right to return on recorded sales.

            1.     MiMedx Concealed Its Improper Recognition of
                   AvKARE Revenue

      403. One of the primary ways that MiMedx inflated revenues during the Class

Period was through its federal distributor, AvKARE. By recognizing revenue

immediately upon shipment to AvKARE before all four revenue recognition criteria

specified in ASC 605 were met, MiMedx could inflate its quarterly revenues. Indeed,

MiMedx would recognize revenue on sales to AvKARE even though title and risk of

loss still remained with MiMedx, a direct violation of GAAP revenue recognition

criteria (i.e., that delivery has occurred).248   Further, MiMedx would retain

responsibility for procuring the resale of the product, and AvKARE’s obligation to

pay MiMedx was implicitly excused until the products were re-sold. In addition,

MiMedx would agree to an implicit right of return on the sales where it agreed to

provide credits back to AvKARE for any lost or damaged inventory even though

MiMedx had already recognized the revenue.




248
   ASC 605-10-S99-1 states that “delivery generally is not considered to have
occurred unless the customer has taken title and assumed the risk and rewards of
ownership of the products specified in the customer’s purchase order or sales
agreement.”
                                      - 234 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 242 of 334




      404. Given these significant sales concessions, MiMedx falsely recognized

revenue to AvKARE on a “sell-in” basis, as opposed to a “sell-through” basis, even

though the revenue recognition criteria had not been met at the time MiMedx shipped

product to AvKARE. In essence, MiMedx’s relationship with AvKARE was more

akin to a sales agent relationship, rather than that of a traditional distributor. Under

ASC 605, an “arrangement” did not exist because MiMedx’s implicit arrangement

with AvKARE resulted in the sales being consignment sales for which revenue

recognition is not appropriate because “the seller retains the risks and rewards of

ownership of the product and title usually does not pass to the consignee.”

      405. Defendants’ efforts to conceal this implicit side arrangement with

AvKARE resulted not only in materially false financials, but also in the issuance of

materially false and misleading statements to investors, analysts, and regulators

concerning its relationship with AvKARE.

      406. For example, in a letter to the SEC dated January 23, 2017, Senken

concealed the Company’s implicit arrangements and activities with AvKARE, stating

instead:

      The Company respectfully refers the Staff to the copy of the Company’s
      agreement with AvKare, Inc…which is filed as Exhibit 10.60 to the
      Company’s Form 10-K for the fiscal year ended December 31, 2015. . . .
      Under the current terms of the Agreement, title to the products passes to
      AvKare upon shipment with payment terms of 45 days. All shipments to
      AvKare are processed based upon an authorized purchase order from
                                      - 235 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 243 of 334




       AvKare. AvKare has no right to return products sold under the
       Agreement except in cases of defect or nonconformity.

                                     *     *       *

       The Company recognized revenue for sales under the Agreement upon
       shipment as (a) persuasive evidence of an arrangement exists; (b)
       delivery has occurred; (c) the price to the buyer is fixed or determinable;
       and (d) collectability is reasonably assured. Also, please note that the
       Company’s Net sales as reported in its filings are the amount of sales
       generated by the Company after the deduction of allowances for
       damaged or missing goods, returns, and any discounts allowed.

       407. In a separate letter to the SEC dated February 8, 2017, Senken provided

the following false and misleading response to the SEC’s question as to “why you

record sales to distributors based upon shipping terms to them and not upon sale to the

end user customer. Tell us the nature of your sales returns, discounts, and allowances

. . . .” He stated:

       We record revenues from sales to our independent stocking distributors
       at the time the product is shipped to the distributor. Our stocking
       distributors, who sell the products to their customers or sub-distributors,
       contractually take title to the products and assume all risks of
       ownership at the time of shipment. Our stocking distributors are
       obligated to pay us the contractually agreed upon invoice price within
       specified terms regardless of when, if ever, they sell the products. Our
       stocking distributors do not have any contractual rights of return or
       exchange other than for defective product or shipping error; however
       in limited situations, we do accept returns or exchanges at our discretion.
       . . . We only record revenue when collectability is reasonably assured.




                                         - 236 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 244 of 334




      408. On the Company’s February 23, 2017 earnings call, Senken had the

following exchange with a securities analyst, falsely characterizing the Company’s

relationship with AvKARE as follows:

      Q: “From my understanding, if you ship, there’s no returns on your end,
      but if let’s say, a VA facility were to return, would AvKare assume
      possession of that product?”

      Senken: So in our relationship with AvKare, AvKare issues us a
      purchase order, and we ship products. So AvKare takes possession of it
      at the time we ship it. . . .

      Q: “[S]o if one of those facilities were to return the product, right, who
      would assume responsibility? AvKare?
      Senken: “That is AvKare’s responsibility.”

      409. On March 1, 2017, the Company’s 2016 10-K stated that “[a]t the end of

the term [of the AvKARE agreement], the parties expect AvKARE’s inventory to be

minimal, based upon AvKARE’s obligation to use commercially reasonable efforts to

achieve target sales levels over the remaining term of the agreement.”

      410. In his April 18, 2017 letter to the SEC, Senken stated that “[t]he

Company considers AvKARE an independent stocking distributor,” and that “our

independent stocking distributors purchase product from the Company at a price

which is a discount off of list price, contractually take title to the products when they

are shipped, and then re-sell the products to their customers. Independent stocking

distributors are obligated to pay us regardless of when, if ever, the sell the products.”

                                        - 237 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 245 of 334




Senken also claimed that “[l]ike our other distributors, AvKARE has no right to return

products sold under our agreement except in cases of defect or nonconformity.

However…[d]uring 2016, the terms of the AvKARE contract were amended and the

Company determined that it was possible that the contract would not renew and that

there was a higher likelihood that there would be a terminal return liability at the end

of the contract. Therefore, the Company increased its allowance for product returns to

3.4% of net sales in 2016 when compare to 1.8% of net sales in 2015 throughout the

year to recognize the estimated liability for future returns related to the AvKARE

contract.”

      411. In the same letter, Senken stated that pursuant to the Company’s

consignment agreements, “title to the inventory remains with the Company until the

product, which has been segregated by the consignee, is withdrawn and therefore

purchased by the consignee. Consignee accepts all risk of loss and full responsibility

for any product in the consignment inventory that may be opened, lost, stolen or

damaged. The Company recognizes revenue when we are notified that product has

been used or implanted.”

      412. As Defendants knew, or were reckless in not knowing, the statements in

¶¶403-411 were materially false and misleading and omitted material facts when

made, for the following reasons:

                                        - 238 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 246 of 334




             (a)    Defendants had embarked on a fraudulent revenue recognition

scheme, which included channel stuffing with its distributors – including AvKARE;

             (b)    Defendants’ written (and publicly filed) Agreement with AvKARE

did not control the parties’ relationship; rather, MiMedx utilized implicit side

arrangements with AvKARE that granted AvKARE undisclosed rights of return and

provided that MiMedx retained risk of loss before “title to the goods and risk of loss”

transferred to the end customer;

             (c)    revenue from AvKARE was recognized even though MiMedx had

“material remaining performance obligations required of the Company” to

appropriately earn the revenue;

             (d)    MiMedx was inappropriately recognizing revenue even though

AvKARE was not “obligated to pay [MiMedx] the contractually agreed upon invoice

price within specified terms” if the product was not sold to an end customer;

             (e)    pursuant to MiMedx and AvKARE’s side agreement, MiMedx set

up consignment arrangements at several VA facilities under AvKARE’s name, but

would retain all title to, and risk from, the non-sale of MiMedx products until they

were utilized;

             (f)    the reason for MiMedx’s increase in its allowance for product

returns to 3.4% of net sales was not just because it anticipated the end of its contract

                                        - 239 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 247 of 334




with AvKARE. Rather, MiMedx had lost track of over 500 grafts that it had placed

on VA shelves under AvKARE’s account, and it was trying to conceal the credit it

would have to provide AvKARE for those grafts;

             (g)    the Company knew it would be required to credit AvKARE for any

inventory that MiMedx had already recognized revenue on, and that it would be

MiMedx sales reps who were required to sell any AvKARE inventory remaining at

the end of the contract; and

             (h)    the Company has admitted to inappropriate revenue recognition

with respect to two distributors where “certain implicit arrangements modified the

explicit terms of the contracts, impacting revenue recognition during specified

periods.” Given the revenue recognition failures described herein with AvKARE, the

fact AvKARE was MiMedx’s largest customer during the Class Period, and that the

initial distribution agreement with AvKARE was signed in April 2012, there is no

doubt AvKARE is one of the two distributors referred to in the Restatement

announcement on June 7, 2018.

             2.     MiMedx Concealed Its Improper Recognition of CPM
                    and SLR Revenue

      413. In addition, MiMedx also advanced its fraudulent revenue scheme with

commercial distributors, including CPM and SLR. With these distributors, MiMedx

effectively controlled the distributors by their related party ties and could count on the
                                         - 240 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 248 of 334




distributors to make large, unneeded orders at quarter-end to help facilitate achieving

or exceeding Wall Street revenue guidance. MiMedx enticed CPM and SLR with

incentives that induced the distributors to purchase more products than they otherwise

would have agreed upon. But recording revenue immediately on these large, bulk

orders was improper, as significant sales concessions as described below made the

transactions consignment-type sales, which precluded recognizing revenue until the

product was sold to the end customer.

      414. The material sales concessions offered on quarter-end channel stuffing

sales led to large accounts receivable balances and revolving debt owed to MiMedx

demonstrating the distributors were receiving extended payment terms or implicitly

receiving concessions to not pay within the normal terms of the contract. In fact,

CPM’s ultimate demise resulted in the distributor defaulting on its credit terms with

MiMedx, further supporting a lack of economic substance on CPM’s ability to pay

without the significant discounts and exclusive territory rights MiMedx offered.

Indeed, SLR essentially took the place of CPM after the Forest Park collapse and

placed excess orders for MiMedx products on financing terms that were highly

favorable to it. As discussed above, these favorable terms included deep discounts,

free products, rebates, lenient return/exchange policies, and extended payment terms

in exchange for quarter-end orders that exceeded their needs. Some of the excess

                                        - 241 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 249 of 334




orders were stored at the residence of a former MiMedx sales representative who had

left the Company to work for SLR. The product was kept by this SLR employee in

freezers that were provided by MiMedx.

      415. Defendants actively concealed these sales concessions from investors.

For example on the Company’s July 30, 2015 earnings call, analyst Munda asked

whether to expect “that we’re at the peak of DSOs here.” Senken misleadingly

responded: “As Bill mentioned, and I don’t like to bring this out, in case any customer

is listening, we target around 75 days. We were doing better than that. And it’s not

that we offer extended terms, we don’t. And we haven’t changed our terms, whether

that be distributor or otherwise. . . . And even though our terms say, we don’t care, if

you don’t get reimbursed you still owe it to us. Practically speaking, the payments are

a reflection of how quickly they get reimbursed. And that’s a big part of what’s

happening.”

      416. Finally, as discussed above, MiMedx has admitted as part of the

Restatement announcement that at least two distributors improperly recognized

revenue where the implicit arrangements modified the explicit terms of the contracts.

Further, MiMedx also admitted with its Restatement announcement it would be

adjusting revenues with these distributors to not recognize the revenue until cash was

actually collected for the sales. Finally, the April 2019 investigation update disclosed

                                        - 242 -
       Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 250 of 334




concerns of improper revenue recognition practices for “other customer accounts”

during the years 2012 through 2018. As a result, this implicates the problematic sales

made to CPM and SLR where material sales concessions precluded revenue

recognition until all four criteria for appropriate revenue recognition under ASC 605

were met. Further, Defendants failed to disclose to investors the tremendous amount

of quarter-end channel stuffing sales with CPM and SLR and the resulting financial

risks those practices could cause to future revenues in violation of GAAP and SEC

disclosure rules.

        D.    MiMedx’s GAAP Violations of Related Party Standards

        417. MiMedx was also required under GAAP to disclose in its Forms 10-Q

and 10-K that its distributors qualified as related parties. As discussed herein,

MiMedx essentially controlled AvKARE, CPM, and SLR, qualifying these

distributors as related parties under GAAP. For example, MiMedx orchestrated its

improper revenue recognition and channel stuffing scheme through material sales

concessions made to these distributors to facilitate meeting or exceeding revenue

guidance. Related party agreements can be inherently problematic from an accounting

perspective and pose increased risks of material misstatement, as their substance

might differ materially from their form.249

249
      PCAOB Release No. 2014-002, June 10, 2014.
                                    - 243 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 251 of 334




      418. This was certainly the case with AvKARE. MiMedx and AvKARE

possessed an undisclosed side arrangement, which allowed MiMedx to exercise

almost complete control over AvKARE’s distribution and sale of MiMedx products.

MiMedx retained performance obligations and risk of loss for products sold to

AvKARE, making AvKARE merely a pass-through entity used to fraudulently inflate

MiMedx’s financial results. Even after booking the sale of a product to AvKARE,

MiMedx maintained control of the product and responsibility for re-selling it to VAs.

      419. Similarly, the CEO of distributor CPM was a personal friend of Carlton,

and former MiMedx employee Cochrane worked with CPM in a consulting role,

allowing MiMedx to exert control over CPM. This led to a mutually beneficial

arrangement wherein CPM placed bulk orders with MiMedx for its products, ensuring

MiMedx met its quarterly revenue targets, and then sold the product to its PODs at

three-to-six times higher than the customary price. Tellingly, one of the PODs to

which CPM sold was Fuse, where Brooks served as Chairman.

      420. SLR was also a problematic related party entity. MiMedx employee

Morrison founded SLR, and it was run by his wife while he still worked at MiMedx

from July 2013 to September 2015 – the point when SLR became MiMedx’s sole

Master Distributor and he left the Company to become SLR’s president. Like CPM,

SLR was a “house account” essentially controlled by MiMedx, which ensured that

                                       - 244 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 252 of 334




SLR placed excess orders for MiMedx products with significant sales concessions,

including deep discounts, free products, rebates, lenient return/exchange policies, and

extended payment terms.

      421. MiMedx’s ability to control these distributors qualified them as related

parties under the accounting guidance of ASC 850, Related Party Disclosures. ASC

850 provides disclosure requirements for related party transactions and certain

common control relationships. The overall objective of ASC 850 is to disclose

transactions with related parties so that “users of the financial statements can evaluate

their significance.” ASC 850-10-10-1. Specifically, ASC 850 provides examples of

related party transactions, which includes affiliate relationships like MiMedx held

with AvKARE, CPM, and SLR. ASC 850-10-20 Glossary. ASC 850 defines an

“affiliate” as “[a] party that, directly or indirectly through one or more intermediaries,

controls, is controlled by, or is under common control with an entity.” And ASC 850

defines “control” as “[t]he possession, direct or indirect, of the power to direct or

cause the direction of the management and policies of an entity through ownership, by

contract, or otherwise.”

      422. As it engaged in related party contracts, MiMedx was required under

ASC 850-10-50 to disclose the following:

             (a)    the nature of the relationship(s) involved;

                                         - 245 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 253 of 334




               (b)   a description of the transactions, including transactions to which no

amounts or nominal amounts were ascribed, for each of the periods for which income

statements are presented, and such other information deemed necessary to an

understanding of the effects of the transactions on the financial statements;

               (c)   the dollar amounts of transactions for each of the periods for which

income statements are presented and the effects of any change in the method of

establishing the terms from that used in the preceding period; and

               (d)   amounts due from or to related parties as of the date of each

balance sheet presented and, if not otherwise apparent, the terms and manner of

settlement.

         423. SEC disclosure rules also require specific disclosures on related party

transactions. For example, SEC Regulation S-X Rule 5-03 requires that “amounts

earned from transactions with related parties shall be disclosed.”250

         424. In violation of GAAP, MiMedx failed to inform investors of its related

party ties to its main distributors and that its now admitted massive accounting fraud

was facilitated through premature revenue recognition with distributors it controlled

that were given significant sales concessions to inflate financial performance.



250
      Regulation S-X Rule 5-03, Income Statements; §210.4-08(k).
                                         - 246 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 254 of 334




      E.     MiMedx Improperly Accounted for Payments Made to PAN

      425. As detailed in Section IV.B.1, the Company’s donations to PAN were

used to improperly induce sales to customers. Given the true purpose of these

donations, MiMedx falsely reported the donations as SG&A expenses rather than as

reductions to net sales. As a result, MiMedx overstated its net sales through the

disguised PAN donations in order to help the Company meet or exceed revenue

guidance in all but one quarter during the Class Period. This violated ASC 605-50-

45-2, which specifically addresses how companies should characterize cash

consideration given to a customer:

      Cash consideration (including a sales incentive) given by a vendor to a
      customer is presumed to be a reduction of the selling prices of the
      vendor’s products or services, and, therefore, shall be characterized as a
      reduction of revenue when recognized in the vendor’s income statement.
      426. The payments made to PAN by MiMedx were not independent charitable

donations that PAN would then distribute as it saw fit, including to MiMedx’s

competitors. Instead, MiMedx directed its PAN donations to offset co-pays and co-

insurance for its own products. In essence, the donations encouraged additional sales,

but lowered the amount of money MiMedx would ultimately receive for those sales

(e.g., sales discounts). Consequently, the “donations” should actually have been

accounted for as reductions to sales, not SG&A expenses. Because SG&A expenses

are not included in the calculation of gross margin, MiMedx’s purposeful
                                       - 247 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 255 of 334




misclassification resulted in falsely overstated revenue and gross margin – two key

metrics closely followed by analysts and investors every quarter.

      F.     MiMedx Admitted Material Weaknesses in its Internal
             Controls

      427. The Company’s Restatement announcement also revealed the existence

of material weaknesses in internal controls over financial reporting (“ICFR”).

MiMedx concluded that its ICFR were ineffective for all periods that are being

restated – the Non-Reliance Periods (i.e., December 31, 2012 through September 30,

2017). Accordingly, the Company announced that it will restate its disclosures for the

affected periods to include the identification of material weaknesses related to its

announced Restatement. As the June 7, 2018 Form 8-K makes clear:

      The Company has previously concluded in certain of the periods
      requiring restatement that its controls over financial reporting were
      effective. In the period ending December 31, 2016, the Company
      previously concluded that its controls over financial reporting were
      ineffective due to material weaknesses in certain internal controls over
      tax accounting.251 As a result of material weaknesses relating to the
      Restatement described above, the Company has now concluded that its
      controls over financial reporting were ineffective in all of the Non-
      Reliance Periods. Accordingly, the Company will restate its
      disclosures for the affected periods to include the identification of
      material weaknesses related to its restatement.

251
   MiMedx’s 2016 Form 10-K disclosed its ICFR were ineffective due to a material
weakness in income tax accounting. However, the Company misleadingly did not
disclose any additional material weaknesses in its accounting for revenue or its
ineffective control environment.
                                       - 248 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 256 of 334




      428. MiMedx management was responsible for establishing and maintaining

effective ICFR and disclosure controls pursuant to SOX. SOX required MiMedx

management to perform annual assessments of MiMedx’s ICFR and disclosure

controls and to issue a report on whether MiMedx’s ICFR were effective and free

from material weaknesses.252

      429. As noted above, MiMedx has admitted its annual assessments of the

Company’s ICFR and disclosure controls were false and misleading as the Company

will report material weaknesses in ICFR and ineffective disclosure controls when its

final restatement is issued. A material weakness, as defined in the Public Company

Accounting Oversight Board (“PCAOB”), Auditing Standard No. 5 (“AS 5”) is a:

      deficiency, or a combination of deficiencies, in internal control over
      financial reporting, such that there is a reasonable possibility that a
      material misstatement of the company’s annual or interim financial
      statements will not be prevented or detected on a timely basis.253

      430. Control deficiencies that are determined to be a material weakness must

be disclosed in management’s annual report on its assessment of the effectiveness of



252
  SEC Final Rule: Management’s Report on Internal Control over Financial
Reporting and Certification of Disclosure in Exchange Act Periodic Reports, Release
Nos. 33-8238; 34-47986; IC-26068; File Nos. S7-40-02; S7-06-03, Effective Date:
August 14, 2003.
253
  An Audit of Internal Control Over Financial Reporting That Is Integrated with An
Audit of Financial Statements, AS 5. A7.
                                      - 249 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 257 of 334




ICFR.254 Management may not disclose that it has assessed ICFR as effective if there

is one or more control deficiencies determined to be a material weakness in ICFR.255

            431. AS 5 also provides indicators of material weaknesses in ICFR that

include the following:

            Identification of fraud, whether or not material, on the part of senior
            management;

            Restatement of previously issued financial statements to reflect the
            correction of a material misstatement;

            Identification by the auditor of a material misstatement of financial
            statements in the current period in circumstances that indicate that the
            misstatement would not have been detected by the company’s internal
            control over financial reporting; and
            Ineffective oversight of the company’s external financial reporting and
            internal control over financial reporting by the company’s audit
            committee.
            432. The findings from the ongoing Audit Committee investigation

demonstrate that Defendants’ fraudulent revenue recognition scheme was allowed to

be carried out because there was a complete lack of any internal controls to prepare

reliable financial statements. As EY’s resignation and representations to MiMedx

made clear, the internal controls necessary for the Company to develop reliable

financial statements during the Non-Reliance periods did not exist. And now

254
   Management’s Report on Internal Control Over Financial Reporting, Exchange Act
Release No. 34-54976 at 41 (Dec. 20, 2006).
255
      Id.
                                            - 250 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 258 of 334




MiMedx must go back and review “all of the Company’s sales” since 2012 for proper

revenue recognition as part of the Restatement – further cementing that Defendants’

statements about the Company’s effective internal controls during the Class Period

were false.

      433. Indeed, MiMedx has disclosed as part of its Audit Committee

investigation that new internal controls have been put in place to help prevent future

instances of the fraudulent accounting that occurred during the Class Period, which

include the following:

             established an Ethics and Compliance Committee and newly
              established positions of Chief Accounting Officer and Internal
              Auditor;

             restructured and bolstered its pricing committee;

             tightened policies, procedures, and governance of credit;

             established an independent compliance department reporting to
              the Board of Directors;

             hired a Vice President of Internal Audit to develop an internal
              audit function for the Company; and

             implemented improved processes and controls to monitor sales
              practices, authorize credits and returns, and recognize revenue.

      434. Also, the findings from the Audit Committee investigation have

demonstrated the fraudulent accounting was driven by former MiMedx senior

management’s “win at all cost” culture that disregarded abiding by fundamental

                                       - 251 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 259 of 334




accounting rules governing revenue recognition. In fact, EY in its resignation remarks

stated it resigned in part due to a “disagreement” with prior MiMedx senior

management and could not rely on representations from the current Interim CEO and

CFO because they would have had to rely on representations from legacy

management. Further, the Company has treated the terminations of Petit, Senken,

Taylor and Cranston as “for cause” based on information identified in the Audit

Committee’s investigation. As a result, a material weakness in the Company’s overall

control environment existed during the Class Period that will be reported when a final

Restatement is issued by the Company.

      435. The importance of a Company’s control environment in establishing

effective internal controls is articulated in the Committee of Sponsoring Organizations

(“COSO”), Internal Control – Integrated Framework (“COSO Framework”).256

According to the COSO Framework, the control environment sets the tone of the

entire structure of internal control and has a pervasive impact on all business activity:

      The control environment sets the tone of an organization, influencing the
      control consciousness of its people. It is the foundation for all other
      components of internal control, providing discipline and structure.
      Control environment factors include the integrity, ethical values and
      competence of the entity’s people; management’s philosophy and
      operating style; the way management assigns authority and

256
    During the Class Period, MiMedx’s Forms 10-K represented that management’s
internal control evaluations were based on the COSO Framework.
                                        - 252 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 260 of 334




         responsibility, and organizes and develops its people; and the attention
         and direction provided by the board of directors.257

         436. As a result, deficiencies affecting the control environment are strong

indicators of a material weakness. Circumstances that may indicate that a company’s

control environment is ineffective include without limitation, “Identification of fraud

of any magnitude on the part of senior management.”258

         437. The concept of “tone at the top” has become widely accepted within the

accounting profession and the field of corporate governance to describe the attitude

and actions of an entity’s senior management toward internal financial controls and

the control environment. SEC Staff Accounting Bulletin No. 99 (“SAB 99”) refers to

“tone at the top” as:

         The tone set by top management – the corporate environment or culture
         within which financial reporting occurs – is the most important factor
         contributing to the integrity of the financial reporting process.
         Notwithstanding an impressive set of written rules and procedures, if the
         tone set by management is lax, fraudulent financial reporting is more
         likely to occur.259

         438. There can be no doubt that the “tone” set by MiMedx senior management

during the Class Period facilitated a now admitted almost six year accounting

257
      COSO Framework at 23.
258
      Exchange Act Release No. 54976 (Dec. 20, 2006) at 44-45.
259
   SAB 99. See also Report of the National Commission on Fraudulent Financial
Reporting (Oct. 1987); Report and Recommendations of the Blue Ribbon Committee
on Improving the Effectiveness of Corporate Audit Committees (Feb. 1999).
                                          - 253 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 261 of 334




Restatement. The Audit Committee findings determined the top three executives all

have been terminated for cause due to conduct detrimental to the Company and the

retaliation carried out by these executives towards any skeptics that questioned their

accounting practices, including former employees, further illustrates the inappropriate

“tone” they set during the Class Period.

      439. In light of the above, Defendants’ repeated assurances during the Class

Period that the Company’s internal controls functioned properly to prevent or detect

material misstatements in its financial statements, were false and misleading when

made. Specifically, the Forms 10-K and 10-Q issued during the Class Period falsely

stated that the Company’s ICFR and disclosure controls were effective when they

were not. For example, the Forms 10-K made the following or virtually identical

statements:

      Disclosure Controls and Procedures
      We maintain “disclosure controls and procedures” within the meaning of
      Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended, or
      the Exchange Act…..As required by Rule 13a-15(b) of the Exchange
      Act, prior to filing this Annual Report on Form 10-K, we carried out an
      evaluation, under the supervision and with the participation of our
      management, including our Chief Executive Officer and Chief Financial
      Officer, of the effectiveness of the design and operation of our disclosure
      controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of
      the Exchange Act) as of the end of the period covered by this Annual
      Report on Form 10-K. Based on their evaluation, our Chief Executive
      Officer and Chief Financial Officer concluded that our disclosure

                                        - 254 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 262 of 334




      controls and procedures were effective as of the end of the period
      covered by this Annual Report on Form 10-K.

      Management’s Report on Internal Control over Financial Reporting

      Our management is responsible for establishing and maintaining
      adequate internal control over financial reporting (as defined in Rule
      13a-15(f) under the Exchange Act). Our management assessed the
      effectiveness of our internal control over financial reporting as of
      December 31, 2015. In making this assessment, our management used
      the criteria set forth by the Committee of Sponsoring Organizations of
      the Treadway Commission (“COSO”) in Internal Control-Integrated
      Framework (2013). Our management has concluded that, as of
      December 31, 2015, our internal control over financial reporting is
      effective based on these criteria.
      440. Similarly, the Forms 10-Q issued during the Class Period falsely

represented that the Company’s disclosure controls were effective and that there were

no changes in internal controls during the quarterly period that materially affected the

Company’s ICFR. For example, the Forms 10-Q made the following or virtually

identical statements:

      Disclosure Controls and Procedures

      Our management, with the participation of our Chief Executive Officer
      (“CEO”) and Chief Financial Officer (“CFO”) has evaluated the
      effectiveness of our disclosure controls and procedures as of September
      30, 2015. Based on this evaluation, our CEO and CFO concluded that
      our disclosure controls and procedures were effective as of September
      30, 2015.
      Changes in Internal Control Over Financial Reporting

      There were no changes in our internal controls over financial reporting
      that occurred during the three-month period ended September 30, 2015
                                        - 255 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 263 of 334




      that have materially affected, or are reasonably likely to materially
      affect, our internal controls over financial reporting.

      441. In reality, not only were the ICFR ineffective, but as EY later concluded,

the internal controls needed for the Company to develop reliable financial statements

do not exist. While the Company’s 2016 Form 10-K and Forms 10-Q for the first

three quarters of 2017 did conclude that its disclosure controls and ICFR were

ineffective, this was only with regard to a material weakness in its income tax

accounting. For reasons detailed above, Defendants improperly omitted additional

material weaknesses in ICFR that existed in the Company’s revenue recognition area

and were the result of an ineffective control environment.

      G.     Petit and Senken Falsely Certified the Accuracy of the
             Company’s Financial Statements Through Their Sarbanes-
             Oxley Certifications and Other Statements

      442. Despite their massive fraudulent revenue recognition scheme, the non-

existent internal controls, the multitude of GAAP violations, and the Company’s false

financial reporting, Petit and Senken executed certifications pursuant to the Sarbanes-

Oxley Act of 2002 (“SOX”), attached to each Form 10-K and 10-Q they signed during

the Class Period, stating “that information contained in the Report fairly presents, in

all material respects, the financial condition and results of operations of the

Company” and separate certifications stating that they had reviewed each of the

filings, that each filing did “not contain any untrue statement[s of a material fact]”
                                        - 256 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 264 of 334




or “omit to state a material fact necessary to make the statements made, in light of

the circumstances under which such statements were made, not misleading with

respect to the period covered,” that the financial results were “fairly present[ed] in all

material respects,” and that MiMedx’s internal controls “provide[d] reasonable

assurance regarding the reliability of financial reporting and the preparation of

financial statements for external purposes in accordance with generally accepted

accounting principles.” Petit and Senken also certified that they had disclosed to the

Company’s auditors and Audit Committee “all significant deficiencies and material

weaknesses in the design or operation of internal control over financial reporting

which are reasonably likely to adversely affect the registrant’s ability to record,

process, summarize and report financial information” and “any fraud, whether or not

material, that involves management or other employees who have a significant role

in…internal control over financial reporting.”

      443. These were patently false, as the Company’s financial statements were

not fairly reported, were materially misstated, and failed to disclose the myriad

improper sales and distribution practices the Company was engaged in and its

accounting improprieties. Through their SOX certifications, Defendants misleadingly

indicated to investors that they had “reasonable assurance regarding the reliability of

financial reporting” and that the financial statements were prepared in accordance

                                         - 257 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 265 of 334




with GAAP, despite their knowledge that there was no reliability, and the Company’s

financial reporting violated GAAP. Defendants’ SOX certifications were false and

also demonstrate their scienter.

X.    CHERRY BEKAERT’S CRITICAL ROLE IN THE
      COMPANY’S FRAUD

      444. Cherry Bekaert was MiMedx’s external auditor from 2008 until its

dismissal on August 4, 2017. During the Class Period, Cherry Bekaert repeatedly

issued clean audit opinions concerning the accuracy of MiMedx’s financial statements

despite blatant improper revenue recognition through fraudulent accounting, sales, and

distribution practices at MiMedx. Similarly, with the exception FY16, Cherry Bekaert

issued clean audit opinions regarding the effectiveness of MiMedx’s non-existing

internal controls.260 Cherry Bekaert failed to report that not only did MiMedx have

material weaknesses in ICFR over its accounting for revenue or an ineffective control

environment in ICFR, but as EY later concluded, such ICFR were non-existent. This

illustrates Cherry Bekaert’s complicity in Defendants’ fraudulent scheme.


260
   In its 2016 Form 10-K, MiMedx admitted that the Company’s ICFR was
ineffective as of December 31, 2016, due to a material weakness in the design of the
Company’s controls over the tax accounting related to an overstatement of an excess
tax benefit which, if undetected, would have resulted in an understatement of income
taxes payable. As a result of this material weakness in income tax accounting, Cherry
Bekaert issued an adverse audit opinion over MiMedx’s ICFR as of December 31,
2016.
                                       - 258 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 266 of 334




      445. Auditing standards were specifically designed to ensure that false

financial statements and material weaknesses are brought to the attention of

investors.261 PCAOB standards are also designed to ensure that a registrant’s (i.e.,

MiMedx) external auditors fulfill their obligations when auditing and reviewing

financial statements and other information contained in SEC filings. An audit is a

specific type of attestation service performed by qualified Certified Public

Accountants.262    The results of an audit are expressed by a Certified Public

Accounting firm in the form of an audit opinion. For example, Cherry Bekaert, as part

of its audits of MiMedx’s financial statements and ICFR, issued audit opinions

attesting that MiMedx’s financial statements complied with GAAP and attesting to the

effectiveness of MiMedx’s ICFR, as detailed below.


261
   The PCAOB was given the responsibility to establish professional audit standards
applicable to audits of public companies, and has now adopted, amended, and
expanded upon the auditing standards and interpretations previously issued by the
American Institute of Certified Public Accountants (“AICPA”) (referred to herein as
“AU__”), and has also promulgated additional auditing standards (referred to herein
as “AS__”). Auditing standards “provide a measure of audit quality and the
objectives to be achieved in an audit.” AU §150.01.
262
   “In an attest service, the practitioner expresses a conclusion about the reliability of
a written assertion that is the responsibility of another party, the asserter.” AICPA
Statement on Standards for Consulting Services No. 1 (1992). To “attest” means “to
establish or verify.” Thus, through its audit, Cherry Bekaert was verifying that the
financial statements were prepared in accordance with GAAP. GAAP is recognized
by the SEC and the accounting profession as the uniform set of rules, conventions, and
procedures necessary to define accepted accounting practice at a particular time.
                                         - 259 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 267 of 334




      446. Auditing standards require that an auditor “state whether, in his opinion

the financial statements are presented in conformity with generally accepted

accounting principles and to identify those circumstances in which such principles

have not been consistently observed.” AU §110.01. The standards make clear that,

rather than rely on subjective opinion, in performing an audit “[s]ufficient competent

evidential matter is to be obtained through inspection, observation, inquiries, and

confirmations to afford a reasonable basis for an opinion regarding the financial

statements under audit.” AU §150.02. Thus, an audit includes procedures to gather

evidence, through which the auditor can certify that the financial statements comply

with GAAP, opine that they do not comply, or state that the auditor is unable to form

an opinion on compliance. Id. In conducting the audit, the auditor is required to

exercise professional skepticism which requires “[g]athering and objectively

evaluating audit evidence.” AU §§230.07, 230.08.

      447. Under PCAOB standards, Cherry Bekaert was required to plan and

perform audit procedures to obtain reasonable assurance about whether MiMedx’s

financial statements were free of material misstatement, whether caused by error or

fraud, and whether material weaknesses in MiMedx’s ICFR existed. AU §150.01, AS

5.03. PCAOB Standards note that “reasonable assurance” means a “high level” of

assurance and that reasonable assurance is obtained by reducing audit risk to an

                                       - 260 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 268 of 334




appropriately low level through applying due professional care, including obtaining

sufficient appropriate audit evidence. AU §230.10, AS 8.03. Due professional care

requires the auditor to use “the knowledge, skill, and ability called for by the

profession of public accounting to diligently perform, in good faith and with integrity,

the gathering and objective evaluation of evidence.” AU §230.07. Further, Cherry

Bekaert was required to appropriately plan the audit to understand the events,

conditions, and company activities that might reasonably be expected to have a

significant effect on the risk of material misstatement. AS 12.7. In obtaining an

understanding of the company, the auditor should evaluate whether significant

changes in the company from prior periods, including changes in its ICFR, affect the

risk of material misstatements. For reasons detailed herein, Cherry Bekaert failed in

its professional obligations to follow these fundamental auditing concepts and issued

materially false and misleading audit opinions concerning MiMedx’s financial

statements and effective ICFR during the Class Period.

      448. In certifying the Company’s annual reports, Cherry Bekaert knew that

investors relied on its audit opinions with respect to MiMedx’s financial statements

and the effectiveness of the Company’s ICFR when deciding whether or not to invest

in the Company.       This concept of public trust was reiterated by a former

Commissioner of the SEC, in relevant part, as follows:

                                        - 261 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 269 of 334




      Under the federal securities laws, accountants act as gatekeepers to the
      public securities markets. These laws require, or permit the Commission
      to require, that independent public accountants certify financial
      information filed with the Commission. As we all know, without an
      opinion from an independent auditor, a company cannot satisfy the
      statutory and regulatory requirements for audited financial statements.263

      449. As discussed above, in the Restatement announcement, MiMedx

admitted that over five years of financial statements audited and reviewed by Cherry

Bekaert would need to be restated based on improper revenue recognition, and

admitted the Restatement would impact up to at least 13 different financial accounts.

Further, the Restatement announcement also revealed that MiMedx’s ICFR was

ineffective in all of the Non-Reliance Periods (i.e., December 31, 2012 through

September 30, 2017) due to material weaknesses. By way of these statements,

MiMedx admitted that, despite Cherry Bekaert’s original certifications and audit

opinions, MiMedx’s financial statements for the fiscal years ended December 31,

2012, 2013, 2014, 2015, and 2016 were materially misstated and did not comply with

GAAP. Similarly, MiMedx admitted that, despite Cherry Bekaert’s assertion to the




263
    Speech by SEC Commissioner: Remarks Before the AICPA National Conference
on Current SEC and PCAOB Developments by Commissioner Elisse B. Walter (Dec.
9, 2009).
                                       - 262 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 270 of 334




contrary, MiMedx’s ICFR were not effective as of December 31, 2012, 2013, 2014,

2015, and 2016 due to the announced Restatement.264

      A.     Cherry Bekaert’s Failure to Comply with PCAOB
             Standards Over MiMedx’s Financial Statements

      450. Cherry Bekaert failed to conduct its audits in accordance with PCAOB

standards. The red flags associated with MiMedx’s fraudulent revenue recognition

scheme and the public disclosures made by MiMedx as part of the ongoing Audit

Committee investigation has made it abundantly clear that Cherry Bekaert participated

in Defendants’ fraud and put its financial interests ahead of its professional obligations

by failing to comply with PCAOB standards.

      451. First, MiMedx has admitted that it issued false financial statements for

over a five-year period that will need to be restated due to improper revenue

recognition. During this period, Cherry Bekaert repeatedly assured investors they

could rely on such financial statements. The magnitude and egregiousness of

MiMedx’s fraudulent revenue violations demonstrates Cherry Bekaert failed in its

professional obligations to audit the Company’s financial statements. For example,

264
    As discussed above, MiMedx’s 2016 Form 10-K did disclose its ICFR were
ineffective due to a material weakness in income tax accounting. However, the
Company did not disclose any additional material weaknesses in its accounting for
revenue or its ineffective control environment. Similarly, Cherry Bekaert only issued
its adverse audit opinion on the Company’s ICFR due to the material weakness in
income tax accounting.
                                         - 263 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 271 of 334




MiMedx has now admitted it must go back and reassess the revenue recognition for

all the Company’s sales during the Restatement period (i.e. 1Q12 through 3Q17). As

discussed in Section IX.B, MiMedx was blatantly violating basic revenue recognition

rules through its fraudulent accounting, sales, and distribution practices with the

Company’s key distributors to prematurely recognize revenue. As discussed below,

auditing standards required Cherry Bekaert to substantively test MiMedx’s revenues

especially given the fraud risk factors associated with revenue recognition. Given the

egregious nature of MiMedx’s revenue violations, which required no judgment to

understand their impropriety, Cherry Bekaert failed in its professional obligations and

defrauded investors.

      452. One of the distributors with which improper revenue recognition

occurred was AvKARE. Cherry Bekaert knew that MiMedx sales to AvKARE were

material as AvKARE was MiMedx’s largest customer for the years ended December

31, 2015, 2014, 2013, and 2012 at approximately 24%, 34%, 56%, and 40%,

respectively, of MiMedx’s total revenue.          In addition, AvKARE represented

approximately 53%, 55%, 33%, and 29%, respectively, of MiMedx’s total accounts

receivable for the years ended December 31, 2015, 2014, 2013, and 2012.

      453. Such a significant customer would have required Cherry Bekaert to

understand MiMedx’s revenue recognition policy with AvKARE and substantively

                                        - 264 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 272 of 334




test that the Company’s sales with AvKARE were being recorded consistent with the

contract terms and appropriately under GAAP. Yet, Cherry Bekaert failed in its audits

of MiMedx to appropriately test the Company’s revenue recognition policies and

procedures (including AvKARE) and associated internal controls. As discussed in

detail below, if performed, basic audit procedures over MiMedx’s quarter-end sales

would have raised significant red flags that the Company was prematurely recognizing

revenue in violation of GAAP. Also, despite red flags of channel stuffing, including

allegations set forth in whistleblower complaints, short seller reports and government

investigations, Cherry Bekaert blessed the Company’s financial results, lending a false

credibility to MiMedx management’s rebuttal of these channel stuffing allegations.

Cherry Bekaert’s disregard of its professional standards has now been exposed

through the Restatement impacting at least 13 different financial accounts and the fact

MiMedx has to reassess its revenue recognition on all sales recorded since 2012.

        454. In addition, Cherry Bekaert knew, or should have known, from reviewing

the AvKARE contract and its related amendments that the contract called for

AvKARE to pay on orders within 45 days from the date of invoice or receipt of goods,

whichever is later.265 However, a DSO calculation based on AvKARE’s actual sales

and accounts receivable for 2012 through 2015 would have showed drastically higher

265
      April 19, 2012 AvKARE, Inc. Product Distribution Agreement.
                                        - 265 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 273 of 334




DSO numbers than 45 days. For example, even as reported by the Company (but

misstated as detailed above), AvKARE’s DSO numbers for 2012, 2013, 2014, and

2015 were approximately 137, 97, 80, and 125, respectively. This should have raised

a significant red flag to Cherry Bekaert in regards to the AvKARE contract and

whether or not MiMedx was entering into sales concessions with AvKARE (i.e.

“implicit arrangements”) outside the terms of the contract and inappropriately

recognizing revenue. As disclosed by MiMedx, a major reason for the Company’s

need to restate its financial statements is due to false revenue recognition on sales and

distribution practices with distributors where certain implicit arrangements modified

the explicit terms of the contracts.

      455. PCAOB standards required Cherry Bekaert to obtain sufficient competent

evidential matter through inspection, observation, inquiries, and confirmations to

afford a reasonable basis for an opinion regarding the financial statements under

audit. AU §150.02. Further, PCAOB standards required Cherry Bekaert to exercise

“[d]ue professional care,” which “requires the auditor to exercise professional

skepticism” – “an attitude that includes a questioning mind and a critical assessment

of audit evidence.” AU §§230.07, 316.13. Importantly, in exercising professional

skepticism, the auditor should not be satisfied with less than persuasive evidence

because of a belief that management is honest. AU §230.09.

                                        - 266 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 274 of 334




      456. Further, PCAOB standards specifically identify one area where the risk

of material misstatement due to fraudulent financial reporting should be presumed by

auditors, like Cherry Bekaert, for all audits. That area is revenue recognition. AS

12.68. As management is in a unique position to perpetrate fraud, PCAOB standards

required Cherry Bekaert to expand the scope of its audit procedures to specifically

address key fraud risks including revenue recognition. For example, a former Director

of PCAOB Enforcement and Investigations noted, “[r]evenue often is a key metric for

public company investors and is a financial reporting area prone to manipulation by

management.”266 Cherry Bekaert either failed to identify the risk of improper revenue

recognition in planning its audit or failed to perform required auditing procedures to

address the risk. Some of the audit procedures Cherry Bekaert should have considered

related to the risk of improper revenue recognition included:

            Performing substantive analytical procedures relating to revenue
             using disaggregated data, for example, comparing revenue
             reported by month and by product line or business segment during
             the current reporting period with comparable prior periods.
             Computer-assisted audit techniques may be useful in identifying
             unusual or unexpected revenue relationships or transactions.

            Confirming with customers certain relevant contract terms and the
             absence of side agreements, because the appropriate accounting

266
   PCAOB Announces Settled Disciplinary Action Against PricewaterhouseCoopers
LLP        Partner     for     Audit      Failures    (July      7,    2014),
https://pcaobus.org/News/Releases/Pages/07072014_Stone.aspx.
                                       - 267 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 275 of 334




             often is influenced by such terms or agreements. For example,
             acceptance criteria, delivery and payment terms, the absence of
             future or continuing vendor obligations, the right to return the
             product, guaranteed resale amounts, and cancellation or refund
             provisions often are relevant in such circumstances.

            Inquiring of the entity’s sales and marketing personnel or in-house
             legal counsel regarding sales or shipments near the end of the
             period and their knowledge of any unusual terms or conditions
             associated with these transactions.

            Being physically present at one or more locations at period end to
             observe goods being shipped or being readied for shipment (or
             returns waiting processing) and performing other appropriate sales
             and inventory cutoff procedures.
AU §316.54 (footnote omitted).
      457. Cherry Bekaert could not have reasonably performed all of these revenue

recognition procedures or it would have uncovered MiMedx’s fraudulent revenue

violations. Indeed, performing any of the above procedures should have raised

significant red flags for Cherry Bekaert that MiMedx was fraudulently recognizing

revenues. A well-known fraud risk is that companies will engage in unusual

transactions at quarter ends in order to achieve earnings targets. AU §316.85.A.2.

Here, MiMedx manipulated end-of-quarter sales terms and inappropriately recognized

revenue for years, while Cherry Bekaert continued to issue clean bills of health on the

Company’s financial results. The egregious nature of the Company’s basic revenue

recognition violations, over an extreme length of time, makes it a virtual certainty that


                                        - 268 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 276 of 334




Cherry Bekaert could not have performed all of the above procedures or was complicit

in the fraudulent revenue practices of the Company. For example, due to a heightened

risk of fraud, many of these auditing procedures are geared towards ensuring that sales

near the end of a reporting period (i.e., sales cutoff procedures) are tested for

appropriate revenue recognition, including the review for unusual terms or conditions

that would prohibit recognizing the revenue.

      458. The allegations detailed herein make it a virtual certainty Cherry Bekaert

could not have complied with PCAOB standards in testing MiMedx’s quarter-end

sales. For example, the simple audit procedure of sending sales and accounts

receivable confirmations to MiMedx’s main distributors to identify potential side

agreements or analyzing revenues for these distributors by month to identify any

potential quarter-end spikes in sales should have alerted Cherry Bekaert to significant

red flags in MiMedx’s accounting. The fact that EY found the Company’s internal

controls to be non-existent, coupled with the Company’s admission that it must

conduct an assessment of revenue recognition for all of the Company’s sales during

the period Cherry Bekaert audited the Company, evidences that Cherry Bekaert failed

in its duties as an auditor under PCAOB standards.

      459. Similarly, Cherry Bekaert also was required under PCAOB standards to

evaluate the business rationale for any significant unusual transactions. For example,

                                        - 269 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 277 of 334




when MiMedx was entering into sales with distributors where the implicit

arrangements modified the explicit terms of the contracts (e.g., side agreements,

consignment sales, additional performance obligations, rights of return, and sales

outside normal course of business), Cherry Bekaert was required to gain an

understanding of the business rationale for such transactions and whether that

rationale (or the lack thereof) suggests that the transactions may have been entered

into to engage in fraudulent financial reporting or conceal misappropriation of assets.

AU §316.66.

      460. PCAOB standards further provide that in evaluating the business

rationale for significant, unusual transactions, “[t]he auditor should consider [among

other things] . . . [w]hether management is placing more emphasis on the need for a

particular accounting treatment than on the underlying economics of the transaction”

and “[w]hether the transactions involve previously unidentified related parties or

parties that do not have the substance or the financial strength to support the

transaction without assistance from the entity under audit.” AU §316.67. This

guidance was pertinent for MiMedx’s fraudulent channel stuffing sales made to

distributors essentially under their control (i.e., undisclosed related parties) to

facilitate meeting or exceeding revenue guidance in all but one quarter of the nearly

six years covered by the Restatement.

                                        - 270 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 278 of 334




      461. Cherry Bekaert was also required to obtain more evidence to support its

audit when the risk of material misstatement increased as it would have with

MiMedx’s growing revenues over the Class Period. For example, AS 15, Audit

Evidence, states that the quantity of audit evidence needed is affected by the risk of

material misstatement:

      The quantity of audit evidence needed is affected by the following: Risk
      of material misstatement (in the audit of financial statements) or the
      risk associated with the control (in the audit of internal control over
      financial reporting). As the risk increases, the amount of evidence that
      the auditor should obtain also increases. For example, ordinarily more
      evidence is needed to respond to significant risks.
      462. Further, as discussed above, PCAOB standards expressly note that

auditors should not be satisfied with less than persuasive evidence because of a belief

that management is honest. Cherry Bekaert was required to obtain more persuasive

evidence in areas of heightened risk. AS 13.9. Importantly, this meant Cherry

Bekaert was precluded from using management representations as a substitute for the

application of other audit procedures necessary to afford a reasonable basis for an

opinion regarding MiMedx’s financial statements and ICFR. AU §333.02. And if a

management representation is contradicted by other audit evidence, the auditor should

investigate the circumstance and consider the reliability of the representation made.

AU §333.04. In this regard, Cherry Bekaert was required to take into account all

relevant audit evidence, regardless of whether it appears to corroborate or contradict
                                        - 271 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 279 of 334




the assertions in MiMedx’s financial statements. AS 14.03. For example, Cherry

Bekaert violated PCAOB standards by failing to reconcile MiMedx’s public

representations that it was recognizing revenue appropriately under the terms of its

distributors contracts with the fact that these distributors had side arrangements

outside the terms of their contract and were paying significantly later than called for in

the contracts.

      463. Further, as evidenced by the basic revenue recognition violations

admitted to by MiMedx as part of the announced Restatement and the detailed

allegations herein, Cherry Bekaert failed to obtain the appropriate evidential matter in

support of its opinions, in part, due to at least the following audit failures:

            failing to appropriately test MiMedx’s revenue recognition
             policies and procedures and associated internal controls, over
             which MiMedx’s current auditor (EY) recently resigned, in part
             because, the necessary internal controls for MiMedx to develop
             reliable financial statements didn’t exist;

            failing to modify and/or increase the nature, timing, and extent of
             their testing over the risk of improper revenue recognition,
             including substantive quarter-end sales cutoff testing, in order to
             obtain reasonable assurance that MiMedx’s financial statements
             were not materially misstated and prepared in accordance with
             GAAP; and

            failing to apply the requisite professional skepticism and due
             professional care to management’s representations regarding its
             revenue recognition policies with its distributors, including
             AvKARE, CPM, and SLR.

                                         - 272 -
       Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 280 of 334




        464. In addition, PCAOB standards require auditors to exercise heightened

scrutiny when encountering and testing related party transactions. As discussed in

Section IV, sales made by MiMedx to certain distributors that were effectively under

their control (AvKARE, CPM, and SLR) qualified as related parties and, as a result,

the sales were susceptible to fraud and inappropriate manipulation. AU §§334.07,

334.09, Related Parties (“AU 334”) states:

        The auditor should place emphasis on testing material transactions with
        parties he knows are related to the reporting entity . . . apply the
        procedures [the auditor] considers necessary to obtain satisfaction
        concerning the purpose, nature, and extent of these transactions and their
        effect on the financial statements.

        465. In June 2014, the PCAOB issued Auditing Standard No. 18 Related

Parties (“AS 18”) to replace AU 334 because the PCAOB’s oversight activities at the

time were indicating continuing weaknesses in auditors’ scrutiny of related party

transactions.267 Like AU 334, AS 18 again warned auditors of the risks of related

party transactions, including that “such transactions potentially provide more of an

opportunity for management to act in its own interests, rather than in the interests of

the Company and its investors.”268 Further, AS 18 reiterated that “the objective of the

auditor is to obtain sufficient appropriate audit evidence to determine whether related


267
      PCAOB Release No. 2014-002, at 2.
268
      PCAOB Release No. 2014-002, at 4.
                                         - 273 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 281 of 334




parties and relationships and transactions with related parties have been properly

identified, accounted for, and disclosed in the financial statements.” AS 18.2.

         466. Despite these professional standards requiring Cherry Bekaert to place

extra emphasis on material transactions with related parties, including whether such

transactions have been properly accounted for, Cherry Bekaert still offered its

approval for sales with related parties that violated basic revenue recognition

principles. These related party distributors did not have the “substance or financial

strength” to complete and pay for the sale until the product was ultimately sold

through to the patient and, therefore, title and risk of loss had not transferred to the

distributor at the time revenue was inappropriately recognized. AU §316.67.

         467. Cherry Bekaert was required to also comply with AU §317, Illegal Acts

by Clients, during the Class Period. In this regard, Cherry Bekaert was aware of two

former MiMedx employees, Kruchoski and Tornquist, filing a whistleblower

complaint on December 15, 2016 alleging fraudulent revenue recognition practices

through a channel stuffing scheme.269 As a result, AU §317 required Cherry Bekaert

to “obtain an understanding of the nature of the act, the circumstances in which it

occurred, and sufficient other information to evaluate the effect on the financial



269
      See generally Kruchoski/Tornquist Complaint.
                                        - 274 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 282 of 334




statements.” AU §317.10. In addition, AU §317.11 identifies additional audit

procedures that may be necessary to determine if a potential illegal act has occurred:

            examine supporting documents, such as invoices, canceled checks,
             and agreements and compare with accounting records;

            confirm significant information concerning the matter with the
             other party to the transaction or with intermediaries, such as banks
             or lawyers;

            determine whether the transaction has been properly authorized;
             and

            consider whether other similar transactions or events may have
             occurred, and apply procedures to identify them.

      468. Cherry Bekaert failed to comply with the auditing requirements of AU

§317 by either failing to identify the events detailed in the whistleblower complaints

as a potential illegal act that could materially impact MiMedx’s financial reporting or

failing to adequately perform the required auditing procedures for a potential illegal

act to appropriately determine that MiMedx’s financial statements were not materially

misstated. Notably, MiMedx, in less than two weeks’ time, on December 27, 2016,

announced preliminary investigation findings by the Company’s Audit Committee, in

conjunction with its auditor Cherry Bekaert, that it had found no credible evidence

implicating the Company’s previously issued financial statements. Cherry Bekaert

knew, or was reckless in not knowing, as an auditor of public companies, that an

appropriate, comprehensive investigation on broad allegations concerning improper

                                        - 275 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 283 of 334




revenue recognition could not reach an affirmative conclusion is less than two weeks’

time. As discussed above, the quick exoneration of the Company’s revenue practices

was hardly a surprise and should have been a red flag to Cherry Bekaert given the

conflicts of interest with the law firm conducting the investigation (Troutman,

MiMedx’s corporate counsel). In fact, a whitepaper authored in 2013 by EY and

Squire Sanders LLP recognizes that “issues are present when using the company’s

regular outside counsel with strong ties to management.”270 The publication further

opines that, as a general rule, the use of independent outside counsel with no (or non-

material) prior relationships with the company or its management is indicated when:

            the allegations under investigation involve serious misconduct or
             the conduct of senior officers;

            the impact upon the company is potentially damaging;

            the accuracy of the company’s financial statements is implicated,
             particularly if a restatement is possible;

            regulators or prosecutors may be asked to rely upon the
             investigation;

            the investigation is triggered at the request of external auditors’
             action pursuant to Section 10A; or



270
   Joseph Walker, Frank M. Placenti & Gabriel Colwell, The Audit Committee’s
Evolving Role In Overseeing Corporate Investigations, SQUIRE PATTON BOGGS (Sept.
2013) https://www.squirepattonboggs.com/en/insights/publications/2013/09/the-audit-
committees-evolving-role-in-overseeing.
                                        - 276 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 284 of 334




             use of the company’s in-house investigatory resources is
              otherwise inappropriate due to the nature of the matter being
              investigated.

        469. Despite a number of the above items being present, Cherry Bekaert

ignored this guidance and the alarming red flag that MiMedx’s regular corporate

counsel was conducting the investigation. By failing to raise concerns about

Troutman’s independence to appropriately conduct the investigation, Cherry Bekaert

was complicit in Defendants’ fraudulent rebuttal of these allegations. Ultimately, and

unsurprisingly, the white-washed investigation falsely found no credible evidence that

MiMedx’s prior financial reporting was incorrect in any respect. Correspondingly,

Cherry Bekaert agreed with the Company’s conclusions and ultimately issued a clean

audit opinion on the Company’s false financial statements included in its 2016 Form

10-K.

        470. The audit failures of Cherry Bekaert concerning MiMedx audits are also

supported by the PCAOB’s inspection process of Cherry Bekaert, which identified

deficiencies in Cherry Bekaert’s audits of public registrants during the Class Period.

For example, the PCAOB’s “Report on 2015 Inspection of Cherry Bekaert LLP”

issued on September 29, 2016 (“2015 PCAOB Report”)271 found audit deficiencies in


271
  Available at https://pcaobus.org/Inspections/Reports/Documents/104-2016-183-
Cherry-Bekaert.pdf.
                                       - 277 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 285 of 334




Cherry Bekaert’s audit procedures over “revenue recognition” and “revenue

allowances.” 2015 PCAOB Report at 5. Specifically, the PCAOB found that Cherry

Bekaert failed “to perform sufficient procedures to identify and test the design and

operating effectiveness of controls over revenue recognition” and failed “to perform

sufficient procedures to test revenue allowances.” Id. This warning from the PCAOB

put Cherry Bekaert on notice for future audits, including any audits of MiMedx, that it

needed to improve its audit procedures over revenue recognition and related sales

allowances to ensure being in compliance with PCAOB standards.

      471. However, Cherry Bekaert did not heed the PCAOB’s warnings because

similar audit deficiencies were found in the PCAOB’s “Report on 2017 Inspection of

Cherry Bekaert LLP,” issued on July 26, 2018 (“2017 PCAOB Report”).272 The

PCAOB found that Cherry Bekaert failed to perform sufficient audit procedures and

thus failed to gain sufficient competent evidence to support its unqualified opinions.

See 2017 PCAOB Report at 4. Similar to some of the deficiencies found in the 2015

PCAOB Report, the audit failures included a failure to perform sufficient procedures

over sales, sales-related estimates, accounts receivable, and the evaluation of the




272
  Available at https://pcaobus.org/Inspections/Reports/Documents/104-2018-114-
Cherry-Bekaert-LLP.pdf.
                                        - 278 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 286 of 334




severity of a control deficiency for a sales-related estimate, along with other items.

See id. at 5.

       472. As part of the 2017 inspection, the PCAOB reviewed the audits of five

Cherry Bekaert clients and noted significant audit deficiencies with four of those five

clients. 2017 PCAOB Report 3-6. Specifically, “Issuer B” identified in the 2017

PCAOB Report included the following audit deficiencies:

               “the failure, in an audit of ICFR, to perform sufficient procedures
                to test the design and operating effectiveness of controls over the
                occurrence, completeness, and valuation of sales and sales-related
                estimates (AS 2201.39, .42, .44, and .B9);

               the failure, in an audit of ICFR, to perform sufficient procedures
                to identify and test the design and operating effectiveness of
                controls over the existence and valuation of accounts receivable
                (AS 2201.39, .42, and .44);

               the failure, in an audit of ICFR, to perform sufficient procedures
                to evaluate the severity of a control deficiency related to a sales-
                related estimate (AS 2201.62-.63);

               the failure, in an audit of ICFR, to perform sufficient procedures
                to test the design and operating effectiveness of controls over the
                valuation of certain assets acquired and liabilities assumed, and
                controls over purchase consideration related to a business
                combination transaction (AS 2201.39, .42, and .44); and

               the failure to perform sufficient procedures to test the valuation of
                certain assets acquired and purchase consideration recorded
                related to a business combination transaction, including the failure
                to test the accuracy and completeness of issuer-provided data used
                by an issuer-engaged specialist (AS 1210.12; AS 2502.05, .26,
                and .28; AS 2810.03).”

                                           - 279 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 287 of 334




      473. These above deficiencies identified by the PCAOB on Issuer B support

that Issuer B was Cherry Bekaert’s 2016 audit of MiMedx. The PCAOB found issues

with Cherry Bekaert’s audit of Issuer B in the areas of reviewing the work of a

specialist and failing to perform sufficient procedures over the valuation of assets and

liabilities in a business combination. See 2017 PCAOB Report at 5, A-1 and A-8.

      474. In addition, as noted above, the PCAOB found issues with Cherry

Bekaert’s audit of Issuer B over sales, sales-related estimates, and accounts receivable.

In fact, the PCAOB noted that the deficiencies found in one of the five audits it

examined was so significant that the issuer announced an intention to restate and

report material weaknesses in ICFR. See 2017 PCAOB Report at 3 (“The inspection

team identified matters that it considered to be deficiencies in the performance of the

work it reviewed. One of the deficiencies relates to auditing an aspect of an issuer’s

financial statements that the issuer announced an intention to restate and report a

material weakness in ICFR after the primary inspection procedures were conducted

from August 14, 2017 to August 17, 2017.”).

      475. Moreover, the timing of the PCAOB’s 2017 inspection of Cherry

Bekaert, which started in August 2017 and concluded with a final report in July 2018,

lines up with MiMedx’s Restatement announcement made in June 2018. For example,

the PCAOB started their inspection of Cherry Bekaert in August 2017, and then

                                        - 280 -
        Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 288 of 334




Cherry Bekaert received a draft report from the PCAOB in May 2018.273 2017

PCAOB Report at 13-14. Then, MiMedx announced an intention to restate and report

material weaknesses in ICFR in June 2018 and a month later in July 2018 the PCAOB

issued its final report on Cherry Bekaert. Notably, the Restatement announced by

MiMedx in June 2018 was due primarily to improper revenue recognition, which lines

up with the PCAOB’s audit deficiencies found with Issuer B in the areas of sales,

sales-related estimates and accounts receivable. Further, Cherry Bekaert only had 35

public clients at the time of the PCAOB’s inspection in August 2017 making it

unlikely a large number of its clients publicly announced the need to restate historical

financial statements because of improper revenue recognition between August 2017

and July 2018. Notably, Viceroy issued a research report in December 2018 where it

referred to the 2017 PCAOB Report of Cherry Bekaert as “scathing” and made

reference to Cherry Bekaert’s audits of MiMedx, including the question of how

Cherry Bekaert was able to audit MiMedx’s financials when EY recently quit on the

basis that MiMedx’s internal controls “do not exist.”274




273
      The May 2018 draft report to Cherry Bekaert is non-public.
274
   Viceroy Research Group, Ebix – Goodwill Hunting (Dec. 11, 2018),
https://viceroyresearch.files.wordpress.com/2018/12/ebix-12-11-2018.pdf.
                                        - 281 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 289 of 334




      B.     Cherry Bekaert’s Failure to Comply with PCAOB
             Standards Over MiMedx’s ICFR

      476. Cherry Bekaert also failed to adequately comply with PCAOB standards

when auditing MiMedx’s ICFR.           Despite Cherry Bekaert’s Audit Report(s)

assertion(s) that MiMedx’s ICFR were effective, the truth was the Company had

material weaknesses due to its false financial statements that were orchestrated by a

complete absence of internal controls over the revenue recognition area and an

ineffective control environment, including an inadequate tone at the top. Cherry

Bekaert was required to follow PCAOB AS 5 when performing its audits on

MiMedx’s ICFR. Under AS 5, Cherry Bekaert was required to audit MiMedx’s

assessment of its internal controls and also independently reach its own conclusion

about the effectiveness of MiMedx’s internal controls. AS 5.1 and 5.3. AS 5 further

describes specific procedures an auditor must perform over a company’s control

environment due to the control environment’s significance in maintaining effective

internal controls:275

      Because of its importance to effective internal control over financial
      reporting, the auditor must evaluate the control environment at the
      company. As part of evaluating the control environment, the auditor
      should assess –


275
    The critical importance of a company’s control environment and its tone at the top
to establishing effective internal controls is further discussed in Section IX.F above.
                                        - 282 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 290 of 334




           Whether management’s philosophy and operating style promote
            effective internal control over financial reporting;

           Whether sound integrity and ethical values, particularly of top
            management, are developed and understood; and

           Whether the Board or audit committee understands and exercises
            oversight responsibility over financial reporting and internal
            control.

AS 5.25.
      477. Under AS 5, “if one or more material weaknesses exist, a company’s

internal control over financial reporting cannot be considered effective.” AS 5.2.

Indicators of material weaknesses in a company’s ICFR include the following:

           Identification of fraud, whether or not material, on the part of
            senior management;

           Restatement of previously issued financial statements to reflect
            the correction of a material misstatement;

           Identification by the auditor of a material misstatement of
            financial statements in the current period in circumstances that
            indicate that the misstatement would not have been detected by
            the company’s internal control over financial reporting; and

           Ineffective oversight of the company’s external financial reporting
            and internal control over financial reporting by the company’s
            audit committee.

AS 5.69.

      478. MiMedx’s ICFR was ineffective because its control environment was

virtually non-existent as the Company’s leadership was solely focused on maximizing


                                      - 283 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 291 of 334




sales and not on ensuring compliance with GAAP. The Company’s CEO, CFO, COO,

and Corporate Controller/Treasurer have all now been fired “for cause” for conduct

detrimental to the Company.276 Despite being MiMedx’s auditor since 2008, Cherry

Bekaert failed to identify that the Company’s control environment and its tone at the

top were ineffective and allowed MiMedx to materially overstate financial results for

over a five-year period. Had Cherry Bekaert performed a proper evaluation of

MiMedx’s ICFR, it would have uncovered that MiMedx’s control environment was

overly driven by generating sales, resulting in senior management’s lack of significant

appreciation for ICFR and accounting rules governing revenue recognition.

      479. The recent resignation of MiMedx’s independent auditor, EY, on

December 4, 2018, further demonstrates Cherry Bekaert’s failure to follow PCAOB

standards in conducting its audits over MiMedx’s ICFR from FY12 through FY16.

For example, while EY was engaged as MiMedx’s auditor, it advised the Company

that the internal controls necessary for the Company to develop reliable financial

statements did not exist. Further, MiMedx has now admitted it must go back and

reassess the revenue recognition for all of the Company’s sales as part of the

announced Restatement. These shocking admissions by the Company go to the heart

276
   The September 20, 2018 Form 8-K at Exhibit 99.1 stated MiMedx’s Board and
Compensation Committee found that the four separate employees engaged in, among
other things, “conduct detrimental to the business or reputation of the Company.”
                                        - 284 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 292 of 334




of Cherry Bekaert’s audit opinions issued during the Class Period that MiMedx was

maintaining effective internal controls and recognizing revenue appropriately as

nothing short of a joke. They demonstrate that Cherry Bekaert’s audit process

amounted to no audit at all, and that Cherry Bekaert simply approved or recklessly

disregarded the internal control failures and GAAP violations of a client that was too

valuable to lose until MiMedx ultimately fired them. Consequently, Cherry Bekaert

failed to conduct its audits in accordance with PCAOB standards.

      C.     Cherry Bekaert’s False and Misleading Statements

      480. Cherry Bekaert’s clean audit opinions certifying the accuracy of

MiMedx’s financial statements and effectiveness of the Company’s ICFR were false

for fiscal years 2013-2016. However, as herein specified and in accordance with 28

U.S.C. §1658, Cherry Bekaert is liable to Lead Plaintiff and the Class for those

opinions it issued for fiscal years 2013-2016. As discussed above, MiMedx has

admitted that all of these Cherry Bekaert-approved financial statements and effective

internal controls cannot be relied upon and must be restated.

      481. As a result, the Audit Reports issued by Cherry Bekaert and included in

MiMedx’s Forms 10-K for fiscal years 2013-2015 contained the following virtually

identical materially false and misleading statements:

            In our opinion, the financial statements referred to above present
             fairly, in all material respects, the consolidated financial
                                        - 285 -
Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 293 of 334




      position of MiMedx Group, Inc. and subsidiaries as of
      December 31 [of the audited fiscal year and the previous fiscal
      year], and the consolidated results of their operations and their
      cash flows for each of the years in the three-year period ended
      December 31 [of the audited fiscal year], in conformity with
      accounting principles generally accepted in the United States of
      America. Also in our opinion, the related consolidated financial
      statement schedule for each of the three years in the period ended
      December 31 [of the audited fiscal year], when considered in
      relation to the basic consolidated financial statements taken as a
      whole, presents fairly, in all material respects, the information
      set forth therein.

     We also have audited, in accordance with the standards of the
      Public Company Accounting Oversight Board (United States of
      America), MiMedx Group, Inc.’s internal control over financial
      reporting as of December 31 [of the audited fiscal year], based on
      criteria established in Internal Control—Integrated Framework
      (1992) issued by the Committee of Sponsoring Organizations of
      the Treadway Commission (COSO), and our report [date of the
      report] expressed an unqualified opinion.

     In our opinion, MiMedx Group, Inc. maintained, in all material
      respects, effective internal control over financial reporting as of
      December 31 [of the audited fiscal year], based on criteria
      established in Internal Control—Integrated Framework (1992)
      issued by the Committee of Sponsoring Organizations of the
      Treadway Commission (COSO).

     We have also audited, in accordance with the standards of the
      Public Company Accounting Oversight Board (United States of
      America), the consolidated balance sheets of MiMedx Group, Inc.
      and subsidiaries as of December 31 [of the audited fiscal year and
      the previous fiscal year], and the related consolidated statements
      of operations, stockholders’ equity, and cash flows for the
      [audited fiscal year and the two previous fiscal years], and our
      report [date of the report] expressed an unqualified opinion.


                                - 286 -
    Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 294 of 334




          We conducted our audits in accordance with the standards of
           the Public Company Accounting Oversight Board (United
           States).
     482. Cherry Bekaert also made the following false statement included in the

Company’s 2013 Form 10-K as Exhibit 23.1 issued on March 4, 2014:

          We hereby consent to the incorporation by reference in the
           Registration Statements (Form S-8 Nos. 333-153255, 333-183991,
           and 333-189784, and Form S-3 No. 333-189785) of our reports
           dated March 4, 2014, included in this Annual Report on Form 10-
           K of MiMedx Group, Inc. and Subsidiaries (the Company)
           relating to the consolidated balance sheets of the Company as of
           December 31, 2013 and 2012, and the related consolidated
           statements of operations, stockholders’ equity, and cash flows and
           the related consolidated financial statement schedule for each of
           the three years in the period ended December 31, 2013, and the
           effectiveness of internal control over financial reporting for the
           Company as of December 31, 2013.

     483. Cherry Bekaert also made the following false statements included in the

Company’s 2016 Form 10-K issued on March 1, 2017:

          In our opinion, the consolidated financial statements referred to
           above present fairly, in all material respects, the consolidated
           financial position of MiMedx Group, Inc. and subsidiaries as of
           December 31, 2016 and 2015, and the consolidated results of its
           operations and its cash flows for each of the three years in the
           period ended December 31, 2016, in conformity with accounting
           principles generally accepted in the United States of America.
           Also, in our opinion, the related consolidated financial statement
           schedule for each of the three years in the period ended December
           31, 2016, when considered in relation to the basic consolidated
           financial statements taken as a whole, presents fairly, in all
           material respects, the information set forth therein.

                                     - 287 -
Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 295 of 334




     We also have audited, in accordance with the standards of the
      Public Company Accounting Oversight Board (United States),
      MiMedx Group, Inc.’s internal control over financial reporting as
      of December 31, 2016, based on criteria established in Internal
      Control-Integrated Framework (2013) issued by the Committee of
      Sponsoring Organizations of the Treadway Commission (COSO),
      and our report dated March 1, 2017 expressed an adverse opinion.

     A material weakness is a control deficiency, or combination of
      deficiencies, in internal control over financial reporting, such that
      there is a reasonable possibility that a material misstatement of the
      Company’s annual or interim financial statements will not be
      prevented or detected on a timely basis. The following material
      weakness has been identified and included in management’s
      assessment. Management has identified a material weakness in
      the design of the Company’s controls over the tax accounting
      related to an overstatement of an excess tax benefit which if
      undetected would have resulted in an understatement of income
      taxes payable. Specifically, management did not have adequate
      supervision and review of certain technical tax accounting
      performed by a third party tax specialist in 2016. This material
      weakness was considered in determining the nature, timing, and
      extent of audit tests applied in our audit of the 2016 financial
      statements, and this report does not affect our report dated
      March 1, 2017, on those financial statements. In our opinion,
      because of the effect of the material weakness described above on
      the achievement of the objectives of the control criteria, MiMedx
      Group, Inc. has not maintained effective internal control over
      financial reporting as of December 31, 2016, based on criteria
      established in Internal Control-Integrated Framework issued by
      the Committee of Sponsoring Organizations of the Treadway
      Commission (COSO).

     We have also audited, in accordance with the standards of the
      Public Company Accounting Oversight Board (United States),
      the consolidated balance sheets and the related consolidated
      statements of operations, stockholders’ equity, and cash flows of

                                 - 288 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 296 of 334




             MiMedx Group, Inc., and our report dated March 1, 2017,
             expressed an unqualified opinion.

            We conducted our audit in accordance with the standards of the
             Public Company Accounting Oversight Board (United States).
      484. These statements were materially false and misleading and omitted

material facts for the reasons discussed above, including:

             (a)    MiMedx’s financial statements did not “present fairly, in all

material respects, the consolidated financial position of MiMedx . . . and the

consolidated results of their operations and their cash flows” and were not prepared in

conformity with GAAP due to material misstatements of at least the following

financial accounts: sales, cost of sales, gross margin, operating income, income before

taxes, income taxes, net income, EPS, adjusted EBITDA, accounts receivable and

related reserves, returns allowances, inventories, and other financial items in particular

periods;

             (b)    MiMedx did not maintain effective ICFR in all material respects

for fiscal years 2013-2016, and MiMedx’s material weaknesses in ICFR for FY16

were not limited to the design of the Company’s controls over the tax accounting

related to an overstatement of an excess tax benefit; and




                                         - 289 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 297 of 334




             (c)   Cherry Bekaert did not conduct its 2013, 2014, 2015, and 2016

audits of MiMedx’s financial statements and ICFR in accordance with the standards of

the PCAOB and falsely expressed unqualified audit opinions.

      D.     Cherry Bekaert Acted with Scienter
      485. As described above, Cherry Bekaert acted knowingly, or at the very least

recklessly, in providing unqualified audit opinions that: (a) the financial statements

contained in MiMedx’s annual reports on Forms 10-K for fiscal years 2013 through

2016 presented fairly, in all material respects, the financial position and results of

MiMedx’s operations; and (b) MiMedx maintained, in all material respects, effective

internal controls for fiscal years 2013 through 2016. Cherry Bekaert also acted with

knowledge of, or reckless disregard as to, MiMedx’s true financial condition when it

chose to violate PCAOB standards and not expand the scope of its audits during the

Class Period. Cherry Bekaert knew, or recklessly disregarded, the fact, that investors

would rely on its audit opinions and the effectiveness of the Company’s internal

controls when deciding whether or not to invest in the Company, but provided its false

unqualified audit opinions anyway.

      486. Events taking place after MiMedx removed Cherry Bekaert as its auditor

confirm that innumerable red flags should have put Cherry Bekaert on notice of

Defendants false and misleading financial statements. First, the sheer magnitude of

                                       - 290 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 298 of 334




the Company’s intended restatement – covering five years of financial statements and

at least 13 impacted accounts – suggests that any qualified auditor adhering to

PCAOB standards would have detected Defendants’ fraud or at a minimum expanded

its audits. Cherry Bekaert’s successor, EY, was only engaged as MiMedx’s auditor

for a relatively brief time (August 2017 to December 2018) before it advised the

Company that the internal controls necessary for the Company to develop reliable

financial statements do not exist at MiMedx. EY also advised the Company during its

brief engagement that it needed “to significantly expand the scope of its audit.” If EY

could come to these damning conclusions during an engagement of approximately a

year and a half, it strains credulity to imagine Cherry Bekaert did not know or

reasonably suspect the same during the five years of audits it performed during the

Class Period.

      487. Second, MiMedx had two primary commercial products: EpiFix, the

primary product in MiMedx’s “Wound Care” segment, and AmnioFix, the primary

product in MiMedx’s “SSO” segment. Throughout the Class Period, Wound Care

represented 55-75% of MiMedx’s total revenue, while SSO represented 20-25% of

total revenue. Because these were MiMedx’s only significant products, Cherry

Bekaert’s audit responsibilities would necessarily entail a detailed examination of how

revenues (both past and future) from these products were generated and the ICFR that

                                        - 291 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 299 of 334




MiMedx had in place to track those revenues. Similarly, MiMedx had only a few

major customers during the Class Period. Revenues from AvKARE represented 40%,

56%, 34%, and 24%, in 2012, 2013, 2014, and 2015 respectively. Similarly,

AvKARE represented 29%, 33%, 55%, and 53% of MiMedx’s total accounts

receivable in 2012, 2013, 2014, and 2015, respectively. CPM and SLR were each

MiMedx’s largest commercial distributor at different points during the Class Period.

These customers were so significant to MiMedx’s revenues that they should have been

given particular scrutiny, including confirmation of their accounts receivable and sales

during Cherry Bekaert’s audits. Cherry Bekaert was either reckless in not collecting

evidence of sales and receivables from these entities, or did so, and would undeniably

have been put on notice of Defendants’ misdoings.

      488. For example, had Cherry Bekaert performed a simple DSO calculation

based on that information, it would have discovered that AvKARE’s DSO numbers

for the Non-Reliance time periods were between two and three times as high as

provided in the parties’ contract. Either MiMedx did not perform these basic

analyses, in which case it was reckless as to the validity of its stated audit opinions

and obligations under the PCAOB, or it did perform the analyses, and knew that

something was amiss with MiMedx’s statements concerning its relationship with, and

revenue from, AvKARE.

                                        - 292 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 300 of 334




      489. Similarly, had Cherry Bekaert performed any analyses of CPM and SLR,

it would have discovered their extensive reliance on PODs such as Fuse. At the very

least, it should have conducted an investigation into CPM during the course of its

2015 audit, as in October 2015, MiMedx suddenly and suspiciously announced that it

would no longer be selling to CPM, one of its two largest customers. As PODs were a

well-known cause for scrutiny in light of regulator concerns over illegal kickbacks to

physicians, Cherry Bekaert was required to pay particular attention to POD

transactions and understand the risks to MiMedx’s industry and business in planning

its audits. This was particularly true as Defendants insisted that MiMedx did not sell

to or through PODs, including in the very financial statements Cherry Bekaert was

purportedly auditing. At a minimum, Cherry Bekaert was severely reckless in not

knowing that these statements were false.

      490. Third, MiMedx’s dramatic growth from the very start of the Class Period

would have raised red flags for any competent auditor. MiMedx’s annual revenues

increased exponentially over the Class Period, including over 300% from 2012 to

2014 alone. Revenue recognition is specifically identified under PCAOB standards as

an area where the risk of material misstatement due to fraudulent financial reporting

should be presumed by auditors, and subject to expanded audit procedures.



                                       - 293 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 301 of 334




      491. Fourth, PCAOB standards required Cherry Bekaert to obtain competent

evidential matter through inspection, observation, inquiries, and confirmations to

afford a reasonable basis for its audit opinion of MiMedx. Had Cherry Bekaert done

so, by requesting sales order and accounts receivable confirmations and verifying

consignment arrangements with the VAs, conducting standard revenue analyses,

inquiring about MiMedx’s fortuitous ability to meet or just beat its revenue targets

nearly every quarter, or being physically present at one or more of MiMedx’s

distribution locations, it would undeniably have known about MiMedx’s improper

revenue recognition and channel stuffing. If it did not perform these standard auditing

steps, it was at a minimum severely reckless in issuing its unqualified audit opinions

of MiMedx.

      492. Fifth, compliance with PCAOB standards required Cherry Bekaert to

view MiMedx’s related party transactions with heightened scrutiny, as they are

particularly susceptible to fraud. MiMedx’s primary distributors during the Class

Period, AvKARE, CPM, and SLR were all related parties, and as such the Company’s

sales to those entities should have been highly scrutinized. As these entities were

critically important to MiMedx’s revenue, Cherry Bekaert was either reckless in not

investigating whether the entities were “related parties,” and simply taking Company



                                        - 294 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 302 of 334




management’s representations at face value, or it knew that they were related parties

and that MiMedx’s public statements to the contrary were false.

      493. Sixth, Cherry Bekaert was aware since at least 2014 of allegations that

MiMedx was engaged in unlawful sales practices, including illegal kickbacks to

medical providers, because MiMedx was sued in a qui tam complaint by an executive

of MiMedx competitor Organogenesis and received a civil subpoena from the HHS-

OIG in connection “with a civil investigation into matters primarily related to the

Company’s sales and marketing activities.”

      494. Seventh, when Kruchoski and Tornquist filed their whistleblower action

against MiMedx on December 15, 2016 alleging that MiMedx had fraudulently

recognized revenue and engaged in channel stuffing, MiMedx announced the Audit

Committee’s “preliminary investigation” into the allegations had found no credible

evidence in less than two weeks. Cherry Bekaert, as the Company’s long-standing

auditor, should have known that a reasonable investigation into possible financial

fraud could not have been concluded, even preliminarily, in such a short amount of

time. Indeed, under new leadership, the Company announced that its investigation

into the very same channel-stuffing and accounting fraud allegations would require it

to examine every sale completed during the five-year Non-Reliance period. That

investigation has gone on for more than a year to date with no end in sight,

                                       - 295 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 303 of 334




demonstrating that Cherry Bekaert knew of, or was reckless to the potential for, fraud

at MiMedx when it issued its clean audit opinion in MiMedx’s 2016 Form 10-K just a

few months later.

      495. Finally, Cherry Bekaert’s scienter is also suggested by its history of

inadequate audits of public registrants during the Class Period. Deficiencies noted by

the PCAOB included failure to perform sufficient procedures to identify and test the

design and operating effectiveness of controls over revenue recognition. At a

minimum, Cherry Bekaert had received the 2015 PCAOB Report by September 29,

2016, and was on notice that it needed to improve its audit procedures over revenue

recognition and revenue allowances, including any future audits of MiMedx, to ensure

being in compliance with PCAOB standards. Further, the 2017 PCAOB Report

confirmed the existence of severe audit deficiencies during the time of Cherry

Bekaert’s MiMedx audits, including a failure to perform sufficient procedures over

sales, sales-related estimates, accounts receivable, and the evaluation of the severity of

a control deficiency for a sales-related estimate.

XI.   LOSS CAUSATION

      496. As detailed throughout and herein, Defendants’ fraudulent scheme and

false and misleading statements, individually and collectively, inflated MiMedx’s

stock price throughout the Class Period by failing to disclose that, among other things,

                                         - 296 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 304 of 334




the Company’s sales and revenue growth were substantially the result of fraudulent

and improper accounting, sales, and distribution practices, including a massive

channel stuffing scheme, that caused the Company’s financial results for fiscal years

2012 to 2016 and the first three quarters of 2017 to be materially misstated. These

false and misleading statements had the intended effect and caused, or were a

substantial contributing cause of, MiMedx’s common stock trading at artificially

inflated levels during the Class Period, reaching as high as $18.25 per share on

January 29, 2018.

      497. As stated above in Sections V-VI, the relevant truth about the Company,

its improper sales and distribution practices, and fraudulent revenue scheme began to

be revealed through a series of partial disclosures, causing the price of MiMedx

common stock to decline dramatically.        These partial disclosures resulted in

statistically significant price declines in MiMedx’s common stock as more fully

summarized in the chart below:




                                       - 297 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 305 of 334




       Partial Disclosures277           Date of Stock    MDXG      NASDAQ    NASDAQ
                                         Reaction         %          %        Biotech
                                                                            Industry%
 On December 31, 2014, MiMedx             January 2,     -15.52%   -0.18%     0.83%
 issued a press release announcing a        2015
 civil subpoena from the HHS-OIG
 in connection with its investigation
 into the Company’s sales and
 marketing activities.
 On October 13, 2015, MiMedx            Oct. 13, 2015    -14.23%   -0.87%    -3.22%
 hosted an analyst day wherein the      Oct. 14, 2015     -5.81%   -0.29%     0.89%
 Company discussed parting ways
 with its largest US distributor.
 On April 10, 2016, MiMedx issued       April 11, 2016   -8.79%    -0.36%    -1.65%
 a press release announcing that
 1Q16 revenue fell short of
 forecasted guidance by $2 million.
 On December 15, 2016, Tornquist        December 16,     -6.43%    -0.36%      0%
 and Kruchoski filed a lawsuit             2016
 against MiMedx and Petit for their
 termination in response to
 declaring concerns about a channel
 stuffing scheme to inflate revenue.
 On May 23, 2017, Munda issued a        May 23, 2017     -4.95%     0.09%    -0.16%
 report concerning the Company’s
 relationship with AvKARE.
 On September 7, 2017, The Capital      Sept. 7, 2017    -5.60%     0.08%     0.27%
 Forum issued an article reporting      Sept. 8, 2017    -8.19%    -0.59%    -0.37%
 on an investigation into MiMedx’s
 channel stuffing by the VA-OIG.



277
   Each of these events has been determined to be statistically significant based on the
use of an event study. An event study is a commonly used methodology which
measures how much a stock price rises or falls in response to new, company-specific
information. An event study employs a statistical regression analysis that determines
how much of a stock price change is explained by market and sector (industry)
factors, rather than company-specific information. If a stock’s return is statistically
significant (as all the returns are in the chart), it indicates that the stock price
movement cannot be attributed to market factors, sector factors, or to random
volatility, but rather, was caused by new, company-specific information.
                                              - 298 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 306 of 334




     Partial Disclosures277           Date of Stock   MDXG      NASDAQ    NASDAQ
                                       Reaction        %          %        Biotech
                                                                         Industry%
On September 20, 2017, Aurelius       September 20,   -6.23%    -0.08%     0.84%
issued a report questioning               2017
MiMedx’s improper channel
stuffing in violation of GAAP and
the Company’s reliance on
distributors. Viceroy also issued a
35-page report discussing improper
kickback and bribery schemes.
On September, 27, 2017, Aurelius      September 27,   -3.25%     1.15%     0.65%
issued a report claiming MiMedx’s         2017
internal investigation was not
independent.
On October 23, 2017, Munda            Oct. 23, 2017   -11.37%   -0.64%    -1.17%
issued a report concerning            Oct. 24, 2017    -8.28%    0.18%    -0.82%
MiMedx excluding its analysts
from asking questions on calls and
noting unanswered questions about
its dealings with the VA. The next
day, on October 24, 2017, Citron
posted a video on YouTube
concerning use of third parties to
inflate financials.
On November 20, 2017, MiMedx          November 20,    -6.43%     0.12%    -0.95%
issued a press release on its            2017
website responding to recent short
seller reports raising investor
concerns about the impact on the
Company.
On February 15, 2018, Aurelius        February 16,    -6.22%    -0.23%    -0.37%
issued an “Open Letter to the            2018
MiMedx Auditors” regarding
improper accounting practices
amounting to a “serious and
pervasive fraud.”
On February 20, 2018, MiMedx          February 20,    -39.53%   -0.07%    -1.05%
announced an internal investigation      2018
into certain sales and distribution
practices and the postponement of
its 2017 Form 10-K.


                                           - 299 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 307 of 334




      Partial Disclosures277           Date of Stock   MDXG      NASDAQ    NASDAQ
                                        Reaction        %          %        Biotech
                                                                          Industry%
On February 23, 2018, The Wall         February 23,    -11.82%    1.77%     2.11%
Street Journal reported improper          2018
payments to more than 20 doctors
for the use of MiMedx products.
The Company also hosted a
conference call wherein the
Company downplayed the delay in
the filing of its 2017 Form 10-K
but expressed uncertainty in the
timeframe for the investigation.
On February 26, 2018, a                February 26,    -6.13%     1.15%     0.73%
Bloomberg article disclosed the           2018
DOJ investigation into MiMedx for
overcharging the government for
its products.
On May 8, 2018, the DOJ released       May 9, 2018     -7.49%     1.01%     1.42%
a statement that a federal grand
jury returned an Indictment against
two doctors and a nurse for
conspiracy to commit health care
fraud involving benefits received
from MiMedx employees.
On June 7, 2018, MiMedx                June 7, 2018    -23.39%   -0.69%    -0.81%
disclosed that nearly six years of
financials were materially incorrect
following its internal investigation
requiring the Restatement. The
Company also announced that
Senken and Cranston had departed
the Company.
On July 2, 2018, MiMedx                July 2, 2018    -38.50%    0.77%     0.90%
disclosed that Petit and Taylor
resigned from their positions.
On, July 26, 2018, MiMedx              July 27, 2018   -13.54%   -1.46%    -2.08%
disclosed that it notified NASDAQ
that it would be unable to bring its
filings up to date by August 28,
2018 and in response received a
potential delisting notice.


                                            - 300 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 308 of 334




      Partial Disclosures277           Date of Stock   MDXG      NASDAQ    NASDAQ
                                        Reaction        %          %        Biotech
                                                                          Industry%
On October 5, 2018, The Wall            October 5,     -12.4%    -1.15%     -0.96%
Street Journal issued an article          2018
reporting on MiMedx keeping
cheaper products out of its VA
hospitals and disclosing that
MiMedx was under investigation
by the DOD Criminal Investigative
Service in connection with its
financial agreements with a
surgeon at the Augusta VA.
On November 7, 2018, MiMedx            Nov. 7, 2018    -41.16%    2.64%     2.44%
announced it received a delisting      Nov. 8, 2018     -19.4%   -0.48%    -0.98%
notice from NASDAQ effective
November 8, 2018, and provided
an update on its internal
investigation, stating it would now
review all of the Company’s sales
dating back to 2012.
On December 5, 2018, MiMedx            December 6,     -59.32%    0.44%     0.39%
announced           a       massive       2018
reorganization,           Cashman’s
termination, revenue softening, and
additional information on the
internal    investigation     which
revealed     improper       business
practices. EY also resigned
effective immediately stating a
lack of internal controls.

      498. The timing and magnitude of the above declines in the price of MiMedx

common stock in response to the partial disclosures detailed above (and more fully

detailed in Sections V-VI) negates any inference that the losses suffered by Lead

Plaintiff were caused by changed market conditions, macroeconomic or industry

factors, or Company-specific facts unrelated to Defendants’ fraudulent conduct. This

                                            - 301 -
      Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 309 of 334




is further evidenced by the chart above, which demonstrates clear divergence of the

Company’s common stock price from the NASDAQ Composite Index and the

NASDAQ Biotechnology Industry Index278 stock price as the revelation of the truth

became known to the market.

      499. As further detailed above in Sections V-VI, these stock drops would have

been even more significant had the full truth regarding MiMedx’s improper sales and

distribution practices and fraudulent revenue scheme been known. However, in the

face of market concerns regarding these practices, Defendants continued to make false

and misleading statements downplaying, denying, and concealing the fraud in order to

maintain an appearance of the Company’s legitimacy and to artificially prop up its

stock price. These false and misleading statements and omissions, among others, had

the intended effect of preventing the market from learning the full truth and keeping

MiMedx’s stock price artificially inflated throughout the Class Period.

      500. In sum, as detailed above, the rapid declines served to remove artificial

inflation from the price of MiMedx common stock, and were direct and foreseeable

consequences of the revelation of the falsity of Defendants’ Class Period

misrepresentations and omissions to the market and a materialization of the risks

278
  These indices were cited as benchmarks for MiMedx’s stock performance in
MiMedx’s 2016 Form 10-K, filed with the SEC on March 1, 2017 (the Company’s
most recent annual filing).
                                       - 302 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 310 of 334




concealed by Defendants’ fraud. Thus, the revelations of truth, as well as the resulting

clear market reactions, support a reasonable inference that the market understood that

Defendants’ prior statements were false and misleading and omitted material

information. In short, as the truth was revealed, the price of MiMedx common stock

quickly plummeted as the artificial inflation was removed and Lead Plaintiff and the

Class were damaged, suffering true economic loss.

      501. Accordingly, the economic losses, i.e., damages, suffered by Lead

Plaintiff and members of the Class were a direct and proximate result of Defendants’

fraudulent scheme and misrepresentations and omissions that artificially inflated the

price of MiMedx common stock and the subsequent significant declines in the value

of MiMedx common stock as the truth concerning Defendants’ prior

misrepresentations and fraudulent conduct entered the marketplace.

XII. PRESUMPTION OF RELIANCE

      502. A class-wide presumption of reliance is appropriate with respect to the

claims in this action under the United States Supreme Court’s holding in Affiliated Ute

Citizens v. United States, 406 U.S. 128 (1972), because such claims are grounded on

Defendants’ material omissions. Because this action involves Defendants’ failure to

disclose material adverse information regarding the Company’s business operations

and financial prospects, as well as a massive fraudulent scheme – information that

                                        - 303 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 311 of 334




Defendants were obligated to disclose – positive proof of reliance is not a prerequisite

to recovery. All that is necessary is that the facts withheld be material in the sense

that a reasonable investor might have considered them important in making

investment decisions. Given the importance of Defendants’ material Class Period

omissions set forth above, that requirement is satisfied here.

      503. A class-wide presumption of reliance is also appropriate with respect to

the claims in this action under the fraud-on-the-market doctrine. As a result of

Defendants’ materially false and misleading statements, the Company’s publicly

traded common stock traded at artificially inflated prices during the Class Period on a

market that was open, well-developed, and efficient at all times. Lead Plaintiff and

other members of the Class purchased or otherwise acquired the Company’s publicly

traded common stock relying upon the integrity of the market price of such common

stock and the market information relating to MiMedx, and have been damaged

thereby.

      504. At all relevant times, the market for the Company’s common stock was

an efficient market for the following reasons, among others:

             (a)    as a regulated issuer, MiMedx regularly made public filings with

the SEC and related press releases, and was eligible to file Forms S-3 with the SEC

during the Class Period;

                                        - 304 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 312 of 334




             (b)    MiMedx regularly communicated with public investors via

established market communication mechanisms, including through regular

disseminations of press releases on the national circuits of major newswire services

and through other wide-ranging public disclosures, such as communications with the

financial press, and other similar reporting services;

             (c)    MiMedx was followed by several securities analysts employed by

major brokerage firms, such as Canaccord Genuity, Brean Capital, LLC, UBS

Securities LLC, and PiperJaffray, among others, who wrote research reports

concerning MiMedx that were distributed to the brokerage firms’ sales forces, entered

the public marketplace, and were publicly available; and

             (d)    the Company’s common stock met the requirements for listing, and

were listed and actively traded, on the NASDAQ during the Class Period, a highly

efficient and automated market.

      505. As a result of the foregoing, the market for the Company’s common stock

promptly digested current information regarding MiMedx from all publicly available

sources and reflected such information in the price of the Company’s common stock.

      506. Under these circumstances, all purchasers or acquirers of the Company’s

common stock during the Class Period suffered similar injury through their purchases

or acquisitions of the Company’s common stock at artificially inflated prices.

                                        - 305 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 313 of 334




      507. At the times they purchased or otherwise acquired the Company’s

common stock, Lead Plaintiff and other members of the Class were without

knowledge of the facts concerning the wrongful conduct alleged herein and could not

reasonably have discovered those facts.

      508. As a result of the above circumstances, the presumption of reliance

applies.

      509. In sum, Lead Plaintiff will rely, in part, upon the presumption of reliance

established by the fraud-on-the-market doctrine in that:

             (a)   Defendants made public misrepresentations during the Class

Period;

             (b)   the misrepresentations were material;

             (c)   the Company’s common stock traded in an efficient market;

             (d)   the misrepresentations alleged would tend to induce a reasonable

investor to misjudge the value of the Company’s common stock; and

             (e)   Lead Plaintiff and other members of the Class purchased or

otherwise acquired the Company’s common stock between the time Defendants

misrepresented material facts and the time the true facts were disclosed, without

knowledge that the facts were misrepresented.



                                       - 306 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 314 of 334




XIII. NO SAFE HARBOR

      510. The federal statutory safe harbor providing for forward-looking

statements under certain circumstances does not apply to any of the allegedly false

and misleading statements pleaded in this Complaint. Many of the specific statements

pleaded herein were not identified as “forward-looking statements” when made. To

the extent there were any forward-looking statements, there were no meaningful

cautionary statements accompanying them. To be meaningful, cautionary statements

must identify important factors that could cause actual results to differ materially from

those in the purportedly forward-looking statements. Such cautions were loudly

absent from MiMedx’s Class Period filings.

      511. The Company’s supposed risk warnings, both individually and

collectively, failed to warn the market of the true risks detailed herein. These

warnings were not meaningfully different from year-to-year, but, instead, were merely

boilerplate language that failed to develop with time as the very risks they sought to

warn of began to materialize. Therefore, these “cautions” were untethered to the

known problems at hand, rendering them meaningless.              Given the scope and

magnitude of Defendants’ fraud, as detailed herein, the risk warnings were themselves

false and misleading and did not shield Defendants from liability. The risk warnings

were false and misleading because they did not disclose that Defendants were actually

                                        - 307 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 315 of 334




embroiled in the very circumstances about which they purportedly warned, and

Defendants had actual knowledge of material adverse facts undermining such

disclosures.

      512. Moreover, to the extent that any statements pleaded herein are forward-

looking, Defendants are liable for them because, at the time each of them was made,

the particular speaker knew it was false or misleading, for the reasons detailed herein,

and/or the forward-looking statement was authorized and/or approved by an executive

officer of MiMedx who knew it was false or misleading when made.

XIV. LEAD PLAINTIFF’S CLASS ACTION ALLEGATIONS

      513. Lead Plaintiff brings this action as a class action pursuant to Rule 23(a)

and (b)(3) of the Federal Rules of Civil Procedure on behalf of a Class consisting of

all persons or entities that purchased or otherwise acquired the publicly traded

common stock of MiMedx between March 7, 2013 and June 29, 2018, inclusive, and

who were damaged thereby. Excluded from the Class are Defendants, the officers and

directors of the Company at all relevant times, members of their immediate families

and their legal representatives, heirs, successors, or assigns, and any entity in which

Defendants have or had a controlling interest.

      514. Because MiMedx has millions of shares of stock outstanding and because

the Company’s shares were actively traded on the NASDAQ during the Class Period,

                                        - 308 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 316 of 334




members of the Class are so numerous that joinder of all members is impracticable.

According to the Company, 111,034,873 shares of MiMedx common stock were

outstanding as of October 13, 2017. While the exact number of Class members can

only be determined by appropriate discovery, Lead Plaintiff believes that Class

members number at least in the hundreds, if not the thousands, and that they are

geographically dispersed.

       515. Lead Plaintiff’s claims are typical of the claims of the members of the

Class because Lead Plaintiff and all of the Class members sustained damages arising

out of Defendants’ wrongful conduct complained of herein.

       516. Lead Plaintiff will fairly and adequately protect the interests of the Class

members and has retained counsel experienced and competent in class actions and

securities litigation. Lead Plaintiff has no interests that are contrary to, or in conflict

with, the members of the Class that Lead Plaintiff seeks to represent.

       517. A class action is superior to all other available methods for the fair and

efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual members of the

Class may be relatively small, the expense and burden of individual litigation make it

impossible for the members of the Class to individually redress the wrongs done to

them. There will be no difficulty in the management of this action as a class action.

                                         - 309 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 317 of 334




      518. Questions of law and fact common to the members of the Class

predominate over any questions that may affect only individual members in that

Defendants have acted on grounds generally applicable to the entire Class. Among

the questions of law and fact common to the Class are:

             (a)   whether Defendants violated the federal securities laws as alleged

herein;

             (b)   whether Defendants’ publicly disseminated press releases and

statements during the Class Period omitted and/or misrepresented material facts;

             (c)   whether Defendants failed to convey material facts or to correct

material facts previously disseminated;

             (d)   whether Defendants participated in and pursued the fraudulent

scheme or course of business complained of herein;

             (e)   whether and to what extent MiMedx’s financial statements during

the Class Period failed to comply with GAAP;

             (f)   whether Cherry Bekaert’s audits of MiMedx’s financial statements

during the Class Period were conducted in accordance with PCAOB standards;

             (g)   whether Defendants acted willfully, with knowledge or

recklessness, in omitting and/or misrepresenting material facts;



                                       - 310 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 318 of 334




             (h)    whether Cherry Bekaert abandoned its duty of independence as

MiMedx’s auditor;

             (i)    whether the market prices of the Company’s common stock during

the Class Period were artificially inflated due to the material nondisclosures and/or

misrepresentations complained of herein; and

             (j)    whether the members of the Class have sustained damages as a

result of the decline in value of the Company’s common stock when the truth was

revealed and the artificial inflation came out of the stock price, and, if so, what is the

appropriate measure of damages.

                                       COUNT I

             FOR VIOLATIONS OF SECTION 10(b) OF THE
           EXCHANGE ACT AND RULE 10b-5 PROMULGATED
          THEREUNDER AGAINST THE MIMEDX DEFENDANTS

      519. Lead Plaintiff repeats and re-alleges the allegations set forth above in

Sections I-IX and XI-XIV as though fully set forth herein. This claim is asserted

against the MiMedx Defendants.

      520. During the Class Period, the MiMedx Defendants, and each of them,

carried out a plan, scheme, and course of conduct that was intended to and, throughout

the Class Period, did: (a) deceive the investing public, Lead Plaintiff, and other Class

members, as alleged herein; (b) artificially inflate and maintain the market price of the

                                         - 311 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 319 of 334




Company’s publicly traded common stock; and (c) cause Lead Plaintiff and other

members of the Class to purchase or otherwise acquire the Company’s publicly traded

common stock at artificially inflated prices. In furtherance of this unlawful scheme,

plan, and course of conduct, the MiMedx Defendants, and each of them, took the

actions set forth herein.

      521. The MiMedx Defendants: (a) employed devices, schemes, and artifices

to defraud; (b) made untrue statements of material fact and/or omitted to state material

facts necessary to make the statements not misleading; and (c) engaged in acts,

practices, and a course of business that operated as a fraud and deceit upon the

purchasers or acquirers of the Company’s common stock in an effort to artificially

inflate, and maintain the artificial inflation of, the market price of the Company’s

common stock in violation of Section 10(b) of the Exchange Act and Rule 10b-5. The

MiMedx Defendants are sued as primary participants in the wrongful and illegal

conduct charged herein. The Individual Defendants are also sued as controlling

persons of MiMedx, as alleged below.

      522. In addition to the duties of full disclosure imposed on the MiMedx

Defendants as a result of their making affirmative statements and reports, or

participating in the making of affirmative statements and reports to the investing

public, they each had a duty to promptly disseminate truthful information that would

                                        - 312 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 320 of 334




be material to investors in compliance with the integrated disclosure provisions of the

SEC as embodied in SEC Regulation S-X (17 C.F.R. §210.01, et seq.) and S-K (17

C.F.R. §229.10, et seq.) and other SEC regulations, including accurate and truthful

information with respect to the Company’s operations, sales, financial condition, and

operational performance, so that the market prices of the Company’s publicly traded

common stock would be based on truthful, complete, and accurate information.

      523. The MiMedx Defendants, individually and in concert, directly and

indirectly, by the use, means, or instrumentalities of interstate commerce and/or of the

mails, engaged and participated in a continuous course of conduct to conceal adverse

material information about the Company’s financial and operational results and

prospects as specified herein.

      524. The MiMedx Defendants each employed devices, schemes, and artifices

to defraud, while in possession of material adverse non-public information and

engaged in acts, practices, and a course of conduct as alleged herein in an effort to

assure investors of the Company’s financial and operational strength, which included

the making of, or the participation in the making of, untrue statements of material

facts about the Company’s financial and operational results and prospects and

omitting to state material facts necessary to make the statements made about the

Company’s financial and operational results and prospects not misleading in light of

                                        - 313 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 321 of 334




the circumstances under which they were made, as set forth more particularly herein,

and engaged in transactions, practices, and a course of business which operated as a

fraud and deceit upon the purchasers or acquirers of the Company’s common stock

during the Class Period.

       525. The Individual Defendants’ primary liability and controlling person

liability arise from the following facts, among others: (a) the Individual Defendants

were high-level executives at the Company during the Class Period; (b) the Individual

Defendants, by virtue of their responsibilities and activities as senior executive

officers were privy to, and participated in, the creation, development, and reporting of

the Company’s financial condition; (c) the Individual Defendants enjoyed significant

personal contact and familiarity with, were advised of, and had access to other

members of the Company’s management team, internal reports, and other data and

information about the Company’s financial and operational results and prospects at all

relevant times; and (d) the Individual Defendants were aware of the Company’s

dissemination of information to the investing public that they knew or recklessly

disregarded was materially false and misleading and omitted material facts.

       526. Each of the MiMedx Defendants had actual knowledge of the material

misrepresentations and omissions of material fact set forth herein, or acted with

reckless disregard for the truth, in that each failed to ascertain and disclose such facts,

                                         - 314 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 322 of 334




even though such facts were available to each of them. The MiMedx Defendants’

material misrepresentations and omissions of material fact were done knowingly or

with recklessness and for the purpose and effect of concealing information regarding

the Company’s true financial and operational results and prospects from the investing

public and supporting the artificially inflated price of its common stock. If the

MiMedx Defendants did not have actual knowledge of the material misrepresentations

and omissions of material fact alleged, they were reckless in failing to obtain such

knowledge by deliberately refraining from taking those steps necessary to discover

whether their statements were materially false or misleading or omitted material facts.

      527. As a result of the MiMedx Defendants’ dissemination of materially false

and misleading information and failure to disclose material facts, as set forth above,

the market price of the Company’s common stock was artificially inflated during the

Class Period. In ignorance of the fact that market price of the Company’s publicly

traded common stock was artificially inflated, and relying directly or indirectly on the

materially false and misleading statements made by the MiMedx Defendants, or upon

the integrity of the market in which the stock traded, and/or on the absence of material

adverse information that was known to, or disregarded with recklessness by, the

MiMedx Defendants, but not disclosed in public statements by the MiMedx

Defendants during the Class Period, Lead Plaintiff and other members of the Class

                                        - 315 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 323 of 334




acquired the Company’s publicly traded common stock during the Class Period at

artificially high prices and were damaged thereby, as evidenced by, among others, the

stock price declines set forth above.

      528. At the time of such material misrepresentations, Lead Plaintiff and other

members of the Class were ignorant of their falsity and believed them to be true. Had

Lead Plaintiff and other members of the Class and the marketplace known of the

Company’s fraudulent practices, the true nature and prospects of the Company’s

financial and operating results and prospects, or the Company’s true intrinsic value,

which were not disclosed by the MiMedx Defendants, Lead Plaintiff and other

members of the Class would not have purchased or otherwise acquired their MiMedx

publicly traded common stock during the Class Period; or, if they had purchased or

otherwise acquired such stock during the Class Period, they would not have done so at

the artificially inflated prices at which the shares were purchased or otherwise

acquired.

      529. By virtue of the foregoing, the MiMedx Defendants, and each of them,

have each violated Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder.

      530. As a direct and proximate result of the MiMedx Defendants’ wrongful

conduct, Lead Plaintiff and other members of the Class suffered damages in

                                        - 316 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 324 of 334




connection with their respective purchases or acquisitions and sales of the Company’s

publicly traded common stock during the Class Period, as evidenced by the stock price

declines set forth above, when the artificial inflation was removed from the price of

the Company’s stock.

                                      COUNT II

             FOR VIOLATIONS OF SECTION 10(b) OF THE
           EXCHANGE ACT AND RULE 10b-5 PROMULGATED
             THEREUNDER AGAINST CHERRY BEKAERT

      531. Lead Plaintiff repeats and re-alleges the allegations set forth above in

Sections I-VI and X-XIV as though fully set forth herein. This claim is asserted

against Cherry Bekaert.

      532. During the Class Period, Cherry Bekaert alone, or in concert with others,

carried out a plan, scheme, and course of conduct that was intended to and, throughout

the Class Period, did: (a) deceive the investing public, Lead Plaintiff, and other Class

members, as alleged herein; (b) artificially inflate and maintain the market price of the

Company’s publicly traded common stock; and (c) cause Lead Plaintiff and other

members of the Class to purchase or otherwise acquire the Company’s publicly traded

common stock at artificially inflated prices. In furtherance of this unlawful scheme,

plan, and course of conduct, Cherry Bekaert took the actions set forth herein.



                                        - 317 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 325 of 334




      533. Cherry Bekaert: (a) employed devices, schemes, and artifices to defraud;

(b) made untrue statements of material fact and/or omitted to state material facts

necessary to make the statements not misleading; and (c) engaged in acts, practices,

and a course of conduct that operated as a fraud and deceit upon the purchasers or

acquirers of the Company’s publicly traded common stock in an effort to artificially

inflate, and maintain the artificial inflation of, the market price of the Company’s

publicly traded common stock in violation of Section 10(b) of the Exchange Act and

Rule 10b-5 promulgated thereunder. Cherry Bekaert is being sued as a primary

participant in the wrongful and illegal conduct charged herein.

      534. In addition to the duties of full disclosure imposed on Cherry Bekaert as a

result of making affirmative statements and reports, or participating in the making of

affirmative statements and reports to the investing public, it had a duty to promptly

disseminate truthful information that would be material to investors in accordance

with the standards of the PCAOB so that the market prices of the Company’s publicly

traded common stock would be based on truthful, complete, and accurate information.

      535. Cherry Bekaert, individually and/or in concert with others, directly and/or

indirectly, by the use, means, or instrumentalities of interstate commerce and/or of the

mails, engaged and participated in a course of conduct to conceal adverse material

information that resulted in misstatements and omissions of material facts about the

                                        - 318 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 326 of 334




Company’s financial statements, reporting, and ICFR for fiscal years 2013 through

2016, as specified herein. Cherry Bekaert employed devices, schemes, and artifices to

defraud while in possession of material, adverse non-public information and engaged

in acts, practices, and a course of conduct that included the making of, or participation

in the making of, untrue and misleading statements of material facts and the omission

of material facts necessary in order to make the statements made about the Company

not misleading.

      536. Cherry Bekaert knew, or was reckless in not knowing, that MiMedx’s

reported annual financial statements and results for fiscal years 2013 through 2016,

which were disseminated to the investing public, were materially misstated and

included omissions of material fact that were not presented in accordance with GAAP,

and that Cherry Bekaert’s audits and/or reviews were not performed in accordance

with PCAOB standards. Therefore, each of Cherry Bekaert’s unqualified or “clean”

audit reports concerning MiMedx’s misstated financial reports for fiscal years 2013

through 2016 was materially false and misleading.

      537. As a result of Cherry Bekaert’s clean audit opinions of MiMedx’s

misstated financial reports for fiscal years 2013 through 2016 and Cherry Bekaert’s

own false and misleading statements and omissions in its clean audit reports, the

market price of the Company’s publicly traded common stock was artificially inflated

                                        - 319 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 327 of 334




during the Class Period. Had Cherry Bekaert not violated principles and standards of

the PCAOB, it would have detected the material weakness in MiMedx’s ICFR and the

fraudulent revenue recognition and material misstatements in MiMedx’s financial

statements and reporting for fiscal years 2013 through 2016.

      538. Instead, Cherry Bekaert acted with knowledge or reckless disregard as to

(a) the false and misleading nature of the certifications it provided; (b) the false and

misleading nature of MiMedx’s financial statements and reports and ineffective

internal controls; (c) its failure to conduct proper audit tests and examinations of the

books, records, and financial statements of MiMedx; and (d) the false representations

that its financial statements had been properly audited in accordance with PCAOB

standards.

      539. In violation of PCAOB standards, Cherry Bekaert failed to expand the

scope of its audits notwithstanding its knowledge or reckless ignorance of

innumerable red flags that put it on notice of the Company’s illicit sales and

distribution practices, improper revenue recognition, and other accounting practices,

and of the misstatements and material omissions by the MiMedx Defendants. Cherry

Bekaert had “a responsibility to plan and perform the audit to obtain reasonable

assurance about whether the financial statements are free of material misstatement,

whether caused by error or fraud.” AU110.02. If there is a material misstatement,

                                        - 320 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 328 of 334




whether by fraud or mistake, the auditor’s procedures need to be designed and

performed to detect it.

         540. Cherry Bekaert’s fraudulent devices, schemes, artifices, and deceptive

acts, practices, and course of conduct included: (a) failing to test appropriately

MiMedx’s revenue recognition policies and procedures and associated internal

controls, which did not even exist; (b) failing to modify and/or increase the nature,

timing, and extent of its testing to obtain reasonable assurances that MiMedx’s

financial statements were not materially misstated and were prepared in accordance

with GAAP; and (c) failing to apply the requisite professional skepticism and due

professional care to MiMedx management’s representations regarding MiMedx’s

revenue recognition policies with respect to MiMedx’s distributors.

         541. Cherry Bekaert’s conduct represents an extreme departure from the

professional standards that should have been applied. Cherry Bekaert knew that its

audit reports would be relied upon by investors in MiMedx publicly traded common

stock.     Had Cherry Bekaert exercised due professional care and professional

skepticism, it would have determined that MiMedx’s internal controls over revenue

recognition did not exist, its accounting treatment of certain sales and distribution

practices was improper, and its books and records were consistently falsified to

conceal the Company’s true financial condition.

                                        - 321 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 329 of 334




      542. During the Class Period, Lead Plaintiff and the Class were unaware of

Cherry Bekaert’s conduct and unaware of the fact that the market price of MiMedx’s

common stock was artificially inflated during the Class Period. Had Lead Plaintiff

and the Class known of the unlawful scheme and unlawful course of conduct, they

would not have purchased MiMedx publicly traded common stock, or if they had, they

would not have done so at the artificially inflated prices paid for such stock.

      543. By virtue of the foregoing, Cherry Bekaert violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder, and is liable to Lead Plaintiff

and the Class for damages suffered in connection with their purchases of MiMedx

publicly traded common stock during the Class Period.

                                     COUNT III

       FOR VIOLATIONS OF SECTION 20(a) OF THE EXCHANGE
           ACT AGAINST THE INDIVIDUAL DEFENDANTS

      544. Lead Plaintiff repeats and re-alleges the allegations set forth above in

Sections I-IX and XI-XIV as though fully set forth herein. This claim is asserted

against the Individual Defendants.

      545. The Individual Defendants acted as controlling persons of MiMedx

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue

of their high-level positions with the Company, participation in, and/or awareness of,

the Company’s operations, and/or intimate knowledge of the Company’s fraudulent
                                     - 322 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 330 of 334




practices and the Company’s actual results and future prospects, the Individual

Defendants had the power to influence and control, and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Lead Plaintiff contends are materially

false and misleading and omitted material facts. The Individual Defendants were

provided with, or had unlimited access to, copies of the Company’s reports, press

releases, public filings, and other statements alleged by Lead Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent

the issuance of the statements or cause the statements to be corrected.

       546. In addition, the Individual Defendants had direct involvement in the day-

to-day operations of the Company and, therefore, are presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations

as alleged herein and exercised the same.

       547. As set forth above, the Individual Defendants each violated Section 10(b)

and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of

their controlling positions, the Individual Defendants are liable pursuant to Section

20(a) of the Exchange Act. As a direct and proximate result of the Individual

Defendants’ wrongful conduct, Lead Plaintiff and other members of the Class suffered

damages in connection with their purchases or acquisitions of the Company’s

                                          - 323 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 331 of 334




common stock during the Class Period, as evidenced by, among others, the common

stock price declines set forth above, when the artificial inflation was released from the

Company’s common stock price.

                              PRAYER FOR RELIEF

      WHEREFORE, Lead Plaintiff, on its own behalf and on behalf of the Class,

prays for relief and judgment, as follows:

      A.     Declaring that this action is a proper class action and certifying Lead

Plaintiff as Class representative pursuant to Rule 23 of the Federal Rules of Civil

Procedure and Lead Plaintiff’s counsel as Class Counsel for the proposed Class;

      B.     Awarding compensatory damages in favor of Lead Plaintiff and other

Class members against all Defendants, jointly and severally, for all damages sustained

as a result of Defendants’ wrongdoing, in an amount to be proven at trial, including

interest thereon;

      C.     Awarding Lead Plaintiff and the Class their reasonable costs and

expenses incurred in this action, including attorneys’ fees and expert fees; and

      D.     Such other and further relief as the Court deems appropriate.




                                        - 324 -
    Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 332 of 334




                         JURY TRIAL DEMANDED

     Lead Plaintiff hereby demands a trial by jury.

DATED: May 1, 2019                  ROBBINS GELLER RUDMAN
                                     & DOWD LLP


                                                s/ John C. Herman
                                    JOHN C. HERMAN
                                      (Georgia Bar No. 348370)
                                    PETER M. JONES
                                      (Georgia Bar No. 402620)
                                    CARLTON R. JONES
                                      (Georgia Bar No. 940540)
                                    MAREN DALE
                                      (Georgia Bar No. 672981)
                                    Monarch Tower, Suite 1650
                                    3424 Peachtree Road, N.E.
                                    Atlanta, GA 30326
                                    Telephone: 404/504-6500
                                    404/504-6501 (fax)
                                    jherman@rgrdlaw.com
                                    pjones@rgrdlaw.com
                                    cjones@rgrdlaw.com
                                    mdale@rgrdlaw.com

                                    ROBBINS GELLER RUDMAN
                                      & DOWD LLP
                                    ARTHUR C. LEAHY
                                    HILLARY B. STAKEM (pro hac vice
                                    pending)
                                    655 West Broadway, Suite 1900
                                    San Diego, CA 92101
                                    Telephone: 619/231-1058
                                    619/231-7423 (fax)
                                    artl@rgrdlaw.com
                                    hstakem@rgrdlaw.com
                                     - 325 -
Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 333 of 334




                             ROBBINS GELLER RUDMAN
                               & DOWD LLP
                             JACK REISE
                             STEPHEN R. ASTLEY
                             ELIZABETH A. SHONSON
                             BAILIE L. HEIKKINEN
                             ANDREW T. REES
                             120 East Palmetto Park Road, Suite 500
                             Boca Raton, FL 33432
                             Telephone: 561/750-3000
                             561/750-3364 (fax)
                             jreise@rgrdlaw.com
                             sastley@rgrdlaw.com
                             eshonson@rgrdlaw.com
                             bheikkinen@rgrdlaw.com
                             arees@rgrdlaw.com
                             Lead Counsel for Lead Plaintiff

                             CAVANAGH & O’HARA
                             JOHN T. LONG
                             2319 West Jefferson Street
                             Springfield, IL 62702
                             Telephone: 217/544-1771
                             217/544-9894 (fax)

                             Additional Counsel for Lead Plaintiff




                             - 326 -
     Case 1:18-cv-00830-WMR Document 78 Filed 05/01/19 Page 334 of 334




                         CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that on the 1st day of May 2019, I electronically filed the

foregoing document with the Clerk of Court by using the CM/ECF system, and a copy

of the foregoing pleading has been electronically mailed to all attorneys of record.



                                                     /s/ John C. Herman
                                                    JOHN C. HERMAN




                                       - 327 -
